Exhibit 10.1

Execution Version

 

 

 

CALLAWAY GOLF COMPANY,

CALLAWAY GOLF SALES COMPANY,

CALLAWAY GOLF BALL OPERATIONS, INC.,

OGIO INTERNATIONAL, INC., and

TRAVISMATHEW, LLC

as U.S. Borrowers, Canadian Facility Guarantors, U.K. Facility Guarantors and
German Facility

Guarantors

CALLAWAY GOLF CANADA LTD.,

as the Canadian Borrower, a U.K. Facility Guarantor and a German Facility
Guarantor,

CALLAWAY GOLF EUROPE LTD.,

as the U.K. Borrower, a Canadian Facility Guarantor, and a German Facility
Guarantor,

JACK WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA,

as German Borrower, a Canadian Facility Guarantor and a U.K. Facility Guarantor,
and

THE OTHER OBLIGORS PARTY HERETO

 

 

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of May 17, 2019

$400,000,000

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

BANK OF AMERICA, N.A.,

as Administrative Agent

MUFG UNION BANK N.A.

as Syndication Agent

SUNTRUST BANK,

as Documentation Agent

and

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Definitions; Rules of Construction      2  

1.1

  Definitions      2  

1.2

  Accounting Terms      69  

1.3

  Uniform Commercial Code/PPSA      70  

1.4

  Certain Matters of Construction      70  

1.5

  Calculations      71  

1.6

  Interpretation (Quebec)      71  

1.7

  LIBOR Amendment      71  

Section 2.

  Credit Facilities      72  

2.1

  Revolver Commitments      72  

2.2

  U.K. Letter of Credit Facility      80  

2.3

  U.S. Letter of Credit Facility      83  

2.4

  Canadian Letter of Credit Facility      86  

2.5

  German Letter of Credit Facility      89  

Section 3.

  Interest, Fees and Charges      93  

3.1

  Interest      93  

3.2

  Fees      96  

3.3

  Computation of Interest, Fees, Yield Protection      97  

3.4

  Reimbursement Obligations      98  

3.5

  Illegality      98  

3.6

  Inability to Determine Rates      99  

3.7

  Increased Costs; Capital Adequacy      100  

3.8

  Mitigation      101  

3.9

  Funding Losses      101  

3.10

  Maximum Interest      101  

Section 4.

  Loan Administration      102  

4.1

  Manner of Borrowing and Funding Revolver Loans      102  

4.2

  Defaulting Lender      105  

4.3

  Number and Amount of LIBOR Loans and Canadian BA Rate Loans; Determination of
Rate      106  

4.4

  Borrower Agent      107  

4.5

  One Obligation      108  

4.6

  Effect of Termination      108  

Section 5.

  Payments      108  

5.1

  General Payment Provisions      108  

5.2

  Repayment of Revolver Loans      109  

5.3

  [Reserved]      109  

5.4

  Payment of Other Obligations      110  

5.5

  Marshaling; Payments Set Aside      110  

5.6

  Post-Default Allocation of Payments      110  

 

i



--------------------------------------------------------------------------------

5.7

  Application of Payments      114  

5.8

  Loan Account; Account Stated      115  

5.9

  Taxes      116  

5.10

  Lender Tax Information      119  

5.11

  Guarantee by Obligors      120  

5.12

  Currency Matters      131  

5.13

  Currency Fluctuations      132  

Section 6.

  Conditions Precedent      133  

6.1

  Conditions Precedent to Effectiveness and Loans      133  

6.2

  Conditions Precedent to All Credit Extensions      135  

Section 7.

  Collateral      135  

7.1

  Grant of Security Interest      135  

7.2

  Lien on Deposit Accounts; Cash Collateral      137  

7.3

  Real Estate Collateral      138  

7.4

  Other Collateral      139  

7.5

  No Assumption of Liability      139  

7.6

  Further Assurances      139  

Section 8.

  Collateral Administration      139  

8.1

  Borrowing Base Certificates      139  

8.2

  Administration of Accounts      140  

8.3

  Administration of Inventory      142  

8.4

  Intentionally Omitted      142  

8.5

  Administration of Deposit Accounts      142  

8.6

  General Provisions      143  

8.7

  Power of Attorney      144  

Section 9.

  Representations and Warranties      145  

9.1

  General Representations and Warranties      145  

Section 10.

  Covenants and Continuing Agreements      152  

10.1

  Affirmative Covenants      152  

10.2

  Negative Covenants      160  

10.3

  Financial Covenants      172  

10.4

  Company Trademark      172  

Section 11.

  Events of Default; Remedies on Default      172  

11.1

  Events of Default      172  

11.2

  Remedies upon Default      174  

11.3

  License      175  

11.4

  Setoff      175  

11.5

  Remedies Cumulative; No Waiver      176  

11.6

  Judgment Currency      176  

Section 12.

  Agent      176  

 

ii



--------------------------------------------------------------------------------

12.1

  Appointment, Authority and Duties of Agent      176  

12.2

  Agreements Regarding Collateral and Field Examination Reports      179  

12.3

  Reliance By Agent      180  

12.4

  Action Upon Default      180  

12.5

  Ratable Sharing      181  

12.6

  Indemnification      181  

12.7

  Limitation on Responsibilities of Agent      181  

12.8

  Successor Agent and Co-Agents      182  

12.9

  Due Diligence and Non-Reliance      182  

12.10

  Remittance of Payments and Collections      183  

12.11

  Agent in its Individual Capacity      183  

12.12

  Agent Titles      184  

12.13

  Bank Product Providers      184  

12.14

  No Third Party Beneficiaries      184  

Section 13.

  Benefit of Agreement; Assignments      184  

13.1

  Successors and Assigns      184  

13.2

  Participations      184  

13.3

  Assignments      185  

13.4

  Replacement of Certain Lenders      187  

Section 14.

  Miscellaneous      187  

14.1

  Consents, Amendments and Waivers      187  

14.2

  Indemnity      189  

14.3

  Notices and Communications      189  

14.4

  Performance of Obligors’ Obligations      190  

14.5

  Credit Inquiries      190  

14.6

  Severability      190  

14.7

  Cumulative Effect; Conflict of Terms      190  

14.8

  Counterparts      190  

14.9

  Entire Agreement      190  

14.10

  Relationship with Lenders      191  

14.11

  Lender Loss Sharing Agreement      191  

14.12

  No Advisory or Fiduciary Responsibility      193  

14.13

  Confidentiality      193  

14.14

  GOVERNING LAW      194  

14.15

  Consent to Forum; Judicial Reference; Bail-In of EEA Financial Institutions   
  194  

14.16

  Waivers by Obligors      195  

14.17

  Patriot Act and AML Legislation Notice      196  

14.18

  Canadian Anti-Money Laundering Legislation      196  

14.19

  Parallel Debt Undertaking      196  

14.20

  Reinstatement      197  

14.21

  Nonliability of Lenders      197  

14.22

  Know Your Customer      198  

14.23

  Amendment and Restatement      198  

14.24

  Intercreditor Agreement          199  

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Canadian Revolver Note

Exhibit A-2

 

Form of U.S. Revolver Note

Exhibit A-3

 

Form of U.K. Revolver Note

Exhibit A-4

 

Form of German Revolver Note

Exhibit B

 

Assignment and Acceptance

Exhibit C

 

Assignment Notice

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Mortgage

Exhibit F-1

 

German Account Pledge Agreement

Exhibit F-2

 

German Global Assignment

Exhibit F-3

 

German Security Transfer Agreement

Schedule E-1

 

Existing Letters of Credit

Schedule F-1

 

Company Trademarks

Schedule 1.1

 

Commitments of Lenders

Schedule 1.1C

 

U.K. Eligible Foreign Accounts

Schedule 1.1D

 

U.K. Non-Bank Lenders

Schedule 5.9.9

 

Treaty Lenders under HMRC DT Passport Scheme

Schedule 8.6.1

 

Business Locations

Schedule 9.1.8

 

Real Property in a Special Flood Hazard Zone

Schedule 9.1.9

 

Environmental Matters

Schedule 9.1.12

 

ERISA Compliance

Schedule 9.1.13

 

Names and Capital Structure

Schedule 9.1.17

 

Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.21

 

Labor Contracts

Schedule 9.1.24

 

Commercial Tort Claims

Schedule 10.2.1

 

Existing Liens

Schedule 10.2.2

 

Permitted Investments

Schedule 10.2.3

 

Permitted Debt

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
May 17, 2019, among CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”),
CALLAWAY GOLF SALES COMPANY, a California corporation (“Callaway Sales”),
CALLAWAY GOLF BALL OPERATIONS, INC., a Delaware corporation (“Callaway
Operations”), OGIO INTERNATIONAL, INC., a Utah corporation, (“Ogio”),
TRAVISMATHEW, LLC, a California limited liability company (“travisMathew” and
together with Parent, Callaway Sales and Callaway Operations, collectively,
“U.S. Borrowers”), CALLAWAY GOLF CANADA LTD., a Canada corporation (“Canadian
Borrower”), JACK WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA, a partnership
limited by shares (Kommanditgesellschaft auf Aktien) under the laws of the
Federal Republic of Germany (“German Borrower”), CALLAWAY GOLF EUROPE LTD., a
company organized under the laws of England and Wales (registered number
02756321) (“U.K. Borrower” and together with the U.S. Borrowers, the German
Borrower and the Canadian Borrower, collectively, “Borrowers”), the other
Obligors party to this Agreement from time to time, the financial institutions
party to this Agreement from time to time as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, as administrative
agent and as security trustee for the Lenders (“Agent”).

R E C I T A L S:

WHEREAS, Agent, the Lenders party thereto, Parent, Callaway Sales, Callaway
Operations, the Canadian Borrower, and the other Obligors party thereto entered
into that certain Third Amended and Restated Loan and Security Agreement (the
“Third Amended and Restated Loan Agreement”), dated as of November 20, 2017 (the
“Third Amended Original Closing Date”), which amended and restated that certain
Second Amended and Restated Loan and Security Agreement (the “Second Amended and
Restated Loan Agreement”), dated as of December 22, 2011 (the “Second Amended
Original Closing Date”), which amended and restated that certain Amended and
Restated Loan and Security Agreement dated as of July 22, 2011 (the “Original
Amended and Restated Loan Agreement”), which amended and restated that certain
Loan and Security Agreement dated as of June 30, 2011 (the “Original Loan
Agreement”);

WHEREAS, the parties hereto have agreed to amend and restate in their entirety
the agreements contained in the Third Amended and Restated Loan Agreement as
amongst themselves;

WHEREAS, the Obligors have requested that: (i) the U.S. Lenders provide a credit
facility to the U.S. Borrowers; (ii) the Canadian Lenders provide a credit
facility to the Canadian Borrower; (iii) the German Lenders provide a credit
facility to the German Borrower; and (iv) the U.K. Lenders provide a credit
facility to the U.K. Borrower, in each case, to finance their mutual and
collective business enterprise;

WHEREAS, the applicable Lenders are willing to provide such credit facilities on
the terms and conditions set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, each Obligor hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Third Amended and Restated Loan Agreement,
as amended and restated hereby, and the other Loan Documents effective as of the
date hereof;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto amend and
restate the Third Amended and Restated Loan Agreement and agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

Account: as defined in the UCC (and/or, with respect to any Accounts of a
Canadian Subsidiary, as defined in the PPSA), including all rights to payment
for goods sold or leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

Acquisition: any transaction, or any series of related transactions, consummated
on or after the Original Agreement Closing Date, by which Parent, directly or
indirectly, acquires (a) any going business or all or substantially all of the
assets of any Person or division thereof, whether through purchase of assets,
merger, or otherwise or (b) in one transaction or as the most recent transaction
in a series of transactions, a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

Acquisition Cap: $25,000,000.

Additional Collateral: as defined in Section 10.2.1(o).

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent: as defined in the preamble to this Agreement.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

 

2



--------------------------------------------------------------------------------

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement: this Fourth Amended and Restated Loan and Security Agreement.

Allocable Amount: as defined in Section 5.11.

AML Legislation: as defined in Section 14.17.

Anti-Corruption Laws: means all laws, rules, and regulations of any jurisdiction
applicable to any Obligor or any Subsidiaries from time to time concerning or
relating to bribery or corruption.

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime Act.

Applicable Law: all laws, rules, regulations and governmental guidelines with
the force of law applicable to the Person, conduct, transaction, agreement or
matter in question, including all applicable statutory law, common law and
equitable principles, and all provisions of constitutions, treaties, statutes,
rules, regulations, orders and decrees of Governmental Authorities.

Applicable Lenders: with respect to: (a) the U.S. Borrowers, the U.S. Lenders
who have a U.S. Revolver Commitments (and if the U.S. Revolver Commitments have
terminated, each U.S. Lender that had a U.S. Revolver Commitment immediately
prior to such termination), (b) the Canadian Borrower, the Canadian Lenders,
(c) the German Borrower, the German Lenders, and (d) the U.K. Borrower, the U.K.
Lenders.

Applicable Margin: with respect to any Type of Loan, the respective margin set
forth in the grid below (the “Pricing Grid”), as determined by the Availability
Ratio for the last calendar month:

 

3



--------------------------------------------------------------------------------

Level

  

Availability Ratio

   U.S. Base
Rate
Revolver
Loans     LIBOR
Revolver
Loans     Canadian
BA Rate
Loans     Canadian
Prime Rate
Loans and
Canadian Base
Rate Loans     U.K.
Base
Rate
Loans     German
Base
Rate
Loans  

I

   Greater than or equal to 67%      0.50 %      1.50 %      1.50 %      0.50 % 
    1.50 %      1.50 % 

II

   Less than 67% but greater than or equal to 33%      0.75 %      1.75 %     
1.75 %      0.75 %      1.75 %      1.75 % 

III

   Less than 33%      1.00 %      2.00 %      2.00 %      1.00 %      2.00 %   
  2.00 % 

Margins shall be subject to increase or decrease based upon the Availability
Ratio for the prior calendar month, as determined by Agent. If, by the first day
of a calendar month, any Borrowing Base Certificate due in the preceding
calendar month has not been received, then, at the option of Agent or Required
Lenders, the margins shall be determined as if Level III were applicable, from
such day until the first day of the calendar month following actual receipt.

Notwithstanding the foregoing, the Applicable Margin for any month with respect
to (i) U.S. Base Rate Revolver Loans, Canadian Prime Rate Loans, Canadian Base
Rate Loans, LIBOR Revolver Loans, Canadian BA Rate Loans, German Base Rate Loans
and U.K. Base Rate Loans shall be increased by .50% if any U.S. Availability is
generated under both clause (b)(iii) and clause (b)(iv) of the definition of the
U.S. Borrowing Base at any time in such month, and (ii) U.S. Base Rate Revolver
Loans, Canadian Prime Rate Loans, Canadian Base Rate Loans, LIBOR Revolver
Loans, Canadian BA Rate Loans, German Base Rate Loans and U.K. Base Rate Loans,
shall be increased by .25% if any U.S. Availability is generated under either
clause (b)(iii) or clause (b)(iv) of the definition of the U.S. Borrowing Base
(but not both such clauses) at any time in such month.

Applicable Time Zone: for borrowings under, and payments due by Borrowers or
Lenders on (a) with respect to U.S. Revolver Loans and Canadian Revolver Loans,
Pacific time, and (b) with respect to U.K. Revolver Loans and German Revolver
Loans, London time.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the Ordinary Course of Business, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor or a Subsidiary, including a disposition
of Property in connection with a sale-leaseback transaction, synthetic lease or
statutory division of a limited liability company.

 

4



--------------------------------------------------------------------------------

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.

Assignment of Claims Act: Assignment of Claims Act of 1940, 31 U.S.C. § 3727, 41
U.S.C. § 15, as amended.

Attorney: as defined in Section 12.1.1(c).

Availability: as of any date of determination, the sum of the U.S. Availability
plus the Canadian Availability plus the German Availability plus the U.K.
Availability.

Availability Ratio: the ratio (expressed as a percentage), for any calendar
month, of (a) the average daily Availability for such calendar month to (b) an
amount equal to the sum of (i) the average daily Canadian Borrowing Base
(without giving effect to the Canadian LC Reserve for purposes of this
calculation) for such calendar month, plus (ii) the average daily U.S. Borrowing
Base (without giving effect to the U.S. LC Reserve, the Canadian Overadvance
Loan Balance, the German Overadvance Loan Balance, and the U.K. Overadvance Loan
Balance for purposes of this calculation) for such calendar month, plus
(iii) the average daily German Borrowing Base (without giving effect to the
German LC Reserve for purposes of this calculation) for such calendar month,
plus (iv) the average daily U.K. Borrowing Base (without giving effect to the
U.K. LC Reserve for purposes of this calculation) for such calendar month.

Available Currency: (i) in the case of a U.S. Borrower, Dollars, (ii) in the
case of the Canadian Borrower, Dollars or Canadian Dollars, (iii) in the case of
the German Borrower, Dollars, British Pounds, Swiss Francs or Euros (but in the
case of German Base Rate Loans, Dollars only), and (iv) in the case of the U.K.
Borrower, Dollars, British Pounds or Euros (but in the case of U.K. Base Rate
Loans, Dollars only).

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America (Canada): Bank of America, N.A. (acting through its Canada
branch), and its successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Obligor or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; (d) purchase

 

5



--------------------------------------------------------------------------------

cards (including so-called “procurement cards” or “P-cards”), and (e) other
banking products or services as may be requested by any Obligor or Subsidiary
unless otherwise agreed in writing between such Obligor or Subsidiary and the
provider of such products or services, other than Letters of Credit.

Bank Product Debt: Debt and other obligations of an Obligor or Subsidiary
relating to Bank Products.

Base Rate Loan: a U.S. Base Rate Loan, a Canadian Base Rate Loan, a German Base
Rate Loan or a U.K. Base Rate Loan, as applicable.

Beneficial Ownership Certification: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to Agent.

Beneficial Ownership Regulation: 31 C.F.R. §1010.230.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor or Subsidiary, without duplication,
its (a) Debt that (i) arises from the lending of money by any Person to such
Obligor or Subsidiary, (ii) is evidenced by notes, drafts, bonds, debentures,
credit documents or similar instruments, (iii) accrues interest or is a type
upon which interest charges are customarily paid (excluding trade payables owing
in the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property; (b) Capital Leases; (c) reimbursement obligations
with respect to letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.

Borrower Agent: as defined in Section 4.4.

Borrower Group: a group consisting of (i) the U.S. Borrowers, (ii) the Canadian
Borrower, (iii) the German Borrower, or (iv) the U.K. Borrower, as the context
requires.

Borrowers: as defined in the preamble to this Agreement.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: the Canadian Borrowing Base and/or the German Borrowing Base
and/or the U.S. Borrowing Base and/or the U.K. Borrowing Base, as the context
requires.

Borrowing Base Certificate: a U.S. Borrowing Base Certificate, a Canadian
Borrowing Base Certificate, a German Borrowing Base Certificate, or a U.K.
Borrowing Base Certificate, as applicable. “Borrowing Base Certificates” means a
U.S. Borrowing Base Certificate, a Canadian Borrowing Base Certificate, a German
Borrowing Base Certificate, and a U.K. Borrowing Base Certificate.

British Pounds or £: the lawful currency of the United Kingdom.

 

6



--------------------------------------------------------------------------------

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to: (a) a LIBOR
Loan, any such day on which dealings in deposits in the relevant Available
Currency of that LIBOR Loan are conducted between banks in the London interbank
eurocurrency market, (b) a Canadian Revolver Loan, any such day on which banks
in Toronto, Ontario, Canada are open for the transaction of banking business,
(c) any U.K. Revolver Loan or U.K. Lender, any day on which commercial banks are
open for the transaction of banking business in London, (d) a German Revolver
Loan, any day which is also not (i) a legal holiday in Frankfurt (Main), Germany
or London, or (ii) a day on which banking institutions located in such cities
are authorized or required by law or other governmental action to close, or
(e) any Revolver Loan denominated in Euros, any day which is a TARGET Day.

CAM: as defined in Section 14.11(a)(i).

CAM Exchange: as defined in Section 14.11(a)(ii).

CAM Exchange Date: as defined in Section 14.11(a)(iii).

CAM Percentage: as defined in Section 14.11(a)(iv).

Calculation Date: as defined in Section 5.13.

Canadian Accounts Formula Amount: (a) as of any date of determination within the
period beginning on May 1 through and including October 31 of each Fiscal Year,
85% of the Value of Eligible Accounts of the Canadian Borrower; and (b) as of
any date of determination within the period beginning on November 1 through and
including April 30 of each Fiscal Year, 90% of the Value of Eligible Accounts of
the Canadian Borrower.

Canadian Availability: as of any date of determination, the Canadian Borrowing
Base as of such date of determination minus the aggregate principal amount of
all Canadian Revolver Loans outstanding on such date of determination.

Canadian Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve with respect to the Canadian Borrower’s Inventory; (b) the
Canadian Rent and Charges Reserve; (c) the Canadian LC Reserve; (d) the Canadian
Bank Product Reserve; (e) all accrued Royalties of the Canadian Domiciled
Obligors, whether or not then due and payable by a Canadian Domiciled Obligor;
(f) the aggregate amount of liabilities secured by Liens upon Canadian Facility
Collateral that are senior to the Agent’s Liens (but imposition of any such
reserve shall not waive an Event of Default arising therefrom); (g) the Canadian
Priority Payables Reserve; (h) the Wage Earner Protection Act Reserve; (i) the
Canadian Dilution Reserve; (j) the Canadian Top Golf Reserve; and (k) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Credit Judgment may elect to impose from time to time with respect to the
Canadian Borrowing Base.

Canadian BA Rate: with respect to each Interest Period for a Canadian BA Rate
Loan, a per annum rate of interest equal to the Canadian Dollar bankers’
acceptance rate, or comparable or successor rate approved by Agent, determined
by it at or about 10:00 a.m. (Toronto time) on the applicable day (or the
preceding Business Day, if the applicable day is not a Business Day) for

 

7



--------------------------------------------------------------------------------

a term comparable to the Canadian BA Rate Loan, as published on the CDOR Page or
other applicable Reuters screen page (or other commercially available source
designated by Agent from time to time), provided, that in no event shall the
Canadian BA Rate be less than zero.

Canadian BA Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

Canadian Bank Product Reserve: the aggregate amount of reserves established by
Agent from time to time in its discretion in respect of Secured Bank Product
Obligations owing by the Canadian Domiciled Obligors and their Subsidiaries.

Canadian Base Rate: for any day, the greater of (i) the per annum rate of
interest designated by Bank of America (Canada) from time to time as its base
rate for commercial loans made by it in Dollars, which rate is based on various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate; (ii) the Federal Funds Rate for such
day, plus 0.50% per annum; or (iii) LIBOR for a 30 day interest period as of
such day, plus 1.00%; provided, that in no event shall the Canadian Base Rate be
less than zero. Any change in such rate shall take effect at the opening of
business on the applicable Business Day.

Canadian Base Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Dollars and bearing interest calculated by reference to the Canadian Base Rate.

Canadian Borrower: as defined in the preamble to this Agreement.

Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the result of: (i) the Maximum Canadian Facility Amount, minus
(ii) the Canadian LC Reserve, minus (iii) the Canadian Top Golf Reserve; or
(b) the result of: (i) the Canadian Accounts Formula Amount, plus (ii) the
Canadian Inventory Formula Amount, plus (iii) 100% of the amount of Canadian
Pledged Cash, minus (iv) the Canadian Availability Reserve.

Canadian Borrowing Base Certificate: a certificate, in form and substance
satisfactory to Agent, by which the Canadian Borrower certifies calculation of
the Canadian Borrowing Base.

Canadian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion, which account shall be for
the benefit of the Canadian Facility Secured Parties and shall be subject to
Agent’s Liens securing the Canadian Facility Obligations.

Canadian Dilution Reserve: as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts of the Canadian Borrower by
1% for each whole percentage point (or portion thereof) by which the Dilution
Percent is in excess of 5.0%.

Canadian Dollars or Cdn$: the lawful currency of Canada.

Canadian Domiciled Obligor: each Canadian Subsidiary which is at any time an
Obligor, and “Canadian Domiciled Obligors” means all such Persons, collectively.

 

8



--------------------------------------------------------------------------------

Canadian Dominion Account: a special account established by the Canadian
Borrower at Bank of America (Canada) or another bank acceptable to Agent, over
which Agent has exclusive control for withdrawal purposes during any Dominion
Trigger Period.

Canadian Employee Benefits Legislation: the Employment Pensions Plan Act
(Alberta), Pension Benefits Standards Act (British Columbia), the Supplemental
Pension Plans Act (Quebec) and any Canadian federal, provincial or local
counterparts or equivalents, in each case, as applicable and as amended from
time to time.

Canadian Employee Plan: any payroll practice and other employee benefit plan,
policy, program, agreement or arrangement, including retirement, pension, profit
sharing, employment, individual consultant or other compensation agreement,
collective bargaining agreement, bonus or other incentive compensation,
retention, stock purchase, equity or equity-based compensation, deferred
compensation, change in control, severance, sick leave, vacation, loans, salary
continuation, hospitalization, health, life insurance, educational assistance or
other fringe benefit or perquisite plan, policy, agreement which is or was
sponsored, maintained or contributed to by, or required to be contributed to by,
a Canadian Domiciled Obligor, or with respect to which a Canadian Domiciled
Obligor has or could have any obligation or liability, contingent or otherwise.

Canadian Expeditors Reserve: as of any date of determination, the aggregate
amount of accounts payable owed by any Canadian Facility Obligor to Expeditors,
as determined by Agent in its Credit Judgment.

Canadian Facility Collateral: all Collateral that now or hereafter secures (or
is intended to secure) any of the Canadian Facility Obligations, including
Property of each Canadian Domiciled Obligor, each U.S. Domiciled Obligor, each
U.K. Domiciled Obligor and each German Domiciled Obligor.

Canadian Facility Guarantee: each guarantee agreement (including this Agreement)
at any time executed by a Canadian Facility Guarantor in favor of Agent
guaranteeing all or any portion of the Canadian Facility Obligations.

Canadian Facility Guarantor: Parent, each Canadian Subsidiary, each U.S.
Subsidiary (other than uPlay unless uPlay becomes a Guarantor in accordance with
Section 10.2.15), each U.K. Subsidiary, each German Subsidiary, and each other
Person (if any) who guarantees payment and performance of any Canadian Facility
Obligations.

Canadian Facility Obligations: all Obligations of the Canadian Facility Obligors
(excluding, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Obligors as guarantors of any U.S. Facility Obligations).

Canadian Facility Obligor: each of the Canadian Borrower or any Canadian
Facility Guarantor, and “Canadian Facility Obligors” means all of such Persons,
collectively.

Canadian Facility Secured Parties: Agent, the Canadian Issuing Bank, the
Canadian Lenders and the Secured Bank Product Providers who provide Bank
Products to the Canadian Facility Obligors and their Subsidiaries.

 

9



--------------------------------------------------------------------------------

Canadian Inventory Formula Amount: as of any date of determination, the lesser
of (a) the sum of (i) with respect to Eligible Inventory that has been owned by
the Canadian Borrower for less than one (1) calendar year as of the applicable
date of determination, (A) for the period beginning on March 1 through and
including September 30 of each Fiscal Year, 65% of the Value of the Canadian
Borrower’s Eligible Inventory, and (B) for the period beginning on October 1
through and including February 28 (or February 29, as applicable) of each Fiscal
Year, 75% of the Value of the Canadian Borrower’s Eligible Inventory, plus
(ii) with respect to Eligible Inventory that has been owned by the Canadian
Borrower for more than one (1) calendar year, as of the applicable date of
determination, 50% of the Value of the Canadian Borrower’s Eligible Inventory;
or (b) 85% of the NOLV Percentage of the Value of the Canadian Borrower’s
Eligible Inventory. Notwithstanding the foregoing, the aggregate amount of the
Canadian Inventory Formula Amount which may be attributed to Eligible In-Transit
Inventory (the “Canadian In-Transit Availability”) shall not exceed $5,000,000;
provided, that, the Canadian In-Transit Availability (after taking into effect
the previous proviso) shall be reduced by the Canadian Expeditors Reserve if, as
of any date of determination, either (I) Canadian Net Excess Availability is
less than 10% of the Maximum Canadian Facility Amount, or (II) there are any
accounts payable owed by any Canadian Facility Obligor to Expeditors which are
aged in excess of historical levels (except in cases of good faith disputes).

Canadian Issuing Bank: Bank of America (Canada) or an Affiliate of Bank of
America (Canada).

Canadian LC Obligations: the sum (without duplication) of (a) all amounts owing
by the Canadian Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of the
Canadian Borrower, which if such Letter of Credit is denominated in a currency
other than Canadian Dollars or Dollars, may be stated by Agent (at its option)
in Canadian Dollars or Dollars calculated at the Spot Rate; and (c) all fees and
other amounts owing with respect to Letters of Credit issued for the account of
the Canadian Borrower.

Canadian LC Reserve: the aggregate of all Canadian LC Obligations, other than
those that have been Cash Collateralized.

Canadian Lenders: Bank of America (Canada) and each other Lender that has issued
a Canadian Revolver Commitment (provided that such Person or an Affiliate of
such Person also has a U.S. Revolver Commitment). Each Canadian Lender shall be
a Canadian Qualified Lender.

Canadian Letter of Credit Subline: $5,000,000.

Canadian Letters of Credit: any standby or documentary letter of credit issued
by the Canadian Issuing Bank for the account of the Canadian Borrower, or any
indemnity, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or the Canadian Issuing Bank for the benefit of the
Canadian Borrower or any of its Subsidiaries.

Canadian Multi-Employer Plan: each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada).

 

10



--------------------------------------------------------------------------------

Canadian Net Excess Availability: as of any date of determination, an amount
equal to the Canadian Availability minus the aggregate amount, if any, of all
trade payables of Canadian Domiciled Obligors that are more than 60 days past
due (or such later date as Agent may approve in its sole discretion) and all
book overdrafts of Canadian Domiciled Obligors in excess of historical practices
with respect thereto, in each case as determined by Agent in its Credit
Judgment.

Canadian Overadvance: as defined in Section 2.1.5.

Canadian Overadvance Loan: a Canadian Revolver Loan made to the Canadian
Borrower when a Canadian Overadvance exists or is caused by the funding thereof.

Canadian Overadvance Loan Balance: on any date, the amount by which the
aggregate Canadian Revolver Exposure exceeds the amount of the Canadian
Borrowing Base on such date.

Canadian Pension Plan: a “registered pension plan,” as defined in the Income Tax
Act (Canada) and any other pension plan maintained or contributed to by, or to
which there is or may be an obligation to contribute by, any Obligor in respect
of its Canadian employees or former employees, excluding, for greater certainty,
a Canadian Multi-Employer Plan.

Canadian Pledged Cash: the funds maintained in a blocked Deposit Account or
securities account of the Canadian Borrower subject to a Deposit Account Control
Agreement or securities account control agreement, as applicable, which give
Agent at all times exclusive access and control for withdrawal purposes to the
exclusion of the Canadian Borrower and precluding the Canadian Borrower from
withdrawing or otherwise giving any instructions in connection therewith and
which may not be withdrawn without the Agent’s prior written consent (such
consent not to be unreasonably withheld if (i) upon and after giving effect to
such withdrawal, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after such withdrawal (for clarification,
including after giving effect to any recalculation of the Canadian Borrowing
Base upon giving effect to such withdrawal), Canadian Availability would be a
positive number), and which are subject to effective security documents, in form
and substance satisfactory to Agent, that provide Agent with an unencumbered
perfected first priority/ranking security interest in and Lien on such funds.

Canadian Prime Rate: on any date, the greater of (i) the per annum rate of
interest designated by Bank of America (Canada) from time to time as its prime
rate for commercial loans made by it in Canada in Canadian Dollars, which rate
is based on various factors, including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such rate; or
(ii) the Canadian BA Rate for a one month interest period as of such day, plus
1.00%; provided, that in no event shall the Canadian Prime Rate be less than
zero. Any change in such rate shall take effect at the opening of business on
the applicable Business Day.

Canadian Prime Rate Loan: a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

Canadian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine which reflects the unpaid (when due) or
un-remitted (when due)

 

11



--------------------------------------------------------------------------------

payroll tax deductions, unpaid (when due) pension plan contributions, employment
insurance premiums, amounts deducted for vacation pay, wages, workers’
compensation, unpaid (when due) or un-remitted (when due) sales tax, goods and
services tax, value added tax, harmonized tax, excise tax, tax payable pursuant
to Part IX of the Excise Tax Act (Canada) or similar applicable provincial
legislation and other unpaid (when due) or unremitted (when due) amounts by any
Canadian Domiciled Obligor which would give rise to a Lien with priority under
Applicable Law over the Lien of Agent.

Canadian Qualified Lender: a financial institution that is not precluded from
being a Canadian Lender under the terms of the Bank Act (Canada) or other
applicable Canadian federal or provincial legislation.

Canadian Reimbursement Date: as defined in Section 2.4.2.

Canadian Rent and Charges Reserve: the aggregate of (a) all past due rent and
other amounts owing by an Obligor to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Canadian Facility Collateral or could assert a Lien on any
Canadian Facility Collateral; and (b) a reserve at least equal to three months’
rent and other charges that could be payable to any such Person, unless it has
executed a Lien Waiver.

Canadian Required Lenders: Canadian Lenders (subject to Section 4.2) having
(a) Canadian Revolver Commitments in excess of 50% of the aggregate Canadian
Revolver Commitments; and (b) if the Canadian Revolver Commitments have
terminated, Canadian Revolver Loans and Canadian LC Obligations in excess of 50%
of all outstanding Canadian Revolver Loans and Canadian LC Obligations;
provided, however, that the Canadian Revolver Commitments and Canadian Revolver
Loans of any Defaulting Lender shall be excluded from such calculation;
provided, further, that at any time there are: (i) 3 or more Canadian Lenders,
“Canadian Required Lenders” must include at least 3 Canadian Lenders, and
(ii) less than 3 Canadian Lenders, “Canadian Required Lenders” must include all
Canadian Lenders.

Canadian Revolver Commitment: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to participate in Canadian LC Obligations in the
applicable Available Currencies up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party, as such Canadian Revolver Commitment may be
adjusted from time to time in accordance with the provisions of Sections 2.1.4
or 11.2. “Canadian Revolver Commitments” means the aggregate amount of such
commitments of all Canadian Lenders.

Canadian Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Borrower Agent terminates or reduces to zero all of
the Canadian Revolver Commitments pursuant to Section 2.1.4, and (c) the date on
which the Canadian Revolver Commitments are terminated pursuant to Section 11.2.

 

12



--------------------------------------------------------------------------------

Canadian Revolver Exposure: on any date, an amount equal to the sum of the
Dollar Equivalent of the Canadian Revolver Loans outstanding on such date plus
the Canadian LC Obligations on such date.

Canadian Revolver Loan: a Revolver Loan made by Canadian Lenders to Canadian
Borrower pursuant to Section 2.1.1(b), which Revolver Loan shall, if denominated
in Canadian Dollars, be either a Canadian BA Rate Loan or a Canadian Prime Rate
Loan and, if denominated in Dollars, shall be either a Canadian Base Rate Loan
or a LIBOR Loan, in each case as selected by the Borrower Agent, and any
Canadian Swingline Loan, Canadian Overadvance Loan or Protective Advance made to
or owed by the Canadian Borrower.

Canadian Revolver Notes: a promissory note executed by Canadian Borrower in
favor of a Canadian Lender in the form of Exhibit A-1, in the amount of such
Canadian Lender’s Canadian Revolver Commitment.

Canadian Security Agreement: each (a) general security agreement, security
agreement, deed of hypothec, pledge agreement, mortgage or similar agreement
pursuant to which any Canadian Domiciled Obligor grants to Agent, for the
benefit of the Canadian Facility Secured Parties, Liens upon its Property as
security for the Canadian Facility Obligations or (b) security agreement, deed
of hypothec, pledge agreement, mortgage or similar agreement pursuant to which
any U.S. Domiciled Obligor, German Domiciled Obligor or U.K. Domiciled Obligor
grants to Agent, for the benefit of the Secured Parties, Liens on its Property
located in Canada or otherwise subject to Canadian law as security for the
Obligations.

Canadian Subsidiary: a Subsidiary of Parent incorporated or organized under the
laws of Canada or any province or territory of Canada.

Canadian Swingline Loan: any Borrowing of Canadian Base Rate Loans funded with
Agent’s funds, until such Borrowing is settled among the Canadian Lenders or
repaid by the Canadian Borrower.

Canadian Top Golf Reserve: a reserve established by Agent at Parent’s request in
accordance with the definition of Top Golf Proceeds, in an initial amount as of
such establishment equal to $0. The Canadian Top Golf Reserve (a) shall be
reduced on a dollar for dollar basis for the amount expended in connection with
(x) any Common Stock Repurchases made, or dividends paid on Parent’s common
stock, in each case after the Third Amendment to Second Amended and Restated
Effective Date in accordance with Section 10.2.6(g)(ii)(C) and (y) any
Investments made after the Third Amendment to Second Amended and Restated
Effective Date in accordance with Section 10.2.2(k)(ii)(C); (b) may be
permanently reduced from time to time upon Parent’s written request to Agent;
and (c) subject to Agent’s written consent (such consent not to be unreasonably
withheld if (i) upon and after giving effect to such adjustment, no Default or
Event of Default shall have occurred and be continuing, and (ii) immediately
after such adjustment (for clarification, including after giving effect to any
recalculation of the U.K. Borrowing Base, German Borrowing Base and U.S.
Borrowing Base upon giving effect to such adjustment), U.K. Availability, German
Availability and U.S. Availability would be a positive number), may be
reallocated on a dollar for dollar basis to the U.K. Top Golf Reserve and/or
German Top Golf Reserve and/or the U.S. Top Golf Reserve upon Parent’s written
request to Agent; provided, however, that once reduced

 

13



--------------------------------------------------------------------------------

pursuant to clause (b) above, the Canadian Top Golf Reserve may not be
increased. The parties agree that the Canadian Top Golf Reserve shall never be
less than zero (-0-). For clarification, the aggregate amount of the Canadian
Top Golf Reserve, the U.K. Top Golf Reserve, the German Top Golf Reserve and the
U.S. Top Golf Reserve may not exceed an amount equal to the aggregate amount of
Top Golf Proceeds received by Parent as reflected in all Top Golf Proceeds
Notices (less any amounts Parent elects to deposit into the Top Golf Blocked
Account) less all amounts expended in connection with (x) any Common Stock
Repurchases made, or dividends paid on Parent’s common stock, in each case after
the Third Amendment to Second Amended and Restated Effective Date in accordance
with Section 10.2.6(g) and (y) any Investments made after the Third Amendment to
Second Amended and Restated Effective Date in accordance with Section 10.2.2(k)
and less all permanent reductions elected by Parent pursuant to clause (b) of
each of the definitions of Canadian Top Golf Reserve, U.K. Top Golf Reserve,
German Top Golf Reserve and U.S. Top Golf Reserve.

Canadian Unused Line Fee Rate: a per annum rate equal to 0.25%.

Capital Expenditures: all liabilities incurred or expenditures made by an
Obligor or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: the U.S. Cash Collateral Account and/or the Canadian
Cash Collateral Account and/or the German Cash Collateral Account and/or the
U.K. Cash Collateral Account, as the context may require.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including all
fees and other amounts relating to such Obligations. “Cash Collateralization”
has a correlative meaning.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States,
Canadian or United Kingdom government, maturing within 12 months of the date of
acquisition; (b) certificates of deposit, time deposits and bankers’ acceptances
maturing within 12 months of the date of acquisition, and overnight bank
deposits, in each case which are issued by Bank of America or a commercial bank
organized under the laws of the United States (or any state or district of the
United States), Canada (or any province or territory of Canada), England, Wales,
Scotland or Northern Ireland, rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s at the time of acquisition, and (unless issued by a Lender) not subject
to offset rights; (c) repurchase obligations with a term of not more than 30
days for underlying investments of the types described in clauses (a) and (b)
entered into with any bank

 

14



--------------------------------------------------------------------------------

described in clause (b); (d) commercial paper issued by Bank of America or rated
A-1 (or better) by S&P or P-1 (or better) by Moody’s, and maturing within nine
months of the date of acquisition; and (e) shares of any money market fund that
has substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Obligor or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

Change of Control: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of Parent or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the Equity Interests of
Parent entitled to vote for members of the board of directors or equivalent
governing body of Parent on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or (b) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all other Obligors.

Charged Company: as defined in Section 6.1(k).

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,

 

15



--------------------------------------------------------------------------------

Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto, (b) any action taken or omitted in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commitment: for any Lender, the aggregate amount of such Lender’s U.S. Revolver
Commitment, German Revolver Commitment, Canadian Revolver Commitment, and U.K.
Revolver Commitment. “Commitments” means the aggregate amount of all U.S.
Revolver Commitments, German Revolver Commitments, Canadian Revolver
Commitments, and U.K. Revolver Commitments.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Common Stock Repurchase: a repurchase, redemption or other retirement for value
of Parent’s common stock.

Company Trademark: collectively, the trademarks owned by the U.S. Borrowers set
forth on Schedule F-1 (as such Schedule may updated to include additional
trademarks with the written consent of all Lenders).

Compliance Certificate: a certificate, in the form of Exhibit D, by which
Borrowers certify compliance with Section 10.3 and for purposes of determination
of the Applicable Margin (such certificate to include a calculation of the Fixed
Charge Coverage Ratio, whether or not a Covenant Trigger Period is in effect and
regardless of the current pricing level as set forth in the Pricing Grid).

Consolidated Tangible Assets: as of any date of determination, the Consolidated
Total Assets of Parent and its Subsidiaries minus consolidated intangible assets
of Parent and its Subsidiaries, all determined in accordance with GAAP.

Consolidated Total Assets: as of any date of determination, the consolidated
total assets of Parent and its Subsidiaries as of such date, determined in
accordance with GAAP.

Contingent Obligation: as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i)

 

16



--------------------------------------------------------------------------------

to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt or other obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Debt or
other obligation of the payment or performance of such Debt or other obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Debt or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

Contractual Obligation: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

Costco: Costco Wholesale Corporation, a Washington corporation.

Covenant Trigger Period: the period (a) commencing on the day that Net Excess
Availability is less than, at any time, an amount equal to the Covenant Trigger
Period Threshold Percentage of the Maximum Facility Amount; and (b) continuing
until, during the preceding 30 consecutive days, Net Excess Availability has
been greater than, at all times, an amount equal to the Covenant Trigger Period
Threshold Percentage of the Maximum Facility Amount.

Covenant Trigger Period Threshold Percentage: 10%.

Credit Judgment: Agent’s judgment exercised in good faith, based upon its
consideration of any factor that it believes (a) could reasonably be expected to
adversely affect the quantity, quality, mix or value of Collateral (including
any Applicable Law that may inhibit collection of an Account), the
enforceability or priority of Agent’s Liens, or the amount that Agent and
Lenders could receive in liquidation of any Collateral; (b) provides a
reasonable basis to conclude that any collateral report or financial information
delivered by any Obligor is incomplete, inaccurate or misleading in any material
respect; (c) materially increases the likelihood of any Insolvency Proceeding
involving an Obligor; or (d) creates or could reasonably be expected to result
in a Default or Event of Default. In exercising such judgment, Agent may
consider any factors that could reasonably be expected to increase the credit
risk of lending to Borrowers on the security of the Collateral.

Credit Party: Agent, a Lender or an Issuing Bank; and “Credit Parties” means
Agent, Lenders and Issuing Banks.

Creditor Representative: under any Applicable Law, a receiver, interim receiver,
receiver and manager, trustee (including any trustee in bankruptcy), custodian,
conservator, administrator,

 

17



--------------------------------------------------------------------------------

examiner, sheriff, monitor, assignee, liquidator, provisional liquidator,
sequestrator or similar officer or fiduciary.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP: (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (c) all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable and accrued
expenses arising in the Ordinary Course of Business); (d) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (e) Capital
Leases and Off-Balance Sheet Liabilities; (f) all Contingent Obligations of such
Person in respect of the foregoing clauses (a) through (e); and (g) in the case
of an Obligor, the Obligations.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that, as determined by Agent, (a) has failed to
perform any funding obligations hereunder, and such failure is not cured within
three Business Days; (b) has notified Agent or any Borrower that such Lender
does not intend to comply with its funding obligations hereunder or has made a
public statement to the effect that it does not intend to comply with its
funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority), or Bail-In Action; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate or otherwise to reject such Lender’s agreements.

Demand Date: as defined in Section 5.11.7(h).

Deposit Account: as defined in the UCC (and/or with respect to any Deposit
Account located in Canada and/or Germany and/or the U.K., any bank account with
a deposit function).

 

18



--------------------------------------------------------------------------------

Deposit Account Control Agreements: the deposit account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of Agent, for the benefit of Secured Parties, and shall include, in the
case of any Deposit Accounts domiciled outside the United States or Canada,
notice to and acknowledgement from the relevant institution maintaining that
Deposit Account.

Designated Jurisdiction: a country or territory that is the target of Sanctions.

Designated Obligations: as defined in Section 14.11(a)(v).

Dilution Percent: the percent, for any period determined by Agent, equal to
(a) bad debt write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Accounts of the U.S.
Borrowers (in the case of the U.S. Dilution Reserve), the Canadian Borrower (in
the case of the Canadian Dilution Reserve), the German Borrower (in the case of
the German Dilution Reserve), or the U.K. Borrower (in the case of the U.K.
Dilution Reserve), divided by (b) gross sales of the U.S. Borrowers (in the case
of the U.S. Dilution Reserve), of the Canadian Borrower (in the case of the
Canadian Dilution Reserve), of the German Borrower (in the case of the German
Dilution Reserve), or of the U.K. Borrower (in the case of the U.K. Dilution
Reserve).

Direction: as defined in Section 5.9.2(a)(ii)(A).

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Document: as defined in the UCC (and/or with respect to any Document of a
Canadian Subsidiary, a “document of title” as defined in the PPSA).

Dollars: lawful money of the United States.

Dollar Equivalent: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Exchange Rate to obtain the
stated amount of the other currency.

Dominion Account: with respect to the U.S. Domiciled Obligors, a U.S. Dominion
Account; with respect to the Canadian Domiciled Obligors, a Canadian Dominion
Account; with respect to the German Domiciled Obligors, a German Dominion
Account; and with respect to the U.K. Domiciled Obligors, a U.K. Dominion
Account.

Dominion Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Net Excess Availability is less than: (i) an amount equal to
10% of the Maximum Facility Amount for five (5) consecutive Business Days, or
(ii) 7.5% of the Maximum Facility Amount at any time, and (b) continuing until,
during the preceding 30 consecutive days, no Event of Default has existed and
Net Excess Availability has been greater than, at all times, an amount equal to
10%

 

19



--------------------------------------------------------------------------------

of the Maximum Facility Amount. Agent will endeavor to provide copies of each
notice of control Agent sends to any Dominion Account bank to Borrower Agent
substantially contemporaneously with providing such notice to such Dominion
Account bank; provided, however, that the failure of Agent to provide a copy of
any such notice to Borrower Agent shall not give rise to any liability on the
part of Agent and shall not affect the validity and effectiveness of such
notice.

EBITDA: determined on a consolidated basis for Parent and Subsidiaries, net
income, calculated before interest expense, non-cash stock compensation expense,
provision for income taxes, depreciation and amortization expense, other
non-cash expenses (except to the extent representing a reserve or accrual for
cash expenses in another period) of Borrower Agent and its subsidiaries
(including, without limitation, non-cash amounts related to any downsizing,
restructuring or partial close of any operations of Borrower Agent or any of its
subsidiaries), gains or losses arising from the sale of capital assets, gains
arising from the write-up of assets, any extraordinary gains, any gains on
account of a transaction which results in Parent receiving Top Golf Proceeds,
and one-time transaction expenses incurred with respect to any Debt incurrence
permitted by Section 10.2.3 (in each case, to the extent included in determining
net income).

EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars (or, in the case of: (x) an Account owing to the Canadian Borrower,
in Dollars or Canadian Dollars, (y) an Account owing to the U.K. Borrower, in
Dollars, Euros, or British Pounds, and (z) an Account owing to the German
Borrower, in Dollars, Euros, Swiss Francs, Swedish Kroner, Danish Kroner,
Norwegian Kroner, or British Pounds), and is deemed by Agent, in its Credit
Judgment, to satisfy the criteria set forth below. No Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date (or up to an additional 30 days as Agent may approve on an Account
Debtor by Account Debtor basis in its sole discretion), or it is unpaid for more
than 150 days after the original invoice date (or up to an additional 30 days as
Agent may approve on an Account Debtor by Account Debtor basis in its sole
discretion); (b) 50% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts under the foregoing clause; (c) when aggregated with other
Accounts owing by the Account Debtor and such Account Debtor’s Affiliates, it
exceeds 15% of the aggregate Eligible Accounts (or such higher percentage as
Agent may establish for the Account Debtor and its Affiliates from time to
time); provided that, with respect to Accounts owing by Dick’s Sporting Goods,
such percentage shall be 30%; (d) it does not conform

 

20



--------------------------------------------------------------------------------

with a covenant or representation herein; (e) it is owing by a creditor or
supplier, or is otherwise subject to a potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance (but ineligibility shall be limited to the amount thereof); (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not Solvent, or is the
target of any Sanction or on any specially designated nationals list maintained
by OFAC; or the Borrower that originated such Account is not able to bring suit
or enforce remedies against the Account Debtor through judicial process;
(g) with respect to Accounts owing to: (i) the U.S. Borrowers or the Canadian
Borrower, the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada, (ii) the German Borrower, the Account
Debtor is organized or has its principal offices or assets outside of the United
States, Canada, Switzerland, Norway, or any country which was a Participating
Member State of the European Union prior to May 1, 2004, and (iii) the U.K.
Borrower, the Account Debtor is organized or has its principal offices or assets
outside of England, Wales, Scotland, Canada or Northern Ireland (other than a
U.K. Eligible Foreign Account); (h) it is owing by a Government Authority,
unless the Account Debtor is the United States or any department, agency or
instrumentality thereof and the Account has been assigned to Agent in compliance
with the Assignment of Claims Act or the Account Debtor is the federal
government of Canada or any Crown corporation, department, agency or
instrumentality of Canada and the Canadian Borrower has complied, to the
satisfaction of Agent, with the Financial Administration Act or other Applicable
Law; (i) it is not subject to a duly perfected, first priority (in the case of
U.K. Accounts, expressed as a fixed charge) Lien in favor of Agent, or is
subject to any other Lien; (j) the goods giving rise to it have not been
delivered to the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment; (l) its payment has been extended or the Account Debtor has
made a partial payment; (m) it arises from a sale to an Affiliate, from a sale
on a cash-on-delivery, bill-and-hold, sale-or-return, sale-on-approval,
consignment, or other repurchase or return basis, or from a sale for personal,
family or household purposes; (n) it represents a progress billing or retainage,
or relates to services for which a performance, surety or completion bond or
similar assurance has been issued; or (o) it includes a billing for interest,
fees or late charges, but ineligibility shall be limited to the extent thereof.
In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 60 days old (or such later date as Agent may approve in its
sole discretion) will be excluded.

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in its
Credit Judgment, based on: (i) an event, condition or other circumstance arising
after the date hereof, (ii) an event, condition or other circumstance existing
on the date hereof to the extent that the Agent has no knowledge thereof or its
effect on the Account, or (iii) facts, information, or circumstances provided to
or learned by Agent in the course of its administration of the facility,
including, without limitation, in connection with field exams, audits, reports
and other information received, and observance of Collateral and the Obligors’
business performance, in any case under clauses (i), (ii) or (iii), which
adversely affects or would reasonably be expected to adversely affect the
Accounts as determined by Agent in its Credit Judgment.

 

21



--------------------------------------------------------------------------------

Eligible Assignee: a Person that is (i) a Lender or a U.S.-based Affiliate of a
Lender, (ii) if such Person is to hold U.S. Facility Obligations, an Approved
Fund; (iii) if such Person is to hold Canadian Facility Obligations, such person
is at all times, other than during any Event of Default, a Canadian Qualified
Lender and an Affiliate or branch of a U.S. Lender; (iv) if such Person is to
hold U.K. Facility Obligations, such person is at all times, other than during
any Event of Default, a U.K. Qualified Lender and an Affiliate of a U.S. Lender,
(v) if such Person is to hold German Facility Obligations, such person is at all
times, other than during any Event of Default, a U.S. Lender or an Affiliate or
branch of a U.S. Lender, (vi) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed), that is organized under the laws of the United States or
Canada or any state, province or district thereof, has total assets in excess of
$5 billion, extends asset-based lending facilities in its Ordinary Course of
Business and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or any other Applicable Law; and
(vii) during any Event of Default, any Person acceptable to Agent in its
discretion.

Eligible Costco Inventory: Inventory consisting of finished goods owned by a
U.S. Borrower and consigned to Costco that would otherwise be Eligible Inventory
if it were not consigned to a Person in violation of clause (h)(i) of the
definition of “Eligible Inventory” and either (a) Costco has delivered to Agent
a Lien Waiver with respect to such Inventory, or (b) Costco is rated BBB- (or
better) by S&P and Baa3 (or better) by Moody’s as of the applicable date of
determination.

Eligible Inventory: Inventory owned by a Borrower that Agent, in its Credit
Judgment, deems to satisfy the criteria set forth below. No Inventory shall be
Eligible Inventory unless it (a) is finished goods or raw materials, and not
packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies; (b) is not held on consignment, nor
subject to any deposit or down payment; (c) is in new and saleable condition and
is not damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving (as determined by Agent from time to time), perishable, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any Governmental Authority, has not been acquired from
a Person that is the target of any Sanction or on any specially designated
nationals list maintained by OFAC, and does not constitute hazardous materials
under any Environmental Law; (f) conforms with the covenants and representations
herein; (g) is subject to Agent’s duly perfected, first priority Lien which
must, (i) in the case of any Inventory of the U.K. Borrower located in Germany,
be a German law governed Lien pursuant to a security transfer agreement on
substantially the same terms as the German Security Transfer Agreement and
(ii) in the case of any Inventory of the German Borrower located in the United
Kingdom, be an English law governed Lien pursuant to a floating charge on
substantially the same terms as the U.K. Security Agreements, and no other Lien;
(h) (i) other than Eligible Costco Inventory, is not consigned to any Person,
and (ii) other than Eligible In-Transit Inventory, is within: (A) the
continental United States, in the case of Inventory of a U.S. Borrower,
(B) Canada, in the case of Inventory of the Canadian Borrower, (C) Germany, or,
with the consent of the Agent, the United Kingdom in the case of Inventory of
the German Borrower, and (D) the United Kingdom, or, with the consent of the
Agent, Germany in the case of Inventory of the U.K. Borrower; (i) other than
Eligible In-Transit Inventory, is not in transit unless it is, in the case of:
(i) Inventory of a U.S. Borrower, in transit between facilities in the United
States of the U.S. Borrowers, (ii) Inventory of the Canadian Borrower, in
transit between facilities in Canada of the Canadian Borrower, (iii)

 

22



--------------------------------------------------------------------------------

Inventory of the German Borrower, in transit between facilities in Germany of
the German Borrower, and (iv) Inventory of the U.K. Borrower, in transit between
facilities in England, Wales, Scotland or Northern Ireland of the U.K.
Borrower); (j) is not subject to any warehouse receipt or negotiable Document;
(k) is not subject to any License or other arrangement that restricts such
Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver; (l) is not located on leased premises or in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate U.S. Rent and Charges Reserve (in the
case of the U.S. Borrowers), a Canadian Rent and Charges Reserve (in the case of
the Canadian Borrower), a German Rent and Charges Reserve (in the case of the
German Borrower), or a U.K. Rent and Charges Reserve (in the case of the U.K.
Borrower) has been established; (m) is reflected in the details of a current
perpetual inventory report and (n) is not located at a retail location of a
German Borrower.

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent in its
Credit Judgment, based on: (i) an event, condition or other circumstance arising
after the date hereof, (ii) an event, condition or other circumstance existing
on the date hereof to the extent that the Agent has no knowledge thereof or its
effect on Inventory, or (iii) facts, information, or circumstances provided to
or learned by Agent in the course of its administration of the facility,
including, without limitation, in connection with field exams, audits, reports
and other information received, and observance of Collateral and the Obligors’
business performance, in any case under clauses (i), (ii) or (iii), which
adversely affects or would reasonably be expected to adversely affect the
Inventory as determined by Agent in its Credit Judgment.

Eligible In-Transit Inventory: Inventory consisting of finished goods owned by a
Borrower that would be Eligible Inventory if it were not subject to a Document
and in transit from a foreign location to a location of a Borrower within the
United States, Canada, England, or Germany, and that Agent, in its Credit
Judgment, deems to be Eligible In-Transit Inventory, and thus to be Eligible
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
In-Transit Inventory unless it (a) is finished goods, (b) has been delivered to
a carrier in a foreign port or foreign airport for receipt by a Borrower in the
United States (in the case of the U.S. Borrowers) or Canada (in the case of the
Canadian Borrower) or England, Wales, Scotland or Northern Ireland (in the case
of the U.K. Borrower) or Germany (in the case of the German Borrower) within
sixty (60) days of the date of determination, but which has not yet been
received by the applicable Borrower, (c) is subject to a negotiable Document
showing Agent (or, with the consent of Agent, the applicable Borrower) as
consignee, which Document is in the possession of Agent or such other Person as
Agent shall approve; (d) is fully insured in a manner satisfactory to Agent;
(e) has been identified to the applicable sales contract and title has passed to
the applicable Borrower; (f) is not sold by a vendor that has a right to
reclaim, divert shipment of, repossess, stop delivery, claim any reservation of
title or otherwise assert Lien rights against the Inventory, or with respect to
whom any Borrower is in default of any obligations; (g) is subject to purchase
orders and other sale documentation satisfactory to Agent; (h) is shipped by a
common carrier that is not affiliated with the vendor and is not the target of
any Sanction or on any specially designated nationals list maintained by OFAC;
and (i) is being handled by a customs broker, freight-forwarder or other handler
that has delivered a Lien Waiver.

 

23



--------------------------------------------------------------------------------

Eligible Real Estate: Real Estate owned by a U.S. Borrower that is located at
2180 Rutherford Road, Carlsbad, CA 92008, and that Agent, in its Credit
Judgment, deems to satisfy the criteria set forth in the subsequent sentence.
Such Real Estate shall not be Eligible Real Estate unless: (a) a first priority
Mortgage, in substantially the form attached hereto as Exhibit E, has been
executed, delivered and recorded with respect to such Real Estate, and (b) Agent
shall have received the Related Real Estate Documents with respect to such Real
Estate.

EMU Legislation: the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to vote or act in an Obligor’s Insolvency Proceeding, or otherwise).

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies) relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA, CWA, the
Environmental Protection Act (Ontario) and similar Applicable Laws of foreign
jurisdictions.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or

 

24



--------------------------------------------------------------------------------

notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.

EU Regulation: as defined in Section 9.1.25.

Euro or €: the lawful currency of the Participating Member States introduced in
accordance with EMU Legislation.

Event of Default: as defined in Section 11.

Excess Amount: as defined in Section 5.13.

Exchange Rate: on any date of determination, with respect to Canadian Dollars,
British Pounds, Euros, Swiss Francs or another foreign currency in relation to
Dollars, the Spot Rate for Canadian Dollars, British Pounds, Euros, Swiss Francs
or such other foreign currency, as applicable.

Excluded Intellectual Property: any Intellectual Property: (i) owned by
travisMathew or Travis Mathew Retail as of the Third Amended Original Closing
Date; (ii) hereafter developed by travisMathew or Travis Mathew Retail (and
unrelated to any Intellectual Property of the Obligors (other than travisMathew
or Travis Mathew Retail) as of the Third Amended Original Closing Date); or
(iii) related to the brands of travisMathew or Travis Mathew Retail as of the
Third Amended Original Closing Date.

“Excluded Property” shall mean

(a) any permit or license issued by a Governmental Authority to any U.S.
Domiciled Obligor or any agreement to which any U.S. Domiciled Obligor is a
party, in each case, only to the extent and for so long as the terms of such
permit, license or agreement or any requirement of law applicable thereto,
validly prohibit the creation by such U.S. Domiciled Obligor of a security
interest in such permit, license or agreement in favor of the Agent (after
giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or
any successor provision or provisions) or any other applicable law (including
the U.S. Bankruptcy Code) or principles of equity);

(b) assets owned by any U.S. Domiciled Obligor on the date hereof or hereafter
acquired and any proceeds thereof that are subject to a Lien permitted by
Section 10.2.1(j) of the Credit Agreement to the extent and for so long as the
contract or other agreement in which such

 

25



--------------------------------------------------------------------------------

Lien is granted (or the documentation providing for the Capital Lease,
Off-Balance Sheet Liability or purchase money obligation subject to such Lien)
validly prohibits the creation of any other Lien on such assets and proceeds;

(c) any Equity Interests of a Foreign Subsidiary to the extent and for so long
as the pledge thereof to the Agent would constitute an investment of earnings in
United States property under Section 956 (or a successor provision) of the Code,
which investment would or could reasonably be expected to trigger a material
increase in the net income of a United States shareholder of such Foreign
Subsidiary pursuant to Section 951 (or a successor provision) of the Code, as
reasonably determined by the Agent; provided that this clause (c) shall not
apply to (a) voting stock of any Subsidiary which is a first-tier controlled
foreign corporation (as defined in Section 957(a) of the Code) representing 65%
of the total voting power of all outstanding voting stock of such Subsidiary and
(b) 100% of the Equity Interests not constituting voting stock of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as voting stock for purposes of this clause (c);

(d) any intent-to-use trademark application to the extent and for so long as
creation by a U.S. Domiciled Obligor of a security interest therein would result
in the loss by such U.S. Domiciled Obligor of any material rights therein;

(e) any fee owned real property (other than Material Real Property and the
fee-owned real property located at 2180 Rutherford Road, Carlsbad, CA 92008),
and any leasehold rights and interests in such real property;

(f) Margin Stock;

(g) motor vehicles and other assets subject to certificates of title other than
to the extent a security interest therein can be perfected by a UCC filing;

(h) pledges and security interests prohibited by applicable law, rule,
regulation or contractual obligation after giving effect to the anti-assignment
provisions of the UCC and other applicable law; and

(i) those assets as to which the Agent and the Borrowers reasonably agree that
the cost or other consequence (including any adverse tax consequences to the
Borrowers or any of their Subsidiaries) of obtaining such a security interest or
perfection thereof are excessive in relation to the value afforded thereby;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b), (c), (d), (e), (f), (g), (h) or (i) (unless such Proceeds,
substitutions or replacements would constitute Excluded Property referred to in
clauses (a), (b), (c), (d), (e), (f), (g), (h) or (i)).

Excluded Stock Repurchases: any Common Stock Repurchases made, or dividends paid
on Parent’s common stock, in accordance with Section 10.2.6(g).

 

26



--------------------------------------------------------------------------------

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the Act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

Excluded Tax: with respect to Agent, any Lender, any Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; (d) in the case of a Foreign
Lender, any United States withholding tax that is (i) required pursuant to laws
in force at the time such Lender becomes a Lender (or designates a new Lending
Office) hereunder, or (ii) attributable to such Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 5.10, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax; and
(e) any U.S. federal withholding Taxes imposed under FATCA.

Expeditors: Expeditors International of Washington, Inc., a Washington
corporation.

Existing Letters of Credit: those letter(s) of credit described on Schedule E-1.

Extraordinary Expenses: all costs, expenses or advances that Agent or any Lender
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent or any Lender in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations; and (g) Protective Advances. Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ fees and commissions,

 

27



--------------------------------------------------------------------------------

auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Obligor or independent contractors
in liquidating any Collateral, and travel expenses. Notwithstanding the
forgoing, absent a conflict of interest among Lenders, Extraordinary Expenses
shall not include (i) legal fees for more than one counsel to the Lenders (plus
any local counsel deemed necessary by the Lenders) in addition to any counsel
engaged by Agent or (ii) other costs, expenses or advances incurred by any
Lender to the extent unreasonably duplicative of such costs, expenses or
advances incurred by the Agent.

Facility Termination Date: May 17, 2024.

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent; provided, that in
no event shall the Federal Funds Rate be less than zero.

Fee Letters: each fee letter agreement between Agent and Borrowers (or any of
them).

Financial Administration Act: the Financial Administration Act (Canada) and all
regulations and schedules thereunder.

First Amendment to Second Amended and Restated Effective Date: June 11, 2012.

First Amendment to Third Amended and Restated Effective Date: November 29, 2018.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Parent and its Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and its Subsidiaries for the most recent twelve calendar months, of
(a) EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) and cash taxes paid (which amount may not be less
than zero), to (b) Fixed Charges; provided, however, that solely for the
purposes of calculating the Fixed Charge Coverage Ratio under Section 10.3,
Fixed Charges shall not include any Excluded Stock Repurchases.

Fixed Charges: the sum of cash interest expense, principal payments made on
Borrowed Money (other than voluntary prepayments, prior to the scheduled
maturity thereof, of Debt

 

28



--------------------------------------------------------------------------------

permitted under clauses (r) or (s) of Section 10.2.3), and Distributions made
(other than Distributions made to Obligors to the extent permitted hereunder).

FLSA: the Fair Labor Standards Act of 1938.

Flood Laws: the National Flood Insurance Act of 1968, Flood Disaster Protection
Act of 1973 and related laws.

Foreign Base Rate: for any day, the reference rate for German Base Rate Loans or
U.K. Base Rate Loans, being a fluctuating rate of interest per annum equal to
the rate of interest in effect for such day as announced from time to time by
the local branch of Bank of America in the jurisdiction in which such currency
is funded as its “base rate” with respect to such currency; provided, that in no
event shall the Foreign Base Rate be less than zero. Any change in such rate
shall take effect at the opening of business on the day of such change.

Foreign Lender: any Lender that is (a) in the case of the U.S. Borrowers,
organized under the laws of a jurisdiction other than the laws of the United
States, or any state or district thereof, (b) in the case of the Canadian
Borrower, not a Canadian Qualified Lender, and (c) in the case of the U.K.
Borrower, not a U.K. Qualified Lender.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or Canada; or (b) mandated by a government other than the
United States or Canada for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary of Parent that is a “controlled foreign
corporation” under Section 957 of the Code.

Fronting Exposure: a Defaulting Lender’s Pro Rata share of U.S. LC Obligations,
Canadian LC Obligations, German LC Obligations, U.K. LC Obligations, U.S.
Swingline Loans, Canadian Swingline Loans, German Swingline Loans, or U.K.
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.

FSCO: the Financial Services Commission of Ontario or like body in any other
province of Canada and any other Governmental Authority succeeding to the
functions thereof.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof in the applicable currency required hereunder, including
any interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral); and (c) a release of any
Claims of Obligors against Agent, Lenders and Issuing Banks arising on or before
the payment date. No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

Funded Debt: as of any date of determination, all Debt for borrowed money of
Parent and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

 

29



--------------------------------------------------------------------------------

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

General Intangibles: as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Subsidiary, an “intangible” as defined in the PPSA).

German Account Pledge Agreement: each German law account pledge agreement
executed and delivered by a relevant German Facility Obligor in favor of the
Agent, substantially in the form of Exhibit F-1.

German Accounts Formula Amount: (a) as of any date of determination within the
period beginning on May 1 through and including October 31 of each Fiscal Year,
85% of the Value of Eligible Accounts of the German Borrower; and (b) as of any
date of determination within the period beginning on November 1 through and
including April 30 of each Fiscal Year, 90% of the Value of Eligible Accounts of
the German Borrower.

German Availability: as of any date of determination, the German Borrowing Base
as of such date of determination minus the aggregate principal amount of all
German Revolver Loans outstanding on such date of determination.

German Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve with respect to the German Borrower’s Inventory; (b) the German Rent and
Charges Reserve; (c) the German LC Reserve; (d) the German Bank Product Reserve;
(e) all accrued Royalties of the German Domiciled Obligors, whether or not then
due and payable by a German Domiciled Obligor; (f) the aggregate amount of
liabilities secured by Liens upon German Facility Collateral that are senior to
the Agent’s Liens (but imposition of any such reserve shall not waive an Event
of Default arising therefrom); (g) the German Dilution Reserve; (h) the German
Top Golf Reserve; (i) a reserve for fees payable to an insolvency administrator
pursuant to the Applicable Law in Germany; (j) a reserve on account of any form
of retention of title arrangements; (k) the amount of any applicable sales tax
including any applicable VAT; and (l) such additional reserves, in such amounts
and with respect to such matters, as Agent in its Credit Judgment may elect to
impose from time to time with respect to the German Borrowing Base.

German Bank Product Reserve: the aggregate amount of reserves established by
Agent from time to time in its discretion in respect of Secured Bank Product
Obligations owing by the German Domiciled Obligors and their Subsidiaries.

German Base Rate Loan: a German Revolver Loan, or portion thereof, funded in
Dollars and bearing interest calculated by reference to the Foreign Base Rate.

German Borrower: as defined in the preamble to this Agreement.

German Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the result of: (i) the Maximum German Facility Amount, minus
(ii) the German LC Reserve, minus (iii) the German Top Golf Reserve; or (b) the
result of: (i) the German Accounts Formula Amount, plus (ii) the German
Inventory Formula Amount, plus (iii) 100% of the amount of German Pledged Cash,
minus (iv) the German Availability Reserve.

 

30



--------------------------------------------------------------------------------

German Borrowing Base Certificate: a certificate, in form and substance
satisfactory to Agent, by which the German Borrower certifies calculation of the
German Borrowing Base.

German Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America, N.A. or such other financial
institution as Agent may select in its discretion, which account shall be for
the benefit of the German Facility Secured Parties and shall be subject to
Agent’s Liens securing the German Facility Obligations.

German Dilution Reserve: as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts of the German Borrower by
1% for each whole percentage point (or portion thereof) by which the Dilution
Percent is in excess of 5.0%.

German Domiciled Obligor: each German Subsidiary which is at any time an
Obligor, and “German Domiciled Obligors” means all such Persons, collectively.

German Dominion Account: a special account established by the German Borrower at
Bank of America, N.A. or another bank acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes during any Dominion Trigger Period.

German Expeditors Reserve: as of any date of determination, the aggregate amount
of accounts payable owed by any German Facility Obligor to Expeditors, as
determined by Agent in its Credit Judgment.

German Facility Collateral: all Collateral that now or hereafter secures (or is
intended to secure) any of the German Facility Obligations, including Property
of each German Domiciled Obligor, each U.S. Domiciled Obligor, each U.K.
Domiciled Obligor and each Canadian Domiciled Obligor.

German Facility Guarantee: each guarantee agreement (including this Agreement)
at any time executed by a German Facility Guarantor in favor of Agent
guaranteeing all or any portion of the German Facility Obligations.

German Facility Guarantor: Parent, each U.K. Subsidiary, each Canadian
Subsidiary, each U.S. Subsidiary (other than uPlay unless uPlay becomes a
Guarantor in accordance with Section 10.2.15), each German Subsidiary, and each
other Person (if any) who guarantees payment and performance of any German
Facility Obligations.

German Facility Obligations: all Obligations of the German Facility Obligors
(excluding, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Obligors as guarantors of any U.S. Facility Obligations).

German Facility Obligor: each of the German Borrower or any German Facility
Guarantor, and “German Facility Obligors” means all of such Persons,
collectively.

German Facility Secured Parties: the Agent, the German Issuing Bank, the German
Lenders and the Secured Bank Product Providers who provide Bank Products to the
German Facility Obligors and their Subsidiaries.

 

31



--------------------------------------------------------------------------------

German Global Assignment: each German global assignment executed and delivered
by a relevant German Facility Obligor in favor of the Agent, substantially in
the form of Exhibit F-2.

German Guarantor: as defined in Section 5.11.7.

German Inventory Formula Amount: as of any date of determination, the lesser of
(a) the sum of (i) with respect to Eligible Inventory that has been owned by the
German Borrower for less than one (1) calendar year as of the applicable date of
determination, (A) for the period beginning on March 1 through and including
September 30 of each Fiscal Year, 65% of the Value of such German Borrower’s
Eligible Inventory, (B) for the period beginning on October 1 through and
including February 28 (or February 29, as applicable) of each Fiscal Year, 75%
of the Value of such German Borrower’s Eligible Inventory, plus (ii) with
respect to Eligible Inventory that has been owned by the German Borrower for
more than one (1) calendar year, as of the applicable date of determination, 50%
of the Value of such German Borrower’s Eligible Inventory; or (b) 85% of the
NOLV Percentage of the Value of the German Borrower’s Eligible Inventory.
Notwithstanding the foregoing, the aggregate amount of the German Inventory
Formula Amount which may be attributed to Eligible In-Transit Inventory (the
“German In-Transit Availability”) shall not exceed $2,000,000; provided that,
the German In-Transit Availability (after taking into effect the previous
proviso) shall be reduced by the German Expeditors Reserve if, as of any date of
determination, either (I) German Net Excess Availability is less than 10% of the
Maximum German Facility Amount, or (II) there are any accounts payable owed by
any German Facility Obligor to Expeditors which are aged in excess of historical
levels (except in cases of good faith disputes).

German Issuing Bank: Bank of America or an Affiliate of Bank of America.

German LC Obligations: the sum (without duplication) of (a) all amounts owing by
the German Borrower for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit issued for the account of the German
Borrower, which if such Letter of Credit is denominated in a currency other than
Dollars, British Pounds, Swiss Francs or Euros, may be stated by Agent (at its
option) in Dollars, British Pounds, Swiss Francs or Euros calculated at the Spot
Rate; and (c) all fees and other amounts owing with respect to Letters of Credit
issued for the account of the German Borrower.

German LC Reserve: the aggregate of all German LC Obligations, other than those
that have been Cash Collateralized.

German Lenders: each Lender that has issued a German Revolver Commitment
(provided that such Person or an Affiliate of such Person also has a U.S.
Revolver Commitment).

German Letter of Credit Subline: $2,000,000.

German Letters of Credit: any standby or documentary letter of credit issued by
the German Issuing Bank for the account of the German Borrower, or any
indemnity, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or the German Issuing Bank for the benefit of the German
Borrower or any of its Subsidiaries.

German Management Confirmation: as defined in Section 5.11.7.

 

32



--------------------------------------------------------------------------------

German Net Excess Availability: as of any date of determination, an amount equal
to the German Availability minus the aggregate amount, if any, of all trade
payables of German Domiciled Obligors that are more than 60 days past due (or
such later date as Agent may approve in its sole discretion) and all book
overdrafts of German Domiciled Obligors in excess of historical practices with
respect thereto, in each case as determined by Agent in its Credit Judgment.

German Overadvance: as defined in Section 2.1.5.

German Overadvance Loan: a German Revolver Loan made to the German Borrower when
a German Overadvance exists or is caused by the funding thereof.

German Overadvance Loan Balance: on any date, the amount by which the aggregate
German Revolver Exposure exceeds the amount of the German Borrowing Base on such
date.

German Pledged Cash: the funds maintained in a blocked Deposit Account or
securities account of the German Borrower subject to a Deposit Account Control
Agreement or securities account control agreement, as applicable, which give
Agent at all times exclusive access and control for withdrawal purposes to the
exclusion of the German Borrower and precluding the German Borrower from
withdrawing or otherwise giving any instructions in connection therewith and
which may not be withdrawn without the Agent’s prior written consent (such
consent not to be unreasonably withheld if (i) upon and after giving effect to
such withdrawal, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after such withdrawal (for clarification,
including after giving effect to any recalculation of the German Borrowing Base
upon giving effect to such withdrawal), German Availability would be a positive
number), and which are subject to effective security documents, in form and
substance satisfactory to Agent, that provide Agent with an unencumbered
perfected first priority/ranking security interest in and Lien on such funds.

German Reimbursed Foreign Currency: as defined in Section 2.5.2.

German Reimbursement Date: as defined in Section 2.5.2.

German Relevant Party: any Obligor that qualifies as a resident party domiciled
in Germany (Inländer) within the meaning of section 2 paragraph 15 German
Foreign Trade Act (Außenwirtschaftgesetz) (including any of its directors,
managers, officers, agents and employees).

German Rent and Charges Reserve: the aggregate of (a) all past due rent and
other amounts owing by an Obligor to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any German Facility Collateral or could assert a Lien on any German
Facility Collateral; and (b) a reserve at least equal to three months’ rent and
other charges that could be payable to any such Person, unless it has executed a
Lien Waiver.

German Required Lenders: German Lenders (subject to Section 4.2) having
(a) German Revolver Commitments in excess of 50% of the aggregate German
Revolver Commitments; and (b) if the German Revolver Commitments have
terminated, German Revolver Loans and German LC Obligations in excess of 50% of
all outstanding German Revolver Loans and German LC Obligations; provided,
however, that the German Revolver Commitments and German Revolver

 

33



--------------------------------------------------------------------------------

Loans of any Defaulting Lender shall be excluded from such calculation;
provided, further, that at any time there are: (i) 3 or more German Lenders,
“German Required Lenders” must include at least 3 German Lenders, and (ii) less
than 3 German Lenders, “German Required Lenders” must include all German
Lenders.

German Revolver Commitment: for any German Lender, its obligation to make German
Revolver Loans and to participate in German LC Obligations, in the applicable
Available Currencies, up to the maximum principal amount shown on Schedule 1.1,
or as hereafter determined pursuant to each Assignment and Acceptance to which
it is a party, as such German Revolver Commitment may be adjusted from time to
time in accordance with the provisions of Sections 2.1.4 or 11.2. “German
Revolver Commitments” means the aggregate amount of such commitments of all
German Lenders.

German Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Borrower Agent terminates or reduces to zero all of
the German Revolver Commitments pursuant to Section 2.1.4, and (c) the date on
which the German Revolver Commitments are terminated pursuant to Section 11.2.

German Revolver Exposure: on any date, an amount equal to the sum of the Dollar
Equivalent of the German Revolver Loans outstanding on such date plus the German
LC Obligations on such date.

German Revolver Loan: a Revolver Loan made by German Lenders to the German
Borrower pursuant to Section 2.1.1(c), which Revolver Loan shall be either a
German Base Rate Loan (which shall be denominated in Dollars only) or a LIBOR
Loan (which may be denominated in Dollars, British Pounds, Swiss Francs or
Euros, as selected by the Borrower Agent), and any German Swingline Loan, German
Overadvance Loan or Protective Advance made to or owed by the German Borrower.

German Revolver Notes: a promissory note executed by the German Borrower in
favor of a German Lender in the form of Exhibit A-4, in the amount of such
German Lender’s German Revolver Commitment.

German Security Documents: each German Account Pledge Agreement, each German
Global Assignment, each German Security Transfer Agreement and all other
documents, instruments and agreements governed by the laws of Germany or England
and Wales now or hereafter securing any German Facility Obligations.

German Security Transfer Agreement: each security transfer agreement executed
and delivered by a relevant German Facility Obligor in favor of the Agent,
substantially in the form of Exhibit F-3.

German Subsidiary: a Subsidiary of Parent incorporated or organized under the
laws of Germany.

 

34



--------------------------------------------------------------------------------

German Swingline Loan: any Borrowing of German Base Rate Loans funded with
Agent’s funds, until such Borrowing is settled among the German Lenders or
repaid by the German Borrower.

German Top Golf Reserve: a reserve established by Agent at Parent’s request in
accordance with the definition of Top Golf Proceeds, in an initial amount as of
such establishment equal to $0. The German Top Golf Reserve (a) shall be reduced
on a dollar for dollar basis for the amount expended in connection with (x) any
Common Stock Repurchases made, or dividends paid on Parent’s common stock, in
each case after the Third Amendment to Second Amended and Restated Effective
Date in accordance with Section 10.2.6(g)(ii)(D) and (y) any Investments made
after the Third Amendment to Second Amended and Restated Effective Date in
accordance with Section 10.2.2(k)(ii)(D); (b) may be permanently reduced from
time to time upon Parent’s written request to Agent; and (c) subject to Agent’s
written consent (such consent not to be unreasonably withheld if (i) upon and
after giving effect to such adjustment, no Default or Event of Default shall
have occurred and be continuing, and (ii) immediately after such adjustment (for
clarification, including after giving effect to any recalculation of the
Canadian Borrowing Base, U.K. Borrowing Base and U.S. Borrowing Base upon giving
effect to such adjustment), Canadian Availability, U.K. Availability and U.S.
Availability would be a positive number), may be reallocated on a dollar for
dollar basis to the Canadian Top Golf Reserve, the U.K. Top Golf Reserve and/or
the U.S. Top Golf Reserve upon Parent’s written request to Agent; provided,
however, that once reduced pursuant to clause (b) above, the German Top Golf
Reserve may not be increased. The parties agree that the German Top Golf Reserve
shall never be less than zero (-0-). For clarification, the aggregate amount of
the German Top Golf Reserve, the Canadian Top Golf Reserve, the U.K. Top Golf
Reserve, and the U.S. Top Golf Reserve may not exceed an amount equal to the
aggregate amount of Top Golf Proceeds received by Parent as reflected in all Top
Golf Proceeds Notices (less any amounts Parent elects to deposit into the Top
Golf Blocked Account) less all amounts expended in connection with (x) any
Common Stock Repurchases made, or dividends paid on Parent’s common stock, in
each case after the Third Amendment to Second Amended and Restated Effective
Date in accordance with Section 10.2.6(g) and (y) any Investments made after the
Third Amendment to Second Amended and Restated Effective Date in accordance with
Section 10.2.2(k) and less all permanent reductions elected by Parent pursuant
to clause (b) of each of the definitions of German Top Golf Reserve, Canadian
Top Golf Reserve, U.K. Top Golf Reserve, and U.S. Top Golf Reserve.

German Unused Line Fee Rate: a per annum rate equal to 0.25%.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, provincial, municipal, foreign or
other governmental department, agency, commission, board, bureau, court,
tribunal, instrumentality, political subdivision, or other entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions for or pertaining to any government or court, in each case whether it
is or is not associated with the United States, a state, district or territory
thereof, Canada, a province or territory thereof or any other foreign entity or
government.

 

35



--------------------------------------------------------------------------------

Guarantee: each guarantee agreement (including this Agreement, the Canadian
Facility Guarantee, the German Facility Guarantee and the U.K. Facility
Guarantee) executed by a Guarantor in favor of Agent guaranteeing all or any
portion of any Canadian Facility Obligation, U.S. Facility Obligation, German
Facility Obligation or U.K. Facility Obligation.

Guarantor Payment: as defined in Section 5.11.

Guarantors: Canadian Facility Guarantors, U.S. Facility Guarantors, U.K.
Facility Guarantors, German Facility Guarantors, and each other Person who
guarantees payment or performance of any Obligations.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
U.S. Bankruptcy Code.

Immaterial Subsidiary: at any time, any Subsidiary of Parent that is not a
Material Subsidiary.

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding or proposal commenced by or
against a Person under any state, provincial, federal or foreign law for, or any
agreement of such Person to, (a) the entry of an order for relief under the U.S.
Bankruptcy Code, or any other insolvency, debtor relief, bankruptcy,
receivership, debt adjustment law or other similar law (whether state,
provincial, federal or foreign), including the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the United Kingdom
Insolvency Act 1986 and/or the Enterprise Act 2002; (b) the appointment of a
Creditor Representative or other custodian for such Person or any part of its
Property; (c) an assignment or trust mortgage for the benefit of creditors; or
(d) in case of a German Domiciled Obligor, any petition for insolvency
proceedings in respect of its assets (Antrag auf Eröffnung eines
Insolvenzverfahrens) is filed in relation to such German Domiciled Obligor.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights (and all associated moral and
neighboring rights), mask works, industrial design rights, trademarks and
service marks (together with all associated goodwill), trade names, trade dress,
domain names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that an Obligor’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 

36



--------------------------------------------------------------------------------

Intercreditor Agreement: that certain Intercreditor Agreement dated as of the
Second Amendment to Third Amended and Restated Effective Date between Agent and
the Term Loan Collateral Agent, relating to the Debt permitted under
Section 10.2.3(s).

Interest Period: as defined in Section 3.1.4.

Interest Period Loans: LIBOR Loans or Canadian BA Rate Loans.

Inventory: as defined in the UCC (and/or with respect to any inventory located
in Canada, as defined in the PPSA), including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in the applicable
Obligor’s business (but excluding Equipment).

Inventory Reserve: reserves established by Agent in its Credit Judgment to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.

Investment: as to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Contingent Obligation in respect of Debt of, assumption
of Debt of, or purchase or other acquisition of any other Debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.

IRS: the United States Internal Revenue Service.

Issuing Bank Indemnitees: the Issuing Banks and their officers, directors,
employees, Affiliates, branches, agents and attorneys.

Issuing Banks: the U.S. Issuing Bank, the Canadian Issuing Bank, the German
Issuing Bank, and the U.K. Issuing Bank.

Japanese Yen or ¥: the lawful currency of Japan.

LC Application: an application by a Borrower or Borrower Agent on behalf of a
Borrower to an Issuing Bank for issuance of a Letter of Credit, in form and
substance satisfactory to such Issuing Bank.

 

37



--------------------------------------------------------------------------------

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total U.S. LC Obligations do not exceed the U.S. Letter
of Credit Subline, no U.S. Overadvance exists or would result therefrom and, if
no U.S. Revolver Loans are outstanding, the U.S. LC Obligations do not exceed
the U.S. Borrowing Base (without giving effect to the U.S. LC Reserve for
purposes of this calculation); (c) after giving effect to such issuance, total
Canadian LC Obligations do not exceed the Canadian Letter of Credit Subline, no
Canadian Overadvance exists or would result therefrom and, if no Canadian
Revolver Loans are outstanding, the Canadian LC Obligations do not exceed the
Canadian Borrowing Base (without giving effect to the Canadian LC Reserve for
purposes of this calculation); (d) after giving effect to such issuance, total
German LC Obligations do not exceed the German Letter of Credit Subline, no
German Overadvance exists or would result therefrom and, if no German Revolver
Loans are outstanding, the German LC Obligations do not exceed the German
Borrowing Base (without giving effect to the German LC Reserve for purposes of
this calculation); (e) after giving effect to such issuance, total U.K. LC
Obligations do not exceed the U.K. Letter of Credit Subline, no U.K. Overadvance
exists or would result therefrom and, if no U.K. Revolver Loans are outstanding,
the U.K. LC Obligations do not exceed the U.K. Borrowing Base (without giving
effect to the U.K. LC Reserve for purposes of this calculation); (f) the
expiration date of such Letter of Credit is (i) no more than 365 days from
issuance (or such other expiration date beyond 365 days agreed to by Agent and
the applicable Issuing Bank), in the case of standby Letters of Credit,
provided, however, that any standby Letter of Credit may provide for the
automatic extension thereof for any number of additional periods each of up to
365 days in duration issuance (or such other days in duration beyond 365 days
agreed to by Agent and the applicable Issuing Bank), and (ii) no more than 120
days from issuance, in the case of documentary Letters of Credit; (g) in the
case of U.S. Letters of Credit, the Letter of Credit and payments thereunder are
denominated in Dollars or any foreign currency acceptable to Agent and U.S.
Issuing Bank and, unless otherwise specified by Agent or U.S. Issuing Bank (at
their respective option) that it requires payment in Dollars calculated at the
Spot Rate, payments thereunder are to be made in the same currency in which the
Letter of Credit was denominated; (h) in the case of Canadian Letters of Credit,
the Letter of Credit and payments thereunder are denominated in Dollars,
Canadian Dollars, or any foreign currency acceptable to Agent and Canadian
Issuing Bank and, unless otherwise specified by Agent or Canadian Issuing Bank
(at their respective option) that it requires payment in Dollars or Canadian
Dollars calculated at the Spot Rate, payments thereunder are to be made in the
same currency in which the Letter of Credit was denominated; (i) in the case of
U.K. Letters of Credit, the Letter of Credit and payments thereunder are
denominated in Dollars, British Pounds, Euros, or any foreign currency
acceptable to the Agent and U.K. Issuing Bank and, unless otherwise specified by
Agent or U.K. Issuing Bank (at their respective option) that it requires payment
in Dollars, British Pounds or Euros calculated at the Spot Rate, payments
thereunder are to be made in the same currency in which the Letter of Credit was
denominated, (j) in the case of German Letters of Credit, the Letter of Credit
and payments thereunder are denominated in Dollars, British Pounds, Euros, Swiss
Francs, or any foreign currency acceptable to the Agent and German Issuing Bank
and, unless otherwise specified by Agent or German Issuing Bank (at their
respective option) that it requires payment in Dollars, British Pounds, Swiss
Francs, or Euros calculated at the Spot Rate, payments thereunder are to be made
in the same currency in which the Letter of Credit was denominated, and (k) the
form of the proposed Letter of Credit is satisfactory to Agent and the
applicable Issuing Bank in their discretion.

 

38



--------------------------------------------------------------------------------

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the Borrower Agent on behalf of a Borrower or
by any other Person to an Issuing Bank or Agent in connection with the issuance,
amendment or renewal of, or payment under, any Letter of Credit.

LC Obligations: the U.S. LC Obligations, the Canadian LC Obligations, the German
LC Obligations, and the U.K. LC Obligations.

LC Request: a request for issuance of a Letter of Credit, to be provided by the
U.S. Borrowers, the Canadian Borrower, the German Borrower, the U.K. Borrower,
or the Borrower Agent, as applicable, to an Issuing Bank, in form satisfactory
to Agent and such Issuing Bank.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including the U.S.
Lenders, the Canadian Lenders, the German Lenders, the U.K. Lenders, Agent in
its capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance or in accordance
with Section 2.1.7.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

Letter of Credit: any U.S. Letter of Credit, Canadian Letter of Credit, German
Letter of Credit, or U.K. Letter of Credit.

Leverage Ratio: means, as of any date of determination, the ratio of (a) the
amount of Funded Debt as of such date, to (b) EBITDA for the most recently 12
month period ended for which financial statements have been delivered pursuant
to Section 10.1.1, in each case, determined on a consolidated basis for Parent
and its Subsidiaries.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest, determined by Agent at approximately 11:00 a.m. (London time) two
Business Days prior to commencement of such Interest Period, for a term
comparable to such Interest Period, equal to (a) the applicable Screen Rate for
the currency of that LIBOR Loan; or (b) if the Screen Rate is not available for
any reason, the interest rate at which deposits in the applicable Available
Currency in the approximate amount of the LIBOR Loan would be offered by Bank of
America’s London branch to major banks in the London interbank eurocurrency
market; provided, that in no event shall LIBOR be less than zero. If the Board
of Governors imposes a Reserve Percentage with respect to LIBOR deposits, then
LIBOR shall be the foregoing rate, divided by 1 minus the Reserve Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

LIBOR Screen Rate: as defined in Section 1.7.

 

39



--------------------------------------------------------------------------------

LIBOR Successor Rate: as defined in Section 1.7.

LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to this Agreement, including changes to
U.S. Base Rate, Canadian Base Rate, Interest Period, timing and frequency of
determining rates and payments of interest and other administrative matters as
may be appropriate, in Agent’s discretion, in consultation with the Borrowers,
to reflect the adoption of such LIBOR Successor Rate and to permit its
administration by Agent in a manner substantially consistent with market
practice (or, if Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as Agent determines in consultation with Borrowers). Such changes
shall provide that the LIBOR Successor Rate cannot be less than zero for
purposes of this Agreement.

License: any license or agreement under which an Obligor or Subsidiary is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
in respect of property (including any conditional sale or other title retention
agreement and any financing lease having substantially the same economic effect
as any of the foregoing).

Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(unless, in each case, otherwise agreed to by Agent in its sole discretion) (a)
for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; (d) for any Collateral
subject to a Licensor’s Intellectual Property rights, the Licensor grants to
Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens with respect
to the Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License; and (e) for any Collateral held by Costco on consignment on behalf of a
U.S. Domiciled Obligor, Costco acknowledges the applicable Obligor’s ownership
of such Collateral, acknowledges Agent’s Lien on such Collateral, authorizes the
filing of UCC financing statements naming Costco as consignee, the applicable
Obligor as consignor, and Agent as such Obligor’s assignee, and agrees to
deliver the Collateral to Agent upon request.

 

40



--------------------------------------------------------------------------------

Loan: a Revolver Loan.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: (a) a material adverse change in, or a material adverse
effect upon, the operations, business, Properties, condition (financial or
otherwise) of Parent and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Borrower or Guarantor to perform its
obligations under any Loan Document to which it is a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Borrower or Guarantor of any Loan Document to which it is a party or
on the validity or priority of Agent’s Liens on the Collateral; or (d) the
effect of any event or circumstance that, taken alone or in conjunction with
other events or circumstances, otherwise impairs the ability of Agent or any
Lender to enforce or collect any Obligations or to realize upon any material
portion of the Collateral.

Material Real Property: means any fee-owned real property that is owned by any
U.S Domiciled Obligor with a fair market value in excess of $15,000,000 (at the
Second Amendment Third Amended and Restated Effective Date or, with respect to
fee-owned real property acquired after the Second Amendment Third Amended and
Restated Effective Date, at the time of acquisition, in each case, as reasonably
estimated by the U.S. Borrowers in good faith), other than the property located
at 2180 Rutherford Road, Carlsbad, CA 92008.

Material Subsidiary: at any time, any Subsidiary of Parent (other than an
Obligor) (a) in which the aggregate Investments made by Parent and its
Subsidiaries (excluding Investments in the nature of inter-company receivables
payable by such Subsidiary arising in the Ordinary Course of Business for the
sale of Inventory and provision of services but, in the case of Investments in a
Foreign Subsidiary, including Investments in Subsidiaries of such Foreign
Subsidiary other than any such receivables) exceed $20,000,000 or (b) that had
net annual sales during the four fiscal quarters most recently ended (calculated
on a Pro Forma Basis after giving effect to any Acquisition made during such
period) of $50,000,000 or more

Maximum Canadian Facility Amount: on any date of determination, the lesser of
(i) the Canadian Revolver Commitments on such date and (ii) $25,000,000 (or such
greater or lesser amount after giving effect to any increases or reductions in
the Commitments and/or Canadian Revolver Commitments pursuant to and in
accordance with Section 2.1.4 from time to time); it being acknowledged and
agreed that at no time can the aggregate of all Maximum Country Facility Amounts
exceed the Maximum Facility Amount in effect at such time.

Maximum Country Facility Amounts: each of the Maximum U.S. Facility Amount, the
Maximum Canadian Facility Amount, the Maximum German Facility Amount, and the
Maximum U.K. Facility Amount. “Maximum Country Facility Amount” means any of the
Maximum U.S. Facility Amount, the Maximum Canadian Facility Amount, the Maximum
German Facility Amount, or the Maximum U.K. Facility Amount, as the context
requires.

 

41



--------------------------------------------------------------------------------

Maximum Facility Amount: $400,000,000, or such greater or lesser amount as shall
then be in effect after giving effect to any reductions in the Commitments
pursuant to and in accordance with Section 2.1.4 and increases in the U.S.
Revolver Commitments pursuant to and in accordance with Section 2.1.7.

Maximum German Facility Amount: on any date of determination, the lesser of
(i) the German Revolver Commitments on such date and (ii) $70,000,000 (or such
greater or lesser amount after giving effect to any increases or reductions in
the Commitments and/or German Revolver Commitments pursuant to and in accordance
with Section 2.1.4 from time to time); it being acknowledged and agreed that at
no time can the aggregate of all Maximum Country Facility Amounts exceed the
Maximum Facility Amount in effect at such time.

Maximum U.K. Facility Amount: on any date of determination, the lesser of
(i) the U.K. Revolver Commitments on such date and (ii) $45,000,000 (or such
greater or lesser amount after giving effect to any increases or reductions in
the Commitments and/or the U.K. Revolver Commitments pursuant to and in
accordance with Section 2.1.4 from time to time); it being acknowledged and
agreed that at no time can the aggregate of all Maximum Country Facility Amounts
exceed the Maximum Facility Amount in effect at such time.

Maximum U.S. Facility Amount: on any date of determination, the lesser of
(i) the U.S. Revolver Commitments on such date and (ii) $260,000,000 (or such
greater or lesser amount after giving effect to any increases or reductions in
the Commitments and/or the U.S. Revolver Commitments pursuant to and in
accordance with Section 2.1.4 and increases in the Commitments and/or the U.S.
Revolver Commitments pursuant to and in accordance with Section 2.1.7 from time
to time); it being acknowledged and agreed that at no time can the aggregate of
all Maximum Country Facility Amounts exceed the Maximum Facility Amount in
effect at such time.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage, deed of trust, deed of immovable hypothec or deed to
secure debt pursuant to which an Obligor grants a Lien on its Real Estate to
Agent, as security for the applicable Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Excess Availability: as of any date of determination, an amount equal to the
Availability minus the aggregate amount, if any, of all trade payables of
Obligors that are more than 60 days past due (or such later date as Agent may
approve in its sole discretion) and all book overdrafts of Obligors in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Credit Judgment.

Net Orderly Liquidation Value: with respect to trademarks of any Person, the net
orderly liquidation value of such trademarks expected to be realized at an
orderly, negotiated sale held within a reasonable period of time, net of all
liquidation expenses, as determined from the most recent appraisal of such
trademarks performed by an appraiser and on terms satisfactory to Agent.

 

42



--------------------------------------------------------------------------------

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by an Obligor or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed (after which, any such amounts previously held as reserves shall
become Net Proceeds when received).

New Lender: as defined in Section 5.9.2(n).

NOLV Percentage: with respect to each category of each Borrower’s Inventory (as
determined by Agent from to time in its discretion) the net orderly liquidation
value of such Inventory, expressed as a percentage (such percentage to be
adjusted seasonally at such times consistent with the most recently delivered
appraisal, as determined by Agent), expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of such Inventory
performed by an appraiser and on terms satisfactory to Agent.

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Loans, in form satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans or Canadian BA Rate Loans, in form satisfactory to Agent.

Noticed Hedge: Secured Bank Product Obligations arising under a Hedging
Agreement.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) U.S. LC
Obligations and other obligations of the U.S. Facility Obligors with respect to
Letters of Credit, (c) Canadian LC Obligations and other obligations of the
Canadian Facility Obligors with respect to Letters of Credit, (d) German LC
Obligations and other obligations of the German Facility Obligors with respect
to Letters of Credit, (e) U.K. LC Obligations and other obligations of the U.K.
Facility Obligors with respect to Letters of Credit, (f) interest, expenses,
fees, indemnification obligations, Extraordinary Expenses and other amounts
payable by Obligors under Loan Documents, (g) Secured Bank Product Obligations,
and (h) other Debts, obligations and liabilities of any kind owing by Obligors
pursuant to the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several; provided, that Obligations of an Obligor shall
not include its Excluded Swap Obligations.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

 

43



--------------------------------------------------------------------------------

Obligor Group: a group consisting of (a) Canadian Facility Obligors, (b) U.S.
Facility Obligors, (c) German Facility Obligors, or (d) U.K. Facility Obligors.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Off-Balance Sheet Liabilities: with respect to any Person, the (a) monetary
obligations of such Person under a so-called synthetic lease, off-balance sheet
or tax retention lease, if such obligations are considered indebtedness for
borrowed money for tax purposes but such lease is classified as an operating
lease under GAAP, but in any case excluding any obligations (i) that are
liabilities of any such Person as lessee under any operating lease so long as
the terms of such operating lease do not require any payment by or on behalf of
such Person at termination of such operating lease pursuant to a required
purchase by or on behalf of such Person of the property or assets subject to
such operating lease or (ii) under any arrangement pursuant to which such Person
guarantees or otherwise assures any other Person of the value of the property or
assets subject to such operating lease and (b) the monetary obligations under
any sale and leaseback transaction which does not create a liability on the
consolidated balance sheet of such Person.

Ordinary Course of Business: with respect to any Person, the ordinary course of
business of such Person, consistent with past practices.

Organic Documents: with respect to (a) any Person (other than any Person
organized under the laws of Germany), its charter, certificate or articles of
incorporation, amalgamation or continuance, bylaws, articles of organization,
limited liability agreement, operating agreement, members agreement,
shareholders agreement, partnership agreement, certificate of partnership,
certificate of formation, memorandum of association, articles of association,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person and (b) any Person organized under the
laws of Germany, its articles of association (Satzung) or partnership agreement,
as the case may be, and, if applicable, any by-laws of its supervisory or
advisory board.

Original Agreement Closing Date: June 30, 2011.

Original Amended and Restated Loan Agreement: as defined in the recitals hereto.

Original Loan Agreement: as defined in the recitals hereto.

Original Obligations: as defined in Section 14.19.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: the Intercreditor Agreement; each Note; LC Document; Fee
Letter; Lien Waiver; Borrowing Base Certificate, Compliance Certificate,
financial statement or report delivered hereunder; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document

 

44



--------------------------------------------------------------------------------

or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document.

Overadvance: a Canadian Overadvance, German Overadvance, U.S. Overadvance, or
U.K. Overadvance, as the context requires.

Overadvance Loan: a Canadian Overadvance Loan and/or a German Overadvance Loan,
and/or a U.S. Overadvance Loan, and/or a U.K. Overadvance Loan, as the context
requires.

Parallel Debt Undertaking: as defined in Section 14.19.

Parallel Obligations: as defined in Section 14.19.

Parent: as defined in the preamble to this Agreement.

Participant: as defined in Section 13.2.

Participating Member State: each member state of the European Union that has the
Euro as its lawful currency so described in any EMU Legislation.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

PBA: the Pension Benefits Act (Ontario) or any other Canadian federal or
provincial statute in relation to Canadian Pension Plans, and any regulations
thereunder, as amended from time to time.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Permitted Acquisition: any Acquisition by Parent or any of its Subsidiaries
where:

(a) the Board of Directors or authorized management committee of Parent or of
the applicable Subsidiary and of the Person whose assets or Equity Interests are
being acquired has approved such Acquisition;

 

45



--------------------------------------------------------------------------------

(b) the business acquired in connection with such Acquisition is engaged in one
or more of the leisure goods, products and services businesses generally or any
business activities that are substantially similar, related, incidental or
complementary thereto;

(c) both before and after giving effect to such Acquisition and the Loans and
Letters of Credit (if any) requested to be made in connection therewith, each of
the representations and warranties in the Loan Documents is true and correct in
all material (except that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof) respects (except (i) any such representation or
warranty which relates to a specified prior date and (ii) to the extent the
Agent has been notified in writing by Borrower Agent that any representation or
warranty is not correct and the Required Lenders have explicitly waived in
writing compliance with such representation or warranty) and no Default or Event
of Default exists, will exist, or would result therefrom;

(d) after giving effect to the Acquisition, the Parent and its Subsidiaries will
continue to be in compliance with the covenants in this Agreement, determined on
a Pro Forma Basis;

(e) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed the Acquisition Cap in the aggregate; provided, however, that
no such Acquisition shall count against the Acquisition Cap if either: (i) (A)
on a Pro Forma Basis after giving effect to such Acquisition, Net Excess
Availability has been greater than an amount equal to the Threshold Percentage
of the Maximum Facility Amount at all times during the thirty (30) day period
immediately prior to the consummation of such Acquisition, (B) Net Excess
Availability is greater than an amount equal to the Threshold Percentage of the
Maximum Facility Amount after giving effect to such Acquisition, and (C) the
Fixed Charge Coverage Ratio, on a Pro Forma Basis after giving effect to such
Acquisition (calculated on a trailing twelve month basis recomputed for the most
recent month for which financial statements have been delivered) is not less
than 1.0 to 1.0; or (ii) (A) average daily Net Excess Availability, on a Pro
Forma Basis after giving effect to such Acquisition, has been greater than an
amount equal to 20% of the Maximum Facility Amount for the ninety (90) day
period immediately prior to the consummation of such Acquisition and (B) Net
Excess Availability is greater than an amount equal to 20% of the Maximum
Facility Amount after giving effect to such Acquisition;

(f) as soon as available, but not less than 15 Business Days prior to such
Acquisition, Borrower Agent has provided Agent (i) notice of such Acquisition
and (ii) a copy of all available business and financial information reasonably
requested by Agent including pro forma financial statements, statements of cash
flow, financial covenant projections, and Availability projections;

(g) not later than: (i) 15 Business Days prior to the anticipated closing date
of such Acquisition, Borrower Agent shall have provided Agent with the then
current drafts of the acquisition agreement and other material documents
relative to such Acquisition, and (ii) 3 Business Days prior to the anticipated
closing date of such Acquisition, Borrower Agent shall have provided Agent with
the final copies of the acquisition agreement and other material documents
relative to such Acquisition;

 

46



--------------------------------------------------------------------------------

(h) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States,
Canada or the U.K., or the Person whose Equity Interests are being acquired is
organized in a jurisdiction located within the United States, Canada or the
U.K.; provided, however, that this clause (h) shall not be applicable to any
Acquisition if either: (i) (A) on a Pro Forma Basis after giving effect to such
Acquisition, Net Excess Availability has been greater than an amount equal to
the Threshold Percentage of the Maximum Facility Amount at all times during the
thirty (30) day period immediately prior to the consummation of such
Acquisition, (B) Net Excess Availability is greater than an amount equal to the
Threshold Percentage of the Maximum Facility Amount after giving effect to such
Acquisition, and (C) the Fixed Charge Coverage Ratio, on a Pro Forma Basis after
giving effect to such Acquisition (calculated on a trailing twelve month basis
recomputed for the most recent month for which financial statements have been
delivered) is not less than 1.0 to 1.0; or (ii) (A) average daily Net Excess
Availability, on a Pro Forma Basis after giving effect to such Acquisition, has
been greater than an amount equal to 20% of the Maximum Facility Amount for the
ninety (90) day period immediately prior to the consummation of such Acquisition
and (B) Net Excess Availability is greater than an amount equal to 20% of the
Maximum Facility Amount after giving effect to such Acquisition; and

(i) concurrently with such Acquisition, any Person required to become a
Guarantor or to execute or to deliver any Loan Document will do so in accordance
with the requirements of this Agreement.

In no event will assets exceeding $15,000,000 in Value acquired pursuant to a
Permitted Acquisition constitute assets eligible for inclusion in the Borrowing
Base prior to completion of a field examination, appraisal and other due
diligence acceptable to Agent in its discretion, and if such satisfactory field
examination, appraisal and due diligence is undertaken prior to the closing of
such Acquisition, the assets acquired pursuant to such Acquisition may be taken
into account in the applicable Borrowing Base (subject to all eligibility
criteria) in determining whether the foregoing conditions are satisfied. Assets
less than $15,000,000 in Value acquired pursuant to a Permitted Acquisition
shall constitute assets eligible for inclusion in the applicable Borrowing Base
(subject to all eligibility criteria) on a temporary basis pending completion of
a field examination, appraisal and other due diligence acceptable to Agent in
its discretion.

Permitted Lien: as defined in Section 10.2.1.

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

PPSA: the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of Agent’s security interest in and Lien on any Collateral
are governed by the personal property security laws of any jurisdiction other
than Ontario, PPSA shall mean those personal property security laws

 

47



--------------------------------------------------------------------------------

(including the Civil Code of Quebec) in such other jurisdiction for the purposes
of the provisions hereof relating to such validity, perfection, and effect of
perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.

Pro Forma Basis: with respect to compliance with any test or covenant hereunder,
in connection with or after the occurrence of an Acquisition, compliance with
such covenant or test after giving effect to any such Acquisition as if such
Acquisition had occurred on the first day of the relevant test period (including
pro forma adjustments arising out of events which are directly attributable to
the proposed Acquisition, are factually supportable and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrower Agent and Agent).

Pro Rata: (a) with respect to any U.S. Lender and in reference to its U.S.
Revolver Commitment, U.S. Facility Obligations, or other matters (including
(A) payments of principal, accrued interest and fees related thereto,
(B) participations in U.S. LC Obligations and U.S. Swingline Loans,
(C) increases or reductions to the U.S. Revolver Commitments pursuant to
Section 2.1.4 or 2.1.7, and (D) obligations to pay or reimburse Agent for
Extraordinary Expenses owed by or in respect of the U.S. Facility Obligors or to
indemnify any Indemnitees for Claims relating to the U.S. Facility Obligors)
relating thereto, as applicable, a percentage (carried out to the ninth decimal
place) determined (i) while the U.S. Revolver Commitments are outstanding, by
dividing the amount of such U.S. Lender’s U.S. Revolver Commitment by the
aggregate amount of all U.S. Revolver Commitments, and (ii) at any other time,
by dividing the amount of such U.S. Lender’s U.S. Revolver Loans and U.S. LC
Obligations by the aggregate amount of all U.S. Revolver Loans and U.S. LC
Obligations; (b) with respect to any Canadian Lender and in reference to its
Canadian Revolver Commitment, Canadian Facility Obligations or other matters
(including (A) payments of principal, accrued interest and fees related thereto,
(B) participations in Canadian LC Obligations and Canadian Swingline Loans,
(C) increases or reductions to the Canadian Revolver Commitments pursuant to
Section 2.1.4, and (D) obligations to pay or reimburse Agent for Extraordinary
Expenses owed by or in respect of the Canadian Facility Obligors or to indemnify
any Indemnitees for Claims relating to the Canadian Facility Obligors) relating
thereto, as applicable, a percentage (carried out to the ninth decimal place)
determined (i) while the Canadian Revolver Commitments are outstanding, by
dividing such Canadian Lender’s Canadian Revolver Commitment by the aggregate
amount of all Canadian Revolver Commitments, and (ii) at any other time, by
dividing the amount of such Canadian Lender’s Canadian Revolver Loans and
Canadian LC Obligations by the aggregate amount of all Canadian Revolver Loans
and Canadian LC Obligations; (c) with respect to any U.K. Lender and in
reference to its U.K. Revolver Commitment, U.K. Facility Obligations or other
matters (including (A) payments of principal, accrued interest and fees related
thereto, (B) participations in U.K. LC Obligations and U.K. Swingline Loans,
(C) increases or reductions to the U.K. Revolver Commitments pursuant to
Section 2.1.4, and (D) obligations to pay or reimburse Agent for Extraordinary
Expenses owed by or in respect of the U.K. Facility Obligors or to indemnify any
Indemnitees for Claims relating to the U.K. Facility Obligors) relating thereto,
as applicable, a percentage (carried out to the ninth decimal place) determined
(i) while the U.K. Revolver Commitments are outstanding, by dividing such U.K.
Lender’s U.K. Revolver Commitment by the aggregate amount of all U.K. Revolver
Commitments, and (ii) at any other time, by dividing the amount of such U.K.
Lender’s U.K. Revolver Loans and U.K. LC Obligations by the aggregate amount of
all U.K. Revolver Loans and U.K. LC Obligations; (d) with respect to any German
Lender and in reference to its German

 

48



--------------------------------------------------------------------------------

Revolver Commitment, German Facility Obligations or other matters (including
(A) payments of principal, accrued interest and fees related thereto,
(B) participations in German LC Obligations and German Swingline Loans,
(C) increases or reductions to the German Revolver Commitments pursuant to
Section 2.1.4, and (D) obligations to pay or reimburse Agent for Extraordinary
Expenses owed by or in respect of the German Facility Obligors or to indemnify
any Indemnitees for Claims relating to the German Facility Obligors) relating
thereto, as applicable, a percentage (carried out to the ninth decimal place)
determined (i) while the German Revolver Commitments are outstanding, by
dividing such German Lender’s German Revolver Commitment by the aggregate amount
of all German Revolver Commitments, and (ii) at any other time, by dividing the
amount of such German Lender’s German Revolver Loans and German LC Obligations
by the aggregate amount of all German Revolver Loans and German LC Obligations;
and (e) with respect to any Lender and in reference to any other matter relating
to this Agreement or any other Loan Document which is not governed by any of the
preceding clauses of this definition (as reasonably determined by Agent from
time to time), a percentage (carried out in the ninth decimal place) determined
by dividing the amount of such Lender’s unused Revolver Commitments and
outstanding Loans and LC Obligations, by the aggregate amount of all unused
Revolver Commitments and all outstanding Loans and LC Obligations.

Proceeds: as defined in Section 7.1.

Proceeds of Crime Act: the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.

Project Max Commitment Letter: that certain Commitment Letter, dated as of the
First Amendment to Third Amended and Restated Effective Date, by and among
Parent, Bank of America, N.A. (or any of its designated affiliates), JPMorgan
Chase Bank, N.A. (together with any of its designated affiliates) and any
Additional Lead Arranger (as defined therein) and any Additional Initial Lender
(as defined therein) appointed in accordance with the terms thereof.

Properly Contested: with respect to any obligation of any Person, (a) the
obligation is subject to a bona fide dispute regarding amount or such Person’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect; (e) no Lien is imposed
on assets of such Person or its Affiliates in an aggregate amount in excess of
$1,000,000 for all such Liens, unless bonded and stayed to the reasonable
satisfaction of Agent; and (f) if the obligation results from entry of a
judgment or other order in an aggregate amount in excess of $1,000,000 for all
such obligations, such judgment or order is stayed pending appeal or other
judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

 

49



--------------------------------------------------------------------------------

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such Act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

RDPRM: Quebec Register of Personal and Movable Real Rights or Registre des
droits personnels et reels mobiliers du Quebec.

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
(or such other Persons as expressly set forth below): (a) all information
requested by Agent or any Lender for due diligence and required for Agent or any
Lender to comply with Flood Laws; and (b) (i) a mortgagee title policy (or
binder therefor) covering Agent’s interest under the Mortgage, by an insurer
reasonably acceptable to Agent, which must be fully paid as of the date of the
applicable Mortgage; (ii) such assignments of leases, estoppel letters,
attornment agreements, consents, waivers and releases as Agent may reasonably
require and which would be customarily obtained by a lender in connection with a
mortgage financing of a property such as the Real Estate with respect to other
Persons having an interest in the Real Estate; (iii) a current, as-built survey
of the Real Estate and certified by a licensed surveyor reasonably acceptable to
Agent; (iv) a life-of-loan flood hazard determination and, if any Real Estate is
located in a special flood hazard zone, flood insurance documentation and
coverage as required by Flood Laws; (v) a current appraisal of the Real Estate,
prepared by an appraiser acceptable to Agent, and in form and substance
satisfactory to all Lenders; (vi) an environmental assessment, prepared by
environmental engineers acceptable to Agent, a customary environmental indemnity
agreement if appropriate, and such other reports, certificates, studies or data
as Agent may reasonably require, all in form and substance satisfactory to all
Lenders; and (vii) such other documents, legal opinions, instruments or
agreements as Agent may reasonably require with respect to the Real Estate and
Mortgage and which are customary for a mortgage financing transaction.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Reporting Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Net Excess Availability is less than, at any time, an amount
equal to 10% of the Maximum Facility Amount; and (b) continuing until, during
the preceding 30 consecutive days, no Event of Default has existed and Net
Excess Availability has been greater than, at all times, an amount equal to 10%
of the Maximum Facility Amount.

Required Lenders: Lenders (subject to Section 4.2) having unused Revolver
Commitments and outstanding Loans and LC Obligations, in excess of 50% of the
aggregate amount of all unused Revolver Commitments and all outstanding Loans
and LC Obligations; provided, however, that the Commitments and Loans of any
Defaulting Lender shall be excluded from such calculation;

 

50



--------------------------------------------------------------------------------

provided, further, that at any time there are: (i) 3 or more Lenders, “Required
Lenders” must include at least 3 Lenders, and (ii) less than 3 Lenders,
“Required Lenders” must include all Lenders.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/16th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.

Reset Date: as defined Section 5.13.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Revolver Commitment: a U.S. Revolver Commitment and/or a Canadian Revolver
Commitment and/or a German Revolver Commitment and/or a U.K. Revolver
Commitment, as the context requires. “Revolver Commitment Total” means the U.S.
Revolver Commitments and/or the Canadian Revolver Commitments and/or the German
Revolver Commitments and/or the U.K. Revolver Commitment, as the context
requires. “Revolver Commitments” means the aggregate of the U.S. Revolver
Commitments, the Canadian Revolver Commitments, the German Revolver Commitments,
and the U.K. Revolver Commitments.

Revolver Facilities: as defined in Section 14.11(a)(vi).

Revolver Loan: a U.S. Revolver Loan and/or a Canadian Revolver Loan and/or a
German Revolver Loan and/or a U.K. Revolver Loan, as the context requires.

Revolver Notes: collectively, the U.S. Revolver Notes, the Canadian Revolver
Notes, the German Revolver Notes, and the U.K. Revolver Notes.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by an Obligor or a Subsidiary under a License.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

Sanction: any sanction administered or enforced by the U.S. government
(including OFAC), United Nations Security Council, European Union, U.K.
government, Canadian government, German government or other sanctions authority.

Scheduled Unavailability Date: as defined in Section 1.7.

Screen Rate: in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) or

 

51



--------------------------------------------------------------------------------

on the appropriate page of such other information service which publishes that
rate from time to time in place of Thomson Reuters.

SEC: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

Second Amended and Restated Loan Agreement: as defined in the recitals hereto.

Second Amended Original Closing Date: as defined in the recitals hereto.

Second Amendment to Third Amended and Restated Effective Date: January 4, 2019.

Secured Bank Product Obligations: Bank Product Debt owing to a Secured Bank
Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than Bank of America and its Affiliates) specified by
such provider in writing to Agent, which amount may be established or increased
(by further written notice to Agent from time to time) as long as no Default or
Event of Default exists and no Overadvance would result from establishment of a
Canadian Bank Product Reserve, German Bank Product Reserve, U.S. Bank Product
Reserve, or U.K. Bank Product Reserve, as applicable, for such amount and all
other Secured Bank Product Obligations; provided, that Secured Bank Product
Obligations of an Obligor shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, by the later of the Closing Date or 10 days following
creation of the Bank Product (for the avoidance of doubt, written notices
delivered to Agent prior to the Closing Date do not need to be re-delivered),
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.13.

Secured Parties: Canadian Facility Secured Parties and/or German Facility
Secured Parties and/or U.S. Facility Secured Parties and/or U.K. Facility
Secured Parties, as the context requires.

Security Documents: this Agreement, the Guarantees, Mortgages, IP Assignments,
Canadian Security Agreements, German Security Documents, U.K. Security
Documents, Deposit Account Control Agreements, and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.

Senior Officer: the chairman of the board, director, president, chief executive
officer, chief financial officer or treasurer of a Borrower or, if the context
requires, an Obligor.

Settlement Report: a report delivered by Agent to the Applicable Lenders
summarizing the Revolver Loans and, if applicable, participations in LC
Obligations outstanding as of a given settlement date, allocated to the
Applicable Lenders on a Pro Rata basis in accordance with their Revolver
Commitments.

Solidary Claim: as defined in Section 12.1.1(b).

 

52



--------------------------------------------------------------------------------

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase. In
addition to the foregoing, “Solvent” means, with respect to any Canadian
Subsidiary, that such Canadian Subsidiary is (i) adequately capitalized,
(ii) owns assets, the value of which, on a going concern basis, exceeds the
liabilities of such Person, (iii) will have sufficient working capital to pay
its debts as they become due, (iv) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either the present or future creditors of
such Subsidiary or any of its Affiliates, and (v) is not an “insolvent person”
as defined in the Bankruptcy and Insolvency Act (Canada). “Solvent” means, with
respect to any U.K. Subsidiary, it is not and is not deemed for the purpose of
and under the Insolvency Act 1986 to be unable to pay its debts as they fall due
(other than under section 123(1)(a) of the Insolvency Act 1986). “Solvent”
means, with respect to any German Domiciled Obligor, such Person not being
illiquid (zahlungsunfähig) or overindebted (überschuldet) in accordance with
section 17 and section 19, respectively, of the German Insolvency Code
(Insolvenzordnung).

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests are owned by the Parent (including indirect ownership by the Parent
through other entities in which the Parent directly or indirectly owns 50% of
the voting securities or Equity Interests).

Supermajority Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 75% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Revolver Loans and LC Obligations in
excess of 75% of all

 

53



--------------------------------------------------------------------------------

outstanding Revolver Loans and LC Obligations; provided, however, that the
Commitments and Loans of any Defaulting Lender shall be excluded from such
calculation.

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swingline Loans: the Canadian Swingline Loans, the German Swingline Loans, the
U.S. Swingline Loans, and the U.K. Swingline Loans.

Swiss Francs or CHF: the lawful currency of Switzerland and Liechtenstein.

TARGET Day: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent acting reasonably to be a suitable replacement) is open for the settlement
of payments in Euros.

Tax Credit: a credit against, relief or remission for, or repayment of any Tax.

Tax Deduction: as defined in Section 5.9.2(a).

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Loan Collateral Agent: as defined in the Intercreditor Agreement.

Term Loan Facility Agreement: as defined in the Intercreditor Agreement.

Termination Event: (a) the whole or partial withdrawal of a Canadian Subsidiary
from a Canadian Pension Plan during a plan year; or (b) the filing of a notice
of interest to terminate in whole or in part a Canadian Pension Plan or the
treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the institution of proceedings by any Governmental Authority
to terminate in whole or in part or have a trustee appointed to administer a
Canadian Pension Plan; or (d) any other event or condition which might
constitute grounds for the termination of or winding up, or partial termination
of or winding up, or the appointment of a trustee to administer, any Canadian
Pension Plan.

Third Amended Original Closing Date: as defined in the recitals hereto.

Third Amendment to Second Amended and Restated Effective Date: June 23, 2014.

Third Amendment to Third Amended and Restated Effective Date: February 1, 2019.

Threshold Percentage: 15%.

Top Golf: Topgolf International, Inc., a Delaware corporation.

Top Golf Blocked Account: as defined in the definition of Top Golf Proceeds.

 

54



--------------------------------------------------------------------------------

Top Golf Proceeds: cash proceeds received by Parent in connection with any:
(a) sale of all or a portion of the Equity Interests of Top Golf owned by
Parent, or (b) dividend received by Parent from Top Golf on account of Parent’s
ownership interest in Top Golf; provided that (i) Parent elects to designate
such proceeds as Top Golf Proceeds by at least five (5) Business Days (or such
lesser time as approved by Agent in its sole discretion) prior written notice
(such notice, the “Top Golf Proceeds Notice”) to Agent of the occurrence of such
transaction which will give rise to such cash proceeds; (ii) Parent sends
written notice to Agent on the Business Day prior to the consummation of such
transaction which will give rise to such cash proceeds; (iii) on the day such
cash proceeds are received by Parent, either (in accordance with Parent’s
election made in the Top Golf Proceeds Notice): (A) Parent deposits all of such
proceeds in a separate Deposit Account (such Deposit Account, the “Top Golf
Blocked Account”), and provides evidence to Agent, in form and substance
satisfactory to Agent, of such deposit, or (B) Agent establishes or modifies, as
applicable, the U.S. Top Golf Reserve, the U.K. Top Golf Reserve, the German Top
Golf Reserve and the Canadian Top Golf Reserve; (iv) the Top Golf Blocked
Account shall not contain any other funds other than Top Golf Proceeds;
(v) Parent may remove Top Golf Proceeds from the Top Golf Blocked Account,
provided, however that (A) once removed other than (1) to consummate Common
Stock Repurchases or pay dividends on Parent’s common stock, in each case in
accordance with Section 10.2.6(g)(A) on the date of such removal or (2) to make
Investments in accordance with Section 10.2.2(k)(A) on the date of such removal,
such funds shall no longer constitute Top Golf Proceeds, and (B) Parent shall
provide Agent (1) three (3) Business Days’ prior written notice of such removal,
and (2) evidence of the removal of such funds from the Top Golf Blocked Account
within two (2) Business Days of such removal; (vi) Parent shall provide Agent
with copies of all monthly statements with respect to the Top Golf Blocked
Account and such other information with respect to such Deposit Account as
reasonably requested by Agent from time to time; and (vii) the Top Golf Blocked
Account shall be subject to a Deposit Account Control Agreement prior to any Top
Golf Proceeds being deposited into the Top Golf Blocked Account.

Top Golf Proceeds Notice: as defined in the definition of Top Golf Proceeds.

Total Revolver Exposure: as of any date of determination, the sum of the U.S.
Revolver Exposure plus the Canadian Revolver Exposure plus the German Revolver
Exposure plus the U.K. Revolver Exposure.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Travis Mathew Retail: Travis Mathew Retail, LLC, a California limited liability
company.

Treaty Lender: a Lender which: (a) is treated as a resident of a Treaty State
for the purposes of a Treaty; and (b) does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected.

Treaty State: a jurisdiction having a double taxation agreement (a “Treaty”)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.

 

55



--------------------------------------------------------------------------------

Type: any type of a Loan (i.e., a LIBOR Loan, a U.S. Base Rate Loan, a Canadian
BA Rate Loan, a Canadian Base Rate Loan, a Canadian Prime Rate Loan, a German
Base Rate Loan, or a U.K. Base Rate Loan) and, in the case of LIBOR Loans and
Canadian BA Rate Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year and includes any unfunded liability or solvency deficiency as determined
for the purposes of the PBA in respect of any Canadian Pension Plan.

uPlay: uPlay, Inc., a Delaware corporation.

U.K./Canadian/German Allocable Amount: as defined in Section 5.11.

U.K./Canadian/German Guarantor Payment: as defined in Section 5.11.

U.K. and United Kingdom: the United Kingdom of Great Britain and Northern
Ireland.

U.K. Accounts Formula Amount: (a) as of any date of determination within the
period beginning on May 1 through and including October 31 of each Fiscal Year,
85% of the Value of Eligible Accounts of the U.K. Borrower; and (b) as of any
date of determination within the period beginning on November 1 through and
including April 30 of each Fiscal Year, 90% of the Value of Eligible Accounts of
the U.K. Borrower.

U.K. Availability: as of any date of determination, the U.K. Borrowing Base as
of such date of determination minus the aggregate principal amount of all U.K.
Revolver Loans outstanding on such date of determination.

U.K. Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve with respect to the U.K. Borrower’s Inventory; (b) the U.K. Rent and
Charges Reserve; (c) the U.K. LC Reserve; (d) the U.K. Bank Product Reserve;
(e) all accrued Royalties of the U.K. Domiciled Obligors, whether or not then
due and payable by a U.K. Domiciled Obligor; (f) the aggregate amount of
liabilities secured by Liens upon U.K. Facility Collateral that are senior to
the Agent’s Liens (but imposition of any such reserve shall not waive an Event
of Default arising therefrom); (g) the U.K. Dilution Reserve; (h) the U.K. Top
Golf Reserve; (i) the U.K. Priority Payables Reserve; and (j) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Credit Judgment may elect to impose from time to time with respect to the U.K.
Borrowing Base.

U.K. Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Secured Bank Product
Obligations owing by the U.K. Domiciled Obligors and their Subsidiaries.

 

56



--------------------------------------------------------------------------------

U.K. Base Rate Loan: a U.K. Revolver Loan, or portion thereof, funded in Dollars
and bearing interest calculated by reference to the Foreign Base Rate.

U.K. Borrower: as defined in the preamble to this Agreement.

U.K. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the result of: (i) the Maximum U.K. Facility Amount, minus (ii) the U.K.
LC Reserve, minus (iii) the U.K. Top Golf Reserve; or (b) the result of: (i) the
U.K. Accounts Formula Amount, plus (ii) the U.K. Inventory Formula Amount, plus
(iii) 100% of the amount of U.K. Pledged Cash, minus (iv) the U.K. Availability
Reserve.

U.K. Borrowing Base Certificate: a certificate, in form and substance
satisfactory to Agent, by which the U.K. Borrower certifies calculation of the
U.K. Borrowing Base.

U.K. Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America, N.A. (London Branch) or such other
financial institution as Agent may select in its discretion, which account shall
be for the benefit of the U.K. Facility Secured Parties and shall be subject to
Agent’s Liens securing the U.K. Facility Obligations.

U.K. Dilution Reserve: as of any date of determination, an amount sufficient to
reduce the advance rate against Eligible Accounts of the U.K. Borrower by 1% for
each whole percentage point (or portion thereof) by which the Dilution Percent
is in excess of 5.0%.

U.K. Domiciled Obligor: each U.K. Subsidiary which is at any time an Obligor,
and “U.K. Domiciled Obligors” means all such Persons, collectively.

U.K. Dominion Account: a special account established by the U.K. Borrower at
Bank of America, N.A. (London Branch) or another bank acceptable to Agent, over
which Agent has exclusive control for withdrawal purposes at all times.

U.K. Eligible Foreign Account: an Account of the U.K. Borrower that is owed by
an Account Debtor that is organized or has its principal offices or assets in a
jurisdiction (a) that has been a Participating Member State since before May
2004 or (b) that is listed on Schedule 1.1C.

U.K. Expeditors Reserve: as of any date of determination, the aggregate amount
of accounts payable owed by any U.K. Facility Obligor to Expeditors, as
determined by Agent in its Credit Judgment.

U.K. Facility Collateral: all Collateral that now or hereafter secures (or is
intended to secure) any of the U.K. Facility Obligations, including Property of
each U.K. Domiciled Obligor, each U.S. Domiciled Obligor, each German Domiciled
Obligor, and each Canadian Domiciled Obligor.

U.K. Facility Guarantee: each guarantee agreement (including this Agreement) at
any time executed by a U.K. Facility Guarantor in favor of Agent guaranteeing
all or any portion of the U.K. Facility Obligations.

 

57



--------------------------------------------------------------------------------

U.K. Facility Guarantor: Parent, each U.K. Subsidiary, each Canadian Subsidiary,
each German Subsidiary, each U.S. Subsidiary (other than uPlay unless uPlay
becomes a Guarantor in accordance with Section 10.2.15), and each other Person
(if any) who guarantees payment and performance of any U.K. Facility
Obligations.

U.K. Facility Obligations: all Obligations of the U.K. Facility Obligors
(excluding, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Obligors as guarantors of any U.S. Facility Obligations).

U.K. Facility Obligor: each of the U.K. Borrower or any U.K. Facility Guarantor,
and “U.K. Facility Obligors” means all of such Persons, collectively.

U.K. Facility Secured Parties: the Agent, the U.K. Issuing Bank, the U.K.
Lenders and the Secured Bank Product Providers who provide Bank Products to the
U.K. Facility Obligors and their Subsidiaries.

U.K. Holdings: Callaway Golf European Holding Company Limited, a company
incorporated in England with company number 06468420.

U.K. Inventory Formula Amount: as of any date of determination, the lesser of
(a) the sum of (i) with respect to Eligible Inventory that has been owned by the
U.K. Borrower for less than one (1) calendar year as of the applicable date of
determination, (A) for the period beginning on March 1 through and including
September 30 of each Fiscal Year, 65% of the Value of such U.K. Borrower’s
Eligible Inventory, (B) for the period beginning on October 1 through and
including February 28 (or February 29, as applicable) of each Fiscal Year, 75%
of the Value of such U.K. Borrower’s Eligible Inventory, plus (ii) with respect
to Eligible Inventory that has been owned by the U.K. Borrower for more than one
(1) calendar year, as of the applicable date of determination, 50% of the Value
of such U.K. Borrower’s Eligible Inventory; or (b) 85% of the NOLV Percentage of
the Value of the U.K. Borrower’s Eligible Inventory. Notwithstanding the
foregoing, the aggregate amount of the U.K. Inventory Formula Amount which may
be attributed to Eligible In-Transit Inventory (the “U.K. In-Transit
Availability”) shall not exceed $2,000,000; provided that, the U.K. In-Transit
Availability (after taking into effect the previous proviso) shall be reduced by
the U.K. Expeditors Reserve if, as of any date of determination, either (I) U.K.
Net Excess Availability is less than 10% of the Maximum U.K. Facility Amount, or
(II) there are any accounts payable owed by any U.K. Facility Obligor to
Expeditors which are aged in excess of historical levels (except in cases of
good faith disputes).

U.K. Issuing Bank: Bank of America or an Affiliate of Bank of America.

U.K. LC Obligations: the sum (without duplication) of (a) all amounts owing by
the U.K. Borrower for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit issued for the account of the U.K.
Borrower, which if such Letter of Credit is denominated in a currency other than
Dollars, British Pounds or Euros, may be stated by Agent (at its option) in
Dollars, British Pounds or Euros calculated at the Spot Rate; and (c) all fees
and other amounts owing with respect to Letters of Credit issued for the account
of the U.K. Borrower.

U.K. LC Reserve: the aggregate of all U.K. LC Obligations, other than those that
have been Cash Collateralized.

 

58



--------------------------------------------------------------------------------

U.K. Lenders: each Lender that has issued a U.K. Revolver Commitment (provided
that such Person or an Affiliate of such Person also has a U.S. Revolver
Commitment).

U.K. Letter of Credit Subline: $2,000,000.

U.K. Letters of Credit: any standby or documentary letter of credit issued by
the U.K. Issuing Bank for the account of the U.K. Borrower, or any indemnity,
guarantee, exposure transmittal memorandum or similar form of credit support
issued by Agent or the U.K. Issuing Bank for the benefit of the U.K. Borrower or
any of its Subsidiaries.

U.K. Net Excess Availability: as of any date of determination, an amount equal
to the U.K. Availability minus the aggregate amount, if any, of all trade
payables of U.K. Domiciled Obligors that are more than 60 days past due (or such
later date as Agent may approve in its sole discretion) and all book overdrafts
of U.K. Domiciled Obligors in excess of historical practices with respect
thereto, in each case as determined by Agent in its Credit Judgment.

U.K. Non-Bank Lender: means:

(a) where a Lender becomes a party to this Agreement on the day on which this
Agreement is entered into, any Lender listed in Schedule 1.1D; and

(b) where a Lender becomes a party to this Agreement after the day on which this
Agreement is entered into, a Lender which gives a U.K. Tax Confirmation in the
assignment notice which it executes pursuant to, or in connection with,
Section 13.3 below.

U.K. Overadvance: as defined in Section 2.1.5.

U.K. Overadvance Loan: a U.K. Revolver Loan made to the U.K. Borrower when a
U.K. Overadvance exists or is caused by the funding thereof.

U.K. Overadvance Loan Balance: on any date, the amount by which the aggregate
U.K. Revolver Exposure exceeds the amount of the U.K. Borrowing Base on such
date.

U.K. Pledged Cash: the funds maintained in a blocked Deposit Account or
securities account of the U.K. Borrower subject to a Deposit Account Control
Agreement or securities account control agreement, as applicable, which give
Agent at all times exclusive access and control for withdrawal purposes to the
exclusion of the U.K. Borrower and precluding the U.K. Borrower from withdrawing
or otherwise giving any instructions in connection therewith and which may not
be withdrawn without the Agent’s prior written consent, and which are subject to
effective security documents, in form and substance satisfactory to Agent, that
provide Agent with an unencumbered perfected first priority/ranking security
interest in and Lien on such funds.

U.K. Priority Payables Reserve: as of any date of determination, a reserve in
such amount as the Agent may determine in its Credit Judgment to reflect the
full amount of any liabilities or amounts which (by virtue of any Liens or any
statutory provision) rank or are capable of ranking in priority to the Agent’s
Liens and/or for amounts which may represent costs relating to the enforcement
of the Agent’s Liens including, without limitation, but only to the extent
prescribed pursuant to English law and statute then in force, (i) amounts due to
employees in respect of unpaid

 

59



--------------------------------------------------------------------------------

wages and holiday pay, (ii) the amount of all scheduled but unpaid pension
contributions, (iii) the “prescribed part” of floating charge realisations held
for unsecured creditors, and (iv) the expenses and liabilities incurred by any
administrator (or other insolvency officer) and any remuneration of such
administrator (or other insolvency officer).

U.K. Qualified Lender:

(i) a Lender (other than a Lender within paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of any
advance under the Loan Documents and is:

 

  (A)

a Lender:

(1) which is a bank (as defined for the purpose of section 879 of the Income Tax
Act 2007 (United Kingdom) (“ITA”) making an advance under the Loan Documents; or

(2) in respect of an advance made under the Loan Documents by a person that was
a bank (as defined for the purpose of section 879 of ITA) at the time that
advance was made

and with respect to (i)(A)(1) and (i)(A)(2), which is within the charge to U.K.
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the Corporation Taxes Act 2009 (United Kingdom) (“CTA”); or

 

  (B)

a Lender which is:

 

  (1)

a company resident in the U.K. for U.K. tax purposes;

 

  (2)

a partnership each member of which is:

 

  (a)

a company so resident in the U.K.; or

 

  (b)

a company not so resident in the U.K. which carries on a trade in the U.K.
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA the whole of any
share of interest payable in respect of that advance that falls to it by reason
of Part 17 of the CTA; or

 

  (3)

a company not so resident in the U.K. which carries on a trade in the U.K.
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the CTA) of that company; or

 

  (C)

a Treaty Lender; or

(ii) a building society (as defined for the purposes of section 880 of ITA)
making an advance under the Loan Documents.

 

60



--------------------------------------------------------------------------------

U.K. Reimbursement Date: as defined in Section 2.2.2.

U.K. Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
U.K. Facility Collateral or could assert a Lien on any U.K. Facility Collateral;
and (b) a reserve at least equal to three months’ rent and other charges that
could be payable to any such Person, unless it has executed a Lien Waiver.

U.K. Required Lenders: U.K. Lenders (subject to Section 4.2) having (a) U.K.
Revolver Commitments in excess of 50% of the aggregate U.K. Revolver
Commitments; and (b) if the U.K. Revolver Commitments have terminated, U.K.
Revolver Loans and U.K. LC Obligations in excess of 50% of all outstanding U.K.
Revolver Loans and U.K. LC Obligations; provided, however, that the U.K.
Revolver Commitments and U.K. Revolver Loans of any Defaulting Lender shall be
excluded from such calculation; provided, further, that at any time there are:
(i) 3 or more U.K. Lenders, “U.K. Required Lenders” must include at least 3 U.K.
Lenders, and (ii) less than 3 U.K. Lenders, “U.K. Required Lenders” must include
all U.K. Lenders.

U.K. Revolver Commitment: for any U.K. Lender, its obligation to make U.K.
Revolver Loans and to participate in U.K. LC Obligations, in the applicable
Available Currencies, up to the maximum principal amount shown on Schedule 1.1,
or as hereafter determined pursuant to each Assignment and Acceptance to which
it is a party, as such U.K. Revolver Commitment may be adjusted from time to
time in accordance with the provisions of Sections 2.1.4 or 11.2. “U.K. Revolver
Commitments” means the aggregate amount of such commitments of all U.K. Lenders.

U.K. Revolver Commitment Termination Date: the earliest of (a) the U.S. Revolver
Commitment Termination Date (without regard to the reason therefor), (b) the
date on which the Borrower Agent terminates or reduces to zero all of the U.K.
Revolver Commitments pursuant to Section 2.1.4, and (c) the date on which the
U.K. Revolver Commitments are terminated pursuant to Section 11.2.

U.K. Revolver Exposure: on any date, an amount equal to the sum of the Dollar
Equivalent of the U.K. Revolver Loans outstanding on such date plus the U.K. LC
Obligations on such date.

U.K. Revolver Loan: a Revolver Loan made by U.K. Lenders to the U.K. Borrower
pursuant to Section 2.1.1(c), which Revolver Loan shall be either a U.K. Base
Rate Loan (which shall be denominated in Dollars only) or a LIBOR Loan (which
may be denominated in Dollars, British Pounds or Euros, as selected by the
Borrower Agent), and any U.K. Swingline Loan, U.K. Overadvance Loan or
Protective Advance made to or owed by the U.K. Borrower.

U.K. Revolver Notes: a promissory note executed by the U.K. Borrower in favor of
a U.K. Lender in the form of Exhibit A-3, in the amount of such U.K. Lender’s
U.K. Revolver Commitment.

U.K. Security Agreement:

(a) the debenture dated 15 June 2012 and made by the U.K. Borrower in favor of
the Agent;

 

61



--------------------------------------------------------------------------------

(b) the supplemental debenture dated 18 December 2013 and made by the U.K.
Borrower in favor of the Agent;

(c) the debenture dated 15 June 2012 and made by U.K. Holdings in favor of the
Agent;

(d) the debenture dated 20 November 2017 and made by the U.K. Borrower in favor
of the Agent;

(e) the debenture dated 20 November 2017 and made by U.K. Holdings in favor of
the Agent;

(f) the debenture dated as of the date hereof and made by the U.K. Borrower in
favor of the Agent;

(g) the debenture dated as of the date hereof and made by U.K. Holdings in favor
of the Agent; and

(h) any other debenture, deed of charge or other similar agreement, instrument
or document governed by the laws of England and Wales, Scotland or Northern
Ireland, in each case now or hereafter securing (or given with the interest to
secure) the U.K. Facility Obligations.

U.K. Security Documents: means the U.K. Security Agreements and any other
similar agreement, instrument or document governed by the laws of any
jurisdiction, including Germany, in each case now or hereafter securing (or
given with the interest to secure) the U.K. Facility Obligations.

U.K. Subsidiary: a Subsidiary of Parent incorporated or organized under the laws
of England and Wales.

U.K. Swingline Loan: any Borrowing of U.K. Base Rate Loans funded with Agent’s
funds, until such Borrowing is settled among the U.K. Lenders or repaid by the
U.K. Borrower.

U.K. Tax Confirmation: means a confirmation by a Lender that the person
beneficially entitled to interest payable to it in respect of an advance under a
Loan Document is either:

 

  (a)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b)

a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of CTA; or

 

62



--------------------------------------------------------------------------------

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of Section 19 of CTA) of that company.

U.K. Tax Payment: as defined in Section 5.9.2(m).

U.K. Top Golf Reserve: a reserve established by Agent at Parent’s request in
accordance with the definition of Top Golf Proceeds, in an initial amount as of
such establishment equal to $0. The U.K. Top Golf Reserve (a) shall be reduced
on a dollar for dollar basis for the amount expended in connection with (x) any
Common Stock Repurchases made, or dividends paid on Parent’s common stock, in
each case after the Third Amendment to Second Amended and Restated Effective
Date in accordance with Section 10.2.6(g)(ii)(D) and (y) any Investments made
after the Third Amendment to Second Amended and Restated Effective Date in
accordance with Section 10.2.2(k)(ii)(D); (b) may be permanently reduced from
time to time upon Parent’s written request to Agent; and (c) subject to Agent’s
written consent (such consent not to be unreasonably withheld if (i) upon and
after giving effect to such adjustment, no Default or Event of Default shall
have occurred and be continuing, and (ii) immediately after such adjustment (for
clarification, including after giving effect to any recalculation of the
Canadian Borrowing Base, the German Borrowing Base and U.S. Borrowing Base upon
giving effect to such adjustment), Canadian Availability, German Availability
and U.S. Availability would be a positive number), may be reallocated on a
dollar for dollar basis to the Canadian Top Golf Reserve, the German Top Golf
Reserve and/or the U.S. Top Golf Reserve upon Parent’s written request to Agent;
provided, however, that once reduced pursuant to clause (b) above, the U.K. Top
Golf Reserve may not be increased. The parties agree that the U.K. Top Golf
Reserve shall never be less than zero (-0-). For clarification, the aggregate
amount of the Canadian Top Golf Reserve, the U.K. Top Golf Reserve, the German
Top Golf Reserve and the U.S. Top Golf Reserve may not exceed an amount equal to
the aggregate amount of Top Golf Proceeds received by Parent as reflected in all
Top Golf Proceeds Notices (less any amounts Parent elects to deposit into the
Top Golf Blocked Account) less all amounts expended in connection with (x) any
Common Stock Repurchases made, or dividends paid on Parent’s common stock, in
each case after the Third Amendment to Second Amended and Restated Effective
Date in accordance with Section 10.2.6(g) and (y) any Investments made after the
Third Amendment to Second Amended and Restated Effective Date in accordance with
Section 10.2.2(k) and less all permanent reductions elected by Parent pursuant
to clause (b) of each of the definitions of Canadian Top Golf Reserve, U.K. Top
Golf Reserve, German Top Golf Reserve and U.S. Top Golf Reserve.

U.K. Unused Line Fee Rate: a per annum rate equal to 0.25%.

U.S. Accounts Formula Amount: (a) as of any date of determination within the
period beginning on May 1 through and including October 31 of each Fiscal Year,
85% of the Value of Eligible Accounts of the U.S. Borrowers; and (b) as of any
date of determination within the period beginning on November 1 through and
including April 30 of each Fiscal Year, 90% of the Value of Eligible Accounts of
the U.S. Borrowers.

 

63



--------------------------------------------------------------------------------

U.S. Availability: as of any date of determination, the U.S. Borrowing Base as
of such date of determination minus the aggregate principal amount of U.S.
Revolver Loans outstanding on such date of determination.

U.S. Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve with respect to the U.S. Borrowers’ Inventory; (b) the U.S. Rent and
Charges Reserve; (c) the U.S. LC Reserve; (d) the U.S. Bank Product Reserve;
(e) all accrued Royalties of the U.S. Facility Obligors, whether or not then due
and payable by a U.S. Facility Obligor; (f) the aggregate amount of liabilities
secured by Liens upon U.S. Facility Collateral that are senior to the Agent’s
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom); (g) the U.S. Dilution Reserve; (h) the Canadian Overadvance
Loan Balance, if any, outstanding on such date, the German Overadvance Loan
Balance, if any, outstanding on such date, and the U.K. Overadvance Loan
Balance, if any, outstanding on such date; (i) the U.S. Top Golf Reserve; and
(j) such additional reserves, in such amounts and with respect to such matters,
as Agent in its Credit Judgment may elect to impose from time to time with
respect to the U.S. Borrowing Base.

U.S. Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Secured Bank Product
Obligations owing by the U.S. Domiciled Obligors and their Subsidiaries.

U.S. Bankruptcy Code: Title 11 of the United States Code.

U.S. Base Rate: for any day, a per annum rate equal to the greater of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a 30 day interest period as determined on such day, plus
1.0%.

U.S. Base Rate Loan: a Loan that bears interest based on the U.S. Base Rate.

U.S. Base Rate Revolver Loan: a Revolver Loan that bears interest based on the
U.S. Base Rate.

U.S. Borrowers: as defined in the preamble to this Agreement.

U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the result of: (i) the Maximum U.S. Facility Amount, minus (ii) the U.S.
LC Reserve, minus (iii) the Canadian Overadvance Loan Balance, if any,
outstanding on such date, minus (iv) the U.K. Overadvance Loan Balance, if any,
outstanding on such date, minus (v) the German Overadvance Loan Balance, if any,
outstanding on such date, minus (vi) the U.S. Top Golf Reserve; or (b) the
result of: (i) the U.S. Accounts Formula Amount, plus (ii) the U.S. Inventory
Formula Amount, plus (iii) the U.S. Trademark Formula Amount, plus (iv) the U.S.
Real Estate Formula Amount, plus (v) 100% of the amount of U.S. Pledged Cash,
minus (vi) the U.S. Availability Reserve; provided, that clause (b)(iv) above
may be removed from such calculation in accordance with Section 2.1.4(d).

U.S. Borrowing Base Certificate: a certificate, in form and substance
satisfactory to Agent, by which the U.S. Borrowers certify calculation of the
U.S. Borrowing Base.

 

64



--------------------------------------------------------------------------------

U.S. Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion, which account shall be for the benefit of
the U.S. Facility Secured Parties and shall be subject to Agent’s Liens securing
the U.S. Facility Obligations.

U.S. Dilution Reserve: as of any date of determination, an amount sufficient to
reduce the advance rate against Eligible Accounts of the U.S. Borrowers by one
(1) percentage point for each whole percentage point (or portion thereof) by
which the Dilution Percent is in excess of 5.0%.

U.S. Domiciled Obligor: each of the Parent, any U.S. Borrower or any U.S.
Subsidiary which it is at any time an Obligor, and “U.S. Domiciled Obligors”
means all such Persons, collectively.

U.S. Dominion Account: a special account established by the U.S. Borrowers at
Bank of America or another bank acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes during any Dominion Trigger Period.

U.S. Expeditors Reserve: as of any date of determination, the aggregate amount
of accounts payable owed by any U.S. Facility Obligor to Expeditors, as
determined by Agent in its Credit Judgment.

U.S. Facility Collateral: all Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Obligations, including Property of
each U.S. Domiciled Obligor.

U.S. Facility Guarantee: each guarantee agreement (including this Agreement) at
any time executed by a U.S. Facility Guarantor in favor of Agent guaranteeing
all or any portion of the U.S. Facility Obligations.

U.S. Facility Guarantor: each U.S. Subsidiary other than uPlay (unless uPlay
becomes a Guarantor in accordance with Section 10.2.15) and each other Person
(if any) who guarantees payment and performance of any U.S. Facility
Obligations.

U.S. Facility Obligations: all Obligations of the U.S. Facility Obligors
(including, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Obligors as guarantors of the Canadian Facility Obligations, German Facility
Obligations and U.K. Facility Obligations).

U.S. Facility Obligor: each of any U.S. Borrower or any U.S. Facility Guarantor,
and “U.S. Facility Obligors” means all of such Persons, collectively.

U.S. Facility Secured Parties: the Agent, the U.S. Issuing Bank, the U.S.
Lenders and the Secured Bank Product Providers who provide Bank Products to the
U.S. Facility Obligors and their Subsidiaries.

U.S. Inventory Formula Amount: as of any date of determination, the lesser of
(a) the sum of (i) with respect to Eligible Inventory that has been owned by a
U.S. Borrower for less than one (1) calendar year as of the applicable date of
determination, (A) for the period beginning on March 1 through and including
September 30 of each Fiscal Year, 65% of the Value of such U.S. Borrowers’
Eligible Inventory, (B) for the period beginning on October 1 through and
including

 

65



--------------------------------------------------------------------------------

February 28 (or February 29, as applicable) of each Fiscal Year, 75% of the
Value of such U.S. Borrowers’ Eligible Inventory, plus (ii) with respect to
Eligible Inventory that has been owned by a U.S. Borrower for more than one
(1) calendar year, as of the applicable date of determination, 50% of the Value
of such U.S. Borrowers’ Eligible Inventory; or (b) 85% of the NOLV Percentage of
the Value of the U.S. Borrowers’ Eligible Inventory. Notwithstanding the
foregoing, (1) the aggregate amount of the U.S. Inventory Formula Amount which
may be attributed to Eligible In-Transit Inventory (the “U.S. In-Transit
Availability”) shall not exceed $25,000,000; provided that, the U.S. In-Transit
Availability (after taking into effect the previous proviso) shall be reduced by
the U.S. Expeditors Reserve if, as of any date of determination, either (I) U.S.
Net Excess Availability is less than 10% of the Maximum U.S. Facility Amount, or
(II) there are any accounts payable owed by any U.S. Facility Obligor to
Expeditors which are aged in excess of historical levels (except in cases of
good faith disputes); and (2) so long as there is no Lien Waiver then in place
with respect thereto, the aggregate amount of the U.S. Inventory Formula Amount
which may be attributed to Eligible Costco Inventory shall not exceed
$20,000,000.

U.S. Issuing Bank: Bank of America or an Affiliate or branch of Bank of America

U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
the U.S. Borrowers for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit issued for the account of any U.S.
Borrower, which if such Letter of Credit is denominated in a currency other than
Dollars, may be stated by Agent (at its option) in Dollars calculated at the
Spot Rate; and (c) all fees and other amounts owing with respect to Letters of
Credit issued for the account of any U.S. Borrower.

U.S. LC Reserve: the aggregate of all U.S. LC Obligations, other than those that
have been Cash Collateralized.

U.S. Lenders: Bank of America and each other Lender (other than Canadian
Lenders, German Lenders or U.K. Lenders) party hereto.

U.S. Letter of Credit Subline: $20,000,000.

U.S. Letters of Credit: any standby or documentary letter of credit issued by
the U.S. Issuing Bank for the account of the U.S. Borrowers (or any U.S.
Borrower), or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or the U.S. Issuing Bank for the
benefit of any U.S. Borrower or any of its Subsidiaries, and shall include the
Existing Letters of Credit.

U.S. Net Excess Availability: as of any date of determination, an amount equal
to the U.S. Availability minus the aggregate amount, if any, of all trade
payables of U.S. Domiciled Obligors that are more than 60 days past due (or such
later date as Agent may approve in its sole discretion) and all book overdrafts
of U.S. Domiciled Obligors in excess of historical practices with respect
thereto, in each case as determined by Agent in its Credit Judgment.

U.S. Overadvance: as defined in Section 2.1.5.

U.S. Overadvance Loan: a U.S. Revolver Loan made to the U.S. Borrowers or the
amount owed by the U.S. Borrowers when a U.S. Overadvance exists or is caused by
the funding thereof.

 

66



--------------------------------------------------------------------------------

U.S. Pledged Cash: the funds maintained in a blocked Deposit Account or
securities account of a U.S. Borrower subject to a Deposit Account Control
Agreement or securities account control agreement, as applicable, which give
Agent at all times exclusive access and control for withdrawal purposes to the
exclusion of the U.S. Borrowers and precluding the U.S. Borrowers from
withdrawing or otherwise giving any instructions in connection therewith and
which may not be withdrawn without the Agent’s prior written consent (such
consent not to be unreasonably withheld if (i) upon and after giving effect to
such withdrawal, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after such withdrawal (for clarification,
including after giving effect to any recalculation of the U.S. Borrowing Base
upon giving effect to such withdrawal), U.S. Availability would be a positive
number), and which are subject to effective security documents, in form and
substance satisfactory to Agent, that provide Agent with an unencumbered
perfected first priority/ranking security interest in and Lien on such funds.

U.S. Prime Rate: the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

U.S. Real Estate Formula Amount: as of any date of determination, the lesser of
(a) 80% of the fair market value of the Eligible Real Estate, as determined from
the most recent appraisal of such Real Estate performed by an appraiser and on
terms satisfactory to Agent; or (b) $28,600,000 (such amount in this clause
(b) to be reduced by $476,666.67 on the first day of each calendar quarter
occurring after the Third Amended Original Closing Date, commencing with the
calendar quarter beginning on April 1, 2018).

U.S. Reimbursement Date: as defined in Section 2.3.2.

U.S. Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
U.S. Facility Collateral or could assert a Lien on any U.S. Facility Collateral;
and (b) a reserve at least equal to three months’ rent and other charges that
could be payable to any such Person, unless it has executed a Lien Waiver.

U.S. Required Lenders: U.S. Lenders (subject to Section 4.2) having (a) U.S.
Revolver Commitments in excess of 50% of the aggregate U.S. Revolver
Commitments; and (b) if the U.S. Revolver Commitments have terminated, U.S.
Revolver Loans and U.S. LC Obligations in excess of 50% of all outstanding U.S.
Revolver Loans and U.S. LC Obligations; provided, however, that the Commitments
and Loans of any Defaulting Lender shall be excluded from such calculation;
provided, further, that at any time there are: (i) 3 or more U.S. Lenders with
U.S. Revolver Commitments or outstanding U.S. Revolver Loans or U.S. LC
Obligations, “U.S. Required Lenders” must include at least 3 such U.S. Lenders,
and (ii) less than 3 U.S. Lenders with U.S. Revolver Commitments or outstanding
U.S. Revolver Loans or U.S. LC Obligations, “U.S. Required Lenders” must include
all such U.S. Lenders.

 

67



--------------------------------------------------------------------------------

U.S. Revolver Commitment: for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal amount shown on Schedule 1.1, or as hereafter determined pursuant to
each Assignment and Acceptance to which it is a party, as such U.S. Revolver
Commitment may be adjusted from time to time in accordance with the provisions
of Sections 2.1.4, 2.1.7, or 11.2. “U.S. Revolver Commitments” means the
aggregate amount of such commitments of all U.S. Lenders.

U.S. Revolver Commitment Termination Date: the earliest of (a) the Facility
Termination Date, (b) the date on which the Borrower Agent terminates or reduces
to zero the U.S. Revolver Commitments pursuant to Section 2.1.4, and (c) the
date on which the U.S. Revolver Commitments are terminated pursuant to
Section 11.2.

U.S. Revolver Exposure: on any date, an amount equal to the sum of the U.S.
Revolver Loans outstanding on such date plus the U.S. LC Obligations on such
date.

U.S. Revolver Loan: a Revolver Loan made by a U.S. Lender to a U.S. Borrower
pursuant to Section 2.1.1(a), which Loan shall be denominated in Dollars and
shall be either a U.S. Base Rate Revolver Loan or a LIBOR Loan, in each case as
selected by Borrower Agent, and any U.S. Swingline Loan, U.S. Overadvance Loan
or Protective Advance made to or owed by the U.S. Borrowers.

U.S. Revolver Notes: a promissory note executed by U.S. Borrowers in favor of a
U.S. Lender in the form of Exhibit A-2, in the amount of such U.S. Lender’s U.S.
Revolver Commitment.

U.S. Subsidiary: a Subsidiary of Parent that is organized under the laws of a
state of the United States or the District of Columbia.

U.S. Swingline Loan: any Borrowing of U.S. Base Rate Revolver Loans funded with
Agent’s funds, until such Borrowing is settled among the U.S. Lenders or repaid
by the U.S. Borrowers.

U.S. Top Golf Reserve: a reserve established by Agent at Parent’s request in
accordance with the definition of Top Golf Proceeds, in an initial amount as of
such establishment equal to the amount of the Top Golf Proceeds received as of
the date of such establishment. The U.S. Top Golf Reserve (a) shall be reduced
on a dollar for dollar basis for the amount expended in connection with (x) any
Common Stock Repurchases made, or dividends paid on Parent’s common stock, in
each case after the Third Amendment to Second Amended and Restated Effective
Date in accordance with Section 10.2.6(g)(ii)(B) and (y) any Investments made
after the Third Amendment to Second Amended and Restated Effective Date in
accordance with Section 10.2.2(k)(ii)(B); (b) may be permanently reduced from
time to time upon Parent’s written request to Agent; and (c) subject to Agent’s
written consent (such consent not to be unreasonably withheld if (i) upon and
after giving effect to such adjustment, no Default or Event of Default shall
have occurred and be continuing, and (ii) immediately after such adjustment (for
clarification, including after giving effect to any recalculation of the
Canadian Borrowing Base, the German Borrowing Base and U.K. Borrowing Base upon
giving effect to such adjustment), Canadian Availability, German Availability
and U.K. Availability would be a positive number), may be reallocated on a

 

68



--------------------------------------------------------------------------------

dollar for dollar basis to the Canadian Top Golf Reserve, the German Top Golf
Reserve and/or the U.K. Top Golf Reserve upon Parent’s written request to Agent;
provided, however, that once reduced pursuant to clause (b) above, the U.S. Top
Golf Reserve may not be increased. The parties agree that the U.S. Top Golf
Reserve shall never be less than zero (-0-). For clarification, the aggregate
amount of the Canadian Top Golf Reserve, the U.K. Top Golf Reserve, the German
Top Golf Reserve and the U.S. Top Golf Reserve may not exceed an amount equal to
the aggregate amount of Top Golf Proceeds received by Parent as reflected in all
Top Golf Proceeds Notices (less any amounts Parent elects to deposit into the
Top Golf Blocked Account) less all amounts expended in connection with (x) any
Common Stock Repurchase made, or dividends paid on Parent’s common stock, in
each case after the Third Amendment to Second Amended and Restated Effective
Date in accordance with Section 10.2.6(g) and (y) any Investments made after the
Third Amendment to Second Amended and Restated Effective Date in accordance with
Section 10.2.2(k) and less all permanent reductions elected by Parent pursuant
to clause (b) of each of the definitions of Canadian Top Golf Reserve, U.K. Top
Golf Reserve, German Top Golf Reserve and U.S. Top Golf Reserve.

U.S. Trademark Formula Amount: as of any date of determination, the lesser of
(a) 42% of the Net Orderly Liquidation Value of the Company Trademark; or (b)
$70,000,000 (such amount in this clause (b) to be permanently reduced by
$1,666,666.67 on the first day of each calendar quarter occurring after the
Closing Date, commencing with the calendar quarter beginning on July 1, 2019,
until such amount (for the avoidance of doubt, at all times) is less than or
equal to the lesser of (i) $50,000,000 and (ii) 30% of the Net Orderly
Liquidation Value of the Company Trademark).

U.S. Unused Line Fee Rate: a per annum rate equal to 0.25%.

Value: (a) for Inventory, its Dollar Equivalent value determined on the basis of
the lower of cost or market, calculated on a first-in, first-out basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; and (b) for an Account, its Dollar Equivalent
face amount, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could be claimed by the Account Debtor or any other Person.

Wage Earner Protection Act Reserve: on any date of determination, a reserve
established from time to time by Agent in its Credit Judgment in such amount as
Agent determines reflects the amounts that may become due under the Wage Earner
Protection Program Act (Canada) with respect to the employees of any Obligor
employed in Canada which would give rise to a Lien with priority under
Applicable Law over the Lien of Agent.

Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent

 

69



--------------------------------------------------------------------------------

with the most recent audited financial statements of Obligors delivered to Agent
before the Original Agreement Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Obligors’ certified public accountants concur
in such change, the change is disclosed to Agent, and Section 10.3 and any other
provision hereof are amended in a manner satisfactory to Required Lenders to
take into account the effects of the change, if any. No calculations under the
Loan Documents shall give effect to any such change prior to any such amendment.

1.3 Uniform Commercial Code/PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Equipment,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation” and, as such terms relate to any such Property of any Canadian
Domiciled Obligor, such terms shall refer to such Property as defined in the
PPSA (to the extent such terms are defined therein).

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) except as
otherwise specified herein, time of day means time of day at Agent’s notice
address under Section 14.3.1; or (g) discretion of Agent, any Issuing Bank or
any Lender mean the sole and absolute discretion of such Person. Except as
expressly otherwise provided herein, all calculations of Value, fundings of
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars and, unless the context otherwise requires, all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time. Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with GAAP).
Obligors shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, any Issuing Bank or any Lender under
any Loan Documents. No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision. Whenever the phrase “to the best of an Obligor’s
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer of such Obligor, or knowledge that a Senior
Officer of such Obligor would have obtained if he or she had engaged in good
faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter to which such phrase relates.

 

70



--------------------------------------------------------------------------------

1.5 Calculations. All references in the Loan Documents to Loans, Letters of
Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise. The Dollar
equivalent of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Agent on a daily basis, based
on the current Spot Rate. Borrowers shall report Value and other Borrowing Base
components to Agent in the currency invoiced by Obligors or shown in Obligors’
financial records, and unless expressly provided otherwise, shall deliver
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Obligors shall repay
such Obligation in such other currency.

1.6 Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (f) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (h) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (j) an “agent” shall be deemed to include a “mandatary”
(k) “construction liens” shall be deemed to include “legal hypothecs”,
(l) “joint and several” shall be deemed to include “solidary”, (m) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”, (n) “beneficial ownership” shall be deemed to include “ownership on
behalf of another as mandatary”, (o) “servitude” shall be deemed to include
“easement”, (p) “priority” shall be deemed to include “prior claim”,
(q) “survey” shall be deemed to include “certificate of location and plan”,
(r) “fee simple title” shall be deemed to include “absolute ownership” and
(s) “foreclosure” shall be deemed to include the “exercise of a hypothecary
right”. For purposes of greater certainty, the reference to the “Loan Agreement”
in the deed of hypothec dated November 3, 2017 executed by the Canadian Borrower
in favor of the Agent means this Agreement.

1.7 LIBOR Amendment. Notwithstanding anything to the contrary in this Agreement
or any other Loan Documents, if Agent determines (which determination shall be
conclusive absent manifest error), or Borrower Agent or Required Lenders notify
Agent (with, in the case of the Required Lenders, a copy to Borrower Agent) that
Borrowers or Required Lenders (as applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
applicable interest period, because the LIBOR quote on the applicable screen
page (or other source) used by Agent to determine LIBOR (“LIBOR Screen Rate”) is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or

 

71



--------------------------------------------------------------------------------

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Agent has made a public statement identifying a
specific date (“Scheduled Unavailability Date”) after which LIBOR or the LIBOR
Screen Rate will no longer be available or used for determining the interest
rate of loans; or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination or receipt of notice by
Agent, Agent and Borrower Agent may amend this Agreement to replace LIBOR with
an alternate benchmark rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) (“LIBOR Successor Rate”), together
with any proposed LIBOR Successor Rate Conforming Changes and the amendment
shall be effective at 5:00 p.m. on the fifth Business Day after Agent posts the
amendment to all Lenders and Borrowers unless, prior to such time, Required
Lenders notify Agent that they do not accept the amendment. If no LIBOR
Successor Rate has been determined and the circumstances under clause (a) above
exist or the Scheduled Unavailability Date has occurred, Agent will promptly
notify Borrowers and Lenders. Thereafter, (i) the obligation of Lenders to make
or maintain LIBOR Loans shall be suspended (to the extent of the affected LIBOR
Loans or Interest Periods), and (ii) the LIBOR component shall no longer be used
in determining the U.S. Base Rate or the Canadian Base Rate. Upon receipt of
such notice, the Borrower Agent may revoke any pending request for a Borrowing
of, conversion to or continuation of a LIBOR Loan or, failing that, will be
deemed to have submitted a request for a U.S. Base Rate Loan, a Canadian Base
Rate Loan, a U.K. Base Rate Loan or a German Base Rate Loan (but in the case of
any such pending request in relation to a LIBOR Loan for the U.K. Borrower or a
German Borrower, if (a) that LIBOR Loan was denominated in British Pounds, Swiss
Francs or Euros, the Borrower Agent shall be deemed to have revoked any such
pending request for a Borrowing of, conversion to or continuation of that LIBOR
Loan, and the U.K. Borrower or German Borrower, as applicable, shall repay any
such outstanding LIBOR Loan which was the subject of a continuation request, and
(b) only if that LIBOR Loan was denominated in Dollars shall the Borrower Agent
be deemed to have submitted a request for a U.K. Base Rate Loan or German Base
Rate Loan, as applicable).

SECTION 2. CREDIT FACILITIES

2.1 Revolver Commitments.

2.1.1. Revolver Loans.

(a) U.S. Revolver Loans to U.S. Borrowers. Each U.S. Lender agrees, severally
and not jointly with the other U.S. Lenders, upon the terms and subject to the
conditions set forth herein, to make U.S. Revolver Loans to the U.S. Borrowers
on any Business Day during the period from the Closing Date to the U.S. Revolver
Commitment Termination Date, not to exceed in aggregate principal amount
outstanding at any time such U.S. Lender’s U.S. Revolver Commitment at such
time, which U.S. Revolver Loans may be repaid and reborrowed in accordance with
the terms and provisions of this Agreement; provided, however, that such U.S.

 

72



--------------------------------------------------------------------------------

Lenders shall have no obligation to the U.S. Borrowers whatsoever to honor any
request for a U.S. Revolver Loan on or after the U.S. Revolver Commitment
Termination Date or if the amount of the proposed U.S. Revolver Loan exceeds
U.S. Availability on the proposed funding date for such U.S. Revolver Loan. Each
Borrowing of U.S. Revolver Loans shall be funded by the U.S. Lenders on a Pro
Rata basis. The U.S. Revolver Loans shall bear interest as set forth in
Section 3.1. Each U.S. Revolver Loan shall, at the option of the Borrower Agent,
be made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of U.S. Base Rate
Revolver Loans or LIBOR Revolver Loans. The U.S. Revolver Loans shall be repaid
in accordance with the terms of this Agreement and shall be secured by all of
the U.S. Facility Collateral. U.S. Borrowers shall be jointly and severally
liable to pay all of the U.S. Revolver Loans. Each U.S. Revolver Loan shall be
funded and repaid in Dollars.

(b) Canadian Revolver Loans to Canadian Borrower. Each Canadian Lender agrees,
severally and not jointly with the other Canadian Lenders, upon the terms and
subject to the conditions set forth herein, to make Canadian Revolver Loans to
the Canadian Borrower on any Business Day during the period from the Closing
Date to the Canadian Revolver Commitment Termination Date, not to exceed in
aggregate principal amount outstanding at any time such Canadian Lender’s
Canadian Revolver Commitment at such time, which Canadian Revolver Loans may be
repaid and reborrowed in accordance with the terms and provisions of this
Agreement; provided, however, that such Canadian Lenders shall have no
obligation to the Canadian Borrower whatsoever to honor any request for a
Canadian Revolver Loan on or after the Canadian Revolver Commitment Termination
Date or if the amount of the proposed Canadian Revolver Loan exceeds Canadian
Availability on the proposed funding date for such Canadian Revolver Loan. Each
Borrowing of Canadian Revolver Loans shall be funded by the Canadian Lenders on
a Pro Rata basis. The Canadian Revolver Loans shall bear interest as set forth
in Section 3.1. Each Canadian Revolver Loan shall, at the option of the Borrower
Agent, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
Canadian Prime Rate Loans or Canadian BA Rate Loans if denominated in Canadian
Dollars, or shall consist entirely of Canadian Base Rate Loans or LIBOR Loans if
denominated in Dollars. The Canadian Revolver Loans shall be repaid in
accordance with the terms of this Agreement and shall be secured by all of the
Canadian Facility Collateral. Each Canadian Revolver Loan shall be funded in
Canadian Dollars or, at the option of the Borrower Agent, Dollars and repaid in
the same currency as such underlying Canadian Revolver Loan was made.

(c) U.K. Revolver Loans to U.K. Borrower. Each U.K. Lender agrees, severally and
not jointly with the other U.K. Lenders, upon the terms and subject to the
conditions set forth herein, to make U.K. Revolver Loans to the U.K. Borrower on
any Business Day during the period from the Closing Date to the U.K. Revolver
Commitment Termination Date, not to exceed in aggregate principal amount
outstanding at any time such U.K. Lender’s U.K. Revolver Commitment at such
time, which U.K. Revolver Loans may be repaid and reborrowed in accordance with
the terms and provisions of this Agreement; provided, however, that such U.K.
Lenders shall have no obligation to the U.K. Borrower whatsoever to honor any
request for a U.K. Revolver Loan on or after the U.K. Revolver Commitment
Termination Date or if the amount of the proposed U.K. Revolver Loan exceeds
U.K. Availability on the proposed funding date for such U.K. Revolver Loan. Each
Borrowing of U.K. Revolver Loans shall be funded by the U.K. Lenders on a Pro
Rata basis. The U.K. Revolver Loans shall bear interest as set forth in Section

 

73



--------------------------------------------------------------------------------

3.1. Each U.K. Revolver Loan shall, at the option of the Borrower Agent, be made
or continued as, or converted into, part of one or more Borrowings that, unless
specifically provided herein, shall consist entirely of U.K. Base Rate Loans or
LIBOR Loans (provided, that U.K. Base Rate Loans shall only be denominated in
Dollars). The U.K. Revolver Loans shall be repaid in accordance with the terms
of this Agreement and shall be secured by all of the U.K. Facility Collateral.
Each U.K. Revolver Loan shall be funded in Dollars, British Pounds and/or Euros
(in the case of LIBOR Loans) and Dollars only (in the case of U.K. Base Rate
Loans) and shall be repaid in the same currency as such underlying U.K. Revolver
Loan was made.

(d) German Revolver Loans to German Borrower. Each German Lender agrees,
severally and not jointly with the other German Lenders, upon the terms and
subject to the conditions set forth herein, to make German Revolver Loans to the
German Borrower on any Business Day during the period from the Closing Date to
the German Revolver Commitment Termination Date, not to exceed in aggregate
principal amount outstanding at any time such German Lender’s German Revolver
Commitment at such time, which German Revolver Loans may be repaid and
reborrowed in accordance with the terms and provisions of this Agreement;
provided, however, that such German Lenders shall have no obligation to the
German Borrower whatsoever to honor any request for a German Revolver Loan on or
after the German Revolver Commitment Termination Date or if the amount of the
proposed German Revolver Loan exceeds German Availability on the proposed
funding date for such German Revolver Loan. Each Borrowing of German Revolver
Loans shall be funded by the German Lenders on a Pro Rata basis. The German
Revolver Loans shall bear interest as set forth in Section 3.1. Each German
Revolver Loan shall, at the option of the Borrower Agent, be made or continued
as, or converted into, part of one or more Borrowings that, unless specifically
provided herein, shall consist entirely of German Base Rate Loans or LIBOR Loans
(provided, that German Base Rate Loans shall only be denominated in Dollars).
The German Revolver Loans shall be repaid in accordance with the terms of this
Agreement and shall be secured by all of the German Facility Collateral. Each
German Revolver Loan shall be funded in Dollars, British Pounds, Swiss Francs
and/or Euros (in the case of LIBOR Loans) and Dollars only (in the case of
German Base Rate Loans) and shall be repaid in the same currency as such
underlying German Revolver Loan was made.

(e) Maximum Total Revolver Exposure. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if, at the time of the proposed funding of such Loan
(and after giving effect thereto and all pending requests for Loans), the Total
Revolver Exposure exceeds (or would exceed) the lesser of the Maximum Facility
Amount and the Revolver Commitments.

2.1.2. Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, the U.S. Borrowers and/or the Canadian Borrower
and/or the U.K. Borrower and/or the German Borrower shall execute and deliver a
U.S. Revolver Note and/or a Canadian Revolver Note and/or a U.K. Revolver Note
and/or a German Revolver Note, respectively, to such Lender in the amount of
such Lender’s applicable Revolver Commitment(s).

2.1.3. Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt on the Original Agreement Closing
Date; (b) to pay fees and transaction expenses associated with the closing of
this credit facility; (c) to pay

 

74



--------------------------------------------------------------------------------

Obligations in accordance with this Agreement; and (d) for working capital and
other lawful corporate purposes of Borrowers. Borrowers shall not, directly or
indirectly, use any Letter of Credit or Loan proceeds, nor use, lend, contribute
or otherwise make available any Letter of Credit or Loan proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities of
or business with any Person, or in any country or territory, that, at the time
of issuance of the Letter of Credit or funding of the Loan, is the target of a
Sanction; or (ii) in any manner that would result in a violation of a Sanction
by any Person (including any Secured Party or other individual or entity
participating in the transaction) or in violation of Anti-Corruption Laws.

2.1.4. Voluntary Reallocation, Reduction or Termination of Revolver Commitments.

(a) Termination of a Revolver Commitment.

(i) The Canadian Revolver Commitments shall terminate on the Canadian Revolver
Commitment Termination Date, the U.K. Revolver Commitments shall terminate on
the U.K. Revolver Commitment Termination Date, the German Revolver Commitments
shall terminate on the German Revolver Commitment Termination Date, and the U.S.
Revolver Commitments shall terminate on the U.S. Revolver Commitment Termination
Date, in each case, unless sooner terminated in accordance with this Agreement.

(ii) Upon at least 10 days’ prior written notice to Agent from the Borrower
Agent, (A) U.S. Borrowers may, at their option, terminate the U.S. Revolver
Commitments and this credit facility and/or (B) the Canadian Borrower may, at
its option, terminate the Canadian Revolver Commitments and/or (C) the U.K.
Borrower may, at its option, terminate the U.K. Revolver Commitments and/or
(D) the German Borrower may, at its option, terminate the German Revolver
Commitments, in each case, without premium or penalty (other than funding losses
payable pursuant to Section 3.9). If the U.S. Borrowers elect to reduce to zero
or terminate the U.S. Revolver Commitments pursuant to the previous sentence,
the Canadian Revolver Commitments, German Revolver Commitments and U.K. Revolver
Commitments shall automatically terminate concurrently with the termination of
the U.S. Revolver Commitments. Any notice of termination given by Borrowers
pursuant to this Section 2.1.4 shall be irrevocable but may be conditioned on a
refinancing or another material event.

(iii) On the Canadian Revolver Commitment Termination Date, the Canadian
Borrower shall make Full Payment of all Canadian Facility Obligations. On the
U.K. Revolver Commitment Termination Date, the U.K. Borrower shall make Full
Payment of all U.K. Facility Obligations. On the German Revolver Commitment
Termination Date, the German Borrower shall make Full Payment of all German
Facility Obligations. On the U.S. Revolver Commitment Termination Date, the U.S.
Borrowers shall make Full Payment of all U.S. Facility Obligations.

(b) Reduction of the Maximum Facility Amount.

 

75



--------------------------------------------------------------------------------

(i) So long as (x) no Default or Event of Default then exists or would result
therefrom, and (y) no U.S. Overadvance, Canadian Overadvance, German Overadvance
or U.K. Overadvance then exists or would result therefrom, the Borrower Agent
may permanently and irrevocably reduce the Maximum Facility Amount by giving
Agent at least 10 days’ prior irrevocable written notice thereof from a Senior
Officer of the Borrower Agent, which notice shall (A) specify the date (which
shall be a Business Day) and amount of such reduction (which shall be in a
minimum amount of $10,000,000 and increments of $5,000,000 in excess thereof),
(B) specify the allocation of such reduction to, and the corresponding
reductions of, each of the Maximum U.S. Facility Amount and/or the Maximum
Canadian Facility Amount and/or the Maximum U.K. Facility Amount and/or the
Maximum German Facility Amount (and the respective U.S. Revolver Commitments,
Canadian Revolver Commitments, U.K. Revolver Commitments and the German Revolver
Commitments of the U.S. Lenders, the Canadian Lenders, the U.K. Lenders and the
German Lenders, respectively, in respect thereof, each of which shall be
allocated to such Lenders on a Pro Rata basis at the time of such reduction) and
(C) certify the satisfaction of the foregoing conditions precedent (including
calculations thereof in reasonable detail) both as of the date of such
certificate and as of the effective date of any such proposed reduction.

(ii) In addition to and without limiting the generality of the foregoing,
(A) each reduction in the Maximum U.S. Facility Amount and the U.S. Revolver
Commitments shall in no event exceed U.S. Availability and shall be in a minimum
amount of $5,000,000 and increments of $1,000,000 in excess thereof, (B) each
reduction in the Maximum Canadian Facility Amount and the Canadian Revolver
Commitments shall in no event exceed Canadian Availability and shall be in a
minimum amount of $5,000,000 and increments of $1,000,000 in excess thereof,
(C) each reduction in the Maximum U.K. Facility Amount and the U.K. Revolver
Commitments shall in no event exceed U.K. Availability and shall be in a minimum
amount of $5,000,000 and increments of $1,000,000 in excess thereof, and
(D) each reduction in the Maximum German Facility Amount and the German Revolver
Commitments shall in no event exceed German Availability and shall be in a
minimum amount of $5,000,000 and increments of $1,000,000 in excess thereof.

(c) Reallocation of the Maximum Country Facility Amounts.

(i) So long as (x) no Default or Event of Default then exists or would result
therefrom, and (y) no U.S. Overadvance, Canadian Overadvance, German Overadvance
or U.K. Overadvance then exists or would result therefrom, the Borrower Agent
may, on no more than two occasions per calendar year, reduce one or more Maximum
Country Facility Amounts, and, on a dollar for dollar basis by the amount of
such reduction, increase one or more of the other Maximum Country Facility
Amounts, by delivering to Agent (A) at least 30 days’ prior irrevocable written
notice thereof from a Senior Officer of the Borrower Agent, which notice shall
(1) specify the date (which shall be a Business Day) of such proposed
reallocation, (2) specify the reallocation amount(s) amongst each applicable
Maximum Country Facility Amount, and (3) certify the satisfaction of the
foregoing conditions precedent (including calculations thereof in reasonable
detail) both as of the date of such certificate and as of the effective date of
any

 

76



--------------------------------------------------------------------------------

such proposed reallocation, and (B) pro forma Borrowing Base Certificates at
least three Business Days prior to the requested date of such proposed
reallocation prepared in accordance with Section 8.1 and which give effect to
such proposed reallocation.

(ii) Each reallocation in the Maximum Country Facility Amounts pursuant to
Section 2.1.4(c)(i) shall reduce or increase, as applicable, the corresponding
Revolver Commitment Total, which such reduction or increase shall be allocated
amongst the Lenders holding such Revolver Commitment Total on a Pro Rata basis
at the time of such reallocation.

(iii) In addition to and without limiting the generality of the foregoing,

(A) (1) each reduction in the Maximum U.S. Facility Amount and the U.S. Revolver
Commitments shall in no event exceed U.S. Availability, (2) after giving effect
to such reduction in the Maximum U.S. Facility Amount and the U.S. Revolver
Commitments, the U.S. Revolver Commitments shall represent at least 60.0% of the
aggregate Revolver Commitments, and (3) each reallocation in the Maximum U.S.
Facility Amount and the U.S. Revolver Commitments shall be in a minimum amount
of $5,000,000 and increments of $5,000,000 in excess thereof;

(B) (1) each reduction in the Maximum Canadian Facility Amount and the Canadian
Revolver Commitments shall in no event exceed Canadian Availability, (2) unless
the Canadian Revolver Commitments are terminated in their entirety pursuant to
Section 2.1.4(a) above, no reduction in the Maximum Canadian Facility Amount or
the Canadian Revolver Commitments shall reduce the aggregate Canadian Revolver
Commitments to less than $10,000,000, and (3) each reallocation in the Maximum
Canadian Facility Amount and the Canadian Revolver Commitments shall be in a
minimum amount of $5,000,000 and increments of $5,000,000 in excess thereof;

(C) (1) each reduction in the Maximum German Facility Amount and the German
Revolver Commitments shall in no event exceed German Availability, (2) unless
the German Revolver Commitments are terminated in their entirety pursuant to
Section 2.1.4(a) above, no reduction in the Maximum German Facility Amount or
the German Revolver Commitments shall reduce the aggregate German Revolver
Commitments to less than $10,000,000, and (3) each reallocation in the Maximum
German Facility Amount and the German Revolver Commitments shall be in a minimum
amount of $5,000,000 and increments of $5,000,000 in excess thereof; and

(D) (1) each reduction in the Maximum U.K. Facility Amount and the U.K. Revolver
Commitments shall in no event exceed U.K. Availability, (2) unless the U.K.
Revolver Commitments are terminated in their entirety pursuant to
Section 2.1.4(a) above, no reduction in the Maximum U.K. Facility Amount or the
U.K. Revolver Commitments shall reduce the aggregate U.K. Revolver Commitments
to less than $10,000,000, and (3) each reallocation in

 

77



--------------------------------------------------------------------------------

the Maximum U.K. Facility Amount and the U.K. Revolver Commitments shall be in a
minimum amount of $5,000,000 and increments of $5,000,000 in excess thereof.

(d) Upon at least 10 days’ prior written notice to Agent from the Borrower
Agent, U.S. Borrowers may, at their option, permanently remove the U.S. Real
Estate Formula Amount from the calculation of the U.S. Borrowing Base, without
premium or penalty (other than funding losses payable pursuant to Section 3.9).
Any notice of removal given by Borrowers pursuant to this Section 2.1.4(d) shall
be irrevocable. Agent and the Lenders agree that Agent shall release any Liens
with respect to the Eligible Real Estate to the extent the U.S. Real Estate
Formula Amount is removed from the calculation of the U.S. Borrowing Base in
accordance with this Section 2.1.4(d) and so long as no Default or Event of
Default has occurred and is continuing.

2.1.5. Overadvances. If the aggregate U.S. Revolver Loans exceed the U.S.
Borrowing Base (a “U.S. Overadvance”) at any time, the excess amount shall be
payable by U.S. Borrowers on demand by Agent, but all such U.S. Revolver Loans
shall nevertheless constitute U.S. Facility Obligations secured by the U.S.
Facility Collateral. If the aggregate Canadian Revolver Loans exceed the
Canadian Borrowing Base (a “Canadian Overadvance”) at any time, the excess
amount shall be payable by Canadian Borrower on demand by Agent, but all such
Canadian Revolver Loans shall nevertheless constitute Canadian Facility
Obligations secured by the Canadian Facility Collateral. If the aggregate U.K.
Revolver Loans exceed the U.K. Borrowing Base (a “U.K. Overadvance”) at any
time, the excess amount shall be payable by the U.K. Borrower on demand by
Agent, but all such U.K. Revolver Loans shall nevertheless constitute U.K.
Facility Obligations secured by the U.K. Facility Collateral. If the aggregate
German Revolver Loans exceed the German Borrowing Base (a “German Overadvance”)
at any time, the excess amount shall be payable by the German Borrower on demand
by Agent, but all such German Revolver Loans shall nevertheless constitute
German Facility Obligations secured by the German Facility Collateral. Agent may
require the Applicable Lenders to honor requests for Overadvance Loans and to
forbear from requiring the applicable Borrowers to cure an Overadvance, (a) when
no other Event of Default is known to Agent, as long as (i) the Overadvance does
not continue for more than 30 consecutive days (and no Overadvance may exist for
at least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed 7.5% of the
U.S. Borrowing Base with respect to the U.S. Borrowers, 7.5% of the Canadian
Borrowing Base with respect to the Canadian Borrower, 7.5% of the German
Borrowing Base with respect to the German Borrower, or 7.5% of the U.K.
Borrowing Base with respect to the U.K. Borrower; and (b) regardless of whether
an Event of Default exists, if Agent discovers an Overadvance not previously
known by it to exist, as long as from the date of such discovery the Overadvance
does not continue for more than 30 consecutive days. In no event shall
Overadvance Loans be required that would cause the outstanding U.S. Revolver
Exposure to exceed the aggregate U.S. Revolver Commitments, the outstanding
Canadian Revolver Exposure to exceed the aggregate Canadian Revolver
Commitments, the outstanding U.K. Revolver Exposure to exceed the aggregate U.K.
Revolver Commitments, or the outstanding German Revolver Exposure to exceed the
aggregate German Revolver Commitments. Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby. In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.

 

78



--------------------------------------------------------------------------------

Required Lenders may at any time revoke Agent’s authority to knowingly make
further Overadvance Loans by written notice to Agent.

2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, and without regard to
the aggregate U.S. Revolver Commitments, the Canadian Revolver Commitments, the
U.K. Revolver Commitments, or the German Revolver Commitments to make U.S. Base
Rate Revolver Loans, Canadian Prime Rate Loans, U.K. Base Rate Loans, and German
Base Rate Loans, as applicable (each a “Protective Advance”) (a) up to an
aggregate amount of (i) 10% of the aggregate Canadian Revolver Commitments
(minus the aggregate amount of any outstanding Canadian Overadvances), with
respect to the Canadian Borrower, (ii) 10% of the aggregate U.S. Revolver
Commitments (minus the aggregate amount of any outstanding U.S. Overadvances),
with respect to the U.S. Borrowers, (iii) 10% of the aggregate U.K. Revolver
Commitments (minus the aggregate amount of any outstanding U.K. Overadvances),
with respect to the U.K. Borrower, or (iv) 10% of the aggregate German Revolver
Commitments (minus the aggregate amount of any outstanding German Overadvances),
with respect to the German Borrower, in each case, outstanding at any time, if
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectibility or repayment of Obligations; or (b) to pay any
other amounts chargeable to Obligors under any Loan Documents, including costs,
fees and expenses. Each Applicable Lender shall participate in each Protective
Advance on a Pro Rata basis. Required Lenders may at any time revoke Agent’s
authority to make further Protective Advances under clause (a) by written notice
to Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. All Protective Advances
made by Agent with respect to U.S. Borrowers shall be U.S. Facility Obligations,
secured by the U.S. Facility Collateral and shall be treated for all purposes as
Extraordinary Expenses. All Protective Advances made by Agent with respect to
Canadian Borrower shall be Canadian Facility Obligations, secured by the
Canadian Facility Collateral and shall be treated for all purposes as
Extraordinary Expenses. All Protective Advances made by Agent with respect to
the U.K. Borrower shall be U.K. Facility Obligations, secured by the U.K.
Facility Collateral and shall be treated for all purposes as Extraordinary
Expenses. All Protective Advances made by Agent with respect to the German
Borrower shall be German Facility Obligations, secured by the German Facility
Collateral and shall be treated for all purposes as Extraordinary Expenses. In
no event shall Protective Advances be made by Agent if it would cause the
outstanding U.S. Revolver Exposure to exceed the aggregate U.S. Revolver
Commitments, the outstanding Canadian Revolver Exposure to exceed the aggregate
Canadian Revolver Commitments, the outstanding U.K. Revolver Exposure to exceed
the aggregate U.K. Revolver Commitments, or the outstanding German Revolver
Exposure to exceed the aggregate German Revolver Commitments.

2.1.7. Increase in U.S. Revolver Commitments. Borrowers may request an increase
in the aggregate U.S. Revolver Commitments from time to time upon notice to
Agent, as long as (a) the requested increase is in a minimum amount of
$10,000,000 and is offered on the same terms as the existing U.S. Revolver
Commitments, except for fees mutually agreed upon by Borrowers and Agent,
(b) increases under this Section do not exceed $150,000,000 in the aggregate and
no more than 3 increases are made, (c) no reduction in Revolver Commitments
pursuant to Section 2.1.4 has occurred prior to the requested increase, (d) no
Default or Event of Default shall have occurred and be continuing at the time of
such increase or result therefrom, and (e) Borrowers shall certify in writing to
Agent that Borrowers are not in default under the Term Loan Facility

 

79



--------------------------------------------------------------------------------

Agreement after giving effect to the requested increase. Agent shall promptly
notify U.S. Lenders of the requested increase and, within 10 Business Days
thereafter, each U.S. Lender shall notify Agent if and to what extent such
Lender commits to increase its U.S. Revolver Commitment. No such increases shall
be consummated unless each U.S. Lender agrees to increase its U.S. Revolver
Commitment on a Pro Rata basis. Any U.S. Lender not responding within such
period shall be deemed to have declined an increase. Provided the conditions set
forth in Section 6.2 are satisfied, total U.S. Revolver Commitments shall be
increased by the requested amount (or such lesser amount committed by U.S.
Lenders on a Pro Rata basis) on a date agreed upon by Agent and Borrower Agent,
but no later than 45 days following Borrowers’ increase request. Agent,
Borrowers, and U.S. Lenders shall execute and deliver such documents and
agreements as Agent deems appropriate to evidence the increase in and
allocations of U.S. Revolver Commitments (which shall be on a Pro Rata basis
among U.S. Lenders).

2.2 U.K. Letter of Credit Facility.

2.2.1. Issuance of U.K. Letters of Credit. U.K. Issuing Bank shall issue U.K.
Letters of Credit from time to time on and after the Closing Date until 30 days
prior to the Facility Termination Date (or until the U.K. Revolver Commitment
Termination Date, if earlier), on the terms set forth herein, including the
following:

(a) The U.K. Borrower acknowledges that U.K. Issuing Bank’s issuance of any U.K.
Letter of Credit is conditioned upon U.K. Issuing Bank’s receipt of a LC
Application with respect to the requested U.K. Letter of Credit, as well as such
other instruments and agreements as U.K. Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount. U.K. Issuing Bank
shall have no obligation to issue any U.K. Letter of Credit unless (i) U.K.
Issuing Bank receives a LC Request and LC Application at least three Business
Days prior to the requested date of issuance; (ii) each LC Condition is
satisfied; and (iii) if a Defaulting Lender that is a U.K. Lender exists, such
Lender or the U.K. Borrower has entered into arrangements satisfactory to Agent
and U.K. Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, U.K. Issuing Bank receives written notice
from U.K. Required Lenders that a LC Condition has not been satisfied, U.K.
Issuing Bank shall not issue the requested U.K. Letter of Credit. Prior to
receipt of any such notice, U.K. Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.

(b) U.K. Letters of Credit may be requested by the U.K. Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. The renewal or extension of any U.K. Letter of Credit shall
be treated as the issuance of a new U.K. Letter of Credit, except that delivery
of a new LC Application shall be required at the discretion of U.K. Issuing
Bank.

(c) The U.K. Borrower assumes all risks of the acts, omissions or misuses of any
U.K. Letter of Credit by the beneficiary. In connection with issuance of any
U.K. Letter of Credit, none of Agent, Issuing Banks or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any

 

80



--------------------------------------------------------------------------------

endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a U.K. Letter of Credit or Documents; any deviation from
instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and the U.K. Borrower; errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex, telecopy, e-mail, telephone or otherwise; errors in interpretation of
technical terms; the misapplication by a beneficiary of any U.K. Letter of
Credit or the proceeds thereof; or any consequences arising from causes beyond
the control of Issuing Banks, Agent or any Lender, including any act or omission
of a Governmental Authority. The rights and remedies of U.K. Issuing Bank under
the Loan Documents shall be cumulative. U.K. Issuing Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
the U.K. Borrower are discharged with proceeds of any U.K. Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any U.K. Letters of Credit or LC Documents, U.K. Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by U.K.
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. U.K. Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. U.K. Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to U.K. Letters of Credit or LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

2.2.2. Reimbursement; Participations.

(a) If U.K. Issuing Bank honors any request for payment under a U.K. Letter of
Credit, the U.K. Borrower shall pay to U.K. Issuing Bank, on the same day (“U.K.
Reimbursement Date”), the amount paid by U.K. Issuing Bank under such U.K.
Letter of Credit in the same currency in which the Letter of Credit was
denominated unless otherwise specified by Agent or U.K. Issuing Bank (at their
respective option) that it requires payment in Dollars, British Pounds or Euros
calculated at the Spot Rate, together with interest at the interest rate for
U.K. Base Rate Loans from the U.K. Reimbursement Date until payment by the U.K.
Borrower. The obligation of the U.K. Borrower to reimburse U.K. Issuing Bank for
any payment made under a U.K. Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any U.K. Letter of Credit or the existence of
any claim, setoff, defense or other right that the U.K. Borrower may have at any
time against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, the U.K. Borrower shall be deemed to have requested a Borrowing of a
LIBOR Revolver Loan (the initial Interest Period of which shall be 30 days
commencing on the relevant Reimbursement Date) in an amount necessary to pay all
amounts due U.K. Issuing Bank on that U.K. Reimbursement Date and each U.K.
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
U.K. Revolver Commitments have terminated, a U.K. Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied. In the event that
(i) a drawing denominated in a foreign currency (other than Dollars, British
Pounds and Euros) (such foreign currency, a “U.K. Reimbursed Foreign Currency”)
is to be reimbursed in Dollars, British Pounds or Euros pursuant

 

81



--------------------------------------------------------------------------------

to the first sentence in this Section 2.2.2(a); and (ii) the Dollars, British
Pounds or Euros amount, as applicable, paid by the U.K. Borrower shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the U.K. Reimbursed Foreign Currency
equal to the drawing, the U.K. Borrower agrees, as a separate and independent
obligation, to indemnify U.K. Issuing Bank for the loss resulting from its
inability on that date to purchase the U.K. Reimbursed Foreign Currency in the
full amount of the drawing.

(b) Upon issuance of a U.K. Letter of Credit, each U.K. Lender shall be deemed
to have irrevocably and unconditionally purchased from U.K. Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all U.K. LC Obligations relating to the U.K. Letter of Credit. If U.K.
Issuing Bank makes any payment under a U.K. Letter of Credit and the U.K.
Borrower does not reimburse such payment on the U.K. Reimbursement Date, Agent
shall promptly notify U.K. Lenders and each U.K. Lender shall promptly (within
one Business Day) and unconditionally pay to Agent, for the benefit of U.K.
Issuing Bank, the U.K. Lender’s Pro Rata share of such payment in the same
currency as required of the U.K. Borrower in accordance with Section 2.2.2(a).
Upon request by a U.K. Lender, U.K. Issuing Bank shall furnish copies of any
U.K. Letters of Credit and LC Documents in its possession at such time.

(c) The obligation of each U.K. Lender to make payments to Agent for the account
of U.K. Issuing Bank in connection with U.K. Issuing Bank’s payment under a U.K.
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a U.K. Letter of Credit having
been determined to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. U.K. Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by the U.K. Borrower or other
Person of any obligations under any LC Documents. U.K. Issuing Bank does not
make to Lenders any express or implied warranty, representation or guaranty with
respect to the Collateral, LC Documents or any Obligor. U.K. Issuing Bank shall
not be responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectibility, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. U.K.
Issuing Bank shall not have any liability to any Lender if U.K. Issuing Bank
refrains from any action under a Letter of Credit or LC Documents until it
receives written instructions from U.K. Required Lenders.

2.2.3. Cash Collateral. If any U.K. LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that U.K. Availability is less than zero, or (c) within 10
Business Days prior to the U.K. Revolver Commitment Termination Date, then the
U.K. Borrower shall, at U.K. Issuing Bank’s or Agent’s

 

82



--------------------------------------------------------------------------------

request, Cash Collateralize the stated amount of all outstanding U.K. Letters of
Credit and pay to U.K. Issuing Bank the amount of all other U.K. LC Obligations.
The U.K. Borrower shall, on demand by U.K. Issuing Bank or Agent from time to
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender which is
a U.K. Lender. If the U.K. Borrower fails to provide any Cash Collateral as
required hereunder, U.K. Lenders may (and shall upon direction of Agent)
advance, as U.K. Revolver Loans, the amount of the Cash Collateral required
(whether or not the U.K. Revolver Commitments have terminated, a U.K.
Overadvance exists or the conditions in Section 6 are satisfied).

2.2.4. Resignation of U.K. Issuing Bank. U.K. Issuing Bank may resign at any
time upon notice to Agent and the U.K. Borrower. On the effective date of such
resignation, U.K. Issuing Bank shall have no further obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall continue to
have all rights and obligations of an Issuing Bank hereunder, including under
Sections 2.2, 12.6 and 14.2, relating to any Letter of Credit issued prior to
such date. Agent shall promptly appoint a replacement U.K. Issuing Bank, which,
as long as no Default or Event of Default exists, shall be reasonably acceptable
to the U.K. Borrower.

2.3 U.S. Letter of Credit Facility.

2.3.1. Issuance of U.S. Letters of Credit. U.S. Issuing Bank shall issue U.S.
Letters of Credit from time to time until 30 days prior to the Facility
Termination Date (or until the U.S. Revolver Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:

(a) Each U.S. Borrower acknowledges that U.S. Issuing Bank’s issuance of any
U.S. Letter of Credit is conditioned upon U.S. Issuing Bank’s receipt of a LC
Application with respect to the requested U.S. Letter of Credit, as well as such
other instruments and agreements as U.S. Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount. U.S. Issuing Bank
shall have no obligation to issue any U.S. Letter of Credit unless (i) U.S.
Issuing Bank receives a LC Request and LC Application at least three Business
Days prior to the requested date of issuance; (ii) each LC Condition is
satisfied; and (iii) if a Defaulting Lender that is a U.S. Lender exists, such
Lender or U.S. Borrowers have entered into arrangements satisfactory to Agent
and U.S. Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, U.S. Issuing Bank receives written notice
from U.S. Required Lenders that a LC Condition has not been satisfied, U.S.
Issuing Bank shall not issue the requested U.S. Letter of Credit. Prior to
receipt of any such notice, U.S. Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.

(b) U.S. Letters of Credit may be requested by a U.S. Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. The renewal or extension of any U.S. Letter of Credit shall
be treated as the issuance of a new U.S. Letter of Credit, except that delivery
of a new LC Application shall be required at the discretion of U.S. Issuing
Bank.

(c) U.S. Borrowers assume all risks of the acts, omissions or misuses of any
U.S. Letter of Credit by the beneficiary. In connection with issuance of any
U.S. Letter of Credit, none of Agent, Issuing Banks or any Lender shall be
responsible for the existence, character,

 

83



--------------------------------------------------------------------------------

quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a U.S.
Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and a U.S.
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any U.S. Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of Issuing Banks, Agent or
any Lender, including any act or omission of a Governmental Authority. The
rights and remedies of U.S. Issuing Bank under the Loan Documents shall be
cumulative. U.S. Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against U.S. Borrowers are discharged
with proceeds of any U.S. Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any U.S. Letters of Credit or LC Documents, U.S. Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by U.S.
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. U.S. Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. U.S. Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to U.S. Letters of Credit or LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

(e) Obligors, Agent and Lenders hereby acknowledge and agree that all Existing
Letters of Credit shall constitute U.S. Letters of Credit under this Agreement
on and after the Original Agreement Closing Date with the same effect as if such
Existing Letters of Credit were issued by U.S. Issuing Bank at the request of
U.S. Borrowers on the Original Agreement Closing Date.

2.3.2. Reimbursement; Participations.

(a) If U.S. Issuing Bank honors any request for payment under a U.S. Letter of
Credit, U.S. Borrowers shall pay to U.S. Issuing Bank, on the same day (“U.S.
Reimbursement Date”), the amount paid by U.S. Issuing Bank under such U.S.
Letter of Credit in the same currency in which the Letter of Credit was
denominated unless otherwise specified by Agent or U.S. Issuing Bank (at their
respective option) that it requires payment in Dollars calculated at the Spot
Rate, together with interest at the interest rate for U.S. Base Rate Revolver
Loans from the U.S. Reimbursement Date until payment by U.S. Borrowers. The
obligation of U.S. Borrowers to reimburse U.S. Issuing Bank for any payment made
under a U.S. Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any U.S. Letter of Credit or the existence of any claim,
setoff, defense

 

84



--------------------------------------------------------------------------------

or other right that U.S. Borrowers may have at any time against the beneficiary.
Whether or not Borrower Agent submits a Notice of Borrowing, U.S. Borrowers
shall be deemed to have requested a Borrowing of U.S. Base Rate Revolver Loans
in an amount necessary to pay all amounts due U.S. Issuing Bank on any U.S.
Reimbursement Date and each U.S. Lender agrees to fund its Pro Rata share of
such Borrowing whether or not the U.S. Revolver Commitments have terminated, a
U.S. Overadvance exists or is created thereby, or the conditions in Section 6
are satisfied. In the event that (i) a drawing denominated in a foreign currency
(such foreign currency, a “U.S. Reimbursed Foreign Currency”) is to be
reimbursed in Dollars pursuant to the first sentence in this Section 2.3.2(a);
and (ii) the Dollars amount paid by the U.S. Borrowers shall not be adequate on
the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the U.S. Reimbursed Foreign Currency equal to
the drawing, the U.S. Borrowers agree, as a separate and independent obligation,
to indemnify U.S. Issuing Bank for the loss resulting from its inability on that
date to purchase the U.S. Reimbursed Foreign Currency in the full amount of the
drawing.

(b) Upon issuance of a U.S. Letter of Credit, each U.S. Lender shall be deemed
to have irrevocably and unconditionally purchased from U.S. Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all U.S. LC Obligations relating to the U.S. Letter of Credit. If U.S.
Issuing Bank makes any payment under a U.S. Letter of Credit and U.S. Borrowers
do not reimburse such payment on the U.S. Reimbursement Date, Agent shall
promptly notify U.S. Lenders and each U.S. Lender shall promptly (within one
Business Day) and unconditionally pay to Agent, for the benefit of U.S. Issuing
Bank, the U.S. Lender’s Pro Rata share of such payment in the same currency as
required of the U.S. Borrowers in accordance with Section 2.3.2(a). Upon request
by a U.S. Lender, U.S. Issuing Bank shall furnish copies of any U.S. Letters of
Credit and LC Documents in its possession at such time.

(c) The obligation of each U.S. Lender to make payments to Agent for the account
of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment under a U.S.
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a U.S. Letter of Credit having
been determined to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. U.S. Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by any U.S. Borrower or other
Person of any obligations under any LC Documents. U.S. Issuing Bank does not
make to Lenders any express or implied warranty, representation or guaranty with
respect to the Collateral, LC Documents or any Obligor. U.S. Issuing Bank shall
not be responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectibility, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result

 

85



--------------------------------------------------------------------------------

of its actual gross negligence or willful misconduct. U.S. Issuing Bank shall
not have any liability to any Lender if U.S. Issuing Bank refrains from any
action under a Letter of Credit or LC Documents until it receives written
instructions from U.S. Required Lenders.

2.3.3. Cash Collateral. If any U.S. LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that U.S. Availability is less than zero, or (c) within 10
Business Days prior to the U.S. Revolver Commitment Termination Date, then U.S.
Borrowers shall, at U.S. Issuing Bank’s or Agent’s request, Cash Collateralize
the stated amount of all outstanding U.S. Letters of Credit and pay to U.S.
Issuing Bank the amount of all other U.S. LC Obligations. U.S. Borrowers shall,
on demand by U.S. Issuing Bank or Agent from time to time, Cash Collateralize
the Fronting Exposure of any Defaulting Lender which is a U.S. Lender. If U.S.
Borrowers fail to provide any Cash Collateral as required hereunder, U.S.
Lenders may (and shall upon direction of Agent) advance, as U.S. Revolver Loans,
the amount of the Cash Collateral required (whether or not the U.S. Revolver
Commitments have terminated, a U.S. Overadvance exists or the conditions in
Section 6 are satisfied).

2.3.4. Resignation of U.S. Issuing Bank. U.S. Issuing Bank may resign at any
time upon notice to Agent and U.S. Borrowers. On the effective date of such
resignation, U.S. Issuing Bank shall have no further obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall continue to
have all rights and obligations of an Issuing Bank hereunder, including under
Sections 2.3, 12.6 and 14.2, relating to any Letter of Credit issued prior to
such date. Agent shall promptly appoint a replacement U.S. Issuing Bank, which,
as long as no Default or Event of Default exists, shall be reasonably acceptable
to U.S. Borrowers.

2.4 Canadian Letter of Credit Facility.

2.4.1. Issuance of Canadian Letters of Credit. Canadian Issuing Bank shall issue
Canadian Letters of Credit from time to time until 30 days prior to the Facility
Termination Date (or until the Canadian Revolver Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:

(a) Canadian Borrower acknowledges that Canadian Issuing Bank’s issuance of any
Canadian Letter of Credit is conditioned upon Canadian Issuing Bank’s receipt of
a LC Application with respect to the requested Canadian Letter of Credit, as
well as such other instruments and agreements as Canadian Issuing Bank may
customarily require for issuance of a letter of credit of similar type and
amount. Canadian Issuing Bank shall have no obligation to issue any Canadian
Letter of Credit unless (i) Canadian Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
that is a Canadian Lender exists, such Lender or Canadian Borrower has entered
into arrangements satisfactory to Agent and Canadian Issuing Bank to eliminate
any Fronting Exposure associated with such Lender. If, in sufficient time to
act, Canadian Issuing Bank receives written notice from Canadian Required
Lenders that a LC Condition has not been satisfied, Canadian Issuing Bank shall
not issue the requested Canadian Letter of Credit. Prior to receipt of any such
notice, Canadian Issuing Bank shall not be deemed to have knowledge of any
failure of LC Conditions.

 

86



--------------------------------------------------------------------------------

(b) Canadian Letters of Credit may be requested by Canadian Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. The renewal or extension of any Canadian Letter of Credit
shall be treated as the issuance of a new Canadian Letter of Credit, except that
delivery of a new LC Application shall be required at the discretion of Canadian
Issuing Bank.

(c) Canadian Borrower assumes all risks of the acts, omissions or misuses of any
Canadian Letter of Credit by the beneficiary. In connection with issuance of any
Canadian Letter of Credit, none of Agent, Issuing Banks or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Canadian Letter of Credit or Documents; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and Canadian Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Canadian Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Issuing Banks, Agent or any Lender, including
any act or omission of a Governmental Authority. The rights and remedies of
Canadian Issuing Bank under the Loan Documents shall be cumulative. Canadian
Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against Canadian Borrower are discharged with proceeds
of any Canadian Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Canadian Letters of Credit or LC Documents, Canadian Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by
Canadian Issuing Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person. Canadian Issuing Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts. Canadian Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Canadian Letters of
Credit or LC Documents, and shall not be liable for the negligence or misconduct
of agents and attorneys-in-fact selected with reasonable care.

2.4.2. Reimbursement; Participations.

(a) If Canadian Issuing Bank honors any request for payment under a Canadian
Letter of Credit, Canadian Borrower shall pay to Canadian Issuing Bank, on the
same day (“Canadian Reimbursement Date”), the amount paid by Canadian Issuing
Bank under such Canadian Letter of Credit in the same currency in which the
Letter of Credit was denominated unless otherwise specified by Agent or Canadian
Issuing Bank (at their respective option) that it requires payment in Dollars or
Canadian Dollars calculated at the Spot Rate, together with interest

 

87



--------------------------------------------------------------------------------

at the interest rate for Canadian Prime Rate Loans from the Canadian
Reimbursement Date until payment by Canadian Borrower. The obligation of
Canadian Borrower to reimburse Canadian Issuing Bank for any payment made under
a Canadian Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any Canadian Letter of Credit or the existence of any claim,
setoff, defense or other right that Canadian Borrower may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, Canadian Borrower shall be deemed to have requested a Borrowing of
Canadian Prime Rate Loans in an amount necessary to pay all amounts due Canadian
Issuing Bank on any Canadian Reimbursement Date and each Canadian Lender agrees
to fund its Pro Rata share of such Borrowing whether or not the Canadian
Revolver Commitments have terminated, a Canadian Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied. In the event that
(i) a drawing denominated in a foreign currency (other than Dollars or Canadian
Dollars) (such foreign currency, a “Canadian Reimbursed Foreign Currency”) is to
be reimbursed in Dollars or Canadian Dollars pursuant to the first sentence in
this Section 2.4.2(a); and (ii) the Dollars or Canadian Dollars amount, as
applicable, paid by Canadian Borrower shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Canadian Reimbursed Foreign Currency equal to the drawing,
Canadian Borrower agrees, as a separate and independent obligation, to indemnify
Canadian Issuing Bank for the loss resulting from its inability on that date to
purchase the Canadian Reimbursed Foreign Currency in the full amount of the
drawing.

(b) Upon issuance of a Canadian Letter of Credit, each Canadian Lender shall be
deemed to have irrevocably and unconditionally purchased from Canadian Issuing
Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all Canadian LC Obligations relating to the Canadian Letter of
Credit. If Canadian Issuing Bank makes any payment under a Canadian Letter of
Credit and Canadian Borrower does not reimburse such payment on the Canadian
Reimbursement Date, Agent shall promptly notify Canadian Lenders and each
Canadian Lender shall promptly (within one Business Day) and unconditionally pay
to Agent, for the benefit of Canadian Issuing Bank, the Canadian Lender’s Pro
Rata share of such payment in the same currency as required of the Canadian
Borrower in accordance with Section 2.4.2(a). Upon request by a Canadian Lender,
Canadian Issuing Bank shall furnish copies of any Canadian Letters of Credit and
LC Documents in its possession at such time.

(c) The obligation of each Canadian Lender to make payments to Agent for the
account of Canadian Issuing Bank in connection with Canadian Issuing Bank’s
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Canadian Letter of Credit having been determined to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or the existence of any setoff or defense that any
Obligor may have with respect to any Obligations. Canadian Issuing Bank does not
assume any responsibility for any failure or delay in performance or any breach
by Canadian Borrower or other Person of any obligations under any LC Documents.
Canadian Issuing Bank does not make to Lenders any express or implied warranty,
representation or guaranty with respect to the Collateral, LC Documents or any
Obligor. Canadian Issuing Bank shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties contained in,

 

88



--------------------------------------------------------------------------------

or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectibility,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct.
Canadian Issuing Bank shall not have any liability to any Lender if Canadian
Issuing Bank refrains from any action under a Letter of Credit or LC Documents
until it receives written instructions from Canadian Required Lenders.

2.4.3. Cash Collateral. If any Canadian LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Canadian Availability is less than zero, or (c) within
10 Business Days prior to the Canadian Revolver Commitment Termination Date,
then Canadian Borrower shall, at Canadian Issuing Bank’s or Agent’s request,
Cash Collateralize the stated amount of all outstanding Canadian Letters of
Credit and pay to Canadian Issuing Bank the amount of all other Canadian LC
Obligations. Canadian Borrower shall, on demand by Canadian Issuing Bank or
Agent from time to time, Cash Collateralize the Fronting Exposure of any
Defaulting Lender which is a Canadian Lender. If Canadian Borrower fails to
provide any Cash Collateral as required hereunder, Canadian Lenders may (and
shall upon direction of Agent) advance, as Canadian Revolver Loans, the amount
of the Cash Collateral required (whether or not the Canadian Revolver
Commitments have terminated, a Canadian Overadvance exists or the conditions in
Section 6 are satisfied).

2.4.4. Resignation of Canadian Issuing Bank. Canadian Issuing Bank may resign at
any time upon notice to Agent and Canadian Borrower. On the effective date of
such resignation, Canadian Issuing Bank shall have no further obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
continue to have all rights and obligations of an Issuing Bank hereunder,
including under Sections 2.4, 12.6 and 14.2, relating to any Letter of Credit
issued prior to such date. Agent shall promptly appoint a replacement Canadian
Issuing Bank, which, as long as no Default or Event of Default exists, shall be
reasonably acceptable to Canadian Borrower.

2.5 German Letter of Credit Facility.

2.5.1. Issuance of German Letters of Credit. German Issuing Bank shall issue
German Letters of Credit from time to time on and after the Closing Date until
30 days prior to the Facility Termination Date (or until the German Revolver
Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:

(a) The German Borrower acknowledges that German Issuing Bank’s issuance of any
German Letter of Credit is conditioned upon German Issuing Bank’s receipt of a
LC Application with respect to the requested German Letter of Credit, as well as
such other instruments and agreements as German Issuing Bank may customarily
require for issuance of a letter of credit of similar type and amount. German
Issuing Bank shall have no obligation to issue any German Letter of Credit
unless (i) German Issuing Bank receives a LC Request and LC Application at least
three Business Days prior to the requested date of issuance; (ii) each LC

 

89



--------------------------------------------------------------------------------

Condition is satisfied; and (iii) if a Defaulting Lender that is a German Lender
exists, such Lender or the German Borrower have entered into arrangements
satisfactory to Agent and German Issuing Bank to eliminate any Fronting Exposure
associated with such Lender. If, in sufficient time to act, German Issuing Bank
receives written notice from German Required Lenders that a LC Condition has not
been satisfied, German Issuing Bank shall not issue the requested German Letter
of Credit. Prior to receipt of any such notice, German Issuing Bank shall not be
deemed to have knowledge of any failure of LC Conditions.

(b) German Letters of Credit may be requested by the German Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. The renewal or extension of any German Letter of Credit shall
be treated as the issuance of a new German Letter of Credit, except that
delivery of a new LC Application shall be required at the discretion of German
Issuing Bank.

(c) The German Borrower assumes all risks of the acts, omissions or misuses of
any German Letter of Credit by the beneficiary. In connection with issuance of
any German Letter of Credit, none of Agent, Issuing Banks or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a German Letter of Credit or Documents; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and the German Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
German Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Issuing Banks, Agent or any Lender, including
any act or omission of a Governmental Authority. The rights and remedies of
German Issuing Bank under the Loan Documents shall be cumulative. German Issuing
Bank shall be fully subrogated to the rights and remedies of each beneficiary
whose claims against the German Borrower are discharged with proceeds of any
German Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any German Letters of Credit or LC Documents, German Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by
German Issuing Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person. German Issuing Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts. German Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to German Letters of
Credit or LC Documents, and shall not be liable for the negligence or misconduct
of agents and attorneys-in-fact selected with reasonable care.

 

90



--------------------------------------------------------------------------------

2.5.2. Reimbursement; Participations.

(a) If German Issuing Bank honors any request for payment under a German Letter
of Credit, the German Borrower shall pay to German Issuing Bank, on the same day
(“German Reimbursement Date”), the amount paid by German Issuing Bank under such
German Letter of Credit in the same currency in which the Letter of Credit was
denominated unless otherwise specified by Agent or German Issuing Bank (at their
respective option) that it requires payment in Dollars, British Pounds, Swiss
Francs or Euros calculated at the Spot Rate, together with interest at the
interest rate for German Base Rate Loans from the German Reimbursement Date
until payment by the German Borrower. The obligation of the German Borrower to
reimburse German Issuing Bank for any payment made under a German Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any
German Letter of Credit or the existence of any claim, setoff, defense or other
right that the German Borrower may have at any time against the beneficiary.
Whether or not Borrower Agent submits a Notice of Borrowing, the German Borrower
shall be deemed to have requested a Borrowing of a LIBOR Revolver Loan (the
initial Interest Period of which shall be 30 days commencing on the relevant
Reimbursement Date) in an amount necessary to pay all amounts due German Issuing
Bank on that German Reimbursement Date and each German Lender agrees to fund its
Pro Rata share of such Borrowing whether or not the German Revolver Commitments
have terminated, a German Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied. In the event that (i) a drawing
denominated in a foreign currency (other than Dollars, British Pounds, Swiss
Francs and Euros) (such foreign currency, a “German Reimbursed Foreign
Currency”) is to be reimbursed in Dollars, British Pounds, Swiss Francs or Euros
pursuant to the first sentence in this Section 2.5.2(a); and (ii) the Dollars,
British Pounds, Swiss Francs or Euros amount, as applicable, paid by the German
Borrower shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the German
Reimbursed Foreign Currency equal to the drawing, the German Borrower agrees, as
a separate and independent obligation, to indemnify German Issuing Bank for the
loss resulting from its inability on that date to purchase the German Reimbursed
Foreign Currency in the full amount of the drawing.

(b) Upon issuance of a German Letter of Credit, each German Lender shall be
deemed to have irrevocably and unconditionally purchased from German Issuing
Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all German LC Obligations relating to the German Letter of
Credit. If German Issuing Bank makes any payment under a German Letter of Credit
and the German Borrower does not reimburse such payment on the German
Reimbursement Date, Agent shall promptly notify German Lenders and each German
Lender shall promptly (within one Business Day) and unconditionally pay to
Agent, for the benefit of German Issuing Bank, the German Lender’s Pro Rata
share of such payment in the same currency as required of the German Borrower in
accordance with Section 2.5.2(a). Upon request by a German Lender, German
Issuing Bank shall furnish copies of any German Letters of Credit and LC
Documents in its possession at such time.

(c) The obligation of each German Lender to make payments to Agent for the
account of German Issuing Bank in connection with German Issuing Bank’s payment
under a German Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with

 

91



--------------------------------------------------------------------------------

this Agreement under all circumstances, irrespective of any lack of validity or
unenforceability of any Loan Documents; any draft, certificate or other document
presented under a German Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or the existence of any setoff or
defense that any Obligor may have with respect to any Obligations. German
Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by the German Borrower or other Person of any
obligations under any LC Documents. German Issuing Bank does not make to Lenders
any express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. German Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectibility, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. German
Issuing Bank shall not have any liability to any Lender if German Issuing Bank
refrains from any action under a Letter of Credit or LC Documents until it
receives written instructions from German Required Lenders.

2.5.3. Cash Collateral. If any German LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that German Availability is less than zero, or (c) within 10
Business Days prior to the German Revolver Commitment Termination Date, then the
German Borrower shall, at German Issuing Bank’s or Agent’s request, Cash
Collateralize the stated amount of all outstanding German Letters of Credit and
pay to German Issuing Bank the amount of all other German LC Obligations. The
German Borrower shall, on demand by German Issuing Bank or Agent from time to
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender which is
a German Lender. If the German Borrower fail to provide any Cash Collateral as
required hereunder, German Lenders may (and shall upon direction of Agent)
advance, as German Revolver Loans, the amount of the Cash Collateral required
(whether or not the German Revolver Commitments have terminated, a German
Overadvance exists or the conditions in Section 6 are satisfied).

2.5.4. Resignation of German Issuing Bank. German Issuing Bank may resign at any
time upon notice to Agent and the German Borrower. On the effective date of such
resignation, German Issuing Bank shall have no further obligation to issue,
amend, renew, extend or otherwise modify any Letter of Credit, but shall
continue to have all rights and obligations of an Issuing Bank hereunder,
including under Sections 2.2, 12.6 and 14.2, relating to any Letter of Credit
issued prior to such date. Agent shall promptly appoint a replacement German
Issuing Bank, which, as long as no Default or Event of Default exists, shall be
reasonably acceptable to the German Borrower.

 

92



--------------------------------------------------------------------------------

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a U.S. Base Rate Revolver Loan,
at the U.S. Base Rate in effect from time to time, plus the Applicable Margin,
(ii) if a LIBOR Revolver Loan, at LIBOR for the applicable Interest Period, plus
the Applicable Margin; (iii) if a Canadian Prime Rate Loan, at the Canadian
Prime Rate in effect from time to time, plus the Applicable Margin, (iv) if a
Canadian Base Rate Loan, at the Canadian Base Rate in effect from time to time,
plus the Applicable Margin, (v) if a Canadian BA Rate Loan, at the Canadian BA
Rate for the applicable Interest Period, plus the Applicable Margin, (vi) if a
U.K. Base Rate Loan, at the Foreign Base Rate in effect from time to time, plus
the Applicable Margin, (vii) if a German Base Rate Loan, at the Foreign Base
Rate in effect from time to time, plus the Applicable Margin, (viii) if any
other U.S. Facility Obligation (including, to the extent permitted by law,
interest not paid when due), at the U.S. Base Rate in effect from time to time,
plus the Applicable Margin for U.S. Base Rate Revolver Loans; (ix) if any other
Canadian Facility Obligation (including, to the extent permitted by law,
interest not paid when due), at the Canadian Prime Rate in effect from time to
time, plus the Applicable Margin for Canadian Prime Rate Loans; (x) if any other
U.K. Facility Obligation (including, to the extent permitted by law, interest
not paid when due), at the Foreign Base Rate in effect from time to time, plus
the Applicable Margin for U.K. Base Rate Loans; and (xi) if any other German
Facility Obligation (including, to the extent permitted by law, interest not
paid when due), at the Foreign Base Rate in effect from time to time, plus the
Applicable Margin for German Base Rate Loans. Interest shall accrue from the
date the Loan is advanced or the Obligation is incurred or payable, until paid
by the applicable Borrower(s). If a Loan is repaid on the same day made, one
day’s interest shall accrue.

(b) Interest on the Revolver Loans shall be payable in the currency (i.e.,
Dollars, Canadian Dollars, British Pounds, Swiss Francs or Euros, as the case
may be) of the underlying Revolver Loan (which shall be Dollars only in the case
of any U.K. Base Rate Loan or German Base Rate Loan).

(c) During an Insolvency Proceeding with respect to any Obligor (other than any
Insolvency Proceedings against a German Domiciled Obligor initiated by any
winding-up petition that is frivolous or vexatious and is discharged, stayed or
dismissed within 14 days of commencement), or during any other Event of Default
if Agent or Required Lenders in their discretion so elect, Obligations shall
bear interest at the Default Rate (whether before or after any judgment). Each
Obligor acknowledges that the cost and expense to Agent and Lenders due to an
Event of Default are difficult to ascertain and that the Default Rate is a fair
and reasonable estimate to compensate Agent and Lenders for this.

(d) Interest accrued on the Loans shall be due and payable (i) on the last day
of the relevant Interest Period with respect to Interest Period Loans (or in the
case of an Interest Period Loan with an Interest Period of more than 90 days’
duration, on each quarterly anniversary of the first day of such Interest
Period) or, in arrears on the first day of each month with respect to Base Rate
Loans, and (ii) on any date of prepayment, with respect to the principal amount
of Loans

 

93



--------------------------------------------------------------------------------

being prepaid. In addition, interest accrued on the Canadian Revolver Loans
shall be due and payable in arrears on the Canadian Revolver Commitment
Termination Date, interest accrued on the U.S. Revolver Loans shall be due and
payable in arrears on the U.S. Revolver Commitment Termination Date, interest
accrued on the U.K. Revolver Loans shall be due and payable in arrears on the
U.K. Revolver Commitment Termination Date, and interest accrued on the German
Revolver Loans shall be due and payable in arrears on the German Revolver
Commitment Termination Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

3.1.2. Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the U.S. Base Rate
Loans, the Canadian Base Rate Loans, the U.K. Base Rate Loans, or the German
Base Rate Loans, as applicable, to, or to continue any LIBOR Loan at the end of
its Interest Period as, a LIBOR Loan; provided that, in the case of U.K. Base
Rate Loans and German Base Rate Loans only, portions of such Loans may be
converted to a LIBOR Loan denominated in Dollars only. During any Default or
Event of Default, Agent may (and shall at the direction of Required Lenders)
declare that no Loan may be made, converted or continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days (and at least four Business Days in
the case of a U.K. Revolver Loan or a German Revolver Loan) before the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Applicable Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 30 days if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Borrower Agent shall have failed
to deliver a Notice of Conversion/Continuation, Borrowers shall be deemed to
have elected to convert such Loans into U.S. Base Rate Loans (if owing by the
U.S. Borrowers), Canadian Base Rate Loans (if owing by the Canadian Borrower), a
U.K. Base Rate Loan (if owing by the U.K. Borrower) if that LIBOR Loan was
denominated in Dollars, or (as the case may be) a LIBOR Loan (the initial
Interest Period of which shall be 30 days commencing on the date of expiration
of the Interest Period applicable to that LIBOR Loan) if that LIBOR Loan was
denominated in British Pounds, Swiss Francs or Euros, or a German Base Rate Loan
(if owing by the German Borrower) if that LIBOR Loan was denominated in Dollars,
or (as the case may be) a LIBOR Loan (the initial Interest Period of which shall
be 30 days commencing on the date of expiration of the Interest Period
applicable to that LIBOR Loan) if that LIBOR Loan was denominated in British
Pounds, Swiss Francs or Euros.

3.1.3. Application of Canadian BA Rate to Outstanding Loans.

(a) Canadian Borrower may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation and the other terms hereof, elect to convert any
portion of the

 

94



--------------------------------------------------------------------------------

Canadian Prime Rate Loans, or to continue any Canadian BA Rate Loan at the end
of its Interest Period as, a Canadian BA Rate Loan. During any Default or Event
of Default, Agent may (and shall at the direction of Required Lenders) declare
that no Loan may be made, converted or continued as a Canadian BA Rate Loan.

(b) Whenever Canadian Borrower desires to convert or continue Loans as Canadian
BA Rate Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, Agent shall notify each Canadian Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be one month if not specified). If, upon the expiration of any
Interest Period in respect of any Canadian BA Rate Loans, Borrower Agent shall
have failed to deliver a Notice of Conversion/Continuation with respect thereto
as required above, Canadian Borrower shall be deemed to have elected to convert
such Loans into Canadian Prime Rate Loans.

3.1.4. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans or Canadian BA Rate Loans, Borrower Agent shall
select an interest period (“Interest Period”) to apply, which interest period
shall be 30, 60, 90 or 180 days; provided, however, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan or Canadian BA Rate Loan, and shall expire
on the numerically corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond: (i) the U.S. Revolver Commitment
Termination Date in the case of any Revolving Loan owing by the U.S. Borrowers,
(ii) the Canadian Revolver Commitment Termination Date in the case of any Loan
owing by the Canadian Borrower, (iii) the U.K. Revolver Commitment Termination
Date in the case of any Loan owing by the U.K. Borrower, and (iv) the German
Revolver Commitment Termination Date in the case of any Loan owing by the German
Borrower.

3.1.5. Interest Rate Not Ascertainable. If Agent shall determine that, on any
date for determining LIBOR or the Canadian BA Rate, due to any circumstance
affecting the London interbank market or the Canadian interbank bankers’
acceptances market, respectively, adequate and fair means do not exist for
ascertaining such rate on the basis provided herein, then Agent shall
immediately notify the Borrower Agent of such determination. Until Agent
notifies the Borrower Agent that such circumstance no longer exists, the
obligation of the Lenders to make LIBOR Loans or Canadian BA Rate Loans, as
applicable, shall be suspended, and no further Loans may be converted into or
continued as LIBOR Loans or Canadian BA Rate Loans, as applicable.

 

95



--------------------------------------------------------------------------------

3.2 Fees.

3.2.1. Unused Line Fee.

(a) U.S. Borrowers shall pay to Agent, for the Pro Rata benefit of U.S. Lenders,
a fee equal to the U.S. Unused Line Fee Rate times the amount by which the
average daily U.S. Revolver Commitments exceed the average daily balance of U.S.
Revolver Loans and stated amount of U.S. Letters of Credit, in each case, during
any month. Such fee shall be payable in arrears, on the first day of each month
and on the U.S. Revolver Commitment Termination Date.

(b) Canadian Borrower shall pay to Agent, for the Pro Rata benefit of Canadian
Lenders, a fee equal to the Canadian Unused Line Fee Rate times the amount by
which the average daily Canadian Revolver Commitments exceed the average daily
balance of Canadian Revolver Loans and stated amount of Canadian Letters of
Credit, in each case, during any month. Such fee shall be payable in arrears, on
the first day of each month and on the Canadian Revolver Commitment Termination
Date.

(c) The U.K. Borrower shall pay to Agent, for the Pro Rata benefit of U.K.
Lenders, a fee equal to the U.K. Unused Line Fee Rate times the amount by which
the average daily U.K. Revolver Commitments exceed the average daily balance of
U.K. Revolver Loans and stated amount of U.K. Letters of Credit, in each case,
during any month. Such fee shall be payable in arrears, on the first day of each
month and on the U.K. Revolver Commitment Termination Date.

(d) The German Borrower shall pay to Agent, for the Pro Rata benefit of German
Lenders, a fee equal to the German Unused Line Fee Rate times the amount by
which the average daily German Revolver Commitments exceed the average daily
balance of German Revolver Loans and stated amount of German Letters of Credit,
in each case, during any month. Such fee shall be payable in arrears, on the
first day of each month and on the German Revolver Commitment Termination Date.

3.2.2. U.S. LC Facility Fees. The U.S. Borrowers shall pay (a) to Agent, for the
Pro Rata benefit of the U.S. Lenders, a fee equal to the per annum rate of the
Applicable Margin in effect for LIBOR Revolver Loans times the average daily
stated amount of U.S. Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (b) to Agent, for its own account, a
fronting fee equal to 0.125% per annum on the stated amount of each U.S. Letter
of Credit, which fee shall be payable monthly in arrears, on the first day of
each month; and (c) to the U.S. Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of U.S. Letters of Credit, which charges
shall be paid as and when incurred. At the election of Agent or the U.S.
Required Lenders, during an Event of Default, the fee payable under clause
(a) shall be increased by 2% per annum.

3.2.3. Canadian LC Facility Fees. The Canadian Borrower shall pay (a) to Agent,
for the Pro Rata benefit of the Canadian Lenders, a fee equal to the per annum
rate of the Applicable Margin in effect for Canadian BA Rate Loans times the
average daily stated amount of Canadian Letters of Credit, which fee shall be
payable monthly in arrears, on the first day of

 

96



--------------------------------------------------------------------------------

each month; (b) to Agent, for its own account, a fronting fee equal to 0.125%
per annum on the stated amount of each Canadian Letter of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; and (c) to
the Canadian Issuing Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Canadian Letters of Credit, which charges shall be paid as and
when incurred. At the election of Agent or the Canadian Required Lenders, during
an Event of Default, the fee payable under clause (a) shall be increased by 2%
per annum.

3.2.4. U.K. LC Facility Fees. The U.K. Borrower shall pay (a) to Agent, for the
Pro Rata benefit of the U.K. Lenders, a fee equal to the per annum rate of the
Applicable Margin in effect for LIBOR Revolver Loans times the average daily
stated amount of U.K. Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (b) to Agent, for its own account, a
fronting fee equal to 0.125% per annum on the stated amount of each U.K. Letter
of Credit, which fee shall be payable monthly in arrears, on the first day of
each month; and (c) to the U.K. Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of U.K. Letters of Credit, which charges
shall be paid as and when incurred. At the election of Agent or the U.K.
Required Lenders, during an Event of Default, the fee payable under clause
(a) shall be increased by 2% per annum.

3.2.5. German LC Facility Fees. The German Borrower shall pay (a) to Agent, for
the Pro Rata benefit of the German Lenders, a fee equal to the per annum rate of
the Applicable Margin in effect for LIBOR Revolver Loans times the average daily
stated amount of German Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (b) to Agent, for its own account, a
fronting fee equal to 0.125% per annum on the stated amount of each German
Letter of Credit, which fee shall be payable monthly in arrears, on the first
day of each month; and (c) to the German Issuing Bank, for its own account, all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of German Letters of Credit, which
charges shall be paid as and when incurred. At the election of Agent or the
German Required Lenders, during an Event of Default, the fee payable under
clause (a) shall be increased by 2% per annum.

3.2.6. Other Fees. Borrowers shall pay such other fees as described in the Fee
Letters.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, or, in the case of
(a) interest based on the Canadian Prime Rate or Canadian BA Rate or (b) a
Revolver Loan made in British Pounds, on the basis of a 365 day year, as the
case may be. Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by any Borrower under Section 3.4, 3.5, 3.7,
3.9 or 5.9, submitted to the Borrower Agent by Agent or the affected Lender or
Issuing Bank, as applicable, shall be final, conclusive and binding for all
purposes, absent manifest error, and the Borrowers shall pay such amounts to the
appropriate party

 

97



--------------------------------------------------------------------------------

within 10 days following receipt of the certificate. For the purposes of the
Interest Act (Canada), the yearly rate of interest to which any rate calculated
on the basis of a period of time different from the actual number of days in the
year (360 days, for example) is equivalent is the stated rate multiplied by the
actual number of days in the year (365 or 366, as applicable) and divided by the
number of days in the shorter period (360 days, in the example), and the parties
hereto acknowledge that there is a material distinction between the nominal and
effective rates of interest and that they are capable of making the calculations
necessary to compare such rates and that the calculations herein are to be made
using the nominal rate method and not on any basis that gives effect to the
principle of deemed reinvestment of interest. Each Canadian Domiciled Obligor
confirms that it fully understands and is able to calculate the rate of interest
applicable to Loans and other Obligations based on the methodology for
calculating per annum rates provided for in this Agreement and each Canadian
Domiciled Obligor hereby irrevocably agrees not to plead or assert, whether by
way of defense or otherwise, in any proceeding relating to this Agreement or to
any other Loan Documents, that the interest payable under this Agreement and the
calculation thereof has not been adequately disclosed to the Canadian Domiciled
Obligors as required pursuant to Section 4 of the Interest Act (Canada).

3.4 Reimbursement Obligations. Borrowers within each Borrower Group shall
reimburse Agent and each Lender for all Extraordinary Expenses incurred by Agent
or such Lender in reference to such Borrower Group or its related Obligations or
Collateral. In addition to such Extraordinary Expenses, such Borrowers shall
also reimburse Agent for all legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) administration of and actions relating to any Collateral for its
Obligations, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any such
Collateral, to maintain any insurance required hereunder or to verify such
Collateral; and (c) subject to any limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor within such Borrowers’ related
Obligor Group or Collateral securing such Obligor Group’s Obligations, whether
prepared by Agent’s personnel or a third party. All legal, accounting and
consulting fees shall be charged to Borrowers by Agent’s professionals at their
full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction. If, for any
reason (including inaccurate reporting on financial statements, a Borrowing Base
Certificate, or a Compliance Certificate), it is determined that a higher
Applicable Margin, U.S. Unused Line Fee Rate, Canadian Unused Line Fee Rate,
U.K. Unused Line Fee Rate, or German Unused Line Fee Rate should have applied to
a period than was actually applied, then the proper margin shall be applied
retroactively and the applicable Borrowers shall immediately pay to Agent, for
the Pro Rata benefit of Applicable Lenders, an amount equal to the difference
between the amount of interest and fees that would have accrued using the proper
margin and the amount actually paid. All amounts payable by Borrowers under this
Section shall be due on demand.

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans or Canadian BA Rate Loans, or to determine or charge interest rates based
upon LIBOR or the Canadian BA Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to

 

98



--------------------------------------------------------------------------------

purchase or sell, or to take deposits of, the applicable Available Currency in
the London interbank market, or Canadian Dollars through bankers’ acceptances,
then, on notice thereof by such Lender to Agent, any obligation of such Lender
to make or continue LIBOR Loans or Canadian BA Rate Loans, as applicable, or to
convert U.S. Base Rate Loans or Canadian Base Rate Loans to LIBOR Loans, or
Canadian Prime Rate Loans to Canadian BA Rate Loans, or U.K. Base Rate Loans or
German Base Rate Loans to LIBOR Loans, as applicable, shall be suspended until
such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, the applicable
Borrower(s) with respect to such Loans shall prepay or, if applicable, convert
all LIBOR Loans of such Lender to U.S. Base Rate Loans, Canadian Base Rate
Loans, U.K. Base Rate Loans or German Base Rate Loans (which alternative to
prepayment aforesaid shall only be applicable in relation to any LIBOR Loans of
such Lenders to the U.K. Borrower or a German Borrower, in each case, in the
case of any such LIBOR Loans denominated in Dollars), or all Canadian BA Rate
Loans to Canadian Prime Rate Loans, as applicable, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans or Canadian BA Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Loans or Canadian BA
Rate Loans. Upon any such prepayment or conversion, the applicable Borrower(s)
with respect to such Loans shall also pay accrued interest on the amount so
prepaid or converted.

3.6 Inability to Determine Rates. If the U.S. Required Lenders, with respect to
U.S. Revolver Loans, or the Canadian Required Lenders, with respect to Canadian
Revolver Loans, or the U.K. Required Lenders, with respect to U.K. Revolver
Loans, or the German Required Lenders, with respect to German Revolver Loans,
notify Agent for any reason in connection with a request for a Borrowing of, or
conversion to or continuation of, a LIBOR Loan or a Canadian BA Rate Loan that
(a) deposits or bankers’ acceptances in the relevant Available Currency are not
being offered to, as regards LIBOR, banks in the London interbank eurocurrency
market or, as regards Canadian BA Rate, Persons in Canada, for the applicable
amount and Interest Period of such Loan, (b) adequate and reasonable means do
not exist for determining LIBOR or the Canadian BA Rate for the requested
Interest Period, or (c) LIBOR or the Canadian BA Rate for the requested Interest
Period does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then Agent will promptly so notify the Borrower Agent and
each Applicable Lender. Thereafter, the obligation of the Applicable Lenders to
make or maintain the affected LIBOR Loans or Canadian BA Rate Loans shall be
suspended until Agent (upon instruction by the U.S. Required Lenders, Canadian
Required Lenders, U.K. Required Lenders or German Required Lenders, as
applicable) revokes such notice. Upon receipt of such notice, the Borrower Agent
may revoke any pending request for a Borrowing of, conversion to or continuation
of a LIBOR Loan or a Canadian BA Rate Loan or, failing that, will be deemed to
have submitted a request for a U.S. Base Rate Loan, a Canadian Prime Rate Loan,
a U.K. Base Rate Loan or a German Base Rate Loan (but in the case of any such
pending request in relation to a LIBOR Loan for the U.K. Borrower or a German
Borrower, if (a) that LIBOR Loan was denominated in British Pounds, Swiss Francs
or Euros, the Borrower Agent shall be deemed to have revoked any such pending
request for a Borrowing of, conversion to or continuation of that LIBOR
Loan, and the U.K. Borrower or German Borrower, as applicable, shall repay any
such outstanding LIBOR Loan which was the subject of a continuation request, and
(b) only if that LIBOR Loan was denominated in Dollars shall the Borrower Agent
be deemed to have submitted a request for a U.K. Base Rate Loan or German Base
Rate Loan, as applicable).

 

99



--------------------------------------------------------------------------------

3.7 Increased Costs; Capital Adequacy.

3.7.1. Change in Law. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR or the Canadian BA Rate) or
any Issuing Bank;

(b) subject any Lender or any Issuing Bank to any Tax with respect to any Loan,
Loan Document, Letter of Credit or participation in LC Obligations, or change
the basis of taxation of payments to such Lender or such Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.9 (or
would be covered by Section 5.9 but for exclusions in Sections 5.9.2(a) and
5.9.2(l)) and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or such Issuing Bank); or

(c) impose on any Lender or any Issuing Bank or the London interbank market or
the Canadian bankers’ acceptances market any other condition, cost or expense
affecting any Loan, Loan Document, Letter of Credit, participation in LC
Obligations, or Commitment;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan or Canadian BA Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such Issuing Bank, the
Borrower(s) of any Borrower Group with respect to such Commitments, Loans,
Letters of Credit or participations in LC Obligations) will pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.

3.7.2. Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any Lending Office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, such Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or such
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, such Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, such Issuing Bank’s and holding company’s policies
with respect to capital adequacy), then from time to time the Borrowers (or the
applicable Borrower(s) of any Borrower Group with respect to such Commitments,
Loans, Letters of Credit or participations in LC Obligations) will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered.

 

100



--------------------------------------------------------------------------------

3.7.3. Compensation. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but the Borrower(s) of any
Borrower Group shall not be required to compensate a Lender or an Issuing Bank
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender or such Issuing Bank notifies the Borrower
Agent of the Change in Law giving rise to such increased costs or reductions and
of such Lender’s or such Issuing Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if the Borrower(s) of any Borrower Group are
required to pay additional amounts with respect to a Lender under Section 5.9,
then such Lender shall use reasonable efforts to designate a different Lending
Office or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate the need for such notice or reduce
amounts payable or to be withheld in the future, as applicable; and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or unlawful. The Borrower(s) of each
affected Borrower Group shall pay all reasonable costs and expenses incurred by
any Lender that has issued a Commitment to such Borrower Group in connection
with any such designation or assignment.

3.9 Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan or a Canadian BA
Rate Loan does not occur on the date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation (whether or not withdrawn), (b) any
repayment or conversion of a LIBOR Loan or a Canadian BA Rate Loan occurs on a
day other than the end of its Interest Period, (c) a Lender (other than a
Defaulting Lender) is required to assign a LIBOR Loan or Canadian BA Rate Loan
prior to the end of its Interest Period pursuant to Section 13.4, or (d) the
Borrower(s) of any Borrower Group fail(s) to repay a LIBOR Loan or a Canadian BA
Rate Loan when required hereunder, then such applicable Borrower(s) shall pay to
Agent its customary administrative charge and to each Applicable Lender all
losses and expenses that it sustains as a consequence thereof, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds but excluding the Applicable Margin. The Lenders shall not be required to
purchase deposits in the London interbank market or any other offshore market to
fund any LIBOR Loan or to transact in bankers’ acceptances to make any Canadian
BA Rate Loan, but the provisions hereof shall be deemed to apply as if each
Applicable Lender had purchased such deposits to fund its LIBOR Loans or
Canadian BA Rate Loans, as applicable.

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations of the Borrower Group to which such excess
interest relates or, if it exceeds such unpaid principal, refunded to such
Borrower Group. In determining whether the interest contracted for, charged or
received by Agent or a Lender

 

101



--------------------------------------------------------------------------------

exceeds the maximum rate, such Person may, to the extent permitted by Applicable
Law, (a) characterize any payment that is not principal as an expense, fee or
premium rather than interest; (b) exclude voluntary prepayments and the effects
thereof; and (c) amortize, prorate, allocate and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. Without limiting the generality of the foregoing
provisions of this Section 3.10, if any provision of any of the Loan Documents
would obligate any Canadian Domiciled Obligor to make any payment of interest
with respect to the Canadian Facility Obligations in an amount or calculated at
a rate which would be prohibited by Applicable Law or would result in the
receipt of interest with respect to the Canadian Facility Obligations at a
criminal rate (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rates shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the applicable recipient of interest with respect to the
Canadian Facility Obligations at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows: (i) first, by reducing the amount
or rates of interest required to be paid by the Canadian Domiciled Obligors to
the applicable recipient under the Loan Documents; and (ii) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
by the Canadian Domiciled Obligors to the applicable recipient which would
constitute interest with respect to the Canadian Facility Obligations for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the applicable recipient shall have received an amount in excess of the maximum
permitted by that section of the Criminal Code (Canada), then the Canadian
Domiciled Obligors shall be entitled, by notice in writing to Agent, to obtain
reimbursement from the applicable recipient in an amount equal to such excess,
and, pending such reimbursement, such amount shall be deemed to be an amount
payable by the applicable recipient to the applicable Canadian Domiciled
Obligor. Any amount or rate of interest with respect to the Canadian Facility
Obligations referred to in this Section 3.10 shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Loans to the Canadian Borrower
remain outstanding on the assumption that any charges, fees or expenses that
fall within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro rated over that
period of time and otherwise be pro rated over the period from the Original
Agreement Closing Date to the date of Full Payment of the Canadian Facility
Obligations, and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by Agent shall be conclusive for the
purposes of such determination.

SECTION 4. LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Revolver Loans.

4.1.1. Notice of Borrowing.

(a) Whenever Borrowers within a Borrower Group desire funding of a Borrowing of
Revolver Loans, Borrower Agent shall give Agent a Notice of Borrowing. Such
notice must be received by Agent no later than 11:00 a.m. (i) on the Business
Day of the requested funding date, in the case of U.S. Base Rate Loans, Canadian
Prime Rate Loans, or Canadian Base Rate Loans, (ii) on the Business Day prior to
the requested funding date, in the case of U.K. Base

 

102



--------------------------------------------------------------------------------

Rate Loans or German Base Rate Loans, and (iii) at least three Business Days
prior (and at least four Business Days in the case of a U.K. Revolver Loan or a
German Revolver Loan) to the requested funding date, in the case of LIBOR Loans
or Canadian BA Rate Loans. Notices received after 11:00 a.m. shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (A) the amount of the Borrowing, (B) the requested funding
date (which must be a Business Day), (C) whether the Borrowing is to be made as
a U.S. Base Rate Loan or a LIBOR Loan (in the case of a Borrowing by the U.S.
Borrowers), or as a Canadian Base Rate Loan, a Canadian Prime Rate Loan, LIBOR
Loan, or a Canadian BA Rate Loan (in the case of a Borrowing by the Canadian
Borrower), or as a U.K. Base Rate Loan or a LIBOR Loan (in the case of a
Borrowing by the U.K. Borrower), or as a German Base Rate Loan or a LIBOR Loan
(in the case of a Borrowing by a German Borrower), (D) in the case of LIBOR
Loans or Canadian BA Rate Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified), (E) in the case of a
Borrowing by the Canadian Borrower, whether such Loan is to be denominated in
Dollars or Canadian Dollars, and (F) in the case of a Borrowing by the U.K.
Borrower or a German Borrower, in the case of LIBOR Loans only, whether such
Loan is to be denominated in Dollars, British Pounds, Swiss Francs or Euros.

(b) Unless payment is otherwise timely made by Borrowers within a Borrower
Group, the becoming due of any amount required to be paid with respect to any of
the Obligations of the Obligor Group to which such Borrower Group belongs
(whether principal, interest, fees or other charges, including Extraordinary
Expenses, LC Obligations, Cash Collateral and Secured Bank Product Obligations)
shall be deemed to be a request for Revolver Loans by such Borrower Group on the
due date, in the amount of such Obligations and shall bear interest at the per
annum rate applicable hereunder to U.S. Base Rate Revolver Loans, in the case of
such Obligations owing by any U.S. Facility Obligor, or to Canadian Prime Rate
Loans, in the case of such Obligations owing by a Canadian Domiciled Obligor, or
to U.K. Base Rate Loans, in the case of such Obligations owing by a U.K.
Domiciled Obligor, or to German Base Rate Loans, in the case of such Obligations
owing by a German Domiciled Obligor. The proceeds of such Revolver Loans shall
be disbursed as direct payment of the relevant Obligation. In addition, Agent
may, at its option, charge such Obligations of an Obligor Group against any
operating, investment or other account of an Obligor within such Obligor Group
maintained with Agent or any of its Affiliates.

(c) If Borrowers within a Borrower Group establish a controlled disbursement
account with Agent or any branch or Affiliate of Agent, then the presentation
for payment of any check, ACH or electronic debit, or other payment item at a
time when there are insufficient funds to cover it shall be deemed to be a
request for Revolver Loans by such Borrower Group on the date of such
presentation, in the amount of such payment item, and shall bear interest at the
per annum rate applicable hereunder to U.S. Base Rate Revolver Loans, in the
case of insufficient funds owing by any U.S. Facility Obligor, or to Canadian
Prime Rate Loans, in the case of insufficient funds owing by a Canadian
Domiciled Obligor, or to U.K. Base Rate Loans, in the case of insufficient funds
owing by a U.K. Domiciled Obligor, or to German Base Rate Loans, in the case of
insufficient funds owing by a German Domiciled Obligor. The proceeds of such
Revolver Loans may be disbursed directly to the controlled disbursement account
or other appropriate account.

4.1.2. Fundings by Lenders. Each Applicable Lender shall timely honor its
Revolver Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans that is

 

103



--------------------------------------------------------------------------------

properly requested hereunder. Except for Borrowings to be made as Swingline
Loans, Agent shall endeavor to notify the Applicable Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon (Applicable Time
Zone) on the proposed funding date (and by 12:00 p.m. (Applicable Time Zone) on
the Business Day prior to the proposed funding date, in the case of U.K. Base
Rate Loans and German Base Rate Loans) for U.S. Base Rate Loans, Canadian Base
Rate Loans, Canadian Prime Rate Loans, U.K. Base Rate Loans or German Base Rate
Loans, or by 3:00 p.m. (Applicable Time Zone) at least two Business Days before
any proposed funding of LIBOR Loans or Canadian BA Rate Loans. Each Applicable
Lender shall fund to Agent such Lender’s Pro Rata share of the Borrowing to the
account specified by Agent in immediately available funds not later than 2:00
p.m. (Applicable Time Zone) on the requested funding date, unless Agent’s notice
is received after the times provided above, in which case Lender shall fund its
Pro Rata share by 11:00 a.m. (Applicable Time Zone) on the next Business Day.
Subject to its receipt of such amounts from the Applicable Lenders, Agent shall
disburse the proceeds of the Revolver Loans as directed by Borrower Agent.
Unless Agent shall have received (in sufficient time to act) written notice from
an Applicable Lender that it does not intend to fund its Pro Rata share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
the applicable Borrower(s). If an Applicable Lender’s share of any Borrowing or
of any settlement pursuant to Section 4.1.3(b) is not received by Agent, then
the Borrowers within the applicable Borrower Group agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to such Borrowing.

4.1.3. Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance U.S. Swingline Loans to
the U.S. Borrowers, up to an aggregate outstanding amount equal to 10% of the
aggregate U.S. Revolver Commitments, unless the funding is specifically required
to be made by all U.S. Lenders hereunder. Each U.S. Swingline Loan shall
constitute a U.S. Base Rate Revolver Loan for all purposes, except that payments
thereon shall be made to Agent for its own account. The obligation of the U.S.
Borrowers to repay U.S. Swingline Loans shall be evidenced by the records of
Agent and need not be evidenced by any promissory note. Agent (acting through
its Canada branch) may, but shall not be obligated to, advance Canadian
Swingline Loans to the Canadian Borrower, up to an aggregate outstanding amount
equal to 10% of the aggregate Canadian Revolver Commitments, unless the funding
is specifically required to be made by all Canadian Lenders hereunder. Each
Canadian Swingline Loan shall constitute a Canadian Prime Rate Revolver Loan or
a Canadian Base Rate Loan, as applicable, for all purposes, except that payments
thereon shall be made to Agent (acting through its Canada branch) for its own
account. The obligation of the Canadian Borrower to repay Canadian Swingline
Loans shall be evidenced by the records of Agent (acting through its Canada
branch) and need not be evidenced by any promissory note. Agent may, but shall
not be obligated to, advance U.K. Swingline Loans to the U.K. Borrower, up to an
aggregate outstanding amount equal to 10% of the aggregate U.K. Revolver
Commitments, unless the funding is specifically required to be made by all U.K.
Lenders hereunder. Each U.K. Swingline Loan shall be made in and denominated
only in Dollars, and shall constitute a U.K. Base Rate Loan for all purposes,
except that payments thereon shall be made to Agent for its own account. The
obligation of the U.K. Borrower to repay U.K. Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note. Agent
may, but shall not be obligated to, advance German Swingline Loans to the German
Borrower, up to an aggregate

 

104



--------------------------------------------------------------------------------

outstanding amount equal to 10% of the aggregate German Revolver Commitments,
unless the funding is specifically required to be made by all German Lenders
hereunder. Each German Swingline Loan shall be made in and denominated only in
Dollars, and shall constitute a German Base Rate Loan for all purposes, except
that payments thereon shall be made to Agent for its own account. The obligation
of the German Borrower to repay German Swingline Loans shall be evidenced by the
records of Agent and need not be evidenced by any promissory note.

(b) Settlement of Swingline Loans and other Revolver Loans among Lenders and
Agent shall take place on a date determined from time to time by Agent (but at
least weekly), in accordance with the Settlement Report delivered by Agent to
Lenders. Between settlement dates, Agent may in its discretion apply payments on
Revolver Loans to Swingline Loans, regardless of any designation by any Borrower
or any provision herein to the contrary. Each Lender’s obligation to make
settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
If, due to an Insolvency Proceeding with respect to a Borrower or otherwise, any
U.S. Swingline Loan may not be settled among the U.S. Lenders hereunder, then
each U.S. Lender shall be deemed to have purchased from Agent a Pro Rata
participation in such Loan and shall transfer the amount of such participation
to Agent, in immediately available funds, within one Business Day after Agent’s
request therefor. If, due to an Insolvency Proceeding with respect to a Borrower
or otherwise, any Canadian Swingline Loan may not be settled among the Canadian
Lenders hereunder, then each Canadian Lender shall be deemed to have purchased
from Agent a Pro Rata participation in such Loan and shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefore. If, due to an Insolvency
Proceeding with respect to a Borrower or otherwise, any U.K. Swingline Loan may
not be settled among the U.K. Lenders hereunder, then each U.K. Lender shall be
deemed to have purchased from Agent a Pro Rata participation in such Loan and
shall transfer the amount of such participation to Agent, in immediately
available funds, within one Business Day after Agent’s request therefore. If,
due to an Insolvency Proceeding with respect to a Borrower or otherwise, any
German Swingline Loan may not be settled among the German Lenders hereunder,
then each German Lender shall be deemed to have purchased from Agent a Pro Rata
participation in such Loan and shall transfer the amount of such participation
to Agent, in immediately available funds, within one Business Day after Agent’s
request therefore.

4.1.4. Notices. Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Agent. Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Agent or Lenders, the
records of Agent and Lenders shall govern. Neither Agent nor any Lender shall
have any liability for any loss suffered by a Borrower as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf.

4.2 Defaulting Lender.

4.2.1. Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations to fund or participate in Loans or Letters of Credit, Agent
may

 

105



--------------------------------------------------------------------------------

exclude the Commitments and Loans of any Defaulting Lender(s) from the
calculation of Pro Rata shares. A Defaulting Lender shall have no right to vote
on any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).

4.2.2. Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts, in accordance with this Agreement,
to the Borrowers of the Borrower Group to which such defaulted obligations
relate. A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of its Commitment shall be disregarded for purposes of calculating the unused
line fees under Section 3.2.1. If any LC Obligations owing to a Defaulted Lender
are reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2, Section 3.2.3, and Section 3.2.4, as applicable, shall be paid to
such Lenders. Agent shall be paid all fees attributable to LC Obligations that
are not reallocated.

4.2.3. Cure. Borrowers, Agent and Issuing Banks may agree in writing that a
Lender is no longer a Defaulting Lender. At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata shares. Unless expressly agreed by Borrowers, Agent and
Issuing Banks, or as expressly provided herein with respect to Bail-In Actions
and related matters, no reinstatement of a Defaulting Lender shall constitute a
waiver or release of claims against such Lender. The failure of any Lender to
fund a Loan, to make a payment in respect of LC Obligations or otherwise to
perform its obligations hereunder shall not relieve any other Lender of its
obligations, and no Lender shall be responsible for default by another Lender.

4.3 Number and Amount of LIBOR Loans and Canadian BA Rate Loans; Determination
of Rate.

4.3.1. With respect to the U.S. Borrowers, (a) no more than 10 Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans to U.S.
Borrowers having the same length and beginning date of their Interest Periods
shall be aggregated together and considered one Borrowing for this purpose, and
(b) each Borrowing of LIBOR Loans when made, continued or converted shall be in
a minimum amount of $1,000,000 or an increment of $1,000,000, in excess thereof.

4.3.2. With respect to the Canadian Borrower, (a) no more than 5 Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose, (b) no more than 5 Borrowings of
Canadian BA Rate Loans may be outstanding at any time, and all Canadian BA Rate
Loans having the same length and beginning date of their Interest Periods shall
be aggregated together and considered one Borrowing for this purpose, and
(c) each Borrowing of such Loans when made, continued or converted shall be in a
minimum

 

106



--------------------------------------------------------------------------------

amount of $1,000,000 (or, in the case of Canadian BA Rate Loans, Cdn$1,000,000)
or an increment of $1,000,000 (or, in the case of Canadian BA Rate Loans,
Cdn$1,000,000), in excess thereof.

4.3.3. With respect to the U.K. Borrower, (a) no more than 5 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods and in the same Available Currency
shall be aggregated together and considered one Borrowing for this purpose, and
(b) each Borrowing of such Loans when made, continued or converted shall be in a
minimum amount of $1,000,000 (or, in the case of LIBOR Loans denominated in
British Pounds, £1,000,000 or, in the case of LIBOR Loans denominated in Euros,
Euros 1,000,000) or an increment of $1,000,000 (or, in the case of LIBOR Loans
denominated in British Pounds, £1,000,000 or, in the case of LIBOR Loans
denominated in Euros, Euros 1,000,000), in excess thereof.

4.3.4. With respect to the German Borrower, (a) no more than 5 Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods and in the same Available
Currency shall be aggregated together and considered one Borrowing for this
purpose, and (b) each Borrowing of such Loans when made, continued or converted
shall be in a minimum amount of $1,000,000 (or, in the case of LIBOR Loans
denominated in (x) British Pounds, £1,000,000, (y) Swiss Francs, CHF1,000,000 or
(z) Euros, Euros 1,000,000) or an increment of $1,000,000 (or, in the case of
LIBOR Loans denominated in (x) British Pounds, £1,000,000, (y) Swiss Francs,
CHF1,000,000 or, (z) Euros, Euros 1,000,000), in excess thereof.

4.3.5. Upon determining LIBOR or the Canadian BA Rate for any Interest Period
requested by the Borrower Agent on behalf of a Borrower Group, Agent shall
promptly notify the Borrower Agent thereof by telephone or electronically and,
if requested by the Borrower Agent, shall confirm any telephonic notice in
writing.

4.4 Borrower Agent. Each Borrower and other Obligor hereby designates Callaway
Golf Company, a Delaware corporation (“Borrower Agent”) as its representative
and agent for all purposes under the Loan Documents, including requests for
Loans and Letters of Credit, designation of interest rates, delivery or receipt
of communications, preparation and delivery of Borrowing Base and financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, any Issuing Bank
or any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower or other Obligor hereunder to Borrower Agent on
behalf of such Borrower or other Obligor. Each of Agent, Issuing Banks and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
and other Obligor agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.

 

107



--------------------------------------------------------------------------------

4.5 One Obligation. The Loans, LC Obligations and other Obligations of the
applicable Borrower(s) of each Borrower Group and their respective Guarantors
shall constitute one general obligation of such Borrower(s) of such Borrower
Group and their respective Guarantors and (unless otherwise expressly provided
in any Loan Document) shall be secured by Agent’s Lien upon all Collateral of
such Borrower(s) of such Borrower Group and their respective Guarantors;
provided, however, that each Credit Party shall be deemed to be a creditor of,
and the holder of a separate claim against, each Borrower or other Obligor to
the extent of any Obligations jointly or severally owed by such Borrower or
other Obligor to such Credit Party.

4.6 Effect of Termination. On the effective date of any termination of any of
the Revolver Commitments, all Obligations with respect thereto shall be
immediately due and payable, and any Lender may terminate its and its
Affiliates’ Bank Products. All undertakings of Borrowers contained in the Loan
Documents shall survive any termination, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents until
Full Payment of the Obligations. Notwithstanding Full Payment of the
Obligations, Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages Agent may incur as a result of
the dishonor or return of Payment Items applied to Obligations, Agent receives
(a) a written agreement satisfactory to Agent, executed by Borrowers and any
Person whose advances are used in whole or in part to satisfy the Obligations,
indemnifying Agent and Lenders from such damages; and (b) such Cash Collateral
as Agent, in its discretion, deems appropriate to protect against such damages.
Sections 2.2, 2.3, 2.4, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2 and this
Section, and the obligation of each Obligor and Lender with respect to each
indemnity given by it in any Loan Document, shall survive Full Payment of the
Obligations and any release relating to this credit facility.

SECTION 5. PAYMENTS

5.1 General Payment Provisions.

5.1.1. All payments of Obligations shall be made without offset, counterclaim or
defense of any kind, free of (and without deduction for) any Taxes, and in
immediately available funds, not later than 12:00 noon (Applicable Time Zone) on
the due date. Any payment after such time shall be deemed made on the next
Business Day. Any payment of a LIBOR Loan or a Canadian BA Rate Loan prior to
the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Any prepayment of Loans by a Borrower Group shall be applied first
to U.S. Base Rate Loans, Canadian Base Rate Loans, Canadian Prime Rate Loans,
German Base Rate Loans, or U.K. Base Rate Loans, as applicable, of such Borrower
Group and then to LIBOR Loans or Canadian BA Rate Loans, as applicable, of such
Borrower Group.

5.1.2. All payments with respect to any U.S. Facility Obligations shall be made
in Dollars. All payments with respect to any Canadian Facility Obligations shall
be made in Canadian Dollars or, if any portion of such Canadian Facility
Obligations is denominated in Dollars, then in Dollars. All payments with
respect to any U.K. Facility Obligations shall be made in British Pounds or, if
any portion of such U.K. Facility Obligations is denominated in Euros, then in
Euros or, if any portion of such U.K. Facility Obligations is denominated in
Dollars, then in Dollars. All payments with respect to any German Facility
Obligations shall be made in Euros or, if any portion of such German Facility
Obligations is denominated in British Pounds, then in

 

108



--------------------------------------------------------------------------------

British Pounds, if any portion of such German Facility Obligations is
denominated in Swiss Francs, then in Swiss Francs, or, if any portion of such
German Facility Obligations is denominated in Dollars, then in Dollars.

5.2 Repayment of Revolver Loans.

5.2.1. All U.S. Revolver Loans shall be due and payable in full on the U.S.
Revolver Commitment Termination Date, all Canadian Revolver Loans shall be due
and payable in full on the Canadian Revolver Commitment Termination Date, all
German Revolver Loans shall be due and payable in full on the German Revolver
Commitment Termination Date, and all U.K. Revolver Loans shall be due and
payable in full on the U.K. Revolver Commitment Termination Date, in each case
unless payment is sooner required hereunder. Revolver Loans may be prepaid from
time to time, without penalty or premium, subject to, in the case of LIBOR Loans
and Canadian BA Rate Loans, Section 3.9.

5.2.2. If any Asset Disposition includes the disposition of Accounts or
Inventory of an Obligor, then Net Proceeds equal to the greater of (a) the net
book value of such Accounts and Inventory, or (b) the reduction in the
applicable Borrowing Base (i.e., the U.S. Borrowing Base in the case of an Asset
Disposition with respect to Accounts or Inventory of the U.S. Borrowers, the
Canadian Borrowing Base in the case of an Asset Disposition with respect to
Accounts or Inventory of the Canadian Borrower, the German Borrowing Base in the
case of an Asset Disposition with respect to Accounts or Inventory of the German
Borrower, and the U.K. Borrowing Base in the case of an Asset Disposition with
respect to Accounts or Inventory of the U.K. Borrower) upon giving effect to
such disposition, shall be applied to the applicable Revolver Loans (i.e., the
U.S. Revolver Loans in the case of an Asset Disposition of Accounts or Inventory
of the U.S. Borrowers, the Canadian Revolver Loans in the case of an Asset
Disposition with respect to the Accounts or Inventory of the Canadian Borrower,
the German Revolver Loans in the case of an Asset Disposition with respect to
the Accounts or Inventory of the German Borrower, and the U.K. Revolver Loans in
the case of an Asset Disposition with respect to the Accounts or Inventory of
the U.K. Borrower).

5.2.3. Notwithstanding anything herein to the contrary, if an Overadvance exists
(including as a result of any Asset Disposition), the applicable Borrower(s)
(i.e., the U.S. Borrowers in the case of a U.S. Overadvance, the Canadian
Borrower in the case of a Canadian Overadvance, the German Borrower in the case
of a German Overadvance, and the U.K. Borrower in the case of a U.K.
Overadvance) shall, on the sooner of Agent’s demand or the first Business Day
after any such Borrower has knowledge thereof, repay the outstanding applicable
Revolver Loans (i.e., the U.S. Revolver Loans in the case of a U.S. Overadvance,
the Canadian Revolver Loans in the case of a Canadian Overadvance, the German
Revolver Loans in the case of a German Overadvance, and the U.K. Revolver Loans
in the case of a U.K. Overadvance) in an amount sufficient to reduce the
principal balance of such Revolver Loans to the applicable Borrowing Base (i.e.,
the U.S. Borrowing Base in the case of a U.S. Revolver Loans, the Canadian
Borrowing Base in the case of Canadian Revolver Loans, the German Borrowing Base
in the case of German Revolver Loans, and the U.K. Borrowing Base in the case of
U.K. Revolver Loans).

5.3 [Reserved].

 

109



--------------------------------------------------------------------------------

5.4 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.5 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers or any other Obligor is
made to Agent, any Issuing Bank or any Lender, or Agent, any Issuing Bank or any
Lender exercises a right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a Creditor Representative or any other Person, then
to the extent of such recovery, the Obligation originally intended to be
satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.

5.6 Post-Default Allocation of Payments.

5.6.1. Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by or on behalf of any Obligor, realization on Collateral, setoff or
otherwise, shall be allocated as follows:

(a) with respect to monies, payments, Property or Collateral of or from any U.S.
Domiciled Obligor:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;

(ii) second, to all Extraordinary Expenses owing to any U.S. Lender;

(iii) third, to all amounts owing to Agent on U.S. Swingline Loans;

(iv) fourth, to all amounts owing to U.S. Issuing Bank on account of U.S. LC
Obligations;

(v) fifth, to all Obligations constituting fees (other than Secured Bank Product
Obligations) owing by any U.S. Domiciled Obligor (exclusive of any such amounts
owing by the Canadian Domiciled Obligors, the German Domiciled Obligors or U.K.
Domiciled Obligors which are guaranteed by the U.S. Domiciled Obligors);

(vi) sixth, to all U.S. Facility Obligations constituting interest (other than
Secured Bank Product Obligations) owing by any U.S. Domiciled Obligor (exclusive
of any such amounts owing by the Canadian Domiciled Obligors, German Domiciled
Obligors or U.K. Domiciled Obligors which are guaranteed by the U.S. Domiciled
Obligors);

(vii) seventh, to Cash Collateralize the U.S. LC Obligations;

 

110



--------------------------------------------------------------------------------

(viii) eighth, to all U.S. Revolver Loans and Noticed Hedges (solely to the
extent such Noticed Hedges were reserved for by Agent under the U.S. Borrowing
Base immediately prior to the time of such allocation) of any U.S. Domiciled
Obligor, including Cash Collateralization of Noticed Hedges (solely to the
extent such Noticed Hedges were reserved for by Agent under the U.S. Borrowing
Base immediately prior to the time of such allocation) of any U.S. Domiciled
Obligor;

(ix) ninth, to all other U.S. Facility Obligations (exclusive of any such
amounts owing by the Canadian Domiciled Obligors, German Domiciled Obligors or
U.K. Domiciled Obligors which are guaranteed by the U.S. Domiciled Obligors);
and

(x) tenth, ratably: (i) to be applied in accordance with clause (b) below, to
the extent there are insufficient funds for the Full Payment of all Obligations
owing by any Canadian Domiciled Obligor, (ii) to be applied in accordance with
clause (c) below, to the extent there are insufficient funds for the Full
Payment of all Obligations owing by any U.K. Domiciled Obligor and (iii) to be
applied in accordance with clause (d) below, to the extent there are
insufficient funds for the Full Payment of all Obligations owing by any German
Domiciled Obligor.

(b) with respect to monies, payments, Property or Collateral of or from any
Canadian Domiciled Obligor, together with any allocations pursuant to subclause
(x) of clause (a) above, subclause (x) of clause (c) below and subclause (x) of
clause (d) below:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent, to the extent owing by any Canadian Domiciled Obligor;

(ii) second, to all Extraordinary Expenses owing to any Canadian Lender;

(iii) third, to all amounts owing to Agent (acting through its Canada branch) on
Canadian Swingline Loans;

(iv) fourth, to all amounts owing to the Canadian Issuing Bank on account of
Canadian LC Obligations;

(v) fifth, to all Canadian Facility Obligations constituting fees (other than
Secured Bank Product Obligations) owing by any Canadian Domiciled Obligor
(exclusive of any such amounts owing by the German Domiciled Obligors or U.K.
Domiciled Obligors which are guaranteed by the Canadian Domiciled Obligors);

(vi) sixth, to all Canadian Facility Obligations constituting interest (other
than Secured Bank Product Obligations) owing by any Canadian Domiciled Obligor
(exclusive of any such amounts owing by the German Domiciled Obligors or U.K.
Domiciled Obligors which are guaranteed by the Canadian Domiciled Obligors);

(vii) seventh, to Cash Collateralize the Canadian LC Obligations;

 

111



--------------------------------------------------------------------------------

(viii) eighth, to all Canadian Revolver Loans and Noticed Hedges of any Canadian
Domiciled Obligor (solely to the extent such Noticed Hedges were reserved for by
Agent under the Canadian Borrowing Base immediately prior to the time of such
allocation), including Cash Collateralization of Noticed Hedges (solely to the
extent such Noticed Hedges were reserved for by Agent under the Canadian
Borrowing Base immediately prior to the time of such allocation) of any Canadian
Domiciled Obligor;

(ix) ninth, to all other Canadian Facility Obligations (exclusive of any such
amounts owing by the German Domiciled Obligors or U.K. Domiciled Obligors which
are guaranteed by the Canadian Domiciled Obligors); and

(x) tenth, ratably: (i) to be applied in accordance with clause (c) below, to
the extent there are insufficient funds for the Full Payment of all Obligations
owing by any U.K. Domiciled Obligor and (ii) to be applied in accordance with
clause (d) below, to the extent there are insufficient funds for the Full
Payment of all Obligations owing by any German Domiciled Obligor.

(c) with respect to monies, payments, Property or Collateral of or from any U.K.
Domiciled Obligor, together with any allocations pursuant to subclause (x) of
clause (a) above, subclause (x) of clause (b) above and subclause (x) of clause
(d) below:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent, to the extent owing by any U.K. Domiciled Obligor;

(ii) second, to all Extraordinary Expenses owing to any U.K. Lender;

(iii) third, to all amounts owing to Agent on U.K. Swingline Loans;

(iv) fourth, to all amounts owing to the U.K. Issuing Bank on account of U.K. LC
Obligations;

(v) fifth, to all U.K. Facility Obligations constituting fees (other than
Secured Bank Product Obligations) owing by any U.K. Domiciled Obligor (exclusive
of any such amounts owing by the Canadian Domiciled Obligors or German Domiciled
Obligors which are guaranteed by the U.K. Domiciled Obligors);

(vi) sixth, to all U.K. Facility Obligations constituting interest (other than
Secured Bank Product Obligations) owing by any U.K. Domiciled Obligor (exclusive
of any such amounts owing by the Canadian Domiciled Obligors or German Domiciled
Obligors which are guaranteed by the U.K. Domiciled Obligors);

(vii) seventh, to Cash Collateralize the U.K. LC Obligations;

(viii) eighth, to all U.K. Revolver Loans and Noticed Hedges of any U.K.
Domiciled Obligor (solely to the extent such Noticed Hedges were reserved for by
Agent under the U.K. Borrowing Base immediately prior to the time of such
allocation), including Cash Collateralization of Noticed Hedges (solely to the
extent such Noticed Hedges were

 

112



--------------------------------------------------------------------------------

reserved for by Agent under the U.K. Borrowing Base immediately prior to the
time of such allocation) of any U.K. Domiciled Obligor;

(ix) ninth, to all other U.K. Facility Obligations (exclusive of any such
amounts owing by the Canadian Domiciled Obligors or German Domiciled Obligors
which are guaranteed by the U.K. Domiciled Obligors); and

(x) tenth, ratably: (i) to be applied in accordance with clause (b) above, to
the extent there are insufficient funds for the Full Payment of all Obligations
owing by any Canadian Domiciled Obligor and (ii) to be applied in accordance
with clause (d) below, to the extent there are insufficient funds for the Full
Payment of all Obligations owing by any German Domiciled Obligor.

(d) with respect to monies, payments, Property or Collateral of or from any
German Domiciled Obligor, together with any allocations pursuant to subclause
(x) of clause (a) above, subclause (x) of clause (b) above and subclause (x) of
clause (c) above:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent, to the extent owing by any German Domiciled Obligor;

(ii) second, to all Extraordinary Expenses owing to any German Lender;

(iii) third, to all amounts owing to Agent on German Swingline Loans;

(iv) fourth, to all amounts owing to the German Issuing Bank on account of
German LC Obligations;

(v) fifth, to all German Facility Obligations constituting fees (other than
Secured Bank Product Obligations) owing by any German Domiciled Obligor
(exclusive of any such amounts owing by the Canadian Domiciled Obligors or U.K.
Domiciled Obligors which are guaranteed by the German Domiciled Obligors);

(vi) sixth, to all German Facility Obligations constituting interest (other than
Secured Bank Product Obligations) owing by any German Domiciled Obligor
(exclusive of any such amounts owing by the Canadian Domiciled Obligors or U.K.
Domiciled Obligors which are guaranteed by the German Domiciled Obligors);

(vii) seventh, to Cash Collateralize the German LC Obligations;

(viii) eighth, to all German Revolver Loans and Noticed Hedges of any German
Domiciled Obligor (solely to the extent such Noticed Hedges were reserved for by
Agent under the German Borrowing Base immediately prior to the time of such
allocation), including Cash Collateralization of Noticed Hedges (solely to the
extent such Noticed Hedges were reserved for by Agent under the German Borrowing
Base immediately prior to the time of such allocation) of any German Domiciled
Obligor;

 

113



--------------------------------------------------------------------------------

(ix) ninth, to all other German Facility Obligations (exclusive of any such
amounts owing by the Canadian Domiciled Obligors or U.K. Domiciled Obligors
which are guaranteed by the German Domiciled Obligors); and

(x) tenth, ratably: (i) to be applied in accordance with clause (b) above, to
the extent there are insufficient funds for the Full Payment of all Obligations
owing by any Canadian Domiciled Obligor and (ii) to be applied in accordance
with clause (c) above, to the extent there are insufficient funds for the Full
Payment of all Obligations owing by any U.K. Domiciled Obligor.

5.6.2. General Application Provisions. Amounts shall be applied to each category
of Obligations set forth above until Full Payment thereof and then to the next
category. If amounts are insufficient to satisfy a category, they shall be
applied on a pro rata basis among the Obligations in the category. Amounts
distributed with respect to any Secured Bank Product Obligations shall be the
lesser of the maximum Secured Bank Product Obligations last reported to Agent or
the actual Secured Bank Product Obligations as calculated by the methodology
reported to Agent for determining the amount due. Monies and proceeds obtained
from an Obligor shall not be applied to its Excluded Swap Obligations, but
appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category. Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Party. If a Secured Party
fails to deliver such calculation within five days following request by Agent,
Agent may assume the amount to be distributed is the last reported amount. The
allocations set forth in this Section are solely to determine the rights and
priorities of Agent and Secured Parties as among themselves, and may be changed
by agreement among them without the consent of any Obligor. This Section is not
for the benefit of or enforceable by any Borrower.

5.6.3. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.7 Application of Payments.

5.7.1. Dominion Account(s) of U.S. Borrowers. The ledger balance in the main
Dominion Account of the U.S. Borrowers as of the end of a Business Day shall be
applied to the Obligations of the U.S. Borrowers at the beginning of the next
Business Day, during any Dominion Trigger Period. If, at the end of a Business
Day, after giving effect to such application, if any, a credit balance exists,
the balance shall not accrue interest in favor of the U.S. Borrowers and shall
be made available to the U.S. Borrowers as long as the Obligations have not been
accelerated on account of an Event of Default. During any Dominion Trigger
Period, each U.S. Borrower and other Obligor irrevocably waive the right to
direct the application of any payments or Collateral proceeds, and agree that
Agent shall have the continuing, exclusive right to apply and reapply same
against the Obligations, in such manner as Agent deems advisable.

 

114



--------------------------------------------------------------------------------

5.7.2. Dominion Account(s) of Canadian Borrower. The ledger balance in the main
Dominion Account of the Canadian Borrower as of the end of a Business Day shall
be applied to the Obligations of the Canadian Borrower at the beginning of the
next Business Day, during any Dominion Trigger Period. If, at the end of a
Business Day, after giving effect to such application, if any, a credit balance
exists, the balance shall not accrue interest in favor of the Canadian Borrower
and shall be made available to the Canadian Borrower as long as the Obligations
have not been accelerated on account of an Event of Default. During any Dominion
Trigger Period, the Canadian Borrower and each other Obligor irrevocably waive
the right to direct the application of any payments or Collateral proceeds, and
agree that Agent shall have the continuing, exclusive right to apply and reapply
same against the Obligations, in such manner as Agent deems advisable.

5.7.3. Dominion Account(s) of U.K. Borrower. The ledger balance in the main
Dominion Account of the U.K. Borrower as of the end of a Business Day occurring
on and after the Closing Date shall be applied to the Obligations of the U.K.
Borrower at the beginning of the next Business Day. If, at the end of a Business
Day occurring after the Closing Date, after giving effect to such application,
if any, a credit balance exists, the balance shall not accrue interest in favor
of the U.K. Borrower and shall be made available to the U.K. Borrower as long as
the Obligations have not been accelerated on account of an Event of Default and
in any event subject to the terms of the U.K. Security Agreements. The U.K.
Borrower and each other Obligor irrevocably waive the right to direct the
application of any payments or Collateral proceeds, and agree that Agent shall
have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Agent deems advisable.

5.7.4. Dominion Account(s) of German Borrower. Commencing 90 days after the
Closing Date (or such later date as Agent may approve in its sole discretion),
the ledger balance in the main Dominion Account of the German Borrower as of the
end of a Business Day shall be applied to the Obligations of the German Borrower
at the beginning of the next Business Day, during any Dominion Trigger Period.
If, at the end of a Business Day, after giving effect to such application, if
any, a credit balance exists, the balance shall not accrue interest in favor of
the German Borrower and shall be made available to the German Borrower as long
as the Obligations have not been accelerated on account of an Event of Default.
During any Dominion Trigger Period, the German Borrower and each other Obligor
irrevocably waive the right to direct the application of any payments or
Collateral proceeds, and agree that Agent shall have the continuing, exclusive
right to apply and reapply same against the Obligations, in such manner as Agent
deems advisable.

5.8 Loan Account; Account Stated.

5.8.1. Loan Account. Agent shall maintain, in accordance with its usual and
customary practices, an account or accounts (“Loan Account”) evidencing the Debt
of each of the Borrower(s) within each Borrower Group resulting from each Loan
made to such Borrower Group or issuance of a Letter of Credit for the account of
such Borrower(s) from time to time. Any failure of Agent to record anything in
any Loan Account, or any error in doing so, shall not limit or otherwise affect
the obligations of the applicable Borrower(s) to pay any amount owing hereunder.
Agent may maintain a single Loan Account in the name of the Borrower Agent, and
each Borrower and other Obligor confirms that such arrangement shall have no
effect on the joint and several

 

115



--------------------------------------------------------------------------------

character of its liability for the Obligations as and to the extent provided
herein or in the other Loan Documents.

5.8.2. Entries Binding. Entries made in any Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9 Taxes.

5.9.1. Payments Free of Taxes. All payments by or on behalf of any Obligor
hereunder shall be free and clear of and without withholding or deduction for
any Taxes. If Applicable Law requires any Obligor or Agent to withhold or deduct
any Tax (including backup withholding or withholding Tax), the withholding or
deduction shall be based on information provided pursuant to Section 5.10 and
Agent shall pay the amount withheld or deducted to the relevant Governmental
Authority. If the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Borrowers or other
Obligors shall be increased so that Agent, each Lender and each Issuing Bank, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including withholdings or deductions applicable
to additional sums payable under this Section) had been made. In addition,
Borrowers and the other Obligors shall timely pay all Other Taxes to the
relevant Governmental Authorities.

5.9.2. Payments Free of Tax by the U.K. Borrower.

(a) Payments Free of Tax. A payment by the U.K. Borrower under this Agreement
shall not be increased under Section 5.9.1 above by reason of a withholding or
deduction on account of Tax imposed by the United Kingdom (“Tax Deduction”), if
on the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a U.K. Qualified Lender, but on that date that
Lender is not or has ceased to be a U.K. Qualified Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(ii) the relevant Lender is a U.K. Qualified Lender solely by virtue of
paragraph (i)(B) of the definition of U.K. Qualified Lender; and (A) an officer
of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of ITA which relates to the payment and that
Lender has received from the U.K. Borrower making the payment a certified copy
of that Direction; and (B) the payment could have been made to the Lender
without any Tax Deduction if that Direction had not been made; or

 

116



--------------------------------------------------------------------------------

(iii) the Lender is a U.K. Qualified Lender solely by virtue of paragraph (i)(B)
of the definition of U.K. Qualified Lender and (A) the Lender has not given a
U.K. Tax Confirmation to the U.K. Borrower; and (B) the payment could have been
made to the Lender without any Tax Deduction if the Lender had given a U.K. Tax
Confirmation to the U.K. Borrower, on the basis that the U.K. Tax Confirmation
would have enabled the U.K. Borrower to have formed a reasonable belief that the
payment was an “excepted payment” for the purposes of Section 930 of ITA; or

(iv) the relevant Lender is a Treaty Lender and the U.K. Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under Section 5.9.2(d) below.

(b) Timing and Amount. If the U.K. Borrower is required to make a Tax Deduction,
the U.K. Borrower shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

(c) Evidence of Payment. Within 30 days of making either a Tax Deduction or any
payment required in connection with that Tax Deduction, the U.K. Borrower shall
deliver to the Agent for the Lender or the Agent entitled to the payment a
statement under Section 975 of ITA or other evidence reasonably satisfactory to
that Lender or the Agent that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.

(d) Co-operation between a Treaty Lender and the U.K. Borrower. A Treaty Lender
and the U.K. Borrower making a payment to which that Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for U.K.
Borrower to obtain authorization to make that payment without a Tax Deduction.

(e) Exceptions. Nothing in Section 5.9.2(d) above shall require a Treaty Lender
to: (a) register under the HMRC DT Treaty Passport scheme; (b) apply the HMRC DT
Treaty Passport scheme to any Loan if it has so registered; or (c) file Treaty
forms if it has included an indication to the effect that it wishes the HMRC DT
Treaty Passport scheme to apply to this Agreement in accordance with
Section 5.9.2(h) below or Section 5.9.2(o) below and the Obligor making that
payment has complied with its obligations under Section 5.9.2(i) below or
Section 5.9.2(p) below.

(f) Existing Lenders. A U.K. Non-Bank Lender which becomes a Lender on the day
on which this Agreement is entered into gives a U.K. Tax Confirmation to the
U.K. Borrower by entering into this Agreement.

(g) Notice. A U.K. Non-Bank Lender shall promptly notify the U.K. Borrower and
the Agent if there is any change in the position from that set out in the U.K.
Tax Confirmation.

(h) HMRC DT Treaty Passport schemes. A Treaty Lender which becomes a party to
this Agreement on the day on which this Agreement is entered into that holds a
passport under the HMRC DT Treaty Passport scheme, and which then wishes that
scheme to apply to this Agreement, shall include an indication to that effect
(for the benefit of the Agent and without

 

117



--------------------------------------------------------------------------------

liability to any Obligor) by including its scheme reference number and its
jurisdiction of tax residence opposite its name in Schedule 5.9.9.

(i) Form DTTP2. Where a Lender includes the indication described in
Section 5.9.2(h) above in Schedule 5.9.9, the U.K. Borrower shall, to the extent
that such Lender is a Lender under the facilities made available to the U.K.
Borrower pursuant to Section 2.1 or Section 2.2, file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of the
date of this Agreement and shall promptly provide such Lender with a copy of
that filing.

(j) No Filings. If a Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with Section 5.9.2(h) above or Section 5.9.2(o) below, no Obligor
shall file a form DTTP2 or any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s commitment(s) or its participation
in any facility made available under this Agreement.

(k) Payment. Obligors shall indemnify, hold harmless and reimburse (within 10
days after demand therefor) Agent, Lenders and Issuing Banks for any Indemnified
Taxes or Other Taxes (including those attributable to amounts payable under this
Section) paid by Agent, any Lender or any Issuing Bank, with respect to any
Obligations of such Borrower’s Borrower Group, Letters of Credit of such
Borrower’s Borrower Group or Loan Documents, whether or not such Taxes were
properly asserted by the relevant Governmental Authority, and including all
penalties, interest and reasonable expenses relating thereto, as well as any
amount that a Lender or an Issuing Bank fails to pay indefeasibly to Agent under
Section 5.10. A certificate as to the amount of any such payment or liability
delivered to Borrower Agent by Agent, or by a Lender or an Issuing Bank (with a
copy to Agent), shall be conclusive, absent manifest error. As soon as
practicable after any payment of Taxes by any Obligor, Borrower Agent shall
deliver to Agent a receipt from the Governmental Authority or other evidence of
payment satisfactory to Agent.

(l) Payment by the U.K. Borrower. Section 5.9.2(k) shall not apply:

(i) with respect to any Tax assessed on a Lender or the Agent: (A) under the law
of the jurisdiction in which that Lender or the Agent is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Lender or the Agent
is treated as resident for tax purposes or (B) under the law of the jurisdiction
in which that Lender’s or the Agent’s lending office is located in respect of
amounts received or receivable in that jurisdiction, if that Tax is imposed on
or calculated by reference to the net income received or receivable (but not any
sum deemed to be received or receivable) by that Lender or the Agent; or

(ii) to the extent a loss, liability or cost: (A) is compensated for by an
increased payment under Section 5.9.1 or (B) would have been compensated for by
an increased payment under Section 5.9.1 but was not so compensated solely
because one of the exclusions in Section 5.9.2(a) applied.

(m) Tax Credit. If the U.K. Borrower makes a payment under Section 5.9.1 or
Section 5.9.2(k) (a “U.K. Tax Payment”) and either a Lender or the Agent
determines that (i) a

 

118



--------------------------------------------------------------------------------

Tax Credit is attributable either to an increased payment of which that U.K. Tax
Payment forms part, or to that U.K. Tax Payment and (ii) that Lender or the
Agent has obtained, utilized and retained that Tax Credit, that Lender or the
Agent shall pay an amount to the U.K. Borrower which that Lender or the Agent
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the U.K. Tax Payment not been required to be made by
the U.K. Borrower.

(n) New Lenders. Each Lender which becomes a party to this Agreement in the
capacity of a U.K. Lender after the date of this Agreement (“New Lender”) shall
indicate, at the time it becomes a New Lender, on and for the benefit of the
Agent and without liability to the U.K. Borrower, which of the following
categories it falls in (i) not a U.K. Qualified Lender; (ii) a U.K. Qualified
Lender (other than a Treaty Lender); or (iii) a Treaty Lender. If a New Lender
fails to indicate its status in accordance with this Section 5.9.2(n) then such
New Lender shall be treated for the purposes of this Agreement (including by
each Obligor) as if it is not a U.K. Qualified Lender until such time as it
notifies the Agent which category applies (and the Agent, upon receipt of such
notification, shall inform the U.K. Borrower). For the avoidance of doubt, an
assignment in accordance with Section 13.3 shall not be invalidated by any
failure of a New Lender to comply with this Section 5.9.2(n).

(o) HMRC DT Treaty Passport schemes – New Lenders. A New Lender that is a Treaty
Lender that holds a passport under the HMRC DT Treaty Passport scheme, and which
then wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Agent and without liability to any
Obligor) in the assignment notice which it executes pursuant to, or in
connection with, Section 13.3 below by including its scheme reference number and
its jurisdiction of tax residence in that assignment notice.

(p) Form DTTP2 – New Lenders. Where a New Lender includes the indication
described in Section 5.9.2(o) above in the relevant assignment notice the U.K.
Borrower shall, to the extent that that New Lender becomes a Lender under a
facility which is made available to the U.K. Borrower pursuant to pursuant to
Section 2.1 or Section 2.2, file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of the date of that assignment
and shall promptly provide the Lender with a copy of that filing.

5.9.3. FATCA Grandfathering. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Third Amended Original Closing Date, the
Borrowers and the Agent shall treat (and the Lenders hereby authorize the Agent
to treat) this Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

5.10 Lender Tax Information.

5.10.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to

 

119



--------------------------------------------------------------------------------

any available exemption from, or reduction of, applicable Taxes for such
payments or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.

5.10.2. Documentation. If a Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
If any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the U.S. Facility Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN-E claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W-8BEN-E and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.

5.10.3. Lender Obligations. Each Lender and each Issuing Bank shall promptly
notify Borrower Agent and Agent of any change in circumstances that would change
any claimed Tax exemption or reduction. Each Lender and each Issuing Bank, in
each case severally and not jointly with the other Lenders and/or applicable
Issuing Bank, shall indemnify, hold harmless and reimburse (within 10 days after
demand therefor) the affected Borrower to which such Lender or such Issuing Bank
(as applicable) has issued a Commitment and Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against such affected Borrower or Agent by any
Governmental Authority due to such Lender’s or such Issuing Bank’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section. Each Lender and each Issuing Bank
authorizes Agent to set off any amounts due to Agent under this Section against
any amounts payable to such Lender or such Issuing Bank under any Loan Document.

5.11 Guarantee by Obligors.

5.11.1. Guarantee by U.S. Domiciled Obligors.

(a) Joint and Several Liability. Each U.S. Domiciled Obligor agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Secured Parties the prompt payment and performance of, all Obligations
and all agreements of each other Obligor under the Loan Documents, except its
Excluded Swap Obligations, and that it is a U.S. Facility Guarantor, a Canadian
Facility Guarantor, a German Facility Guarantor, and a U.K. Facility Guarantor
hereunder. Each U.S. Domiciled Obligor agrees that its guaranty or guarantee

 

120



--------------------------------------------------------------------------------

of obligations as a U.S. Facility Guarantor, a Canadian Facility Guarantor, a
German Facility Guarantor, and a U.K. Facility Guarantor hereunder, as
applicable, constitute a continuing guaranty or guarantee of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
all Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by any Secured Party with respect
thereto; (c) the existence, value or condition of, or failure to perfect a Lien
or to preserve rights against, any security or guaranty or guarantee for the
Obligations or any action, or the absence of any action, by any Secured Party in
respect thereof (including the release of any security or guaranty or
guarantee); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the U.S. Bankruptcy Code or similar provision of other Applicable Law; (f) any
borrowing or grant of a Lien by any other Obligor, as debtor-in-possession under
Section 364 of the U.S. Bankruptcy Code, under other Applicable Law or
otherwise; (g) the disallowance of any claims of any Secured Party against any
Obligor for the repayment of any Obligations under Section 502 of the U.S.
Bankruptcy Code, under other Applicable Law or otherwise; (h) any other
insolvency, debtor relief or debt adjustment law (whether state, provincial,
federal or foreign, including the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), and the Insolvency Act 1986 of
the United Kingdom and the Enterprise Act 2002 of the United Kingdom); (i) any
change in the ownership, control, name, objects, businesses, assets, capital
structure or constitution of any Obligor or any other person; (j) any merger,
amalgamation or consolidation of any Obligor with any person or persons; (k) the
occurrence of any change in the laws, rules, regulations or ordinances of any
jurisdiction or by any present or future action of any governmental body or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the Obligations under the Loan
Documents; (l) the existence of any claim, set-off, compensation or other rights
which any Obligor may have at any time against any other Obligor or any other
person, or which any Obligor may have at any time against the Secured Parties,
whether in connection with the Loan Documents or otherwise; or (m) any other
action or circumstances that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, except Full Payment of all
Obligations.

(b) Waivers.

(i) Each U.S. Domiciled Obligor expressly waives all rights that it may have now
or in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Obligor. Each U.S.
Domiciled Obligor waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations. It is
agreed among each U.S. Domiciled Obligor, Agent and Lenders that the provisions
of this Section 5.11 are of the essence of the transaction contemplated by the
Loan Documents and that, but for such provisions, Agent and Lenders would
decline to make Loans and issue Letters of Credit. Each U.S. Domiciled Obligor
acknowledges

 

121



--------------------------------------------------------------------------------

that its guaranty pursuant to this Section is necessary to the conduct and
promotion of its business, and can be expected to benefit such business.

(ii) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral (including any
Real Estate owned by any Obligor) by judicial foreclosure or non-judicial sale
or enforcement, without affecting any rights and remedies under this
Section 5.11. If, in taking any action in connection with the exercise of any
rights or remedies, Agent or any Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any U.S.
Domiciled Obligor or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each U.S. Domiciled Obligor
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any U.S. Domiciled Obligor
might otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any U.S. Domiciled Obligor shall not impair any other U.S. Domiciled
Obligor’s obligation to pay the full amount of the Obligations. Each U.S.
Domiciled Obligor waives all rights and defenses arising out of an election of
remedies, such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such U.S. Domiciled
Obligor’s rights of subrogation against any other Person. Agent may bid all or a
portion of the Obligations at any foreclosure or trustee’s sale or at any
private sale, and the amount of such bid need not be paid by Agent but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.11, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

(c) Extent of Liability; Contribution.

(i) Notwithstanding anything herein to the contrary, each U.S. Domiciled
Obligor’s liability under this Section 5.11 shall be limited to the greater of
(i) all amounts for which such U.S. Domiciled Obligor is primarily liable, as
described below, and (ii) such U.S. Domiciled Obligor’s Allocable Amount.

(ii) If any U.S. Domiciled Obligor makes a payment under this Section 5.11 of
any Obligations (other than amounts for which such U.S. Domiciled Obligor is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other U.S. Domiciled
Obligor, exceeds the amount that such U.S. Domiciled Obligor would otherwise
have paid if each U.S. Domiciled Obligor had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such U.S.
Domiciled Obligor’s Allocable Amount bore to the total Allocable Amounts of all
U.S. Domiciled Obligors, then such U.S. Domiciled Obligor shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Domiciled Obligor for the amount of such

 

122



--------------------------------------------------------------------------------

excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any U.S.
Domiciled Obligor shall be the maximum amount that could then be recovered from
such U.S. Domiciled Obligor under this Section 5.11 without rendering such
payment voidable under Section 548 of the U.S. Bankruptcy Code or under any
similar applicable fraudulent transfer or conveyance Applicable Law, or the
Applicable Law in Canada or any province or territory thereof, or in England.

(iii) Each U.S. Domiciled Obligor that is a Qualified ECP when its guaranty of
or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each other U.S. Domiciled Obligor that is a
Specified Obligor with respect to such Swap Obligation as may be needed by such
Specified Obligor from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP’s obligations and undertakings under this
Section 5.11 voidable under any applicable fraudulent transfer or conveyance
act). The obligations and undertakings of each Qualified ECP under this Section
shall remain in full force and effect until Full Payment of all Obligations.
Each U.S. Domiciled Obligor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

5.11.2. Guarantee by Canadian Domiciled Obligors, German Domiciled Obligors and
U.K. Domiciled Obligors.

(a) Joint and Several Liability. Subject to Section 5.11.7 and to any Applicable
Law limitations with respect to the German Domiciled Obligors, each Canadian
Domiciled Obligor, German Domiciled Obligor and U.K. Domiciled Obligor agrees
that it is jointly and severally liable for, and absolutely and unconditionally
guarantees to the Secured Parties the prompt payment and performance of, all
Canadian Facility Obligations, U.K. Facility Obligations, German Facility
Obligations, and all agreements of each other Canadian Domiciled Obligor, German
Domiciled Obligor and U.K. Domiciled Obligor under the Loan Documents, except
its Excluded Swap Obligations, and that it is a Canadian Facility Guarantor, a
German Facility Guarantor and a U.K. Facility Guarantor hereunder. Each Canadian
Domiciled Obligor, German Domiciled Obligor and U.K. Domiciled Obligor agrees
that its guaranty or guarantee of obligations as a Canadian Facility Guarantor,
a German Facility Guarantor and a U.K. Facility Guarantor hereunder, as
applicable, constitute a continuing guaranty or guarantee of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
all Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by any Secured Party with respect
thereto; (c) the existence, value or condition of, or failure to perfect a Lien
or to preserve rights against, any security or guaranty or

 

123



--------------------------------------------------------------------------------

guarantee for the Obligations or any action, or the absence of any action, by
any Secured Party in respect thereof (including the release of any security or
guaranty or guarantee); (d) the insolvency of any Obligor; (e) any election by
Agent or any Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the U.S. Bankruptcy Code or similar provision of other
Applicable Law; (f) any borrowing or grant of a Lien by any other Obligor, as
debtor-in-possession under Section 364 of the U.S. Bankruptcy Code, under other
Applicable Law or otherwise; (g) the disallowance of any claims of any Secured
Party against any Obligor for the repayment of any Obligations under Section 502
of the U.S. Bankruptcy Code, under other Applicable Law or otherwise; (h) any
other insolvency, debtor relief or debt adjustment law (whether state,
provincial, federal or foreign, including the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Insolvency
Act 1986 of England and the Enterprise Act 2002 of England); (i) any change in
the ownership, control, name, objects, businesses, assets, capital structure or
constitution of any Obligor or any other person; (j) any merger, amalgamation or
consolidation of any Obligor with any person or persons; (k) the occurrence of
any change in the laws, rules, regulations or ordinances of any jurisdiction or
by any present or future action of any governmental body or court amending,
varying, reducing or otherwise affecting, or purporting to amend, vary, reduce
or otherwise affect, any of the Obligations under the Loan Documents; (l) the
existence of any claim, set-off, compensation or other rights which any Obligor
may have at any time against any other Obligor or any other person, or which any
Obligor may have at any time against the Secured Parties, whether in connection
with the Loan Documents or otherwise; or (m) any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, except Full Payment of all Obligations.

(b) Waivers.

(i) Each Canadian Domiciled Obligor, German Domiciled Obligor and U.K. Domiciled
Obligor expressly waives all rights that it may have now or in the future under
any statute, at common law, in equity or otherwise, to compel Agent or Lenders
to marshal assets or to proceed against any Obligor, other Person or security
for the payment or performance of any Obligations before, or as a condition to,
proceeding against such Obligor. Each Canadian Domiciled Obligor, German
Domiciled Obligor and U.K. Domiciled Obligor waives all defenses available to a
surety, guarantor or accommodation co-obligor other than Full Payment of all
Obligations. It is agreed among each Canadian Domiciled Obligor, German
Domiciled Obligor and U.K. Domiciled Obligor, Agent and Lenders that the
provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Canadian
Domiciled Obligor, German Domiciled Obligor and U.K. Domiciled Obligor
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

(ii) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral (including any
Real Estate owned by any Obligor) by judicial foreclosure or non-judicial sale
or enforcement, without affecting any rights and remedies under this
Section 5.11. If, in taking any action in connection with the exercise of any
rights or remedies, Agent or any Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency

 

124



--------------------------------------------------------------------------------

judgment against any Canadian Domiciled Obligor, German Domiciled Obligor or
U.K. Domiciled Obligor or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Canadian Domiciled
Obligor, German Domiciled Obligor and U.K. Domiciled Obligor consents to such
action and waives any claim based upon it, even if the action may result in loss
of any rights of subrogation that any Canadian Domiciled Obligor, German
Domiciled Obligor or U.K. Domiciled Obligor might otherwise have had. Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any Canadian Domiciled
Obligor, German Domiciled Obligor or U.K. Domiciled Obligor shall not impair any
other Canadian Domiciled Obligor’s, German Domiciled Obligor’s or U.K. Domiciled
Obligor’s obligation to pay the full amount of the Obligations it is jointly and
severally liable for and has guaranteed under the Loan Documents. Each Canadian
Domiciled Obligor, German Domiciled Obligor and U.K. Domiciled Obligor waives
all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Obligations, even
though that election of remedies destroys such Canadian Domiciled Obligor’s,
German Domiciled Obligor’s or U.K. Domiciled Obligor’s rights of subrogation
against any other Person. Agent may bid all or a portion of the Obligations at
any foreclosure or trustee’s sale or at any private sale, and the amount of such
bid need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

(c) Extent of Liability; Contribution.

(i) Notwithstanding anything herein to the contrary, each Canadian Domiciled
Obligor’s, German Domiciled Obligor’s and U.K. Domiciled Obligor’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Canadian Domiciled Obligor, German Domiciled Obligor or U.K.
Domiciled Obligor is primarily liable, as described below, and (ii) such
Canadian Domiciled Obligor’s, German Domiciled Obligor’s and U.K. Domiciled
Obligor’s U.K./Canadian/German Allocable Amount.

(ii) If any Canadian Domiciled Obligor, German Domiciled Obligor or U.K.
Domiciled Obligor makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Canadian Domiciled Obligor, German Domiciled
Obligor or U.K. Domiciled Obligor is primarily liable) (a “U.K./Canadian/German
Guarantor Payment”) that, taking into account all other U.K./Canadian/German
Guarantor Payments previously or concurrently made by any other Canadian
Domiciled Obligor, German Domiciled Obligor or U.K. Domiciled Obligor, exceeds
the amount that such Canadian Domiciled Obligor, German Domiciled Obligor or
U.K. Domiciled Obligor would otherwise have paid if each Canadian Domiciled
Obligor, German Domiciled Obligor and U.K. Domiciled Obligor had paid the
aggregate Obligations satisfied by such

 

125



--------------------------------------------------------------------------------

U.K./Canadian/German Guarantor Payments in the same proportion that such
Canadian Domiciled Obligor’s, German Domiciled Obligor’s or U.K. Domiciled
Obligor’s U.K./Canadian/German Allocable Amount bore to the total
U.K./Canadian/German Allocable Amounts of all Canadian Domiciled Obligors,
German Domiciled Obligors and U.K. Domiciled Obligors, then such Canadian
Domiciled Obligor, German Domiciled Obligor or U.K. Domiciled Obligor shall be
entitled to receive contribution and indemnification payments from, and to be
reimbursed by, each other Canadian Domiciled Obligor, German Domiciled Obligor
and U.K. Domiciled Obligor for the amount of such excess, pro rata based upon
their respective U.K./Canadian/German Allocable Amounts in effect immediately
prior to such U.K./Canadian/German Guarantor Payment. The “U.K./Canadian/German
Allocable Amount” for any Canadian Domiciled Obligor, German Domiciled Obligor
or U.K. Domiciled Obligor shall be the maximum amount that could then be
recovered from such Canadian Domiciled Obligor, German Domiciled Obligor or U.K.
Domiciled Obligor under this Section 5.11 without rendering such payment
voidable under Section 548 of the U.S. Bankruptcy Code or under any similar
applicable fraudulent transfer or conveyance Applicable Law, or the Applicable
Law in Canada, Germany or any province or territory thereof, or in England and
with respect to the German Domiciled Obligors, subject to Section 5.11.7.

(iii) Subject to Section 5.11.7 and to any Applicable Law limitations with
respect to the German Domiciled Obligors, each Canadian Domiciled Obligor, each
German Domiciled Obligor and each U.K. Domiciled Obligor that is a Qualified ECP
when its guaranty of or grant of Lien as security for a Swap Obligation becomes
effective hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide funds or other support to each Canadian
Domiciled Obligor, German Domiciled Obligor and U.K. Domiciled Obligor that is a
Specified Obligor with respect to such Swap Obligation as may be needed by such
Specified Obligor from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP’s obligations and undertakings under this
Section 5.11 voidable under any applicable fraudulent transfer or conveyance
act). The obligations and undertakings of each Qualified ECP under this Section
shall remain in full force and effect until Full Payment of all Obligations.
Each Canadian Domiciled Obligor, German Domiciled Obligor and each U.K.
Domiciled Obligor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support or other agreement” for the benefit of, each Obligor for all purposes of
the Commodity Exchange Act.

5.11.3. No Limitation. Nothing contained in this Section 5.11 shall limit the
liability of any Obligor to pay Loans made directly or indirectly to that
Obligor (including Loans advanced to any other Obligor and then re-loaned or
otherwise transferred to, or for the benefit of, such Obligor), LC Obligations
relating to Letters of Credit issued to support such Obligor’s business, and all
accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Obligor shall be primarily liable for all purposes
hereunder. Agent and Lenders shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans and Letters of Credit to such Borrower.

 

126



--------------------------------------------------------------------------------

5.11.4. Joint Enterprise. Each Obligor has requested that Agent and Lenders make
the credit facilities available to the applicable Borrowers on a combined basis,
in order to finance Borrowers’ business most efficiently and economically.
Obligors’ business is a mutual and collective enterprise, and the successful
operation of each Obligor is dependent upon the successful performance of the
integrated group. The Obligors believe that the credit facilities provided to
the applicable Borrowers under this Agreement will enhance the borrowing power
of each Borrower and ease administration of such credit facilities, all to their
mutual advantage. Obligors acknowledge that Agent’s and Lenders’ willingness to
extend credit and to administer the Collateral as provided under the Loan
Documents is done solely as an accommodation to Obligors and at Obligors’
request.

5.11.5. California Waivers.

(a) Notwithstanding anything to the contrary set forth in this Agreement or any
of the Loan Documents, each of the Obligors hereby understands and acknowledges
that if Agent forecloses judicially or nonjudicially against any Collateral
consisting of Real Estate located in California for the Obligations, that
foreclosure could impair or destroy any ability that the Obligors may have to
seek reimbursement, contribution, or indemnification from one another based on
any right any Obligor may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by the Obligors under this Agreement. Each
of the Obligors further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of the Obligors’ rights, if
any, may entitle the Obligors to assert a defense to this Agreement based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Agreement, each
Obligor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that the Obligors will be fully liable under this
Agreement even though Agent may foreclose, either by judicial foreclosure or by
exercise of power of sale, any deed of trust securing the Obligations;
(ii) agrees that the Obligors will not assert that defense in any action or
proceeding which Agent may commence to enforce this Agreement or any other Loan
Document; (iii) acknowledges and agrees that the rights and defenses waived by
the Obligors in this Agreement include any right or defense that the Obligors
may have or be entitled to assert based upon or arising out of any one or more
of Sections 580a, 580b, 580d, or 726 of the California Code of Civil Procedure
or Section 2848 of the California Civil Code; and (iv) acknowledges and agrees
that Agent and the Lenders are relying on this waiver in creating the
Obligations, and that this waiver is a material part of the consideration which
Agent and the Lenders are receiving for creating the Obligations.

(b) Each of the Obligors waives all rights and defenses that each Obligor may
have because of any of the Obligations is secured by Real Estate. This means,
among other things: (i) Agent may collect from the Obligors without first
foreclosing on any real or personal property collateral pledged by the Obligors;
and (ii) if Agent forecloses on any Collateral consisting of Real Estate pledged
by the Obligors: (A) the amount of the Obligations may be reduced only by the
price for which that Collateral is sold at the foreclosure sale, even if the
Collateral is worth more than the sale price, and (B) Agent may collect from the
Obligors even if Agent, by foreclosing on the Collateral consisting of Real
Estate, has destroyed any right the Obligors may have to collect from one
another. This is an unconditional and irrevocable waiver of any rights and
defenses the Obligors may have because any of the Obligations are secured by
real property. These rights and

 

127



--------------------------------------------------------------------------------

defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

(c) Each of the Obligors waives any right or defense it may have at law or
equity, including California Code of Civil Procedure Section 580a, to a fair
market value hearing or action to determine a deficiency judgment after a
foreclosure.

5.11.6. Subordination. Each Obligor hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

5.11.7. German Limitations. On the basis of the judgments LG Darmstadt,
25.4.2013—16 O 195/12, OLG Frankfurt a. M., 8.11.2013—24 U 80/13 A, BGH,
10.1.2017 – II ZR 94/15 and BGH, 21.3.2017 – II ZR 93/16 the respective
directors (Geschäftsführer) of each German Facility Obligor incorporated or
established (as the case may be) in Germany (a “German Guarantor”) have assessed
the financing concept provided for in connection with this Agreement and are
satisfied by its robustness. In the case that during the lifetime of this
Agreement the directors of a German Guarantor reasonably expect to suffer a
personal liability in the case of an enforcement of this Section 5.11, the
Secured Parties agree to the following limitations in order to avoid a personal
liability of the directors (Geschäftsführer) or managing directors,
respectively, of that German Guarantor (and/ or in the case of a GmbH & Co. KG
or a GmbH & Co. KGaA, its general partner’s directors (Geschäftsführer)) as
follows:

 

  (a)

To the extent a German Guarantor guarantees or indemnifies any obligations under
this Section 5.11 or any other provision of the Loan Documents of any of its
Holding Companies or Affiliates (other than a Subsidiary of that German
Guarantor) and that the German Guarantor is a GmbH, a GmbH & Co. KG or a GmbH &
Co. KGaA, the enforcement of the respective obligations of that German Guarantor
under this Section 5.11 (or any other relevant provision of the Loan Documents)
shall, subject to paragraphs (b) to (d) below, be limited to the amount that
would not lead to the situation, that (i) such German Guarantor’s net assets
(for the purposes of this clause net assets means the assets (taking into
consideration the assets listed under Section 266 paragraph 2 A, B, C, D and E
of the German Commercial Code (HGB)) less the aggregate of its liabilities
(taking into consideration the liabilities listed under Section 266 paragraph 3
B, C, D and E of the German Commercial Code (HGB)) of the German Guarantor in
each case as calculated in accordance with the applicable law at that time fall
below its (or in the case of a GmbH & Co. KG, its general partner’s) registered
share capital (Stammkapital) or (ii), if its (or in the case of a GmbH & Co. KG
or a GmbH & Co. KGaA, its general partner’s) net assets are already below its
(or in the case of a GmbH & Co. KG or a GmbH & Co. KGaA, its general partner’s)
registered share capital, the existing shortage in its (or in the case of a
GmbH & Co. KG or a GmbH & Co. KGaA, its general partner’s) net assets would be
further increased in each case in violation of Sections 30, 31 of the German
Limited Liability Companies’ Act (GmbHG).

 

128



--------------------------------------------------------------------------------

  (b)

The limitations set out in paragraph (a) of this Section 5.11.7 only apply:

 

  (i)

if and to the extent that the managing directors on behalf of such German
Guarantor have evidenced (in reasonable detail) in writing to the Agent (a
“German Management Confirmation”) within 15 Business Days of demand under this
Section 5.11 (or the respective other provision of the Loan Documents) the
amount of the obligations under this Section 5.11 (or the respective other
provision of the Loan Documents) which cannot be met without causing the net
assets of such German Guarantor (or, in the case of a GmbH & Co. KG or a GmbH &
Co. KGaA, its general partner) to fall below its registered share capital or
further reducing an existing shortage of its net assets below its registered
share capital; and

 

  (ii)

in case a Lender raises an objection against the German Management Confirmation
and the Agent notifies the respective German Guarantor of such objection, if the
Agent receives within 25 Business Days after such notification a written audit
report prepared at the expense of the relevant German Guarantor by a firm of
auditors of international standard and reputation that has been appointed by the
respective German Guarantor with a view to investigating to what extent the net
assets of that German Guarantor (or in the case of a GmbH & Co. KG or a GmbH &
Co. KGaA, its general partner) exceeded its registered share capital.

 

  (c)

The limitations set out in paragraph (a) of this Section 5.11.7 shall not apply
to a guarantee in respect of loans made to the German Guarantor under this
Agreement to the extent they are on-lent to, or letters of credit (or similar
instruments under any Ancillary Facility) to the extent issued for the benefit
of, that German Guarantor or its Subsidiaries (and/ or in the case of a
GmbH & Co. KG or a GmbH & Co. KGaA, its general partner and the general
partner’s Subsidiaries) and such amount on-lent or benefit granted has not been
returned prior to the time of the intended enforcement.

 

  (d)

In any event the Secured Parties shall be entitled to enforce the guarantee and
indemnities up to the amount that is undisputed between them and the relevant
German Guarantor and, in relation to the amount which is disputed, the Secured
Parties shall be entitled to further pursue their claims (if any) and the German
Guarantor shall be entitled to provide evidence that the disputed amount is
necessary for maintaining its or its general partner’s registered share capital
or avoiding a further reduction of an existing shortage of its net assets below
its registered share capital.

 

  (e)

In any event the Secured Parties shall be entitled to enforce the guarantee and
indemnities without any limitations if:

 

  (i)

a domination and/ or profit and loss pooling agreement (Beherrschungs- und/ oder
Gewinnabführungsvertrag) has been entered into with the German Guarantor as
dominated party (beherrschtes Unternehmen);

 

129



--------------------------------------------------------------------------------

  (ii)

the German Guarantor has an adequate counterclaim (vollwertiger Gegenanspruch)
against its shareholder for the indemnification of any amount paid by it under
the guarantee and indemnities;

 

  (iii)

insolvency proceedings have been opened in relation to that German Guarantor;

 

  (iv)

by law, changes in applicable law or applicable court rulings of the Federal
Supreme Court the limitations set out in this Section 5.11.7 are not deemed to
be longer required to protect the management of the German Guarantor; or

 

  (v)

the German Guarantor has not complied with its obligations under this
Section 5.11.7.

 

  (f)

Subject to paragraphs (g) and (h) below, any guarantee and/or indemnity granted
under this Section 5.11 by a German Guarantor that is incorporated as a stock
corporation (Aktiengesellschaft) or a partnership limited by shares
(Kommanditgesellschaft auf Aktien), including, for the avoidance of doubt, a
GmbH & Co. KGaA, or any Subsidiary of such German Guarantor shall not secure
liabilities which are owed by direct or indirect shareholders of such German
Guarantor or Subsidiaries of such shareholders (for the avoidance of doubt, such
subsidiaries not to include the German Guarantor and its Subsidiaries) except if
and for so long as the German Guarantor is a party to a domination and/or profit
and loss pooling agreement (Beherrschungs- und/oder Gewinnabführungsvertrag)
within the meaning of section 291 of the German Stock Corporation Act
(Aktiengesetz) as the dominated party with a direct or indirect shareholder or
any Subsidiary of such shareholder (for the avoidance of doubt, such
Subsidiaries not to include the German Guarantor and its Subsidiaries) as the
dominating party.

 

  (g)

If a domination and/or profit and loss pooling agreement (Beherrschungs-
und/oder Gewinnabführungsvertrag) within the meaning of section 291 of the
German Stock Corporation Act (Aktiengesetz) is in force between the German
Guarantor and a direct or indirect shareholder or any Subsidiary of such
shareholder (for the avoidance of doubt, such Subsidiaries not to include the
German Guarantor and its Subsidiaries) with the direct or indirect shareholder
or relevant Subsidiary as the dominating party, any guarantee and/or indemnity
granted under this Section 5.11 by the German Guarantor or by any Subsidiary of
such German Guarantor shall be fully enforceable (vollstreckbar), except that it
shall not be enforceable (vollstreckbar) if and to the extent that despite the
existence of such circumstances there would be a violation of section 57 para. 1
sentence 1 or section 71a para. 1 sentence 1 of the German Stock Corporation Act
(Aktiengesetz).

 

  (h)

Except if and to the extent that despite the existence of the circumstances set
out in paragraphs (i) to (iii) below there would be a violation of section 57
para. 1 sentence 1 or section 71a para. 1 sentence 1 of the German Stock
Corporation Act

 

130



--------------------------------------------------------------------------------

 

(Aktiengesetz), the restrictions in paragraphs (f) and (g) above shall not apply
to any amounts which:

 

  (i)

correspond to funds that have been borrowed under this Agreement and have been
on-lent to, or otherwise been passed on to, the German Guarantor or any of its
Subsidiaries, in each case to the extent that any such on-lent or passed-on
funds are still outstanding at the date a demand is made under any guarantee
and/or indemnity granted under this Section 5.11 (in each case, the “Demand
Date”);

 

  (ii)

correspond to letters of credit or bank guarantees issued for the benefit of
creditors of the German Guarantor or any of its Subsidiaries by a Secured Party
under the Loan Documents, in each case to the extent outstanding at the Demand
Date; or

 

  (iii)

are covered (and to the extent they are covered) by a fully recoverable
indemnity claim or claim for refund (vollwertiger und durchsetzbarer
Gegenleistungs- oder Rückgewähranspruch) of the German Guarantor against its
shareholder that can be accounted for in the balance sheet of the German
Guarantor at full value (vollwertig),

provided that the Agent has waived with binding effect on the Secured Parties
any restrictions otherwise applicable to the German Guarantor under the Loan
Documents with respect to demanding, enforcing, setting off or otherwise
claiming or discharging any of its recourse claims (if any) arising as a result
of the enforcement of any guarantee and/or indemnity granted under this
Section 5.11 so that it shall be permitted for the German Guarantor to (1) set
off its recourse claim (if any) against the loan obligation in respect of any
amounts so on-lent to it, (2) otherwise use its recourse claim (if any) to
settle or discharge such loan obligation, or (3) to claim to be indemnified by
another Obligor (including to bring legal or other proceedings against another
Obligor in that regard).

 

  (i)

The restrictions set forth in paragraph (a) or paragraph (f) of this
Section 5.11.7 shall not imply any full or partial waiver of any amount owed
under the guarantee and indemnity under this Section 5.11, but shall impede only
temporarily the enforcement of the guarantee and indemnity under this
Section 5.11 to the extent the enforcement of the guarantee and indemnity under
this Section 5.11 is limited by the restrictions set forth in paragraph (a) or
paragraph (f), respectively, of this Section 5.11.7.

 

  5.12

Currency Matters. Dollars are the currency of account and payment for each and
every sum at any time due from Borrowers hereunder unless otherwise specifically
provided in this Agreement, any other Loan Document or otherwise agreed to by
Agent. The parties hereto hereby agree as follows:

 

131



--------------------------------------------------------------------------------

(a) Each repayment of a Loan or LC Obligation or a part thereof shall be made in
the currency in which such Loan or LC Obligation is denominated at the time of
that repayment;

(b) Each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

(c) Each payment of fees by any Borrower pursuant to Section 3.2 shall be in
Dollars;

(d) Each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made;

(e) Any amount expressed to be payable in Canadian Dollars shall be paid in
Canadian Dollars;

(f) Any amount expressed to be payable in British Pounds shall be paid in
British Pounds;

(g) Any amount expressed to be payable in Swiss Francs shall be paid in Swiss
Francs; and

(h) Any amount expressed to be payable in Euros shall be paid in Euros.

No payment to any Credit Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Obligor in respect
of which it was made unless and until such Credit Party shall have received Full
Payment in the currency in which such obligation or liability is payable
pursuant to the above provisions of this Section 5.12. To the extent that the
amount of any such payment shall, on actual conversion into such currency, be
less than the full amount of such obligation or liability (actual or contingent)
expressed in that currency, such Obligor (together with the other Obligors who
are liable thereunder or obligated therefor) agrees to indemnify and hold
harmless such Credit Party with respect to the amount of such deficiency, with
such indemnity surviving the termination of this Agreement and any legal
proceeding, judgment or court order pursuant to which the original payment was
made which resulted in such deficiency. To the extent that the amount of any
such payment to a Credit Party shall, upon an actual conversion into such
currency, exceed such obligation or liability, actual or contingent, expressed
in that currency, such Credit Party shall return such excess to the Borrower
Agent.

5.13 Currency Fluctuations. On each Business Day or such other date determined
by Agent (the “Calculation Date”), Agent shall determine the Exchange Rate as of
such date. The Exchange Rate so determined shall become effective on the first
Business Day immediately following such determination (a “Reset Date”) and shall
remain effective until the next succeeding Reset Date. On each Reset Date, Agent
shall determine the Dollar Equivalent of the Canadian Revolver Exposure, German
Revolver Exposure and the U.K. Revolver Exposure. If, on any Reset Date: (a) the
Total Revolver Exposure exceeds the total amount of the Revolver Commitments on
such date, (b) the Canadian Revolver Exposure on such date exceeds the lesser of
the Canadian Borrowing Base or the Canadian Revolver Commitments on such date,
(c) the German Revolver Exposure on such date exceeds the lesser of the German
Borrowing Base or the German Revolver

 

132



--------------------------------------------------------------------------------

Commitments on such date, or (d) the U.K. Revolver Exposure on such date exceeds
the lesser of the U.K. Borrowing Base or the U.K. Revolver Commitments on such
date (in any case, the amount of any such excess referred to herein as the
“Excess Amount”) then (i) Agent shall give notice thereof to Borrower Agent and
Lenders and (ii) within one (1) Business Day thereafter, Borrowers shall cause
such excess to be eliminated, either by repayment of Revolver Loans or
depositing of Cash Collateral with Agent with respect to LC Obligations and
until such Excess Amount is repaid, Lenders shall not have any obligation to
make any Loans and the Issuing Banks shall not have any obligation to issue any
Letters of Credit.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Effectiveness and Loans. In addition to the
conditions set forth in Section 6.2, this Agreement shall not become effective
and Agent, the Issuing Banks and the Lenders shall not be required to fund any
requested Loans, issue any Letter of Credit for the benefit of the Borrowers or
otherwise extend credit to the Borrowers hereunder, until the date (“Closing
Date”) that each of the following conditions has been satisfied:

(a) Notes shall have been executed by each Borrower and delivered to each
Applicable Lender that requests issuance of a Note. Each other Loan Document to
which any Obligor is a party shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each such Obligor shall be in
compliance with all terms thereof.

(b) U.S. Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(c) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Obligor certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) such
Obligor is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Obligor has complied with all agreements and conditions to be
satisfied by it under the Loan Documents to which such Obligor is a party.

(d) Agent shall have received a certificate of a duly authorized officer of each
Obligor certifying (i) that attached copies of such Obligor’s Organic Documents
(and for any Person organized under the laws of Germany, its extract from the
commercial register (Handelsregisterauszug)) are true and complete, and in full
force and effect, without amendment except as shown; (ii) that an attached copy
of resolutions authorizing execution and delivery of the Loan Documents to which
such Obligor is a party is true and complete, and that such resolutions are in
full force and effect, were duly adopted, have not been amended, modified or
revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents to which such Obligor is a party. Agent may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.

(e) Agent shall have received written opinions of Gibson, Dunn & Crutcher LLP,
Durham Jones & Pinegar, P.C., McMillan LLP, and Norton Rose Fulbright LLP, in
form and substance satisfactory to Agent.

 

133



--------------------------------------------------------------------------------

(f) Agent shall have received good standing certificates for each Obligor (other
than the U.K. Domiciled Obligors and the German Domiciled Obligors), issued by
the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization.

(g) There shall exist no action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
instrumentality that in Agent’s judgment (i) could reasonably be expected to
have a material adverse effect on any Obligor’s business, assets, properties,
liabilities, operations, condition or prospects, or could impair any Obligor’s
ability to perform satisfactorily under this Agreement and the other Loan
Documents; or (ii) could reasonably be expected to materially and adversely
affect this Agreement or the transactions contemplated hereby.

(h) (i) Each Canadian Security Agreement (amended as required) shall have been
duly executed and delivered to Agent by each of the signatories thereto, and
each signatory thereto shall be in compliance with all terms thereof, (ii) all
PPSA and other Lien filings or recordations necessary to perfect Agent’s Liens
on the Collateral of each signatory to the Canadian Security Agreement shall
have been filed, and (iii) Agent shall have received PPSA and Lien searches and
other evidence satisfactory to Agent that such Liens are the only Liens upon the
Collateral of each signatory to the Canadian Security Agreement (including
estoppel letters), except Permitted Liens.

(i) Each document listed in paragraphs (a) to (g) of the definition of U.K.
Security Agreement shall have been duly executed and delivered to the Agent by
each of the signatories thereto, and each U.K. Domiciled Obligor shall be in
compliance with all terms thereof.

(j) (i) Each German Security Document shall have been duly executed and
delivered to Agent by each of the signatories thereto, and each signatory
thereto shall be in compliance with all terms thereof and (ii) all Lien filings
or recordations necessary to perfect Agent’s Liens on the Collateral of each
signatory to the German Security Documents shall have been filed.

(k) In respect of each company incorporated in the United Kingdom whose shares
are the subject of a Lien in favor of the Agent (a “Charged Company”), either
(i) a certificate of an authorised signatory of U.K. Holdings certifying that
(A) Parent and each of its Subsidiaries have complied within the relevant
timeframe with any notice they have received pursuant to Part 21A of the
Companies Act 2006 from a Charged Company; and (B) no “warning notice” or
“restrictions notice” (in each case as defined in Schedule 1B of the Companies
Act 2006) has been issued in respect of those shares, together with a copy of
the “PSC register” (within the meaning of section 790C(10) of the Companies Act
2006) of that Charged Company, which, is certified by an authorised signatory of
U.K. Holdings to be correct, complete and not amended or superseded as at a date
no earlier than the date of this Agreement; or (ii) a certificate of an
authorised signatory of U.K. Holdings certifying that such Charged Company is
not required to comply with Part 21A of the Companies Act 2006.

(l) Each Obligor shall have provided, in form and substance satisfactory to
Agent, Issuing Banks and Lenders, all documentation and other information as
Agent or any Lender deems appropriate in connection with applicable “know your
customer” and

 

134



--------------------------------------------------------------------------------

anti-money-laundering rules and regulations, including the Patriot Act,
Beneficial Ownership Regulation and the AML Legislation. If any Obligor
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall have provided a Beneficial Ownership Certification to
Agent, Issuing Banks and Lenders in relation to such Obligor.

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Banks and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c) All conditions precedent in any other Loan Document shall be satisfied; and

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrower Agent or any Borrower for funding
of a Loan, issuance of a Letter of Credit or grant of an accommodation shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of such funding, issuance
or grant. As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.

SECTION 7. COLLATERAL

7.1 Grant of Security Interest.

7.1.1. (a) To secure the prompt payment and performance of all Obligations
(including, without limitation, all Obligations of the Guarantors), each U.S.
Domiciled Obligor hereby grants to Agent, for the benefit of the Secured
Parties, a continuing security interest in and Lien upon all Property of such
Obligor, in which such Obligor has rights, or the power to transfer rights,
including all of the following Property of such Obligor, whether now or in the
future, and wherever located:

(i) all Accounts;

(ii) all Goods, including Inventory, Equipment and fixtures;

(iii) all Deposit Accounts (including all cash, cash equivalents, financial
assets, negotiable instruments and other evidence of payment, and other funds on
deposit therein or credited thereto);

 

135



--------------------------------------------------------------------------------

(iv) all securities accounts (including any and all Investment Property held
therein or credited thereto);

(v) all General Intangibles, including Intellectual Property (including the
right to sue and recover for any and all past, present or future infringements
of, violations of, dilution of or other damages or injuries to any Intellectual
Property);

(vi) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, and any Cash
Collateral;

(vii) all Supporting Obligations;

(viii) all Instruments, Documents and Chattel Paper;

(ix) all Investment Property

(x) all Letters of Credit (as defined in the UCC) and Letter-of-Credit Rights;

(xi) all Commercial Tort Claims, including those shown on Schedule 9.1.24;

(xii) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any of the Property described in this
Section 7.1.1(a) (the “Proceeds”); and

(xiii) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to any of
the Property described in this Section 7.1.1(a).

Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest granted by the U.S. Domiciled Obligors pursuant to
this Agreement shall not extend to, and the “Collateral” of the U.S. Domiciled
Obligors shall not include, any Excluded Property.

(b) To secure the prompt payment and performance of all Canadian Facility
Obligations (including, without limitation, all Canadian Facility Obligations of
each Canadian Facility Guarantor), each Canadian Domiciled Obligor hereby grants
to Agent, for the benefit of the Canadian Facility Secured Parties, the German
Facility Secured Parties and the U.K. Facility Secured Parties a continuing
security interest in and Lien upon all of the following Property of such
Obligor, in which such Obligor has rights, or the power to transfer rights,
whether now or in the future, and wherever located:

(i) all Accounts;

(ii) all Inventory;

 

136



--------------------------------------------------------------------------------

(iii) all Deposit Accounts (including all cash, cash equivalents, financial
assets, negotiable instruments and other evidence of payment, and other funds on
deposit therein or credited thereto);

(iv) all securities accounts (including any and all Investment Property held
therein or credited thereto);

(v) all Intellectual Property (including the right to sue and recover for any
and all past, present or future infringements of, violations of, dilution of or
other damages or injuries to any Intellectual Property);

(vi) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender that were derived from
or consist of any of the Property described in this Section 7.1.1(b), and any
Cash Collateral;

(vii) all Supporting Obligations of any of the Property described in this
Section 7.1.1(b);

(viii) all Instruments, Documents and Chattel Paper, in each case only to the
extent evidencing or governing any of the Property described in this
Section 7.1.1(b);

(ix) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any of the Property described in this
Section 7.1.1(b) (the “Proceeds”); and

(x) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to any of
the Property described in this Section 7.1.1(b), and any General Intangibles to
the extent evidencing or governing any of the Property described in this
Section 7.1.1(b).

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1. Deposit Accounts. To further secure the prompt payment and performance
of: (i) all Obligations (including, without limitation, all Obligations of the
Guarantors), each U.S. Domiciled Obligor hereby grants to Agent, for the benefit
of the Secured Parties, and (ii) all Canadian Facility Obligations (including,
without limitation, all Canadian Facility Obligations of each Canadian Facility
Guarantor), each Canadian Domiciled Obligor hereby grants to Agent, for the
benefit of the Canadian Facility Secured Parties, the German Facility Secured
Parties and the U.K. Facility Secured Parties, in each case of clauses (i) and
(ii), a continuing security interest in and Lien on all amounts credited to any
Deposit Account of such Obligor, including any sums in any blocked or lockbox
accounts or in any accounts into which such sums are swept. Each Obligor hereby
authorizes and directs each bank or other depository to deliver to Agent, upon
request, all balances in any Deposit Account maintained by such Obligor, without
inquiry into the authority or right of Agent to make such request.

7.2.2. Cash Collateral.

 

137



--------------------------------------------------------------------------------

(a) Any Cash Collateral may be invested, at Agent’s discretion (and with the
consent of Borrowers, as long as no Event of Default exists), but Agent shall
have no duty to do so, regardless of any agreement or course of dealing with any
Obligor, and shall have no responsibility for any investment or loss. To further
secure the prompt payment and performance of all: (i) Obligations (including,
without limitation, all Obligations of the Guarantors), each U.S. Domiciled
Obligor hereby grants to Agent, for the benefit of the Secured Parties,
(ii) Canadian Facility Obligations (including, without limitation, all Canadian
Facility Obligations of each Canadian Facility Guarantor), each Canadian
Domiciled Obligor hereby grants to Agent, for the benefit of the Canadian
Facility Secured Parties, the German Facility Secured Parties and the U.K.
Facility Secured Parties, (iii) German Facility Obligations (including, without
limitation, all German Facility Obligations of each German Facility Guarantor),
each German Domiciled Obligor hereby, subject to Section 5.11.7 above, grants to
Agent, for the benefit of the German Facility Secured Parties, the U.K. Facility
Secured Parties and the Canadian Facility Secured Parties, and (iv) U.K.
Facility Obligations (including, without limitation, all U.K. Facility
Obligations of each U.K. Facility Guarantor), each U.K. Domiciled Obligor hereby
grants to Agent, for the benefit of the U.K. Facility Secured Parties, the
German Facility Secured Parties and the Canadian Facility Secured Parties, in
each case of clauses (i) through (iv), a continuing security interest in and
Lien on all Cash Collateral held from time to time and all proceeds thereof,
whether such Cash Collateral is held in a Cash Collateral Account or elsewhere.

(b) Agent may apply Cash Collateral of a U.S. Domiciled Obligor to the payment
of any Obligations, may apply Cash Collateral of a Canadian Domiciled Obligor to
the payment of any Canadian Facility Obligations, may apply Cash Collateral of a
German Domiciled Obligor, subject to, and in accordance with, Section 5.11.7
above, to the payment of any German Facility Obligations, and may apply Cash
Collateral of a U.K. Domiciled Obligor to the payment of any U.K. Facility
Obligations, in each case, in such order as Agent may elect, as they become due
and payable. Each Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Agent.

(c) No U.S. Domiciled Obligor or other Person claiming through or on behalf of
any U.S. Domiciled Obligor shall have any right to any Cash Collateral, until
Full Payment of all Obligations. No Canadian Domiciled Obligor or other Person
claiming through or on behalf of any Canadian Domiciled Obligor shall have any
right to any Cash Collateral, until Full Payment of all Canadian Facility
Obligations. No German Domiciled Obligor or other Person claiming through or on
behalf of any German Domiciled Obligor shall have any right to any Cash
Collateral, until Full Payment of all German Facility Obligations. No U.K.
Domiciled Obligor or other Person claiming through or on behalf of any U.K.
Domiciled Obligor shall have any right to any Cash Collateral, until Full
Payment of all U.K. Facility Obligations.

7.3 Real Estate Collateral. If any U.S. Domiciled Obligor owns any Material Real
Property as of the Second Amendment to Third Amended and Restated Effective
Date, Borrowers shall, within 120 days of the Second Amendment to Third Amended
and Restated Effective Date, execute, deliver and record a first priority
(subject to the terms of the Intercreditor Agreement) Mortgage, in form and
substance satisfactory to Agent, together with all Related Real Estate
Documents. If any U.S. Domiciled Obligor acquires Material Real Property after
the Second Amendment to Third Amended and Restated Effective Date, Borrowers
shall promptly notify Agent and, within 120 days, execute, deliver and record a
first priority (subject to the terms of the

 

138



--------------------------------------------------------------------------------

Intercreditor Agreement) Mortgage, in form and substance satisfactory to Agent,
together with all Related Real Estate Documents. Notwithstanding anything
contained in this Agreement to the contrary, no Mortgage shall be executed and
delivered with respect to any real property unless and until each Lender has
received, at least twenty Business Days prior to such execution and delivery, a
life of loan flood zone determination and such other documents as it may
reasonably request to complete its flood insurance due diligence and has
confirmed to the Agent that flood insurance due diligence and flood insurance
compliance has been completed to its satisfaction.

7.4 Other Collateral

7.4.1. Commercial Tort Claims. U.S. Borrowers shall promptly notify Agent in
writing if any U.S. Domiciled Obligor has a Commercial Tort Claim (other than a
Commercial Tort Claim for less than $1,000,000), shall promptly amend Schedule
9.1.24 to include such claim, and shall take such actions as Agent deems
appropriate to subject such claim to a duly perfected, first priority (subject
to the terms of the Intercreditor Agreement) Lien in favor of Agent.

7.4.2. Certain After-Acquired Collateral. Borrowers shall promptly notify Agent
in writing if, after the Original Agreement Closing Date, any Obligor obtains
any interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Intellectual Property, Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver. If any Collateral is in the
possession of a third party, at Agent’s request, Borrowers shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.

7.5 No Assumption of Liability. The Liens on the Collateral granted hereunder
are given as security only and shall not subject Agent or any Lender to, or in
any way modify, any obligation or liability of any Obligor relating to any
Collateral. In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.

7.6 Further Assurances. Promptly upon request, Obligors shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Obligor authorizes Agent to file any
financing statement that Agent deems desirable to preserve and perfect Agent’s
security interest in the Collateral of such Obligor, and ratifies any action
taken by Agent before the Closing Date to effect or perfect its Lien on any
Collateral.

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates.

8.1.1. By the 20th day of each month, Borrower Agent shall deliver to Agent (and
Agent shall promptly deliver same to Lenders) a U.S. Borrowing Base Certificate,
Canadian Borrowing Base Certificate, German Borrowing Base Certificate, and a
U.K. Borrowing Base Certificate, in each case, prepared as of the close of
business of the previous month, and at such other times as Agent may request;
provided that during any Reporting Trigger Period, Borrower Agent shall also be
required to deliver to Agent weekly U.S. Borrowing Base Certificates, Canadian
Borrowing Base Certificates, German Borrowing Base Certificates, and U.K.
Borrowing Base Certificates by the 3rd Business Day of each week which begins
during such Reporting

 

139



--------------------------------------------------------------------------------

Trigger Period, in each case, prepared as of the close of business on the last
Business Day of the previous week (in the case of matters other than those
related to Inventory) or of the close of business of the previous month (in the
case of matters relating to Inventory).

8.1.2. All calculations of U.S. Availability, Canadian Availability, German
Availability, or U.K. Availability in any Borrowing Base Certificate shall
originally be made by Borrower Agent and certified by a Senior Officer of
Borrower Agent; provided, that Agent may from time to time review and adjust any
such calculation (a) to reflect its reasonable estimate of declines in value of
any Collateral, due to collections received in any Dominion Account or
otherwise; (b) to adjust advance rates to reflect changes in dilution, quality,
mix and other factors affecting Collateral; and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the U.S. Availability Reserve and/or the Canadian Availability Reserve
and/or the U.K. Availability Reserve and/or the German Availability Reserve.

8.1.3. The U.S. Borrowing Base Certificate shall set forth the calculation of
the U.S. Borrowing Base in Dollars. The Canadian Borrowing Base shall set forth
the calculation of the Canadian Borrowing Base in both Canadian Dollars and the
Dollar Equivalent thereof along with the Exchange Rate used to determine such
Dollar Equivalent. The U.K. Borrowing Base shall set forth the calculation of
the U.K. Borrowing Base in each of British Pounds, Dollars and Euros and the
Dollar Equivalent thereof along with the Exchange Rate used to determine such
Dollar Equivalent. The German Borrowing Base shall set forth the calculation of
the German Borrowing Base in each of British Pounds, Swiss Francs, Dollars and
Euros and the Dollar Equivalent thereof along with the Exchange Rate used to
determine such Dollar Equivalent.

8.2 Administration of Accounts.

8.2.1. Records and Schedules of Accounts. Each Obligor shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Borrower Agent shall also provide to Agent, on or before the 20th day
of each month, a detailed aged trial balance of all Accounts of each Borrower as
of the end of the preceding month, specifying each Account’s Account Debtor name
and address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts of any Borrower Group in an aggregate face amount of $2,500,000 or
more cease to be Eligible Accounts, Borrower Agent shall notify Agent of such
occurrence promptly (and in any event within one Business Day) after any Obligor
has knowledge thereof.

8.2.2. Taxes. If an Account of any Obligor includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Obligor and to charge the Borrowers of
the applicable Borrower Group therefor; provided, however, that neither Agent
nor Lenders shall be liable for any Taxes that may be due from any Obligor or
with respect to any Collateral.

 

140



--------------------------------------------------------------------------------

8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Obligor, to verify the validity, amount or any other
matter relating to any Accounts of Obligors by mail, telephone or otherwise.
Obligors shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.

8.2.4. Maintenance of Dominion Accounts.

(a) U.S. Domiciled Obligors, Canadian Domiciled Obligors and commencing 90 days
after the Closing Date (or such later date as Agent may approve in its sole
discretion), German Domiciled Obligors shall maintain Dominion Accounts pursuant
to lockbox or other arrangements acceptable to Agent. U.S. Domiciled Obligors,
Canadian Domiciled Obligors, and commencing 90 days after the Closing Date (or
such later date as Agent may approve in its sole discretion), German Domiciled
Obligors shall obtain an agreement (in form and substance satisfactory to Agent)
from each lockbox servicer and Dominion Account bank, establishing Agent’s
control over and Lien in the lockbox or Dominion Account, which may be exercised
by Agent during any Dominion Trigger Period, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative charges. If
a Dominion Account of a U.S. Domiciled Obligor, Canadian Domiciled Obligor or
commencing 90 days after the Closing Date (or such later date as Agent may
approve in its sole discretion), German Domiciled Obligor is not maintained with
Bank of America or Bank of America (Canada), as applicable, Agent may, during
any Dominion Trigger Period, require immediate transfer of all funds in such
account to a Dominion Account maintained with Bank of America or Bank of America
(Canada), as applicable.

(b) U.K. Domiciled Obligors shall maintain Dominion Accounts at all times
pursuant to arrangements acceptable to Agent. U.K. Domiciled Obligors shall
obtain an agreement (in form and substance satisfactory to Agent) from each
Dominion Account bank, establishing Agent’s control over and Lien in the
Dominion Account at all times and waiving offset rights of such bank, except for
customary administrative charges. If a Dominion Account of a U.K. Domiciled
Obligor is not maintained with Bank of America, N.A., London Branch, Agent may
require immediate transfer of all funds in such account to a Dominion Account
maintained with Bank of America, N.A., London Branch.

(c) Agent and Lenders assume no responsibility to any Obligor for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.

8.2.5. Proceeds of Collateral. Obligors (other than the German Domiciled
Obligors) shall request in writing and otherwise take all necessary steps to
ensure that all payments on Accounts or otherwise relating to Collateral are
made directly to a Dominion Account (or a lockbox relating to a Dominion
Account). If any Obligor (other than the German Domiciled Obligors) receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account. Commencing 90 days after the Closing Date (or such
later date as Agent may approve in its sole discretion), the German Domiciled
Obligors shall request in writing and otherwise take all necessary steps to
ensure that all payments on Accounts or otherwise relating to Collateral are

 

141



--------------------------------------------------------------------------------

made directly to a German Dominion Account of such German Domiciled Obligor (or
a lockbox relating to a German Dominion Account of such German Domiciled
Obligor). Upon completion of the conditions set forth in Section 10.1.18(a), if
any German Domiciled Obligor receives cash or Payment Items with respect to any
Collateral, it shall hold same in trust for Agent and promptly (not later than
the next Business Day) deposit same into a German Dominion Account of such
German Domiciled Obligor.

8.3 Administration of Inventory.

8.3.1. Records and Reports of Inventory. Each Obligor shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request. Each
Obligor shall conduct periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on each such count promptly
upon completion thereof, together with such supporting information as Agent may
request.

8.3.2. Returns of Inventory. No Obligor shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$5,000,000; and (d) any payment received by an Obligor for a return during any
Dominion Trigger Period is promptly remitted to Agent for application to the
Obligations.

8.3.3. Acquisition, Sale and Maintenance. No Obligor shall acquire or accept any
Inventory on consignment or approval, and each Obligor shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA. Except to the extent permitted by Section 10.2.5(b) in the
case of consignments, no Obligor shall sell any Inventory on consignment or
approval or any other basis under which the customer may return or require an
Obligor to repurchase such Inventory. Each Obligor shall use, store and maintain
all Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and,
except in cases of good faith disputes, shall make current rent payments (within
applicable grace and cure periods provided for in leases) at all locations where
any Collateral is located.

8.4 Intentionally Omitted.

8.5 Administration of Deposit Accounts. Each Obligor shall take all actions
necessary to establish Agent’s control of all Deposit Accounts (including
Dominion Accounts) and securities accounts maintained by such Obligor; provided,
however, that such control shall not be required for the following
(collectively, the “Excluded Deposit Accounts”): (a) an account exclusively used
for payroll, payroll taxes or employee benefits, (b) an account held by a German
Domiciled Obligor and used exclusively to collect funds from promotional voucher
schemes which that such German Domiciled Obligor holds on trust for the
participants of such promotional voucher scheme, (c) at any time during which an
Event of Default does not exist, an account containing not more than $250,000,
provided, that the aggregate amounts contained in all such accounts referred to
in this clause (c) for which Agent does not have control at any time shall not
exceed $1,000,000, and (d) at any time during which an Event of Default does not
exist, an account

 

142



--------------------------------------------------------------------------------

of a German Domiciled Obligor which is not maintained with a German domiciled
bank and which contains not more than €500,000, provided, that the aggregate
amounts contained in all such accounts referred to in this clause (d) for which
Agent does not have control at any time shall not exceed €2,000,000. The
applicable Obligor shall be the sole account holder of each Deposit Account or
securities account and shall not allow any other Person (other than Agent) to
have control over a Deposit Account, securities account or any Property
deposited therein. Each of the Obligors shall promptly notify Agent in writing
of any opening or closing of a Deposit Account or securities account and,
concurrently with the opening thereof, shall ensure that such account (except an
Excluded Deposit Account) is subject to a fully executed Deposit Account Control
Agreement or, in the case of a securities account, similar control agreement in
favor of Agent and acceptable to Agent.

8.6 General Provisions.

8.6.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit (including in transit to or from a manufacturing facility),
shall at all times be kept by Obligors at the business locations for such
Obligors set forth in Schedule 8.6.1, except that Obligors may (a) make sales or
other dispositions of Collateral in accordance with Section 10.2.5; and (b) move
Collateral to another location in the United States or, in the case of: (i) a
Canadian Domiciled Obligor, in Canada, (ii) a German Domiciled Obligor, in
Germany, or (iii) a U.K. Domiciled Obligor, in England, Wales, Scotland or
Northern Ireland (subject, in each case, to Agent being granted a first priority
Lien (subject to Permitted Liens) if none has been previously granted in such
province or territory), in each case, upon 15 Business Days’ prior written
notice to Agent.

8.6.2. Insurance of Collateral; Condemnation Proceeds.

(a) Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A_ VII, unless otherwise approved by Agent) satisfactory to
Agent; provided, that if Real Estate secures any Obligations, flood hazard
diligence, documentation and insurance for such Real Estate shall comply with
all Flood Laws or shall otherwise be satisfactory to all Lenders. From time to
time upon request, Borrower Agent shall deliver to Agent the originals or
certified copies of its insurance policies and updated flood plain searches.
Unless Agent shall agree otherwise, each policy shall include satisfactory
endorsements (i) showing Agent as lender first loss payee (with respect to
property policies only); (ii) requiring at least 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Obligor or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Obligor fails to provide and pay for any insurance, Agent may, at
its option, but shall not be required to, procure the insurance and charge
Borrowers therefor. Each Obligor agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies. While no Event of
Default exists, Obligors may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to Agent in accordance with
Section 8.6.2(b). If an Event of Default exists, only Agent shall be authorized
to settle, adjust and compromise any claims involving any Collateral.

 

143



--------------------------------------------------------------------------------

(b) Any proceeds of insurance relating to the Collateral and any awards arising
from condemnation of any Collateral shall be paid to Agent for application to
the Obligations in accordance with the terms hereof.

8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors’ sole risk.

8.6.4. Defense of Title to Collateral. Each Obligor shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.

8.7 Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact), coupled with an interest, for the purposes
provided in this Section. Agent, or Agent’s designee, may, without notice and in
either its or a an Obligor’s name, but at the cost and expense of the Borrowers:

(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
or charging of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
securities accounts, and take control, in any manner, of any proceeds of
Collateral; (v) prepare, file and sign an Obligor’s name to a proof of claim or
other document in a bankruptcy or other Insolvency Proceeding of an Account
Debtor, or to any notice, assignment or satisfaction of Lien or similar
document; (vi) receive, open and dispose of mail addressed to an Obligor where
the addressor is any Account Debtor or where the addressor is not identifiable
with certainty, and notify postal authorities to deliver any such mail to an
address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, invoice, freight bill, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use an
Obligor’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use the information recorded on or contained in any
data processing, electronic or information systems relating to any Collateral;
(x) make and adjust claims under insurance policies; (xi) take any action as may
be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance or other instrument for which an Obligor is a beneficiary;
(xii) exercise any voting or other rights under or

 

144



--------------------------------------------------------------------------------

with respect to any Investment Property; and (xiii) take all other actions as
Agent deems appropriate to fulfill any Obligor’s obligations under the Loan
Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Obligor represents and warrants that:

9.1.1. Existence, Qualification and Power; Compliance with Applicable Laws. Each
Obligor and each Subsidiary (a) is duly organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Applicable Laws; except in each case referred to in clause
(b)(i), (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. No Obligor is an EEA Financial
Institution. As of the Closing Date, the information included in the Beneficial
Ownership Certification most recently provided to Agent and Lenders prior to the
Closing Date is true and complete in all respects. The information included in
each Beneficial Ownership Certification provided to Agent or any Lender after
the Closing Date shall be true and complete in all respects as of the date such
Beneficial Ownership Certification is so provided.

9.1.2. Authorization; No Contravention. The execution, delivery and performance
by each Obligor of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s Organic
Documents; (b) conflict with or result in any breach of or contravention under
(i) any Contractual Obligation to which such Person is a party or by which it is
bound, the termination or adverse modification of which could reasonably be
expected to have a Material Adverse Effect, or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; (c) result in the creation of any Lien (other
than Permitted Liens), or (d) violate any Applicable Law.

9.1.3. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Obligor of
this Agreement or any other Loan Document except for such approvals, consents,
exemptions, authorizations, actions, notices and filings which have been
obtained, taken, given or made and are in full force and effect. All necessary
import, export or other licenses, permits or certificates for the import or
handling of any goods or other Collateral have been procured and are in effect,
and Obligors and Subsidiaries have complied with all foreign and domestic laws
with respect to the shipment and importation of any goods or Collateral, except
where noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

145



--------------------------------------------------------------------------------

9.1.4. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Obligor that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, in case of Section 7.2.1 and
Section 7.2.2 above, subject to any notification or other perfection
requirements under any Applicable Law, a legal, valid and binding obligation of
such Obligor, enforceable against each Obligor that is party thereto in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

9.1.5. Financial Statements; No Material Adverse Effect.

(a) The consolidated and consolidating balance sheets, and related statements of
income, cash flow and shareholder’s equity, of Parent and its Subsidiaries that
have been and are hereafter delivered to Agent and Lenders (i) are prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
positions and results of operations of Parent and Subsidiaries at the dates and
for the periods indicated, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Parent and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Debt, to the extent required by
GAAP to be shown on such financial statements.

(b) Since December 31, 2010, there has been no change in the condition,
financial or otherwise, of any Borrower or any Subsidiary that could reasonably
be expected to have a Material Adverse Effect.

(c) Each Borrower is Solvent and Parent and the Subsidiaries on a consolidated
basis are Solvent.

9.1.6. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Obligor, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Borrower or any Subsidiaries or against any of their properties or revenues
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

9.1.7. No Default. No Borrower or Subsidiary is in default under or with respect
to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

9.1.8. Ownership of Property; Liens. Each Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all Real Estate necessary or used in the ordinary conduct of its business (other
than minor defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect),

 

146



--------------------------------------------------------------------------------

and all personal Property, including all Property reflected in any financial
statements delivered to Agent or Lenders, in each case free of Liens except
Permitted Liens. Except disclosed on the survey delivered to Agent as part of
the Related Real Estate Documents, no Real Estate is located in a special flood
hazard zone, except as disclosed on Schedule 9.1.8. Each Borrower and each
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. All Liens of Agent
in the Collateral are duly perfected, first priority Liens, subject only to
Permitted Liens that are expressly allowed to have priority over Agent’s Liens.

9.1.9. Environmental Compliance. Borrowers and Subsidiaries conduct in the
Ordinary Course of Business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties
(including Real Estate), and as a result thereof the Obligors have reasonably
concluded that, except as specifically disclosed on Schedule 9.1.9, such
Environmental Laws and claims could not, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. No Borrower or
Subsidiary has any contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it.

9.1.10. Insurance. The properties of Borrowers and Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of any
Obligor, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Borrower or the applicable
Subsidiary operates.

9.1.11. Taxes. Each Borrower and each Subsidiary has filed all federal, state
and material local tax returns and other material reports that it is required by
law to file, and has paid, or made proper provision in accordance with relevant
accounting standards for the payment of, all Taxes upon it, its income and its
Properties that are due and payable, except to the extent being Properly
Contested.

9.1.12. ERISA; Canadian Pension Plan Compliance. Except as disclosed on Schedule
9.1.12:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Obligors, nothing has occurred which would prevent, or cause the
loss of, such qualification. Parent and each ERISA Affiliate has made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of Obligors, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that

 

147



--------------------------------------------------------------------------------

could be reasonably be expected to have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

(c) No Canadian Borrower or any Canadian Subsidiary provides benefits to retired
Canadian Employees or to beneficiaries or dependents of retired Canadian
Employees. Except as would not reasonably be expected to result in a Material
Adverse Effect, Canadian Borrower and each Canadian Subsidiary is in compliance
with all Requirements of Law and all Canadian Employee Benefits Legislation and
health and safety, workers compensation, employment standards, labor relations,
health insurance, employment insurance, protection of personal information,
human rights laws and any Canadian federal, provincial or local counterparts or
equivalents in each case, as applicable to the Canadian Employees and as amended
from time to time.

(d) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Parent nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Parent nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither Parent nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA.

(e) Canadian Borrower and Canadian Subsidiaries are in compliance with the
requirements of the PBA and other federal, provincial or state laws with respect
to each Canadian Pension Plan, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect. No fact or situation
that may reasonably be expected to result in a Material Adverse Effect exists in
connection with any Canadian Pension Plan. Neither Canadian Borrower nor any of
Canadian Subsidiary has any material withdrawal liability in connection with a
Plan. No Termination Event has occurred. Each Canadian Pension Plan has no
solvency deficiency and is fully funded as required under the most recent
actuarial valuation filed with the applicable Governmental Authority pursuant to
generally accepted actuarial practices and principles. No fact or circumstance
exists that could adversely affect the tax-exempt status of a Canadian Pension
Plan. No Lien has arisen, choate or inchoate, in respect of Canadian Borrower or
Canadian Subsidiaries or their property in connection with any Canadian Pension
Plan (save for contribution amounts not yet due). No Canadian Pension Plan
provides benefits on a defined benefit basis.

(f) With respect to any Foreign Plan, except as could not reasonably be expected
to have a Material Adverse Effect, (i) all employer and employee contributions
required by law or by the terms of the Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices; (ii) the
fair market value of the assets of each funded Foreign Plan, the liability of
each insurer for any Foreign Plan funded through insurance, or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most

 

148



--------------------------------------------------------------------------------

recently used to account for such obligations in accordance with applicable
generally accepted accounting principles; and (iii) it has been registered as
required and has been maintained in good standing with applicable regulatory
authorities.

(g) No U.K. Domiciled Obligor nor any of its U.K. subsidiaries is nor has at any
time been: (i) an employer (for the purposes of Sections 38 to 51 of the
Pensions Act 2004 of the United Kingdom) of an occupational pension scheme which
is not a money purchase scheme (as those terms are defined in the Pension
Schemes Act 1993 of the United Kingdom); or (ii) “connected” with or an
“associate” of the Parent or any of its Subsidiaries which is such an employer
(as those terms are used in Sections 38 and 43 of the Pensions Act 2004 of the
United Kingdom) in relation to an occupational pension scheme in the
United Kingdom which is not a money purchase scheme.

9.1.13. Subsidiaries. Schedule 9.1.13 shows, for each Borrower and each
Subsidiary, its name and its jurisdiction of organization. Schedule 9.1.13
shows, for each Subsidiary of Parent, its authorized and issued Equity
Interests, the holders of its Equity Interests, and all agreements binding on
such holders with respect to their Equity Interests. Except as disclosed on
Schedule 9.1.13, in the five years preceding the Closing Date, no Borrower or
Subsidiary has acquired any substantial assets from any other Person nor been
the surviving entity in a merger, amalgamation or combination. Each Borrower has
good title to its Equity Interests in its Subsidiaries, and all such Equity
Interests are duly issued, fully paid and non-assessable. There are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Subsidiary of Parent.

9.1.14. Margin Regulations; Investment Company Act.

(a) No Borrower or Subsidiary is engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No Loan proceeds or Letters of Credit will be used by
Borrowers to purchase or carry, or to reduce or refinance any Debt incurred to
purchase or carry, any Margin Stock or for any related purpose, in each case, in
violation of Regulations T, U or X of the Board of Governors.

(b) None of the Borrowers is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

9.1.15. Disclosure. No written report, financial statement, certificate or other
written information furnished by or on behalf of any Obligor to Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) taken as a whole contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrowers’ control, and that no
assurance can be given the projections will be realized).

 

149



--------------------------------------------------------------------------------

9.1.16. Compliance with Laws. Each Borrower and each Subsidiary is in compliance
in all material respects with the requirements of all Applicable Laws and all
orders, writs, injunctions and decrees applicable to it or to its Properties,
except in such instances in which (a) such requirement of Applicable Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Except as would not reasonably be
expected to have a Material Adverse Effect, no Inventory has been produced in
violation of the FLSA. The undertakings and covenants provided in this
Section 9.1.16 shall be provided only insofar as they do not result, in relation
to a German Relevant Party, in a violation of or conflict with section 7 German
Foreign Trade Regulation (Außenwirtschaftsverordnung) or any provision of
Council Regulation (EC) 2271/1996.

9.1.17. Intellectual Property; Licenses, Etc. To the best knowledge of Obligors,
or as could not reasonably be expected to have a Material Adverse Effect,
Borrowers and Subsidiaries own, or possess the lawful right to use, all
Intellectual Property necessary for the conduct of its business, without
conflict with the rights of any other Person. To the best knowledge of Obligors,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed by any Borrower or any Subsidiary infringes upon
any valid, proprietary rights held by any other Person that could result in a
claim, that, if successful, could reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Obligors, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Borrower Agent has disclosed on Schedule 9.1.17 (i) all
Royalties or other compensation paid by any Borrower or Subsidiary to any Person
with respect to any Intellectual Property and (ii) all Intellectual Property
registrations, filings and applications for registration owned by any Obligor
(in each case other than the German Domiciled Obligors).

9.1.18. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d) it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;

 

150



--------------------------------------------------------------------------------

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC or
PPSA, the restriction is ineffective), and the applicable Borrower is the sole
payee or remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

9.1.19. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.20. Trade Relations. Except as would not reasonably be expected to have a
Material Adverse Effect, there exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Borrower or Subsidiary.

9.1.21. Labor Relations. Except as described on Schedule 9.1.21, no Obligor is
party to or bound by any collective bargaining agreement. Except as would not
reasonably be expected to have a Material Adverse Effect, there are no material
grievances, disputes or controversies with any union or other organization of
any Borrower’s or Subsidiary’s employees, or, to any Obligor’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining.

9.1.22. OFAC. No Obligor (i) or (to the knowledge of any Obligor) any director,
officer, employee, agent, affiliate or representative thereof, is or is owned or
controlled by any individual or entity that is currently the target of any
Sanction or is located, organized or resident in a Designated Jurisdiction,
(ii) is a person whose property or interest in property is blocked or subject to
blocking pursuant to (A) Section 1 of Executive Order 13224 of September 23,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (B) the
United Nations Act (Canada), the Special Economic Measures Act (Canada), the
Export and Import Permits Act (Canada), the Freezing Assets of Corrupt Foreign
Officials Act (Canada), the Criminal Code (Canada), the Defence Production Act
(Canada), the Proceeds of Crime Act, the Anti-terrorism Act (Canada) or the
Foreign Extraterritorial Measures Act (Canada) (together with and all
regulations and orders

 

151



--------------------------------------------------------------------------------

made thereunder, collectively, “Canadian Sanctions Laws”), or (C) the Proceeds
of Crime Act 2002, the Counter-Terrorism Act 2008 and Export Control Order 2008,
the Export Control Act 2002, the Export Control (Al-Qaida and Taliban Sanctions)
Regulations 2011, the Terrorist Asset-Freezing etc. Act 2010 and the
Consolidated List of Financial Sanctions Targets administered by HM Treasury
through the Office of Financial Sanctions Implementations, EU Council Regulation
2580/2001 and all supplementary instruments thereto including Implementing
Resolution 1169/2012 and EU (EC) Regulation 881/2002, (EU) 753/2011, (EU)
754/2011 and (EU) 2017/1411 (collectively, the “U.K. Sanctions Laws”), (iii)
engages in any dealings or transactions prohibited by (A) Section 2 of such
executive order, (B) Canadian Sanctions Laws or (C) U.K. Sanctions Laws, or is
otherwise associated with any such person in any manner violative of Section 2
of such executive order or by Canadian Sanctions Laws or U.K. Sanctions Laws, or
(iv) is a person (A) on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other OFAC
regulation or executive order, (B) on the list of names subject to the
Regulations Establishing a List of Entities made under subsection 83.05(1) of
the Criminal Code, and/or the Regulations Implementing the United Nations
Resolutions on the Suppression of Terrorism (RIUNRST) and/or United Nations
Al-Qaida and Taliban Regulations (UNAQTR), or (C) is a person included on the
UK’s Consolidated List of Financial Sanctions Targets. The representations and
warranties provided in this Section 9.1.22 shall be provided only in so far as
they do not result, in relation to any German Relevant Party, in a violation of,
or conflict with, section 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung) or any provision of Council Regulation (EC)
2271/1996.

9.1.23. Anti-Corruption Laws. Each Obligor has implemented and maintains in
effect policies and procedures designed to ensure compliance by such Obligor,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws of Canada, United Kingdom, United States, and any of
the member states of the European Union and applicable Sanctions, and such
Obligor, its Subsidiaries and their respective officers and directors and, to
the knowledge of such Loan Party, its employees and agents, are in compliance
with Anti-Corruption Laws of Canada, United Kingdom, United States, and any of
the member states of the European Union and applicable Sanctions in all material
respects.

9.1.24. Commercial Tort Claims. Except as shown on Schedule 9.1.24, no U.S.
Domiciled Obligor has a Commercial Tort Claim (other than a Commercial Tort
Claim for less than $1,000,000).

9.1.25. Centre of Main Interests and Establishments. For the purposes of
Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast) (the
“EU Regulation”), the centre of main interest (as that term is used in Article
3(1) of the EU Regulation) of each Obligor is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(10) of the EU Regulation) in any other jurisdiction.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to:

 

152



--------------------------------------------------------------------------------

10.1.1. Financial Statements. Deliver to Agent (with sufficient copies for each
Lender), in form and detail satisfactory to Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of Parent, balance sheets as at the end of such Fiscal Year, and the
related statements of income or operations, shareholders’ equity and cash flows
for such Fiscal Year, on a consolidated and consolidating basis for Parent and
its Subsidiaries, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail and prepared in accordance
with GAAP, which consolidated statements shall be audited and accompanied by a
report and opinion of an independent certified public accountant or chartered
accountant, as applicable, of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of Parent, unaudited
balance sheets as at the end of such fiscal quarter, and the related statements
of income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of Parent’s fiscal year then ended, on a
consolidated and consolidating basis for Parent and its Subsidiaries, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief financial
officer of Borrower Agent as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) as soon as available, and in any event within 30 days after the end of each
month other than the last month of each fiscal quarter of Parent, unaudited
balance sheets as at the end of such month, and the related statements of income
or operations for such month and for the portion of Parent’s fiscal year then
ended, on a consolidated basis for Parent and its Subsidiaries, setting forth in
each case in comparative form the figures for the corresponding month of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief financial officer of Borrower
Agent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Parent and its Subsidiaries in accordance
with historical practices.

10.1.2. Certificates; Other Information. Deliver to Agent, for delivery to each
Lender, in form and detail satisfactory to Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 10.1.1(a), (b) and (c), or more frequently if requested by Agent when a
Default or Event of Default exists, a duly completed Compliance Certificate
signed by the chief financial officer of the Borrower Agent;

(b) concurrently with the delivery of financial statements under
Section 10.1.1(a), copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Parent by independent

 

153



--------------------------------------------------------------------------------

accountants in connection with the accounts or books of Borrowers or any
Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Parent, and copies of all annual, regular, periodic and special reports and
registration statements which any Obligor may file or be required to file with
the Securities and Exchange Commission or any provincial securities commission
or regulator, and not otherwise required to be delivered to Agent pursuant
hereto;

(d) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and the Proceeds of Crime Act;

(e) promptly following the Agent’s request therefor, copies of (i) any documents
described in Section 101(k)(1) of ERISA that any Borrower or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that any Borrower or any of its
ERISA Affiliates may request with respect to any Plan or Multiemployer Plan;
provided that if any Borrower or any of its ERISA Affiliates have not requested
such documents or notices from the administrator or sponsor of the applicable
Plan or Multiemployer Plan prior to the Agent’s request therefor, a Borrower or
one of its ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof and promptly after the
sending or filing thereof, copies of any annual report to be filed in connection
with any Canadian Pension Plan or any Foreign Plan of any Obligor incorporated
in the U.K. or Germany;

(f) promptly after Borrower Agent has notified Agent of any intention by
Borrowers to treat the Loans and/or Letters of Credit and related transactions
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor form;

(g) not later than 30 days after the end of each Fiscal Year, projections of
Parent’s consolidated balance sheets, results of operations, cash flow, U.S.
Availability, U.K. Availability, German Availability and Canadian Availability
for the next Fiscal Year, month by month;

(h) at Agent’s request, a listing of each Obligor’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;

(i) within 45 days of the end of each fiscal quarter of Parent, or more
frequently if requested by Agent when a Default or Event of Default exists:
(i) all Royalties or other compensation (to the extent not previously disclosed
to Agent in writing) paid by any Borrower or Subsidiary to any Person with
respect to any Intellectual Property, and (ii) all Intellectual Property (to the
extent not previously disclosed to Agent in writing) owned, used or licensed by,
or

 

154



--------------------------------------------------------------------------------

otherwise subject to any interests of, any Borrower or Subsidiary (in each case
other than the German Domiciled Obligors);

(j) promptly upon the Agent’s request, a disclosure of all Intellectual Property
registrations, filings and applications for registration owned by the German
Domiciled Obligors; and

(k) promptly, such additional information regarding the Collateral or the
business, financial or corporate affairs of Borrowers or any Subsidiary, or
compliance with the terms of the Loan Documents, as Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 10.1.1(a) or (b) or
Section 10.1.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower Agent posts such documents, or provides a link thereto on Borrower
Agent’s website; or (ii) on which such documents are posted on Borrower Agent’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
Agent and each Lender have access (whether a commercial, third-party website or
whether sponsored by Agent); provided that: (i) if any Lender so requests, the
Borrower Agent shall deliver paper copies or electronic copies via electronic
mail of such documents to Agent or any Lender that requests Borrower Agent to
deliver such paper or electronic copies until a written request to cease
delivering paper or electronic copies is given by Agent or such Lender and
(ii) Borrower Agent shall notify (which may be by facsimile or electronic mail)
Agent and each Lender of the posting of any such documents. Notwithstanding
anything contained herein, in every instance Borrower Agent shall be required to
provide paper copies of the Compliance Certificates required by
Section 10.1.2(a) to Agent and each of the Lenders. Except for such Compliance
Certificates, Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Borrower Agent with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

10.1.3. Notices. Notify Agent and each Lender:

(a) Within five (5) Business Days after the occurrence of a Default or Event of
Default under Section 11.1(f) and promptly after the occurrence of any other
Default or Event of Default;

(b) Promptly of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including, if applicable (i) breach or
non-performance of, or any default under, a Contractual Obligation of any
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Borrower or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws; or (iv) the assertion
of any Intellectual Property Claim;

(c) Promptly of the occurrence of any ERISA Event or Termination Event;

 

155



--------------------------------------------------------------------------------

(d) Promptly of any material change in accounting policies or financial
reporting practices by any Borrower or any Subsidiary;

(e) Promptly after obtaining knowledge of any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract
that, in each case, materially and adversely affects any Obligor or any
Subsidiary;

(f) Promptly of any judgment affecting any Obligor in an amount exceeding the
Dollar Equivalent of $5,000,000;

(g) Promptly after the discharge or any withdrawal or resignation by Borrowers’
accountants; and

(h) At least 30 days prior to any opening of a new office or place of business
where Collateral will be located.

Each notice pursuant to this Section shall be accompanied by a statement of a
Senior Officer of Borrower Agent setting forth details of the occurrence
referred to therein and stating what action Borrowers have taken and proposes to
take with respect thereto. Each notice pursuant to Section 10.1.3 shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

10.1.4. Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities in an aggregate amount in
excess of $10,000,000, including (a) all Taxes and tax liabilities, assessments
and governmental charges or levies upon it or its Properties, unless such Taxes
are being Properly Contested; provided, that all such Taxes, tax liabilities,
assessments, governmental charges and levies shall be paid and discharged prior
to the date on which a Lien on any Collateral shall attach in an aggregate
amount in excess of $250,000 for all federal tax liens and $2,500,000 for all
other liens which is senior to Agent’s Lien; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property; and (c) all Debt, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Debt.

10.1.5. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the laws of the
jurisdiction of its organization except in a transaction permitted by
Section 10.2.4 or 10.2.5; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

10.1.6. Maintenance of Properties. (a) Except for any downsizing, restructuring,
closure or partial closure of the golf ball manufacturing operations of
Borrowers in existence on the Original Agreement Closing Date, maintain,
preserve and protect all of its material properties and material equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals

 

156



--------------------------------------------------------------------------------

and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

10.1.7. Maintenance of Insurance. In addition to the insurance required
hereunder with respect to Collateral, maintain insurance with insurers (with a
Best Rating of at least A7, unless otherwise approved by Agent) satisfactory to
Agent, with respect to the Properties and business of Borrowers and Subsidiaries
of such type (including product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance), in such amounts,
and with such coverages and deductibles as are customary for companies similarly
situated.

10.1.8. Compliance with Laws. Comply in all material respects with the
requirements of all Applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Applicable Law or order, write,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect. Materially comply with
all Anti-Terrorism Laws.

10.1.9. Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of each Borrower and each Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over each Borrower and each Subsidiary, as the case may be.

10.1.10. Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. For each calendar year, at least one examination will be
held by Agent during such calendar year and at least two examinations will be
held by Agent during such calendar year if Availability on any day during such
year is less than, at any time, an amount equal to 10% of the Maximum Facility
Amount. Lenders may participate in any such visit or inspection, at their own
expense. Neither Agent nor any Lender shall have any duty to any Borrower to
make any inspection, nor to share any results of any inspection, appraisal or
report with any Borrower. Borrowers acknowledge that all inspections, appraisals
and reports are prepared by Agent and Lenders for their purposes, and Borrowers
shall not be entitled to rely upon them.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate, up to two times per calendar
year; (ii) appraisals of Inventory, up to two times per calendar year and
(iii) appraisals of Intellectual Property (other than Excluded Intellectual
Property), up to one time per calendar year; provided, however, that:
(A) Borrowers

 

157



--------------------------------------------------------------------------------

shall reimburse Agent for all charges, costs and expenses in connection with a
third appraisal of Inventory or second appraisal of Intellectual Property (other
than Excluded Intellectual Property) in any calendar year if such appraisal is
commenced during any Reporting Trigger Period; (B) Borrowers shall reimburse
Agent for all charges, costs and expenses in connection with a third examination
in any calendar year if such examination is commenced during any Reporting
Trigger Period; and (C) if an examination or appraisal is initiated during a
Default or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits. Borrowers agree to pay
Agent’s then standard charges for examination activities, including the standard
charges of Agent’s internal examination and appraisal groups, as well as the
charges of any third party used for such purposes.

10.1.11. Use of Proceeds. Use the proceeds of the Loans or other extensions of
credit (a) to refinance existing indebtedness, (b) to issue standby or
commercial letters of credit and (c) to finance ongoing working capital needs
and for general corporate purposes (including Permitted Acquisitions) not in
contravention of any Applicable Law or of any Loan Document.

10.1.12. Additional Guarantors. Promptly notify Agent upon any Person becoming a
Subsidiary and (a) cause (i)(A) each U.S. Subsidiary and (B) any Foreign
Subsidiary that loses its status as a “controlled foreign corporation” under
Section 957 of the Code promptly to execute and deliver to Agent a Guarantee
(including, if requested by Agent, a joinder to this Agreement in form and
substance satisfactory to Agent) in favor of Agent for the benefit of the
Secured Parties, and (ii) each Canadian Subsidiary, German Subsidiary and U.K.
Subsidiary to execute and deliver to Agent a Canadian Facility Guarantee, German
Facility Guarantee and U.K. Facility Guarantee (including, if requested by
Agent, a joinder to this Agreement in form and substance satisfactory to Agent
provided that in case of a Guarantee or joinder to this Agreement in each case
delivered by a German Subsidiary, such Guarantee or joinder shall set out any
restrictions to the guarantee, indemnity or other collateral granted by such
German Subsidiary required to avoid a risk of any personal or criminal liability
of any director of such German Subsidiary resulting from the granting of such
guarantee, indemnity or collateral) in favor of Agent for the benefit of the
Canadian Secured Parties, German Secured Parties and U.K. Secured Parties,
(b) cause such Guarantor to deliver to the Agent such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Senior Officers or other authorized Persons of such Subsidiary as Agent may
require evidencing the identity, authority and capacity of each Senior Officer
or other authorized Person thereof in connection with the Guarantee, Canadian
Facility Guarantee, German Facility Guarantee, or U.K. Facility Guarantee, as
applicable, to which such Subsidiary is a party and such additional and other
documents and certifications as Agent may reasonably require to evidence that
such Subsidiary is duly organized or formed and is validly existing, in good
standing and qualified to engage in business, in each case to the extent
applicable, in jurisdictions reasonably identified by Agent, and (c) cause such
Guarantor to execute and deliver such documents, instruments and agreements and
to take such other actions as Agent shall require to evidence and perfect a Lien
in favor of Agent (for the benefit of Secured Parties (in the case of a
Subsidiary described in clause (a)(i) above) and the Canadian Secured Parties,
the German Secured Parties and U.K. Secured Parties (in the case of a Subsidiary
described in clause (a)(ii) above)) on all assets of such Person which are the
same type as the Collateral, including delivery of legal opinions, in form and
substance satisfactory to Agent, as it shall deem appropriate. At the request of
Agent at any time, Borrowers shall cause the holders of all Equity Interests of
the German Borrower to execute and deliver such documents, instruments and
agreements and to take such

 

158



--------------------------------------------------------------------------------

other actions as Agent shall require to evidence and perfect a Lien in favor of
Agent on all such Equity Interests of the German Borrower, including delivery of
legal opinions, in form and substance satisfactory to Agent, as it shall deem
appropriate.

10.1.13. Landlord and Storage Agreements. Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.14. Licenses. (a) Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) pay all Royalties when due except as would not materially
adversely affect the value of the Collateral; and (d) notify Agent of any
default or breach asserted by any Person to have occurred under any License
which breach would materially adversely affect the value of the Collateral.

10.1.15. U.K. Pension Plans. Each U.K. Domiciled Obligor shall ensure that it is
not and will not be and none of its U.K. subsidiaries will be at any time:
(i) an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004
of the United Kingdom) of an occupational pension scheme which is not a money
purchase scheme (as those terms are defined in the Pension Schemes Act 1993 of
the United Kingdom); or (ii) “connected” with or an “associate” of the Parent or
any of its Subsidiaries which is an employer (as those terms are used in
Sections 38 or 43 of the Pensions Act 2004 of the United Kingdom) in relation to
an occupational pension scheme in the United Kingdom which is not a money
purchase scheme.

10.1.16. Anti-Corruption Laws. Each Obligor will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Obligor, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws of Canada, United Kingdom, United States, and any of the
member states of the European Union and applicable Sanctions.

10.1.17. People with Significant Control Regime. Parent and each of its
Subsidiaries shall (a) within the relevant timeframe, comply with any notice it
receives pursuant to Part 21A of the Companies Act 2006 from any company
incorporated in the United Kingdom whose shares are the subject of a Lien in
favor of the Agent, and (b) promptly provide the Agent with a copy of such
notice.

10.1.18. Post-Closing.

(a) Within 90 days of the Closing Date (or such later date as Agent may approve
in its sole discretion), the German Domiciled Obligors shall (i) establish a
cash management system acceptable to the Agent and (ii) ensure each of its
Deposit Account or securities account (except an Excluded Deposit Account) is
subject to a fully executed Deposit Account Control Agreement or, in the case of
a securities account, similar control agreement in favor of Agent and acceptable
to Agent.

 

159



--------------------------------------------------------------------------------

(b) Within 60 days of the Closing Date (or such later date as Agent may approve
in its sole discretion), the U.K. Domiciled Obligors shall close each of their
Deposit Accounts or securities accounts maintained with Skandinaviska Enskilda
Banken.

10.2 Negative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:

10.2.1. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, other than the following
(collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

(b) Liens existing on the Closing Date that are listed on Schedule 10.2.1;

(c) Liens for taxes, fees, assessments or other governmental charges not yet
delinquent or being Properly Contested;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the Ordinary Course of Business which are not overdue for
a period of more than 30 days or which are being Properly Contested;

(e) pledges or deposits in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits or other Liens to secure the performance of bids, trade contracts
and leases (other than Debt), statutory obligations, surety bonds (other than
bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the Ordinary Course of Business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting Real Estate which, are (i) shown in any lender’s policy of title
insurance insuring any Mortgage, or (ii) in the aggregate, are not substantial
in amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution (including, without limitation, any Lien arising by entering into
standard banking arrangements (AGB-Banken oder AGB-Sparkassen) in Germany);

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.1(g) or securing appeal or other surety bonds
related to such judgments (so long as such judgments do not constitute an Event
of Default under Section 11.1(g));

 

160



--------------------------------------------------------------------------------

(j) Liens securing Debt permitted under Section 10.2.3(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Debt and (ii) the Debt secured thereby does not exceed, on the
date of acquisition, the cost or fair market value, whichever is lower, of the
property being acquired;

(k) any Lien existing on any property or asset (other than Accounts, Inventory,
Dominion Accounts, the Company Trademark, and Eligible Real Estate) prior to the
acquisition thereof by any Obligor or any Subsidiary or existing on any property
or asset (other than Accounts, Inventory, Dominion Accounts, the Company
Trademark, and Eligible Real Estate) of any Person that becomes an Obligor or
Subsidiary after the date hereof prior to the time such Person becomes an
Obligor or Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
an Obligor or Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of the Obligor or Subsidiary, (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes an Obligor or Subsidiary, as the case may be,
(iv) all obligations secured by a Lien permitted under this clause (k) shall not
exceed an aggregate amount of $25,000,000 at any one time outstanding, and
(v) if requested by Agent, such Liens will be subject to an intercreditor
agreement, in form and substance satisfactory to Agent;

(l) extensions, renewals and replacements of Liens referred to in clauses
(a) through (k) above, provided that the property covered thereby is not
increased and any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 10.2.3;

(m) Liens (other than on: (i) Accounts, Inventory, and Dominion Accounts of a
Borrower or Guarantor; and (ii) the Company Trademark and Eligible Real Estate)
arising under leases, subleases, licenses and rights to use granted to others
and permitted under Section 10.2.5(f);

(n) Liens (other than on: (i) Accounts, Inventory, and Dominion Accounts of a
Borrower or Guarantor; and (ii) the Company Trademark and Eligible Real Estate)
not expressly permitted by clauses (a) through (m) above and as to which the
aggregate amount of obligations secured thereby does not exceed $50,000,000 at
any one time;

(o) Liens securing Debt permitted under Section 10.2.3(q) or (s) so long:
(i) such Liens will be subject to an intercreditor agreement, in form and
substance satisfactory to Agent; (ii) to the extent any such Liens are on any
Collateral (as defined on the First Amendment to Third Amended and Restated
Effective Date), such Liens are subordinated to the Liens of Agent pursuant to
such intercreditor agreement (provided that, in the case of any Liens securing
Debt permitted under Section 10.2.3(s), any such Liens on Term Loan Priority
Intellectual Property (as defined in the Intercreditor Agreement) shall be
senior to the Liens of Agent hereunder and shall not be subordinated to the
Liens of Agent); and (iii) to the extent such Liens extend to Property which
does not (or would not) constitute Collateral (as defined on the First Amendment
to Third Amended and Restated Effective Date) (“Additional Collateral”), at the
request of the Required Lenders, the Obligors and their Subsidiaries shall
execute and deliver such documents, instruments and agreements and take such
other actions as Agent shall require to evidence and perfect a Lien in favor of
Agent (for the benefit of Secured Parties) on all Additional Collateral (it
being understood that any such Liens held by Agent on Additional Collateral
shall be junior to the Liens

 

161



--------------------------------------------------------------------------------

permitted under this Section 10.2.1(o) as set forth in an intercreditor
agreement in form and substance satisfactory to Agent);

(p) Liens securing Debt permitted under Section 10.2.3.(r); provided that such
Liens do not at any time encumber any property other than the property financed
or leased by such Debt;

(q) With respect to German Domiciled Obligors, any Liens created in respect of
section 8a of the German Old Age Employees Part Time Act (Altersteilzeitgesetz)
or section 7e of the Fourth Book of the German Social Code (Sozialgesetzbuch
IV); and

(r) With respect to German Domiciled Obligors, any Lien arising by operation of
law for the benefit of a landlord of any Obligor or Subsidiary of any Obligor in
respect of any properties rented by it (Vermieterpfandrecht).

10.2.2. Investments. Make any Investments, except:

(a) advances to officers, directors and employees of the Obligors and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

(b) Investments in Subsidiaries to the extent existing on the Closing Date and
other Investments in existence on the Closing Date and set forth on Schedule
10.2.2;

(c) Investments by: (i) a U.S. Borrower in another U.S. Borrower; (ii) a U.S.
Domiciled Obligor (other than a U.S. Borrower) in another U.S. Domiciled
Obligor; (iii) a U.S. Domiciled Obligor in the Canadian Borrower so long as:
(A) the aggregate amount of such Investments shall not exceed $10,000,000 at any
time outstanding, and (B) no Event of Default has occurred and is continuing at
the time of such Investment, or would result therefrom; (iv) a U.S. Domiciled
Obligor in Callaway de México, S.A. de C.V. so long as such Investments are in
the Ordinary Course of Business and consistent with historical practices;
(v) any Canadian Domiciled Obligor, German Domiciled Obligor or U.K. Domiciled
Obligor in a Borrower (other than the German Borrower); (vi) a Borrower in a
Guarantor or Subsidiary that is not a Borrower or Guarantor so long as: (A) the
aggregate amount of such Investments shall not exceed: (I) $3,000,000 in any
calendar year, and (II) $10,000,000 at any time outstanding, and (B) no Event of
Default has occurred and is continuing at the time of such Investment, or would
result therefrom; and (vii) a Subsidiary that is not a Borrower or Guarantor in
any other Subsidiary;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Investments consisting of Permitted Acquisitions;

(f) Investments pursuant to Hedging Agreements otherwise permitted hereunder;

(g) Investments in Cash Equivalents;

 

162



--------------------------------------------------------------------------------

(h) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments (other than an Acquisition) made after
the Third Amendment to Second Amended and Restated Effective Date in an
aggregate amount not to exceed $30,000,000 (such limitation, the “Investment
Cap”); provided, however, that no such Investment shall count against the
Investment Cap if either: (i) (A) on a pro forma basis after giving effect to
such Investment, Net Excess Availability has been greater than an amount equal
to the Threshold Percentage of the Maximum Facility Amount at all times during
the thirty (30) day period immediately prior to the consummation of such
Investment, (B) Net Excess Availability is greater than an amount equal to the
Threshold Percentage of the Maximum Facility Amount after giving effect to such
Investment, and (C) the Fixed Charge Coverage Ratio, on a pro forma basis after
giving effect to such Investment (calculated on a trailing twelve month basis
recomputed for the most recent month for which financial statements have been
delivered) is not less than 1.0 to 1.0; or (ii) (A) average daily Net Excess
Availability, on a pro forma basis after giving effect to such Investment, has
been greater than an amount equal to 20% of the Maximum Facility Amount for the
ninety (90) day period immediately prior to the consummation of such Investment
and (B) Net Excess Availability is greater than an amount equal to 20% of the
Maximum Facility Amount after giving effect to such Investment;

(i) Investments by a U.S. Domiciled Obligor in any Subsidiary that is not a
Borrower or Guarantor to the extent such Investments are in the form of a
transfer of assets (other than any Collateral) of such U.S. Domiciled Obligor so
long as: (A) such assets are in existence as of the First Amendment to Second
Amended and Restated Effective Date, and (B) such assets are predominantly used
in connection with the golf ball manufacturing operations of Parent;

(j) Investments among German Domiciled Obligors so long as all German Domiciled
Obligors (other than Callaway Germany Holdco GmbH) making and/or receiving
Investments are each subject to a profit and loss pooling agreement, domination
agreement or a combination thereof;

(k) Investments, so long as: (i) no Default or Event of Default has occurred and
is continuing or would result therefrom; (ii) the amount expended in connection
with any such Investment either (at the written election of Parent in accordance
with the definition of Top Golf Proceeds): (A) is made solely using Top Golf
Proceeds contained in the Top Golf Blocked Account, (B) does not exceed the U.S.
Top Golf Reserve in effect immediately prior to giving effect to any such
expenditures, (C)(1) is made solely using cash proceeds of a substantially
contemporaneous (I) dividend from the Canadian Borrower to Parent, or
(II) repayment by the Canadian Borrower of an intercompany obligation owing to
Parent, and (2) does not exceed the Canadian Top Golf Reserve in effect
immediately prior to giving effect to any such expenditures, (D)(1) is made
solely using cash proceeds of a substantially contemporaneous (I) dividend from
the German Borrower to Parent, or (II) repayment by the German Borrower of an
intercompany obligation owing to Parent, and (2) does not exceed the German Top
Golf Reserve in effect immediately prior to giving effect to any such
expenditures, or (E)(1) is made solely using cash proceeds of a substantially
contemporaneous (I) dividend from the U.K. Borrower to Parent, or (II) repayment
by the U.K. Borrower of an intercompany obligation owing to Parent, and (2) does
not exceed the U.K. Top Golf Reserve in effect immediately prior to giving
effect to any such expenditures; (iii) the aggregate amount expended in
connection with all such Investments consummated under this clause (k) and
transactions consummated under clause 10.2.6(g) does not

 

163



--------------------------------------------------------------------------------

exceed $150,000,000 in the aggregate; (iv) Parent provides Agent with at least 7
days prior written notice of any such Investment (which notice shall contain the
amount to be expended in such transaction and evidence of the source of funds
for such expenditure); and (v) Parent provides Agent with evidence of the making
of any Investment under this clause (k);

(l) additional Investments in Top Golf in an amount not to exceed $30,000,000 in
the aggregate at any time so long as at the time of any such Investment, no
Default or Event of Default has occurred and is continuing or would result
therefrom; and

(m) Investments by any Obligor in any Subsidiary that is not an Obligor so long
as: (i) the aggregate amount of such Investments shall not exceed $10,000,000 at
any time outstanding, and (ii) no Event of Default has occurred and is
continuing at the time of such Investment, or would result therefrom.

10.2.3. Debt. Create, incur, guarantee or suffer to exist any Debt, except:

(a) the Obligations;

(b) Debt outstanding on the Closing Date and listed on Schedule 10.2.3;

(c) Debt consisting of unsecured intercompany loans among Parent and any
Subsidiary or unsecured guarantees of Parent or any Subsidiary in respect of
Debt of Parent or any Subsidiary so long as, in each case, the corresponding
Investment is permitted under Section 10.2.2;

(d) Debt of Parent or any Subsidiary existing or arising under any Hedging
Agreement, provided that such Hedging Agreement was entered into by such Person
to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes;

(e) Debt in respect of Capital Leases, Off-Balance Sheet Liabilities and
purchase money obligations for fixed or capital assets (other than Eligible Real
Estate); provided, however, that the aggregate amount of all such Debt at any
one time outstanding shall not exceed $25,000,000;

(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $25,000,000 in the aggregate at any time;

(g) Debt of any wholly owned Subsidiary to Parent or another wholly owned
Subsidiary constituting the purchase price in respect of intercompany transfers
of goods and services made in the Ordinary Course of Business to the extent
otherwise permitted by Section 10.2.8 and not constituting Debt for borrowed
money;

(h) Debt of Parent or any Subsidiary in connection with guaranties resulting
from endorsement of negotiable instruments in the Ordinary Course of Business;

 

164



--------------------------------------------------------------------------------

(i) Debt on account of surety bonds and appeal bonds in connection with the
enforcement of rights or claims of Parent or its Subsidiaries or in connection
with judgments not resulting in an Event of Default under Section 11.1(g);

(j) any refinancings, refundings, renewals or extensions of Debt permitted
pursuant to Sections 10.2.3(b), (e) and (l); provided that (i) the amount of
such Debt is not increased at the time of such refinancing, refunding, renewal
or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and (ii) Debt subordinated to the Obligations is not
refinanced except on subordination terms at least as favorable to Agent and the
Lenders and no more restrictive on Parent and its Subsidiaries than the
subordinated Debt being refinanced;

(k) Bank Product Debt (other than Debt arising under Hedging Agreements);

(l) Debt incurred by Subsidiaries of Parent organized under the laws of Japan,
is not secured by a Lien, and does not exceed ¥7,500,000,000 in the aggregate at
any time;

(m) [Reserved];

(n) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien, or is secured by a lien permitted by
Section 10.2.1(n), and does not exceed $50,000,000 in the aggregate at any time;

(o) other Debt that is not included in any of the preceding clauses of this
Section so long as such Debt: (i) is not secured by a Lien, (ii) has a maturity
date that is at least 6 months after the Facility Termination Date, and
(iii) does not have scheduled amortization in excess of 10% per year;

(p) Debt to the Person, or the beneficial holders of Equity Interests in the
Person, whose assets or Equity Interests are acquired in a Permitted Acquisition
where such Debt (i) is payable in full no sooner than three years from the date
of such Acquisition, (ii) is repayable in installments of no more than one-third
of the initial amount in any year after the date of such Permitted Acquisition,
(iii) bears interest and fees that are consistent with then available market
rates for such Debt, (iv) is not secured by a Lien and (v) does not exceed
(together with all other Debt incurred under this clause (p)) $25,000,000 in the
aggregate at any time;

(q) other Debt that is not included in any of the preceding clauses of this
Section so long as: (i) such Debt does not exceed $250,000,000 in the aggregate
at any one time outstanding, (ii) such Debt is not secured by a Lien, or is
secured by a lien permitted by Section 10.2.1(o), (iii) such Debt has a maturity
date that is at least 6 months after the Facility Termination Date, (iv) such
Debt does not have scheduled amortization in excess of 15% per year, and
(v) immediately upon and after giving effect to such Debt, the Leverage Ratio is
not greater than 4.5 to 1.0;

(r) Debt pursuant to equipment financing and/or leases entered into among one or
more Obligors and Banc of America Leasing & Capital, LLC, in an aggregate amount
not to exceed $50,000,000 at any time outstanding; and

 

165



--------------------------------------------------------------------------------

(s) Debt (i) as described in the Project Max Commitment Letter, as may be
modified by the market flex conditions referenced in the Fee Letter (as defined
in the Project Max Commitment Letter), as disclosed to Agent prior to the First
Amendment to Third Amended and Restated Effective Date, so long as: (A) the
aggregate outstanding principal amount of such Debt at any one time does not
exceed the amount incurred in connection with the consummation of the
Acquisition (as defined in the Project Max Commitment Letter) in accordance with
the terms of the Project Max Commitment Letter, less any principal payments made
on account of such Debt, (B) any Liens securing such Debt are permitted by
Section 10.2.1(o), (C) such Debt has a maturity date that is at least 6 months
after the Facility Termination Date; and (D) such Debt is incurred in accordance
with the terms of the Project Max Commitment Letter as in effect on the First
Amendment to Third Amended and Restated Effective Date, or as amended from time
to time thereafter so long as such amendments are not materially adverse to the
interest of the Lenders and (ii) any refinancings, refundings, renewals or
extensions of such Debt permitted in clause (i) hereto, so long as (A) the
amount of such Debt is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, (B) such Debt has a maturity date that is at least 6
months after the Facility Termination Date, (C) such Debt does not have
scheduled amortization in excess of 15% per year, (D) any Liens securing such
Debt are permitted by Section 10.2.1(o), and (E) upon giving effect to it, no
Default or Event of Default exists.

10.2.4. Fundamental Changes.

(a) Merge, amalgamate, dissolve, liquidate, consolidate with or into another
Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(i) Travis Mathew Retail may be dissolved, so long as (A) such dissolution is
completed within 30 days of the Second Amendment to Third Amended and Restated
Effective Date, and (B) all assets of Travis Mathew Retail are distributed to
travisMathew in connection with such dissolution;

(ii) any Subsidiary may merge or amalgamate with Parent or any other Subsidiary,
provided that (A) in such a merger in which a U.S. Borrower is involved, such
U.S. Borrower is the continuing or surviving Person, (B) in such a merger or
amalgamation in which the Canadian Borrower is involved (other than with a U.S.
Borrower, German Borrower or the U.K. Borrower), the Canadian Borrower is the
continuing or surviving Person, (C) in such a merger or amalgamation in which
the U.K. Borrower is involved (other than with a U.S. Borrower, German Borrower
or the Canadian Borrower), the U.K. Borrower is the continuing or surviving
Person, (D) in such a merger or amalgamation in which the German Borrower is
involved (other than with a U.S. Borrower, Canadian Borrower or the U.K.
Borrower), the German Borrower is the continuing or surviving Person, (E) in
such a merger in which a U.S.

 

166



--------------------------------------------------------------------------------

Domiciled Obligor (other than a U.S. Borrower) is involved (other than with a
Borrower), the U.S. Domiciled Obligor is the continuing or surviving Person,
(F) in such a merger or amalgamation in which a U.K. Domiciled Obligor (other
than the U.K. Borrower) is involved (other than with a U.S. Domiciled Obligor, a
Canadian Domiciled Obligor, a German Domiciled Obligor, or the U.K. Borrower),
the U.K. Domiciled Obligor is the continuing or surviving Person, (G) in such a
merger or amalgamation in which a Canadian Domiciled Obligor (other than the
Canadian Borrower) is involved (other than with a U.S. Domiciled Obligor, a U.K.
Domiciled Obligor, a German Domiciled Obligor, or the Canadian Borrower), the
Canadian Domiciled Obligor is the continuing or surviving Person, and (H) in
such a merger or amalgamation in which a German Domiciled Obligor (other than
the German Borrower) is involved (other than with a U.S. Domiciled Obligor, a
U.K. Domiciled Obligor, a Canadian Domiciled Obligor, or the German Borrower),
the German Domiciled Obligor is the continuing or surviving Person;

(iii) any Subsidiary which is not an Obligor may dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to its immediate
parent or another Obligor;

(iv) any Immaterial Subsidiary may be wound up, liquidated or dissolved; and

(v) Parent and its Subsidiaries may make those Asset Dispositions permitted by
Section 10.2.5; or

(b) Change its name; change its tax, charter or other organizational
identification number; or change its form or state of organization without 10
Business Days’ prior written notice to Agent.

10.2.5. Disposition of Assets. Make any Asset Disposition or enter into any
agreement to make any Asset Disposition, except:

(a) Asset Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the Ordinary Course of Business;

(b) sales of Inventory in the Ordinary Course of Business, and consignments of
Inventory in the Ordinary Course of Business so long as the aggregate Value of
all such consigned Inventory at any one time does not exceed $15,000,000;

(c) Asset Dispositions of Equipment or Real Estate (other than Eligible Real
Estate unless the U.S. Real Estate Formula Amount has been removed from the U.S.
Borrowing Base in accordance with Section 2.1.4(d)) to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Asset Dispositions by (i) any U.S. Borrower to any other U.S. Borrower,
(ii) any U.S. Domiciled Obligor (other than a U.S. Borrower) to any other U.S.
Domiciled Obligor, (iii) any Canadian Domiciled Obligor, German Domiciled
Obligor or U.K. Domiciled Obligor to any U.S. Borrower, and (iv) any Subsidiary
that is not a Borrower or Guarantor to any other Subsidiary;

 

167



--------------------------------------------------------------------------------

(e) (i) Asset Dispositions permitted by Section 10.2.4, (ii) Investments
permitted by Section 10.2.2, and (iii) Distributions permitted by
Section 10.2.6;

(f) leases, subleases, licenses and rights to use granted to others in the
Ordinary Course of Business and not otherwise prohibited by this Agreement so
long as such leases, subleases, licenses and rights to use do not materially
adversely affect the conduct by Parent and its Subsidiaries of their core golf
products business or the value of the Collateral;

(g) Asset Dispositions made in connection with the closure, downsizing,
restructuring, closure or partial closure of the golf ball manufacturing
operations of Parent;

(h) (i) Asset Dispositions of excess Real Estate (other than Eligible Real
Estate) and related assets made in connection with the consolidation of business
activities in other locations (and if such Real Estate is located in Germany,
such Asset Dispositions may not be prohibited pursuant to section 1136 of the
German Civil Code (BGB)) and (ii) sale and leaseback transactions involving Real
Estate (other than Eligible Real Estate unless the U.S. Real Estate Formula
Amount has been removed from the U.S. Borrowing Base in accordance with Sections
2.1.4(d)) and related assets;

(i) Asset Dispositions consisting of Intellectual Property (other than the
Company Trademark), manufacturing assets, inventory, accounts, contracts, domain
names, marketing materials and marketing related assets related to the brands
disclosed to the Agent and the Lenders on the Business Day prior to the Second
Amended Original Closing Date; provided, in each case, that (i) at the time of
such Asset Disposition, no Event of Default has occurred or is continuing or
would result therefrom, (ii) the Borrowers shall have provided Agent with three
(3) Business Days prior written notice of any such Asset Disposition, (iii) if
any such Asset Disposition includes the disposition of Accounts or Inventory of
an Obligor, the Borrowers shall have complied with Section 5.2, and (iv) if any
such Asset Disposition includes the disposition of any Eligible Accounts or
Eligible Inventory, the Borrowers shall have delivered pro forma Borrowing Base
Certificates on or prior to the consummation of such Asset Disposition which
give effect to such Asset Disposition; and

(j) other Asset Dispositions (other than with respect to Accounts, Inventory,
the Company Trademark and Eligible Real Estate (unless the U.S. Real Estate
Formula Amount has been removed from the U.S. Borrowing Base in accordance with
Section 2.1.4(d))) in an aggregate amount in any fiscal year not to exceed 5% of
the Consolidated Tangible Assets of Parent and its Subsidiaries as of the end of
the most recently ended fiscal year of Parent;

provided, however, that any Asset Disposition pursuant to clauses (a) through
(j) shall be for fair market value; provided, further, that Parent or any of its
Subsidiaries may enter into an agreement to make an Asset Disposition otherwise
prohibited by this Section 10.2.5 if failure to consummate such Asset
Disposition would not result in a liability or Debt otherwise prohibited by this
Agreement and the consummation of the Asset Disposition contemplated by such
agreement is conditioned upon either the termination of this Agreement or
receipt of the prior written consent of the Agent and the Required Lenders.

 

168



--------------------------------------------------------------------------------

10.2.6. Distributions. Declare or make, directly or indirectly, any
Distribution, or incur any obligation (contingent or otherwise) to do so, except
that:

(a) (i) a U.S. Borrower may make Distributions to another U.S. Borrower; (ii) a
U.S. Domiciled Obligor (other than a U.S. Borrower) may make Distributions to
another U.S. Domiciled Obligor; (iii) a Canadian Domiciled Obligor may make
Distributions to a Borrower; (iv) a U.K. Domiciled Obligor may make
Distributions to a Borrower; (v) a German Domiciled Obligor may make
Distributions to a Borrower; and (vi) a Subsidiary that is not a Borrower or
Guarantor may make Distributions to Parent or any Subsidiary;

(b) Parent and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other Equity Interests of
such Person;

(c) so long as no Event of Default has occurred and is continuing or would
result therefrom, Parent and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other Equity Interests or warrants or
options to acquire any such Equity Interests with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other Equity
Interests;

(d) Parent may purchase Equity Interests in any Obligor or options with respect
to Equity Interests in any Obligor held by employees or management of any
Obligor in connection with the termination of employment of such employees or
management so long as: (i) the aggregate amount of such purchases do not exceed
$5,000,000 in any fiscal year of Parent, and (ii) no Event of Default has
occurred and is continuing at the time of any such purchase or would result
therefrom;

(e) so long as no Event of Default has occurred and is continuing or would
result therefrom, Parent and its Subsidiaries may make other Distributions in an
aggregate amount not to exceed $20,000,000 during each year (the “Distributions
Cap”); provided, however, that no such Distribution shall count against the
Distributions Cap if at the time such Distribution is declared (subject to the
last sentence of this clause (e)) either: (i) (A) on a pro forma basis after
giving effect to such Distribution, Net Excess Availability has been greater
than an amount equal to the Threshold Percentage of the Maximum Facility Amount
at all times during the thirty (30) day period immediately prior to the making
of such Distribution, (B) Net Excess Availability is greater than an amount
equal to the Threshold Percentage of the Maximum Facility Amount after giving
effect to such Distribution, and (C) the Fixed Charge Coverage Ratio, on a pro
forma basis after giving effect to such Distribution (calculated on a trailing
twelve month basis recomputed for the most recent month for which financial
statements have been delivered) is not less than 1.0 to 1.0; or (ii) (A) average
daily Net Excess Availability, on a pro forma basis after giving effect to such
Distribution, has been greater than an amount equal to 20% of the Maximum
Facility Amount for the ninety (90) day period immediately prior to the making
of such Distribution and (B) Net Excess Availability is greater than an amount
equal to 20% of the Maximum Facility Amount after giving effect to such
Distribution;

(f) so long as no Event of Default has occurred and is continuing or would
result therefrom, Parent may make cash payments in lieu of issuance of
fractional shares in

 

169



--------------------------------------------------------------------------------

connection with the conversion of any convertible stock or debt securities of
Parent, in an aggregate amount not to exceed $5,000,000 for all such payments;
and

(g) Parent may make Common Stock Repurchases and pay dividends on Parent’s
common stock so long as: (i) no Default or Event of Default has occurred and is
continuing or would result therefrom; (ii) the amount expended in connection
with any such transaction either (at the written election of Parent in
accordance with the definition of Top Golf Proceeds): (A) is made solely using
Top Golf Proceeds contained in the Top Golf Blocked Account, (B) does not exceed
the U.S. Top Golf Reserve in effect immediately prior to giving effect to any
such expenditures, (C)(1) is made solely using cash proceeds of a substantially
contemporaneous (I) dividend from the Canadian Borrower to Parent, or
(II) repayment by the Canadian Borrower of an intercompany obligation owing to
Parent, and (2) does not exceed the Canadian Top Golf Reserve in effect
immediately prior to giving effect to any such expenditures, (D)(1) is made
solely using cash proceeds of a substantially contemporaneous (I) dividend from
the German Borrower to Parent, or (II) repayment by the German Borrower of an
intercompany obligation owing to Parent, and (2) does not exceed the German Top
Golf Reserve in effect immediately prior to giving effect to any such
expenditures, or (E)(1) is made solely using cash proceeds of a substantially
contemporaneous (I) dividend from the U.K. Borrower to Parent, or (II) repayment
by the U.K. Borrower of an intercompany obligation owing to Parent, and (2) does
not exceed the U.K. Top Golf Reserve in effect immediately prior to giving
effect to any such expenditures; (iii) the aggregate amount expended in
connection with all such transactions consummated under this clause (g) and
Investments made under clause 10.2.2(k) does not exceed $150,000,000 in the
aggregate; (iv) Parent provides Agent with at least 7 days prior written notice
of any such transaction (which notice shall contain the amount to be expended in
such transaction and evidence of the source of funds for such expenditure); and
(v) Parent provides Agent with evidence of the completion of any such
transaction under this clause (g).

10.2.7. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Parent and its
Subsidiaries on the date hereof, one or more of the leisure goods, products and
services businesses generally or, in each case, any business substantially
related or incidental thereto.

10.2.8. Affiliate Transactions. Enter into any transaction of any kind with any
Affiliate of Parent, except (a) transactions between or among: (i) the U.S.
Borrowers, (ii) the U.S. Domiciled Obligors (other than any U.S. Borrower),
(iii) the Canadian Domiciled Obligors, (iv) the U.K. Domiciled Obligors, (v) the
German Domiciled Obligors, and (vi) Subsidiaries that are not Borrowers or
Guarantors; (b) transactions constituting Investments in Subsidiaries as
permitted by Section 10.2.2, (c) transactions constituting Debt among Parent or
any of its Subsidiaries, in each case as permitted by Section 10.2.3; (d)
transactions among Parent or any of its Subsidiaries, in each case as permitted
by Section 10.2.4 or Section 10.2.5, (e) transactions constituting Distributions
permitted by Section 10.2.6, (f) transactions constituting reasonable fees and
compensation paid to (including issuance and grants of securities and stock
options, employment agreements and stock option and ownership plans for the
benefit of, and indemnities provided on behalf of) officers, directors,
employees and consultants of Parent or any Subsidiary, (g) constituting loans or
advances to employees and officers of Parent and its Subsidiaries to the extent
permitted by Section 10.2.2(a), and (h) transactions with Affiliates in the
Ordinary Course of

 

170



--------------------------------------------------------------------------------

Business, upon fair and reasonable terms fully disclosed to Agent and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.

10.2.9. Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability (a) of any
Subsidiary to make Distributions to any Borrower or any Guarantor or to
otherwise transfer property to any Borrower or any Guarantor, (b) of Parent or
any Subsidiary to incur or repay the Obligations, (c) of Parent or any
Subsidiary to grant Liens on any Collateral in favor of the Agent for the
benefit of the Lenders, or (d) of any U.S. Subsidiary, U.K. Subsidiary, German
Subsidiary, or Canadian Subsidiary to guarantee the Obligations; provided, that
the restrictions set forth herein shall not apply to (i) customary restrictions
on transfers of property subject to a capital lease as set forth in such capital
lease; (ii) customary restrictions with respect to a Subsidiary (other than a
Borrower) pursuant to an agreement that has been entered into for the sale or
disposition (not otherwise prohibited by this Agreement or any other Loan
Document) of all or substantially all of the capital stock or assets of such
Subsidiary; (iii) customary prohibitions on assignment in any contract or lease;
(iv) customary net worth provisions contained in leases and other agreements
entered into by a Subsidiary in the Ordinary Course of Business; and
(v) customary restrictions with respect to Debt permitted under
Section 10.2.3(s).

10.2.10. Restrictions on Payment of Certain Debt. Make any (a) payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Debt which is subordinated to the Obligations
(which, for the avoidance of doubt, does not include any Debt permitted under
Section 10.2.3(s)), except regularly scheduled payments of principal, interest
and fees, but only to the extent permitted under any subordination agreement
relating to such Debt (and a Senior Officer of Borrower Agent shall certify to
Agent, not less than five Business Days prior to the date of payment, that all
conditions under such agreement have been satisfied); (b) any voluntary payments
with respect to any Borrowed Money (other than the Obligations and any
intercompany obligations) prior to its due date; provided, however, that the
restriction set forth in clause (b) shall not apply to: (x) any voluntary
payments made to consummate a refinancing in full of the Debt permitted under
Section 10.2.3(s) to the extent such refinancing is permitted under the terms of
Section 10.2.3(s); and (y) any payment if either: (A) (1) on a pro forma basis
after giving effect to such payment, Net Excess Availability has been greater
than an amount equal to 15% of the Maximum Facility Amount at all times during
the thirty (30) day period immediately prior to the making of such payment,
(2) Net Excess Availability is greater than an amount equal to 15% of the
Maximum Facility Amount after giving effect to such payment, and (3) the Fixed
Charge Coverage Ratio, on a pro forma basis after giving effect to such payment
(calculated on a trailing twelve month basis recomputed for the most recent
month for which financial statements have been delivered) is not less than 1.0
to 1.0; or (B) (1) average daily Net Excess Availability, on a pro forma basis
after giving effect to such payment, has been greater than an amount equal to
20% of the Maximum Facility Amount for the ninety (90) day period immediately
prior to the making of such payment and (2) Net Excess Availability is greater
than an amount equal to 20% of the Maximum Facility Amount after giving effect
to such payment.

10.2.11. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Original Agreement Closing Date where such
amendment, modification or other change would have a Material Adverse Effect.

 

171



--------------------------------------------------------------------------------

10.2.12. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.14. Activities of uPlay. Unless Borrowers cause uPlay to become a Guarantor
hereunder in accordance with Section 10.1.12, uPlay will not (a) engage in any
business or activity or (b) own any assets or have any liabilities (other than
liabilities reasonably incurred in connection with its maintenance of its
existence).

10.2.15. Canadian Pension Plans. Without the prior written consent of Agent, no
Obligor shall establish, or otherwise incur any obligations or liabilities under
or in connection with any Canadian Pension Plan that provides benefits on a
defined benefit basis.

10.2.16. Equity Interests of the German Borrower. Create, incur, assume or
suffer to exist any Lien over the Equity Interests in (a) the German Borrower or
(b) in each direct or indirect holder of such Equity Interests, in each case,
other than such Liens in favor of the Agent.

10.3 Financial Covenants. As long as any Commitments or Obligations are
outstanding, Borrowers shall maintain a Fixed Charge Coverage Ratio (calculated
on a Pro Forma Basis after giving effect to any Acquisition made during such
period), measured on a Fiscal Quarter-end basis, of at least 1.0 to 1.0 as of
(a) the end of the last Fiscal Quarter immediately preceding the occurrence of
any Covenant Trigger Period for which financial statements have most recently
been delivered pursuant to Section 10.1.1, and (b) the end of each Fiscal
Quarter for which financial statements are delivered pursuant to Section 10.1.1
during any Covenant Trigger Period.

10.4 Company Trademark. The Obligors shall maintain, defend and preserve the
Company Trademark and its value, usefulness, merchantability and marketability
in a manner consistent with past practices, and shall not sell, assign,
transfer, encumber or license the Company Trademark to any Person (other than
Liens created pursuant to the Loan Documents) to the extent that doing so would
cause the amount specified in clause (a) of the definition of “U.S. Trademark
Formula Amount” to be less than the amount specified in clause (b) of the
definition of “U.S. Trademark Formula Amount” without the prior written consent
of the U.S. Required Lenders.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) An Obligor fails to pay (i) when due (whether at stated maturity, on demand,
upon acceleration or otherwise) any amount of principal of any Loan or any
reimbursement obligation in respect of any LC Obligation, or (ii) any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a)(i) above), when and as the same shall become due and payable
hereunder or under any other Loan Document (whether at stated maturity,

 

172



--------------------------------------------------------------------------------

on demand, upon acceleration or otherwise), and such failure shall continue
unremedied for a period of three Business Days;

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) An Obligor breaches or fail to perform any covenant contained in
Section 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.1.10, 10.2
or 10.3;

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period;

(e) (i) A Guarantor repudiates, revokes or attempts to revoke its Guarantee;
(ii) an Obligor or third party denies or contests the validity or enforceability
of any Loan Documents or Obligations, or the perfection or priority of any Lien
granted to Agent; or (iii) any Loan Document ceases to be in full force or
effect for any reason (other than a waiver or release by Agent and Lenders);

(f) Any breach or default of an Obligor occurs under any Hedging Agreement, or
any document, instrument or agreement to which it is a party or by which it or
any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of the Dollar Equivalent of $10,000,000, if the maturity
of or any payment with respect to such Debt may be accelerated or demanded due
to such breach;

(g) Any judgment or order for the payment of money is entered against an Obligor
and is unsatisfied for a period of more than 30 days in an amount that exceeds,
individually or cumulatively with all other unsatisfied judgments or orders
against all Obligors, the Dollar Equivalent of $5,000,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance (either individually or in the aggregate)
exceeds the Dollar Equivalent of $2,500,000;

(i) (i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business and
such enjoinment, restraint or prevention could reasonably be expected to have a
Material Adverse Effect; (ii) an Obligor suffers the loss, revocation or
termination of any material license, permit, lease or agreement necessary to its
business and such loss, revocation or termination could reasonably be expected
to have a Material Adverse Effect; (iii) there is a cessation of any material
part of an Obligor’s business for a material period of time and such cessation
could reasonably be expected to have a Material Adverse Effect; (iv) any
material Collateral or Property of an Obligor is taken or impaired through
condemnation and such taking or impairment could reasonably be expected

 

173



--------------------------------------------------------------------------------

to have a Material Adverse Effect; (v) a Borrower agrees to or commences any
liquidation, dissolution or winding up of its affairs; or (vi) a Borrower is not
Solvent;

(j) (i) Any Obligor generally fails to pay, or admits in writing its inability
or refusal to pay, its debts as they become due; (ii) an Insolvency Proceeding
is commenced by any Obligor; (iii) any Obligor agrees to, commences or is
subject to a liquidation, dissolution or winding up of its affairs; (iv) any
Obligor makes an offer of settlement, extension, proposal (or files a notice of
intention to make a proposal), plan of arrangement or composition to its
unsecured creditors generally; (v) a Creditor Representative is appointed to
take possession of any substantial Property of or to operate or sell any of the
business of any Obligor; or (vi) an Insolvency Proceeding is commenced against
any Obligor and (A) such Obligor consents to the institution of the proceeding
against it, (B) such petition commencing the proceeding is not timely contested
by such Obligor, (C) (1) in the case of an Obligor (other than a U.K. Domiciled
Obligor) such petition is not dismissed within 30 days after its filing or
(2) in the case of a U.K. Domiciled Obligor, such petition is a winding-up
petition which is not frivolous or vexatious and is not discharged, stayed or
dismissed within 14 days of commencement, or (D) an order for relief is entered
in the proceeding;

(k) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC in an aggregate amount
in excess of $10,000,000, or that constitutes grounds for appointment of a
trustee for or termination by the PBGC of any Pension Plan or Multiemployer
Plan; (ii) an Obligor or ERISA Affiliate fails to pay when due any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $10,000,000; or
(iii) any event similar to the foregoing occurs or exists with respect to a
Foreign Plan;

(l) (A) a Termination Event shall occur or any Canadian Multi-Employer Plan
shall be terminated, in each case, in circumstances which would result or could
reasonably be expected to result in a Canadian Facility Obligor required to make
a contribution to or in respect of a Canadian Pension Plan or a Canadian
Multi-Employer Plan in an aggregate amount in excess of $2,500,000 or results in
the appointment, by FSCO, of an administrator to wind up a Canadian Pension
Plan; (B) any Canadian Domiciled Obligor is in default with respect to any
required contributions to a Canadian Pension Plan or fails to eliminate a
solvency deficiency or keep such plan fully funded; or (C) any Lien arises (save
for contribution amounts not yet due) in connection with any Canadian Pension
Plan; or

(m) A Change of Control occurs.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Obligor, then to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Agent or notice of any kind. In addition, if any other Event of
Default exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:

 

174



--------------------------------------------------------------------------------

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC and the PPSA. Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Obligors to assemble
Collateral, at Obligors’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by an Obligor, Obligors agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable. Each Obligor agrees
that 10 days’ notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable. Agent shall have the right to conduct such sales on
any Obligor’s premises, without charge, and such sales may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

11.3 License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person), exercisable at any time following the occurrence
and during the continuation of an Event of Default, any or all Intellectual
Property of Obligors, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Obligor’s rights and interests
under Intellectual Property shall inure to Agent’s benefit.

11.4 Setoff. At any time during an Event of Default, Agent, Issuing Banks,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, such Issuing Bank, such Lender or such Affiliate to or for the credit or
the account of an Obligor against any Obligations, irrespective of whether or
not Agent, such Issuing Bank, such Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan

 

175



--------------------------------------------------------------------------------

Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Agent, such Issuing Bank, such Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of Agent, each Issuing Bank, each Lender and
each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Obligors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. It is expressly acknowledged by
Obligors that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

11.6 Judgment Currency. If, for purposes of obtaining judgment in any court, it
is necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, an Obligor shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent or any Secured Party of payment in the
Judgment Currency, Agent or such Secured Party can use the amount paid to
purchase the sum originally due in the Agreement Currency. If the purchased
amount is less than the sum originally due, such Obligor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Agent and Secured
Parties against such loss. If the purchased amount is greater than the sum
originally due, Agent or such Secured Party shall return the excess amount to
such Obligor (or to the Person legally entitled thereto).

SECTION 12. AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1. Appointment and Authority.

(a) Each Secured Party appoints and designates Bank of America as Agent under
all Loan Documents. Agent may, and each Secured Party authorizes Agent to, enter
into all Loan Documents to which Agent is intended to be a party and accept all
Security Documents, for the benefit of Secured Parties. Each Secured Party
agrees that any action taken by Agent, Required

 

176



--------------------------------------------------------------------------------

Lenders, U.S. Required Lenders, German Required Lenders, U.K. Required Lenders,
or Canadian Required Lenders in accordance with the provisions of the Loan
Documents, and the exercise by Agent or Required Lenders of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties. Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Obligor or other Person; (c) act as collateral agent
for Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral under
the Loan Documents, Applicable Law or otherwise. The duties of Agent shall be
ministerial and administrative in nature, and Agent shall not have a fiduciary
relationship with any Secured Party, Participant or other Person, by reason of
any Loan Document or any transaction relating thereto. Agent alone shall be
authorized to determine whether any Accounts or Inventory constitute Eligible
Accounts, Eligible Inventory or Eligible In-Transit Inventory, whether to impose
or release any reserve, or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.

(b) For the purposes of creating a solidarité active in accordance with Article
1541 of the Civil Code of Quebec between each Secured Party, taken individually,
on the one hand, and the Agent, on the other hand, each Obligor and each such
Secured Party acknowledge and agree with the Agent that such Secured Party and
the Agent are hereby conferred the legal status of solidary creditors of each
such Obligor in respect of all Obligations owed by each such Obligor to the
Agent and such Secured Party hereunder and under the other Loan Documents
(collectively, the “Solidary Claim”) and that, accordingly, but subject (for the
avoidance of doubt) to Article 1542 of the Civil Code of Quebec, each
such Obligor is irrevocably bound towards the Agent and each Secured Party in
respect of the entire Solidary Claim of the Agent and such Secured Party. As a
result of the foregoing, the parties hereto acknowledge that the Agent and each
Secured Party shall at all times have a valid and effective right of action for
the entire Solidary Claim of the Agent and such Secured Party and the right to
give full acquittance for it. Accordingly, and without limiting the generality
of the foregoing, the Agent, as solidary creditor with each Secured Party, shall
at all times have a valid and effective right of action in respect of the
Solidary Claim and the right to give a full acquittance for same. By its
execution of the Loan Documents to which it is a party, each such Obligor not a
party hereto shall also be deemed to have accepted the stipulations hereinabove
provided. The parties further agree and acknowledge that such Liens (hypothecs)
under the Security Documents and the other Loan Documents shall be granted to
the Agent, for its own benefit and for the benefit of the Secured Parties, as
solidary creditor as hereinabove set forth.

(c) Without limiting the foregoing or any powers of Agent, for the purposes of
holding any hypothec granted to the Attorney (as defined below) pursuant to the
laws of the Province of Québec to secure the prompt payment and performance of
any and all Obligations by any Obligor, each of the Secured Parties hereby
irrevocably appoints and authorizes Agent and, to the extent necessary, ratifies
the appointment and authorization of Agent, to act as the hypothecary

 

177



--------------------------------------------------------------------------------

representative of the present and future creditors as contemplated under Article
2692 of the Civil Code (in such capacity, the “Attorney”), and to enter into, to
take and to hold on their behalf, and for their benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Attorney under any
related deed of hypothec. The Attorney shall: (i) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Attorney
pursuant to any such deed of hypothec and applicable law, and (ii) benefit from
and be subject to all provisions hereof with respect to Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Secured Parties and Obligors.
Any person who becomes a Secured Party shall, by its execution of an Assignment
and Acceptance, be deemed to have consented to and confirmed the Attorney as the
person acting as hypothecary representative holding the aforesaid hypothecs as
aforesaid and to have ratified, as of the date it becomes a Secured Party, all
actions taken by the Attorney in such capacity. The substitution of Agent
pursuant to the provisions of this Section 12 also constitutes the substitution
of the Attorney.

12.1.2. Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty to exercise such right, unless instructed to do so by Lenders in accordance
with this Agreement.

12.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents, and
may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by Agent
in connection with any act. Agent shall be entitled to refrain from any act
until it has received such instructions or assurances, and Agent shall not incur
liability to any Person by reason of so refraining. Instructions of Required
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 14.1.1. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.

12.1.5. Agent as Security Trustee. In this Agreement and the U.K. Security
Agreements, any rights and remedies exercisable by, any documents to be
delivered to, or any other indemnities or obligations in favor of Agent shall
be, as the case may be, exercisable by, delivered to, or be indemnities or other
obligations in favor of, Agent (or any other Person acting in such capacity) in
its capacity as security trustee of Secured Parties to the extent that the
rights, deliveries, indemnities or other obligations relate to the U.K. Security
Agreements or the security

 

178



--------------------------------------------------------------------------------

thereby created. Any obligations of Agent (or any other Person acting in such
capacity) in this Agreement and U.K. Security Agreements shall be obligations of
Agent in its capacity as security trustee of Secured Parties to the extent that
the obligations relate to the U.K. Security Agreements or the security thereby
created. Additionally, in its capacity as security trustee of Secured Parties
Agent (or any other Person acting in such capacity) shall have (i) all the
rights, remedies and benefits in favor of Agent contained in the provisions of
the whole of this Section 12; (ii) all the powers of an absolute owner of the
security constituted by the U.K. Security Agreements and (iii) all the rights,
remedies and powers granted to it and be subject to all the obligations and
duties owed by it under the U.K. Security Agreements and/or any of the Loan
Documents.

12.1.6. Appointment of Agent as Security Trustee. Each Secured Party hereby
appoints Agent to act as its trustee under and in relation to the U.K. Security
Agreements and to hold the assets subject to the security thereby created as
trustee for Secured Parties on the trusts and other terms contained in the U.K.
Security Agreements and each Secured Party hereby irrevocably authorizes Agent
in its capacity as security trustee of Secured Parties to exercise such rights,
remedies, powers and discretions as are specifically delegated to Agent as
security trustee of Secured Parties by the terms of the U.K. Security Agreements
together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto.

12.1.7. Liens. Any reference in this Agreement to Liens stated to be in favor of
Agent shall be construed so as to include a reference to Liens granted in favor
of Agent in its capacity as security trustee of Secured Parties.

12.1.8. Successors. Secured Parties agree that, if at any time that the Person
acting as security trustee of Secured Parties in respect of the U.K. Security
Agreements shall be a Person other than Agent, such other Person shall have the
rights, remedies, benefits and powers granted to Agent in its capacity as
security trustee of Secured Parties under this Agreement and the U.K. Security
Agreements.

12.1.9. Capacity. Nothing in Sections 12.1.5 to 12.1.8 shall require Agent in
its capacity as security trustee of Secured Parties under the U.K. Security
Agreements to act as a trustee at common law or to be holding any property on
trust, in any jurisdiction outside the U.K. which may not operate under
principles of trust or where such trust would not be recognized or its effects
would not be enforceable.

12.2 Agreements Regarding Collateral and Field Examination Reports.

12.2.1. Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a disposition permitted hereunder or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not have, when aggregated with all other released
Collateral under this clause (c) in any calendar year, a book value greater than
$5,000,000; or (d) with the written consent of all Lenders. Secured Parties
authorize Agent to subordinate its Liens to any Lien permitted under
Section 10.2.1(j). Agent shall have no obligation to assure that any Collateral
exists or is owned by a Borrower, or is cared for, protected, insured or
encumbered, nor to assure that Agent’s Liens

 

179



--------------------------------------------------------------------------------

have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

12.2.2. Possession of Collateral. Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control. If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3. Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon the applicable Obligors’ books and records as well as upon representations
of the applicable Obligors’ officers and employees; and (c) to keep all Reports
confidential and strictly for such Lender’s internal use, and not to distribute
any Report (or the contents thereof) to any Person (except: (i) to such Lender’s
Participants, attorneys and accountants, (ii) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates, or (iii) to the extent required by
Applicable Law or by any subpoena or other legal process) or use any Report in
any manner other than administration of the Loans and other Obligations. Each
Lender shall indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as from any Claims arising as a direct or
indirect result of Agent furnishing a Report to such Lender.

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals. Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC or PPSA sales or other
similar dispositions of Collateral or to assert any rights relating to any
Collateral.

 

180



--------------------------------------------------------------------------------

12.5 Ratable Sharing. No Lender shall set off against any Dominion Account
without the prior consent of Agent. If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.6.1, as applicable, such Lender shall forthwith purchase from
Agent, the U.S. Issuing Bank (if such Obligation is a U.S. Facility Obligation),
the Canadian Issuing Bank (if such Obligation is a Canadian Facility
Obligation), the German Issuing Bank (if such Obligation is a German Facility
Obligation), the U.K. Issuing Bank (if such Obligation is a U.K. Facility
Obligation), and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against any Dominion Account without the prior consent of the
Agent

12.6 Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE (OTHER THAN CLAIMS THAT ARE CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE), PROVIDED THAT ANY
CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR
AGENT (IN THE CAPACITY OF AGENT). In Agent’s discretion, it may reserve for any
Claims made against an Agent Indemnitee or Issuing Bank Indemnitee, and may
satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties. If Agent is sued by any Creditor Representative, debtor-in-possession
or other Person for any alleged preference or fraudulent transfer, then any
monies paid by Agent in settlement or satisfaction of such proceeding, together
with all interest, costs and expenses (including attorneys’ fees) incurred in
the defense of same, shall be promptly reimbursed to Agent by each Lender to the
extent of its Pro Rata share.

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or Obligor.
No Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents; the execution, validity, genuineness, effectiveness or enforceability
of any Loan Documents; the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectability of any Obligations; or the assets,

 

181



--------------------------------------------------------------------------------

liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8 Successor Agent and Co-Agents.

12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrower Agent. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a U.S. Lender or an Affiliate of a U.S.
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $200,000,000 and (provided no Default or Event of Default exists) is
reasonably acceptable to Borrower Agent. If no successor agent is appointed
prior to the effective date of the resignation of Agent, then Agent may appoint
a successor agent from among Lenders or, if no Lender accepts such role, Agent
may appoint Required Lenders as successor Agent. Upon acceptance by a successor
Agent of an appointment to serve as Agent hereunder, or upon appointment of
Required Lenders as successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent (including as security trustee of Secured Parties under the U.K. Security
Agreements) without further act, and the retiring Agent shall be discharged from
its duties and obligations hereunder but shall continue to have the benefits of
the indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by it
while Agent. Any successor to Bank of America by merger or acquisition of stock
or this loan shall continue to be Agent (including as security trustee of
Secured Parties under the U.K. Security Agreements) hereunder without further
act on the part of the parties hereto, unless such successor resigns as provided
above.

12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Secured Parties shall execute and
deliver such documents as Agent deems appropriate to vest any rights or remedies
in such agent. If any collateral agent or co-collateral agent shall die or
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate

 

182



--------------------------------------------------------------------------------

in LC Obligations hereunder. Each Secured Party has made such inquiries as it
feels necessary concerning the Loan Documents, Collateral and Obligors. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.10 Remittance of Payments and Collections.

12.10.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m.
(Applicable Time Zone) on a Business Day, payment shall be made by Lender not
later than 2:00 p.m. (Applicable Time Zone) on such day, and if request is made
after 11:00 a.m. (Applicable Time Zone), then payment shall be made by 11:00
a.m. (Applicable Time Zone) on the next Business Day. Payment by Agent to any
Secured Party shall be made by wire transfer, in the type of funds received by
Agent. Any such payment shall be subject to Agent’s right of offset for any
amounts due from such payee under the Loan Documents.

12.10.2. Failure to Pay. If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation. In no event shall Obligors be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.

12.10.3. Recovery of Payments. If Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it. If Agent determines at any time that
an amount received under any Loan Document must be returned to an Obligor or
paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.

12.11 Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders,” “U.S. Required Lenders,” “German
Required Lenders,” “U.K.

 

183



--------------------------------------------------------------------------------

Required Lenders,” “Canadian Required Lenders” or any similar term shall include
Bank of America, if applicable, in its capacity as a Lender. Bank of America and
its Affiliates may accept deposits from, lend money to, provide Bank Products
to, act as financial or other advisor to, and generally engage in any kind of
business with, Obligors and their Affiliates, as if Bank of America were not
Agent hereunder, without any duty to account therefor to Lenders. In their
individual capacities, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Secured
Party agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to any Secured Party, if acquired in such
individual capacity.

12.12 Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

12.13 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by Section 5.6 and this
Section 12. Each Secured Bank Product Provider shall indemnify and hold harmless
Agent Indemnitees, to the extent not reimbursed by Obligors, against all Claims
that may be incurred by or asserted against any Agent Indemnitee in connection
with such provider’s Secured Bank Product Obligations, unless such Claim is
caused by the gross negligence or willful misconduct of such Agent Indemnitee.

12.14 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 does not confer any rights or benefits upon Obligors or any
other Person. As between Obligors and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2 Participations.

13.2.1. Permitted Participants; Effect. Any Lender may, in the Ordinary Course
of Business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan

 

184



--------------------------------------------------------------------------------

Documents. Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Commitments for all purposes, all amounts payable by Obligors
shall be determined as if such Lender had not sold such participating interests,
and Obligors and Agent shall continue to deal solely and directly with such
Lender in connection with the Loan Documents. Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and Agent and the other Lenders shall not have any obligation or
liability to any such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrower Agent agrees otherwise in writing.

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Canadian Revolver Commitment Termination Date (if such Participant has an
interest in the Canadian Revolver Commitments), U.K. Revolver Commitment
Termination Date (if such Participant has an interest in the U.K. Revolver
Commitments), German Revolver Commitment Termination Date (if such Participant
has an interest in the German Revolver Commitments), or U.S. Revolver Commitment
Termination Date (if such Participant has an interest in the U.S. Revolver
Commitments), or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Commitment, or releases any
Borrower, Guarantor or substantial portion of the Collateral.

13.2.3. Benefit of Set-Off. Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3 Assignments.

13.3.1. Permitted Assignments.

(a) A Lender may assign to an Eligible Assignee any of its rights and
obligations under the Loan Documents, as long as (i) each assignment is of a
constant, and not a varying, percentage of the transferor Lender’s rights and
obligations under the Loan Documents and, in the case of a partial assignment,
is in a minimum principal amount of $10,000,000 (unless otherwise agreed by
Agent in its discretion) and integral multiples of $1,000,000 in excess of that
amount; (ii) except in the case of an assignment in whole of a Lender’s rights
and obligations, the aggregate amount of the Commitments retained by the
transferor Lender is at least $10,000,000 (unless otherwise agreed by Agent in
its discretion); and (iii) the parties to each such assignment shall execute and
deliver to Agent, for its acceptance and recording, an Assignment and
Acceptance. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to (x) any Federal Reserve Bank or the
United States Treasury as collateral

 

185



--------------------------------------------------------------------------------

security pursuant to Regulation A of the Board of Governors and any Operating
Circular issued by such Federal Reserve Bank, or (y) counterparties to swap
agreements relating to any Loans; provided, however, that any payment by
Obligors to the assigning Lender in respect of any Obligations assigned as
described in this sentence shall satisfy Obligors’ obligations hereunder to the
extent of such payment, and no such assignment shall release the assigning
Lender from its obligations hereunder.

(b) Notwithstanding anything contained herein to the contrary, no assignment may
be made unless after giving effect thereto:

(i) the percentage of each U.S. Lender’s U.S. Revolver Commitment to the
aggregate amount of all U.S. Revolver Commitments equals the percentage of such
Lender’s and such Lender’s Affiliates’: (1) Canadian Revolver Commitment to the
aggregate amount of all Canadian Revolver Commitments, (2) U.K. Revolver
Commitment to the aggregate amount of all U.K. Revolver Commitments, and
(3) German Revolver Commitment to the aggregate amount of all German Revolver
Commitments;

(ii) the percentage of each Canadian Lender’s Canadian Revolver Commitment to
the aggregate amount of all Canadian Revolver Commitments equals the percentage
of such Lender’s and such Lender’s Affiliates’: (1) U.S. Revolver Commitment to
the aggregate amount of all U.S. Revolver Commitments, (2) U.K. Revolver
Commitment to the aggregate amount of all U.K. Revolver Commitments, and
(3) German Revolver Commitment to the aggregate amount of all German Revolver
Commitments;

(iii) the percentage of each German Lender’s German Revolver Commitment to the
aggregate amount of all German Revolver Commitments equals the percentage of
such Lender’s and such Lender’s Affiliates’: (1) U.S. Revolver Commitment to the
aggregate amount of all U.S. Revolver Commitments, (2) U.K. Revolver Commitment
to the aggregate amount of all U.K. Revolver Commitments, and (3) Canadian
Revolver Commitment to the aggregate amount of all Canadian Revolver
Commitments; and

(iv) the percentage of each U.K. Lender’s U.K. Revolver Commitment to the
aggregate amount of all U.K. Revolver Commitments equals the percentage of such
Lender’s and such Lender’s Affiliates’: (1) U.S. Revolver Commitment to the
aggregate amount of all U.S. Revolver Commitments, (2) Canadian Revolver
Commitment to the aggregate amount of all Canadian Revolver Commitments, and
(3) German Revolver Commitment to the aggregate amount of all German Revolver
Commitments.

13.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements for issuance of replacement and/or new
Notes, as applicable.

 

186



--------------------------------------------------------------------------------

The transferee Lender shall comply with Section 5.10 and deliver, upon request,
an administrative questionnaire satisfactory to Agent.

13.3.3. Certain Assignees. No assignment or participation may be made to an
Obligor, Affiliate of an Obligor, Defaulting Lender or natural person. In
connection with any assignment by a Defaulting Lender, such assignment shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), (a) to satisfy all funding and payment liabilities then
owing by the Defaulting Lender hereunder, and (b) to acquire its Pro Rata share
of all Loans and LC Obligations. If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.

13.4 Replacement of Certain Lenders. If a Lender (a) fails to give its consent
to any amendment, waiver or action for which consent of all Lenders was required
and Required Lenders consented, or (b) is a Defaulting Lender, then, in addition
to any other rights and remedies that any Person may have, Agent or Borrower
Agent may, by notice to such Lender within 120 days after such event, require
such Lender to assign all of its rights and obligations under the Loan Documents
to Eligible Assignee(s), pursuant to appropriate Assignment and Acceptance(s),
within 20 days after the notice. Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of the Required Lenders
or of Agent (with the consent of Required Lenders) and each Obligor party to
such Loan Document; provided, however, that

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of each affected Issuing Bank, no
modification shall be effective with respect to any LC Obligations, Section 2.2,
Section 2.3, Section 2.4, or any other provision in a Loan Document that relates
to any rights, duties or discretion of such affected Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or

 

187



--------------------------------------------------------------------------------

fees payable to such Lender (except as provided in Section 4.2); (iii) extend
the Commitment of such Lender, or (iv) amend this clause (c);

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) extend the U.S.
Revolver Commitment Termination Date, the U.K. Revolver Commitment Termination
Date, the Canadian Revolver Commitment Termination Date, the German Revolver
Commitment Termination Date, or the Facility Termination Date, (ii) alter
Section 5.6, 7.1 (except to add Collateral), 12.5 or 14.1.1; (iii) amend the
definition of Pro Rata, Supermajority Lenders, or Required Lenders;
(iv) increase any advance rate; (v) release Collateral with a book value greater
than $5,000,000 during any calendar year, except as currently contemplated by
the Loan Documents; or (vi) release any Obligor from liability for any
Obligations;

(e) without the prior written consent of the Supermajority Lenders, no
modification shall be effective that would amend (i) the definition of U.S.
Borrowing Base (or any defined term used in such definition, including any
defined term used therein) to the extent that any such amendment results in more
credit being made available to U.S. Borrowers, (ii) the Canadian Borrowing Base
(or any defined term used in such definition, including any defined term used
therein) to the extent that any such amendment results in more credit being made
available to the Canadian Borrower, (iii) the German Borrowing Base (or any
defined term used in such definition, including any defined term used therein)
to the extent that any such amendment results in more credit being made
available to the German Borrower, or (iv) the U.K. Borrowing Base (or any
defined term used in such definition, including any defined term used therein)
to the extent that any such amendment results in more credit being made
available to the U.K. Borrower;

(f) without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.6;

(g) without the prior written consent of all Lenders, (i) the Obligations shall
not be subordinated to any other obligations, and (ii) Agent shall not agree to
subordinate its Liens in the Collateral to any other Liens except to the extent
contemplated by Section 12.2.1;

(h) without the prior written consent of all: (i) U.S. Lenders, amend the
definition of U.S. Required Lenders, (ii) Canadian Lenders, amend the definition
of Canadian Required Lenders, (iii) U.K. Lenders, amend the definition of U.K.
Required Lenders, and (iv) German Lenders, amend the definition of German
Required Term Lenders; and

(i) if Real Estate secures any Obligations, no modification of a Loan Document
shall add, increase, renew or extend any credit line hereunder until the
completion of flood diligence and documentation as required by all Flood Laws.

14.1.2. Limitations. The agreement of Obligors shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Banks as among themselves.
Only the consent of the parties to the Fee Letters or any agreement relating to
a Bank Product shall be required for any modification of such agreement, and any
non-Lender that is party to a Bank Product agreement shall have no right to
participate in any manner in modification of any other Loan Document. Any waiver
or

 

188



--------------------------------------------------------------------------------

consent granted by Agent or Lenders hereunder shall be effective only if in
writing and only for the matter specified.

14.1.3. Payment for Consents. No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2 Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

14.3 Notices and Communications.

14.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the mail, with first-class postage pre-paid, addressed to the
applicable address; or (c) if given by personal delivery, when duly delivered to
the notice address with receipt acknowledged. Notwithstanding the foregoing, no
notice to Agent pursuant to Section 2.1.4, 2.2, 2.3, 2.4, 3.1.2, or 4.1.1 shall
be effective until actually received by the individual to whose attention at
Agent such notice is required to be sent. Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Borrower Agent shall be deemed received by all Obligors.

14.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4. Agent and Lenders make no assurances as
to the privacy and security of electronic communications. Electronic and voice
mail may not be used as effective notice under the Loan Documents.

14.3.3. Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Obligor even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as

 

189



--------------------------------------------------------------------------------

understood by the recipient, varied from a later confirmation. Each Obligor
shall indemnify and hold harmless each Indemnitee from any liabilities, losses,
costs and expenses arising from any telephonic communication purportedly given
by or on behalf of an Obligor.

14.4 Performance of Obligors’ Obligations. Agent may, in its discretion at any
time and from time to time, at the applicable Borrowers’ expense, pay any amount
or do any act required of an Obligor under any Loan Documents or otherwise
lawfully requested by Agent to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien. All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section shall be reimbursed to Agent by Borrowers, on demand,
with interest from the date incurred to the date of payment thereof at the
Default Rate applicable to U.S. Base Rate Revolver Loans. Any payment made or
action taken by Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

14.5 Credit Inquiries. Each Obligor hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Obligor or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.

14.9 Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

190



--------------------------------------------------------------------------------

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, association, joint venture or
any other kind of entity, nor to constitute control of any Obligor.

14.11 Lender Loss Sharing Agreement.

(a) Definitions. As used in this Section 14.11, the following terms shall have
the following meanings:

(i) CAM: the mechanism for the allocation and exchange of interests in the
Loans, participations in Letters of Credit and collections thereunder
established under Section 14.11(b).

(ii) CAM Exchange: the exchange of the U.S. Lenders’ interests, the U.K.
Lenders’ interests, the German Lenders’ interests and the Canadian Lenders’
interests provided for in Section 14.11(b).

(iii) CAM Exchange Date: the first date after the Closing Date on which there
shall occur (a) any event described in Section 11.1(j) with respect to any
Borrower, or (b) an acceleration of Loans and termination of the Commitments
pursuant to Section 11.2.

(iv) CAM Percentage: as to each Lender, a fraction, (a) the numerator of which
shall be the aggregate amount of such Lender’s Revolver Commitments immediately
prior to the CAM Exchange Date and the termination of the Revolver Commitments,
and (b) the denominator of which shall be the amount of the Revolver Commitments
of all the Lenders immediately prior to the CAM Exchange Date and the
termination of the Revolver Commitments.

(v) Designated Obligations: all Obligations of the Borrowers with respect to
(a) principal and interest under the U.S. Revolver Loans, U.K. Revolver Loans,
Canadian Revolver Loans, German Revolver Loans, Overadvance Loans and Protective
Advances, (b) unreimbursed drawings under Letters of Credit and interest
thereon, and (c) fees under Sections 3.2.1, 3.2.2(a), 3.2.3(a), and 3.2.4(a).

(vi) Revolver Facilities: the facility established under the U.S. Revolver
Commitments, the U.K. Revolver Commitments, the German Revolver Commitments, and
the Canadian Revolver Commitments, and Revolver Facility means any one of such
Revolver Facilities.

(b) CAM Exchange.

(i) On the CAM Exchange Date,

 

191



--------------------------------------------------------------------------------

(A) the U.S. Revolver Commitments, the U.K. Revolver Commitments, the German
Revolver Commitments, and the Canadian Revolver Commitments shall have
terminated in accordance with Section 11.2,

(B) each U.S. Lender shall fund its participation in any outstanding Protective
Advances in accordance with Section 2.1.6, each U.K. Lender shall fund its
participation in any outstanding Protective Advances in accordance with
Section 2.1.6, each German Lender shall fund its participation in any
outstanding Protective Advances in accordance with Section 2.1.6, and each
Canadian Lender shall fund its participation in any outstanding Protective
Advances in accordance with Section 2.1.6,

(C) each U.S. Lender shall fund its participation in any unreimbursed drawings
made under the applicable Letters of Credit pursuant to Section 2.3.2(b), each
Canadian Lender shall fund its participation in any unreimbursed drawings made
under the applicable Letters of Credit pursuant to Section 2.4.2(b), each German
Lender shall fund its participation in any unreimbursed drawings made under the
applicable Letters of Credit pursuant to Section 2.5.2(b), and each U.K. Lender
shall fund its participation in any unreimbursed drawings made under the
applicable Letters of Credit pursuant to Section 2.2.2(b), and

(D) the Lenders shall purchase at par interests (in Dollars) in the Designated
Obligations under each Revolver Facility (and shall make payments to Agent for
reallocation to other Lenders to the extent necessary to give effect to such
purchases) and shall assume the obligations to reimburse the applicable Issuing
Bank for unreimbursed drawings under outstanding Letters of Credit under such
Revolver Facility such that, in lieu of the interests of each Lender in the
Designated Obligations under the U.S. Revolver Commitments, the U.K. Revolver
Commitments, the German Revolver Commitments, and the Canadian Revolver
Commitments in which it shall participate immediately prior to the CAM Exchange
Date, such Lender shall own an interest equal to such Lender’s CAM Percentage in
each component of the Designated Obligations immediately following the CAM
Exchange.

(ii) Each Lender and each Person acquiring a participation from any Lender as
contemplated by Section 13.2 hereby consents and agrees to the CAM Exchange.
Each Borrower agrees from time to time to execute and deliver to Lenders all
such promissory notes and other instruments and documents as Agent shall
reasonably request to evidence and confirm the respective interests and
obligations of Lenders after giving effect to the CAM Exchange, and each Lender
agrees to surrender any promissory notes originally received by it in connection
with its Loans under this Agreement to Agent against delivery of any promissory
notes so executed and delivered; provided that the failure of any Lender to
deliver or accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

 

192



--------------------------------------------------------------------------------

(iii) As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by Agent pursuant to any Loan Document in respect of any
of the Designated Obligations shall be distributed to Lenders, pro rata in
accordance with their respective CAM Percentages.

(iv) In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by any Issuing Bank that is not reimbursed
by the applicable Borrowers, then each Lender shall promptly reimburse such
Issuing Bank for its CAM Percentage of such unreimbursed payment.

(c) Notwithstanding any other provision of this Section 14.11, Agent and each
Lender agree that if Agent or a Lender is required under Applicable Law to
withhold or deduct any taxes or other amounts from payments made by it hereunder
or as a result hereof, such Person shall be entitled to withhold or deduct such
amounts and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify Agent or any
Lender with respect to such amounts and without any other obligation of gross up
or offset with respect thereto and there shall be no recourse whatsoever by
Agent or any Lender subject to such withholding to Agent or any other Lender
making such withholding and paying over such amounts, but without diminution of
the rights of Agent or such Lender subject to such withholding as against
Borrowers and the other Obligors to the extent (if any) provided in this
Agreement and the other Loan Documents. Any amounts so withheld or deducted
shall be treated as, for the purpose of this Section 14.11, having been paid to
Agent or such Lender with respect to which such withholding or deduction was
made.

14.12 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Obligors and such Person;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.

14.13 Confidentiality. Each of Agent, Lenders and Issuing Banks shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and

 

193



--------------------------------------------------------------------------------

representatives (provided such Persons are informed of the confidential nature
of the Information and instructed to keep it confidential); (b) to the extent
requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Obligations;
(f) subject to an agreement containing provisions substantially the same as this
Section, to any Transferee or any actual or prospective party (or its advisors)
to any Bank Product; (g) with the consent of Borrower Agent; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender, any Issuing
Bank or any of their Affiliates on a nonconfidential basis from a source other
than Obligors. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of Obligors and a general description of Obligors’
businesses, and may use Obligors’ logos, trademarks or product photographs in
advertising materials. As used herein, “Information” means all information
received from an Obligor or Subsidiary relating to it or its business that is
identified as confidential when delivered. Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises the same degree of care that it accords its own
confidential information. Each of Agent, Lenders and Issuing Banks acknowledges
that (i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal,
state, provincial and territorial securities laws.

14.14 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW AND FEDERAL LAWS RELATING
TO NATIONAL BANKS).

14.15 Consent to Forum; Judicial Reference; Bail-In of EEA Financial
Institutions.

14.15.1. Forum. EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT. EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT
IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law. Nothing in this Agreement shall be
deemed to preclude enforcement by Agent of any judgment or order obtained in any
forum or jurisdiction.

 

194



--------------------------------------------------------------------------------

14.15.2. Judicial Reference. If any controversy or claim among the parties
relating in any way to any Obligations or Loan Documents, including any alleged
tort, shall be pending before any court sitting in or with jurisdiction over
California or applying California law, then at the request of any party such
proceeding shall be referred by the court to a referee (who shall be an active
or retired judge) to hear and determine all issues in such proceeding (whether
of fact or law) and to report a statement of decision for adoption by the court.
Nothing in this Section shall limit any right of Agent or any other Secured
Party to exercise self-help remedies, such as setoff, foreclosure or sale of any
Collateral, or to obtain provisional or ancillary remedies from a court of
competent jurisdiction before, during or after any judicial reference. The
exercise of a remedy does not waive the right of any party to resort to judicial
reference. At Agent’s option, foreclosure under a mortgage or deed of trust may
be accomplished either by exercise of power of sale thereunder or by judicial
foreclosure.

14.15.3. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that, with respect to any Secured
Party that is an EEA Financial Institution, any unsecured liability of such
Secured Party arising under a Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and each party hereto agrees
and consents to, and acknowledges and agrees to be bound by, (a) the application
of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
such liability which may be payable to it by such Secured Party; and (b) the
effects of any Bail-in Action on any such liability, including (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent, or a bridge institution
that may be issued to the party or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under any Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of any
Write-Down and Conversion Powers.

14.16 Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, any
Issuing Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Obligor acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Banks and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Obligors. Each Obligor has
reviewed the foregoing waivers with its legal

 

195



--------------------------------------------------------------------------------

counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

14.17 Patriot Act and AML Legislation Notice. Agent and Lenders hereby notify
Obligors that pursuant to the requirements of the Patriot Act, the Proceeds of
Crime Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” policies, regulations, laws or rules
(the Proceeds of Crime Act and such other applicable policies, regulations, laws
or rules, collectively, including any guidelines or orders thereunder, “AML
Legislation”), Agent and Lenders are required to obtain, verify and record
information that identifies each Obligor, including its legal name, address, tax
ID number and other information that will allow Agent and Lenders to identify it
in accordance with the Patriot Act and the AML Legislation. Agent and Lenders
will also require information regarding each personal guarantor, if any, and may
require information regarding Obligors’ management and owners, such as legal
name, address, social security number and date of birth. Each Obligor shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by Agent, Issuing Bank, any
Lender or any prospective assignee or participant of a Lender, in order to
comply with any “know your customer,” anti-money laundering rules and
regulations, or other requirements of Applicable Law, including the Patriot Act,
the Beneficial Ownership Regulation and/or the applicable AML Legislation,
whether now or hereafter in existence.

14.18 Canadian Anti-Money Laundering Legislation. If the Agent has ascertained
the identity of any Canadian Facility Obligor or any authorized signatories of
any Canadian Facility Obligor for the purposes of applicable AML Legislation,
then the Agent: (a) shall be deemed to have done so as an agent for each
Canadian Lender, and this Agreement shall constitute a “written agreement” in
such regard between each Canadian Lender and the Agent within the meaning of the
applicable AML Legislation; and (b) shall provide to each Canadian Lender copies
of all information obtained in such regard without any representation or
warranty as to its accuracy or completeness. Notwithstanding the preceding
sentence and except as may otherwise be agreed in writing, each of the Canadian
Lenders agrees that Agent has no obligation to ascertain the identity of the
Canadian Facility Obligors or any authorized signatories of the Canadian
Facility Obligors on behalf of any Canadian Lender, or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Facility Obligor or any such authorized signatory in doing so.

14.19 Parallel Debt Undertaking.

14.19.1. The parallel debt undertaking created hereunder (“Parallel Debt
Undertaking”) (abstraktes Schuldanerkenntnis) is constituted in order to secure
the prompt and complete satisfaction of any of the respective German Borrower’s
German Facility Obligations. The Parallel Debt Undertaking shall also cover any
future extension, prolongation, increase or novation of the German Facility
Obligations.

14.19.2. For the purposes of taking and ensuring the continuing validity of
security under those security documents subject to the laws of (or to the extent
affecting assets situated in) Germany and such other jurisdictions as the
Secured Parties and the Obligors (each acting reasonably) agree, notwithstanding
any contrary provision in this Agreement:

 

196



--------------------------------------------------------------------------------

(a) each Obligor undertakes (such undertakings, the “Parallel Obligations”) to
pay to the Agent amounts equal to all present and future amounts owing by it to
the Secured Parties under the Loan Documents (“Original Obligations”);

(b) the Agent shall have its own independent right to demand and receive payment
under the Parallel Obligations;

(c) the Parallel Obligations shall, subject to clause (d) below, not limit or
affect the existence of the Original Obligations for which the Secured Parties
shall have an independent right to demand payment;

(d) notwithstanding clauses (b) and (c) above, payment by the Obligor of its
Parallel Obligations shall to the same extent decrease and be a good discharge
of the corresponding Original Obligations owing to the relevant Secured Parties
and payment by an Obligor of its Original Obligations to the relevant Secured
Parties shall to the same extent decrease and be a good discharge of the
Parallel Obligations owing by it to the Agent;

(e) the Parallel Obligations are owed to the Agent in its own name on behalf of
itself and not as agent or representative of any other person nor as trustee;

(f) without limiting or affecting the Agent’s right to protect, preserve or
enforce its rights under any Loan Document, the Agent undertakes to each of the
Secured Parties not to exercise its rights in respect of the Parallel
Obligations without the consent of the relevant Secured Parties; and

(g) the Agent shall distribute any amount so received to the Secured Parties in
accordance with the terms of this Agreement as if such amounts had been received
in respect of the Original Obligations.

14.19.3. Upon complete and irrevocable satisfaction of the German Facility
Obligations, the Agent shall without undue delay at the cost and expense of the
Obligors release the Parallel Debt Undertaking.

14.20 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Obligor
for liquidation or reorganization, should any Obligor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of such Obligor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference”,
“fraudulent conveyance” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

14.21 Nonliability of Lenders. Neither the Agent, any Issuing Bank nor any
Lender undertakes any responsibility to any Obligor to review or inform any
Obligor of any matter in connection with any phase of any Obligor’s business or
operations. Each Obligor agrees, on behalf

 

197



--------------------------------------------------------------------------------

of itself and each other Obligor, that neither the Agent, any Issuing Bank nor
any Lender shall have liability to any Obligor (whether sounding in tort,
contract or otherwise) for losses suffered by any Obligor in connection with,
arising out of or in any way related to any of the transactions contemplated and
the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final,
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought or a breach of obligations under this Agreement by the party
from which recovery is sought. NEITHER THE AGENT NOR ANY LENDER SHALL BE LIABLE
FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER
MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT.

14.22 Know Your Customer. Nothing in this Agreement shall oblige the Agent to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent.

14.23 Amendment and Restatement.

14.23.1. This Agreement amends and restates in its entirety the Third Amended
and Restated Loan Agreement and, upon the effectiveness of this Agreement, the
terms and provisions of the Third Amended and Restated Loan Agreement shall,
subject to Section 14.23.3, be superseded hereby.

14.23.2. Notwithstanding the amendment and restatement of the Third Amended and
Restated Loan Agreement by this Agreement, all of the Obligations under the
Third Amended and Restated Loan Agreement which remain outstanding as of the
date hereof, shall constitute Obligations owing hereunder. This Agreement is
given in substitution for the Third Amended and Restated Loan Agreement, and not
as payment of the Obligations of the Borrowers thereunder, and is in no way
intended to constitute a novation of the Third Amended and Restated Loan
Agreement.

14.23.3. Upon the effectiveness of this Agreement, unless the context otherwise
requires, each reference to the Third Amended and Restated Loan Agreement in any
of the Loan Documents and in each document, instrument or agreement executed
and/or delivered in connection therewith shall mean and be a reference to this
Agreement. Except as expressly modified as of the Closing Date, all of the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. Without limiting the generality of the foregoing, all security
interests, pledges, assignments and other Liens and Guarantees previously
granted by any Obligor pursuant to the Loan Documents executed and delivered in
connection with the Original Loan Agreement, the Original Amended and Restated
Loan Agreement, the Second Amended and Restated Loan Agreement or the Third
Amended and Restated Loan Agreement are hereby reaffirmed, ratified, renewed and
continued, and all such security interests, pledges, assignments and other Liens
and Guarantees shall remain in full force and effect as security for the
Obligations on and after the Closing Date.

 

198



--------------------------------------------------------------------------------

14.24 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the priority of the Lien and security interest granted to the Agent pursuant to
any Loan Document and the exercise of any right or remedy in respect of the
Collateral by the Agent (or any Secured Party) hereunder or under any other Loan
Document are subject to the provisions of the Intercreditor Agreement and in the
event of any conflict between the terms of the Intercreditor Agreement and any
Loan Document, the terms of the Intercreditor Agreement shall govern and
control. Notwithstanding anything herein to the contrary, prior to the Discharge
of Term Loan Obligations (as defined in the Intercreditor Agreement), (i) the
delivery or granting of “control” (as defined in the UCC) to the extent only one
Person can be granted “control” therein under applicable law of any Term Loan
Collateral (as defined in the Intercreditor Agreement) by the Term Loan
Collateral Agent pursuant to the terms of the Term Loan Collateral Documents (as
defined in the Intercreditor Agreement) shall satisfy any such “control”
requirement hereunder or under any other Loan Document with respect to any Term
Loan Collateral to the extent that such “control” is consistent with the terms
of the Intercreditor Agreement and (ii) the possession of any Term Loan
Collateral by the Term Loan Collateral Agent pursuant to the terms of the Term
Loan Collateral Documents shall satisfy any such possession requirement
hereunder or under any other Loan Document with respect to Term Loan Collateral
to the extent that such possession is consistent with the terms of the
Intercreditor Agreement.

[Remainder of page intentionally left blank; signatures begin on following page]

 

199



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

OBLIGORS:

 

CALLAWAY GOLF COMPANY,

a Delaware corporation

By:

 

/s/ Brian P. Lynch

Name: Brian P. Lynch

Title: Executive Vice President and Chief Financial Officer

Address for Borrower Agent:

 

Callaway Golf Company

2180 Rutherford Road

Carlsbad, CA 92008

Attention: Brian P. Lynch

Telephone: (760) 804-4056

Email: Brian.Lynch@callawaygolf.com

 

With a copy to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193

Attention: Aaron F. Adams

Facsimile: (212) 351-2494

Email: AFAdams@gibsondunn.com

CALLAWAY GOLF SALES COMPANY,
a California corporation

By:

 

/s/ Jennifer L. Thomas

Name: Jennifer L. Thomas

Title: Chief Financial Officer and Treasurer

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

CALLAWAY GOLF BALL OPERATIONS, INC.,

a Delaware corporation

By:

 

/s/ Jennifer L. Thomas

Name: Jennifer L. Thomas

Title: Treasurer

OGIO INTERNATIONAL, INC.,

a Utah corporation

By:

 

/s/ Patrick S. Burke

Name: Patrick S. Burke

Title: Vice President and Treasurer

TRAVISMATHEW, LLC,

a California limited liability company

By:

 

/s/ Patrick S. Burke

Name: Patrick S. Burke

Title: Treasurer

CALLAWAY GOLF INTERACTIVE, INC.

a Texas corporation

By:

 

/s/ Jennifer L. Thomas

Name: Jennifer L. Thomas

Title: Chief Financial Officer

CALLAWAY GOLF INTERNATIONAL SALES COMPANY,

a California corporation

By:

 

/s/ Patrick S. Burke

Name: Patrick S. Burke

Title: President

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

CALLAWAY GOLF CANADA LTD.,

a Canada corporation

By:

 

/s/ Patrick S. Burke

Name: Patrick S. Burke

Title: Director

CALLAWAY GOLF EUROPE LTD.,

a company organized under the laws of England and Wales

By:

 

/s/ Patrick S. Burke

Name: Patrick S. Burke

Title: Director

By:

 

/s/ Neil Howie

Name: Neil Howie

Title: Director

CALLAWAY GOLF EUROPEAN HOLDING COMPANY LIMITED,

a company limited by shares incorporated under the laws of England and Wales

By:

 

/s/ Neil Howie

Name: Neil Howie

Title: Director

By:

 

/s/ Steven Gluyas

Name: Steven Gluyas

Title: Director

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

CALLAWAY GERMANY HOLDCO GMBH,

a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany

By:

 

/s/ Patrick S. Burke

Name: Patrick S. Burke

Title: Managing Director

By:

 

/s/ Melody Harris-Jensbach

Name: Melody Harris-Jensbach

Title: Managing Director

JW STARGAZER HOLDING GMBH,
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany

By:

 

/s/ Melody Harris-Jensbach

Name: Melody Harris-Jensbach

Title: Managing Director

By:

 

/s/ Jörg Wahlers

Name: Jörg Wahlers

Title: Managing Director

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

SKYRAGER GMBH,
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany

By:

 

/s/ Melody Harris-Jensbach

Name: Melody Harris-Jensbach

Title: Managing Director

By:

 

/s/ Jörg Wahlers

Name: Jörg Wahlers

Title: Managing Director

JACK WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA,
a partnership limited by shares (Kommanditgesellschaft auf Aktien) under the
laws of the Federal Republic of Germany, acting through its managing partner,
SKYRAGER GMBH

By:

 

/s/ Melody Harris-Jensbach

Name: Melody Harris-Jensbach

Title: Managing Director

By:

 

/s/ Jörg Wahlers

Name: Jörg Wahlers

Title: Managing Director

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

JACK WOLFSKIN RETAIL GMBH,
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany

By:

 

/s/ Melody Harris-Jensbach

Name: Melody Harris-Jensbach

Title: Managing Director

By:

 

/s/ Jörg Wahlers

Name: Jörg Wahlers

Title: Managing Director

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS BANK OF AMERICA, N.A., as Agent and as a U.S. Lender

By:

 

/s/ James Fallahay

Name: James Fallahay

Title: Senior Vice President

 

Address:

 

Bank of America, N.A.

520 Newport Center Drive, Ste. 900

Newport Beach, CA 92660

Attn: James Fallahay

E-Mail: james.fallahay@baml.com

Telecopy: (415) 228-5278

 

With a copy to:

 

Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California 90071-3132
Attn: Marshall Stoddard, Jr., Esq.

E-Mail: mstoddard@morganlewis.com
Telecopy: (213) 612-2501

BANK OF AMERICA, N.A.

(acting through its London branch), as a U.K.

Lender and a German Lender

By:

 

/s/ James Fallahay

Name: James Fallahay

Title: Senior Vice President

 

Address:

 

Bank of America, N.A.

520 Newport Center Drive, Ste. 900

Newport Beach, CA 92660

Attn: James Fallahay

E-Mail: james.fallahay@baml.com

Telecopy: (415) 228-5278

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

(acting through its Canada branch), as a Canadian Lender

By:

 

/s/ Sylwia Durkiewicz

Name: Sylwia Durkiewicz

Title: Vice President

 

Address:

 

181 Bay Street, Suite 400

Toronto, ON, M5J 2V8

Attention: Sylwia Durkiewicz

E-Mail: Sylwia.durkiewicz@baml.com

Telecopier No.: 312-453-4041

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a U.S. Lender, a Canadian Lender, a U.K. Lender, and a German
Lender

By:

 

/s/ Dan Chubb

Name: Dan Chubb

Title: Director

 

Address: On File with Agent

 

MUFG UNION BANK N.A.,

as a U.S. Lender, a Canadian Lender, a U.K. Lender, and a German Lender

By:

 

/s/ Peter Ehlinger

Name: Peter Ehlinger

Title: Vice President

 

Address: On File with Agent

JPMORGAN CHASE BANK, N.A., as a U.S. Lender

By:

 

/s/ Lynn Braun

Name: Lynn Braun

Title: Executive Director

 

Address:

 

2029 Century Park East, Suite 3800

Los Angeles, CA 90067

Attention: Lynn Braun

E-Mail: lynn.m.braun@jpmorgan.com

Telecopier No.: (310) 860-7260

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a U.K. Lender and a German Lender

By:

 

/s/ Kennedy Capin

Name: Kennedy Capin

Title: Authorized Officer

 

Address:

 

25 Bank Street, Canary Wharf

London, E14 5JP

Attention: Kennedy Capin

E-Mail: kennedy.a.capin@jpmorgan.com

Telecopier No.: +44 (0)20 3493 1365

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Lender

By:

 

/s/ Auggie Marchetti

Name: Auggie Marchetti

Title: Authorized Officer

 

Address:

 

66 Wellington St. W., 45th Floor

Toronto, Ontario M5E 2E7

Attention: Auggie Marchetti

E-Mail: Agostino.a.marchetti@jpmorgan.com

[Signature Page to Fourth Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Fourth Amended and Restated

Loan and Security Agreement

CANADIAN REVOLVER NOTE

 

[Date]

     $    New York, New York

CALLAWAY GOLF CANADA LTD., a Canadian corporation (the “Canadian Borrower”), for
value received, hereby unconditionally promises to pay to the order of
                                                  (the “Canadian Lender”), the
principal sum of                                                   DOLLARS
($                        ), or such lesser amount as may be advanced by or owed
to the Canadian Lender as Canadian Revolver Loans and owing as Canadian LC
Obligations from time to time under the Loan Agreement described below, together
with all accrued and unpaid interest thereon. Terms are used herein as defined
in the Fourth Amended and Restated Loan and Security Agreement, dated as of
May 17, 2019, among Callaway Golf Company, Callaway Golf Sales Company, Callaway
Golf Ball Operations, Inc., Ogio International, Inc., travisMathew, LLC,
Callaway Golf Europe Ltd., JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co.
KGaA, the Canadian Borrower, certain Affiliates of the Canadian Borrower, Bank
of America, N.A., as Agent, the Canadian Lender and certain other financial
institutions, as such agreement may be amended, modified, supplemented, renewed
or extended from time to time (the “Loan Agreement”).

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Canadian Revolver Loans and Canadian LC Obligations under the
Loan Agreement, to which reference is made for a statement of the rights and
obligations of the Canadian Lender and the duties and obligations of the
Canadian Borrower. The Loan Agreement contains provisions for acceleration of
the maturity of this Note upon the happening of certain stated events, and for
the borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by the Canadian Borrower to record
on a schedule annexed to this Note (or on a supplemental schedule) the amounts
owing with respect to Canadian Revolver Loans and Canadian LC Obligations, and
the payment thereof. Failure to make any notation, however, shall not affect the
rights of the holder of this Note or any obligations of the Canadian Borrower
hereunder or under any other Loan Documents.

Time is of the essence of this Note. The Canadian Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. The Canadian Borrower agrees to pay,
and to save the holder of this Note harmless against, any liability for the
payment of all costs and expenses in connection therewith (including without
limitation reasonable attorneys’ fees) if this Note is collected by or through
an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by the Canadian Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to the



--------------------------------------------------------------------------------

Canadian Borrower or credited as a payment of principal, in accordance with the
Loan Agreement. It is the intent hereof that the Canadian Borrower not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Canadian Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

CALLAWAY GOLF CANADA LTD.,

a Canadian corporation

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Fourth Amended and Restated

Loan and Security Agreement

U.S. REVOLVER NOTE

 

[Date]

     $                                         New York, New York

CALLAWAY GOLF COMPANY, a Delaware corporation, CALLAWAY GOLF SALES COMPANY, a
California corporation, CALLAWAY GOLF BALL OPERATIONS, INC., a Delaware
corporation, OGIO INTERNATIONAL, INC., a Utah corporation, and TRAVISMATHEW,
LLC, a California limited liability company (collectively, “U.S. Borrowers”),
for value received, hereby unconditionally promise to pay, on a joint and
several basis, to the order of                              (“U.S. Lender”), the
principal sum of                          DOLLARS ($                    ), or
such lesser amount as may be advanced by U.S. Lender as U.S. Revolver Loans and
owing as U.S. LC Obligations from time to time under the Loan Agreement
described below, together with all accrued and unpaid interest thereon. Terms
are used herein as defined in the Fourth Amended and Restated Loan and Security
Agreement, dated as of May 17, 2019, among U.S. Borrowers, Callaway Golf Canada
Ltd., Callaway Golf Europe Ltd., JACK WOLFSKIN Ausrüstung für Draussen GmbH &
Co. KGaA, certain Affiliates of U.S. Borrowers, Bank of America, N.A., as Agent,
U.S. Lender, and certain other financial institutions, as such agreement may be
amended, modified, supplemented, renewed or extended from time to time (the
“Loan Agreement”).

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences U.S. Revolver Loans and U.S. LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of U.S. Lender and the duties and obligations of U.S. Borrowers. The
Loan Agreement contains provisions for acceleration of the maturity of this Note
upon the happening of certain stated events, and for the borrowing, prepayment
and reborrowing of amounts upon specified terms and conditions.

The holder of this Note is hereby authorized by U.S. Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to U.S. Revolver Loans and U.S. LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of U.S. Borrowers hereunder or under
any other Loan Documents.

Time is of the essence of this Note. Each U.S. Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. U.S. Borrowers jointly and severally
agree to pay, and to save the holder of this Note harmless against, any
liability for the payment of all costs and expenses in connection therewith
(including without limitation reasonable attorneys’ fees) if this Note is
collected by or through an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this



--------------------------------------------------------------------------------

Note for the use, forbearance or detention of money advanced hereunder exceed
the highest lawful rate permitted under Applicable Law. If any such excess
amount is inadvertently paid by U.S. Borrowers or inadvertently received by the
holder of this Note, such excess shall be returned to U.S. Borrowers or credited
as a payment of principal, in accordance with the Loan Agreement. It is the
intent hereof that U.S. Borrowers not pay or contract to pay, and that holder of
this Note not receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by U.S.
Borrowers under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

Attest:

 

CALLAWAY GOLF COMPANY,

a Delaware corporation

     

Secretary

     

By

 

        

[Seal]

   

Title:

Attest:

 

CALLAWAY GOLF SALES COMPANY,

a California corporation

     

Secretary

     

By

 

        

[Seal]

   

Title:

Attest:

 

CALLAWAY GOLF BALL OPERATIONS, INC.,

a Delaware corporation

     

Secretary

     

By

 

        

[Seal]

   

Title:



--------------------------------------------------------------------------------

Attest:

   

OGIO INTERNATIONAL, INC.,

a Utah corporation

       

Secretary

         

By

   

[Seal]

     

Title:

Attest:

   

TRAVISMATHEW, LLC,

a California limited liability company

       

Secretary

         

By

   

[Seal]

     

Title:



--------------------------------------------------------------------------------

EXHIBIT A-3

to

Fourth Amended and Restated

Loan and Security Agreement

U.K. REVOLVER NOTE

 

[Date]

     $    New York, New York

CALLAWAY GOLF EUROPE LTD., a company organized under the laws of England and
Wales (the “U.K. Borrower”), for value received, hereby unconditionally promises
to pay to the order of                                          (the “U.K.
Lender”), the principal sum of                                          
                    DOLLARS ($                    ), or such lesser amount as
may be advanced by or owed to the U.K. Lender as U.K. Revolver Loans and owing
as U.K. LC Obligations from time to time under the Loan Agreement described
below, together with all accrued and unpaid interest thereon. Terms are used
herein as defined in the Fourth Amended and Restated Loan and Security
Agreement, dated as of May 17, 2019, among Callaway Golf Company, Callaway Golf
Sales Company, Callaway Golf Ball Operations, Inc., Ogio International, Inc.,
travisMathew, LLC, Callaway Golf Canada Ltd., JACK WOLFSKIN Ausrüstung für
Draussen GmbH & Co. KGaA, the U.K. Borrower, certain Affiliates of the U.K.
Borrower, Bank of America, N.A., as Agent, the U.K. Lender and certain other
financial institutions, as such agreement may be amended, modified,
supplemented, renewed or extended from time to time (the “Loan Agreement”).

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences U.K. Revolver Loans and U.K. LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of the U.K. Lender and the duties and obligations of the U.K.
Borrower. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by the U.K. Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to U.K. Revolver Loans and U.K. LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of the U.K. Borrower hereunder or
under any other Loan Documents.

Time is of the essence of this Note. The U.K. Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. The U.K. Borrower agrees to pay, and
to save the holder of this Note harmless against, any liability for the payment
of all costs and expenses in connection therewith (including without limitation
reasonable attorneys’ fees) if this Note is collected by or through an
attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by the U.K. Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to the U.K. Borrower or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that the U.K. Borrower not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the U.K. Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

CALLAWAY GOLF EUROPE LTD.,

a company organized under the laws of England and Wales,

 

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT A-4

to

Fourth Amended and Restated

Loan and Security Agreement

GERMAN REVOLVER NOTE

 

[Date]

   $                                                 New York, New York

JACK WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA, a partnership limited by
shares (Kommanditgesellschaft auf Aktien) under the laws of the Federal Republic
of Germany (the “German Borrower”), for value received, hereby unconditionally
promises to pay to the order of                                          
        (the “German Lender”), the principal sum of
                                                  DOLLARS
($                    ), or such lesser amount as may be advanced by or owed to
the German Lender as German Revolver Loans and owing as German LC Obligations
from time to time under the Loan Agreement described below, together with all
accrued and unpaid interest thereon. Terms are used herein as defined in the
Fourth Amended and Restated Loan and Security Agreement, dated as of May 17,
2019, among Callaway Golf Company, Callaway Golf Sales Company, Callaway Golf
Ball Operations, Inc., Ogio International, Inc., travisMathew, LLC, Callaway
Golf Canada Ltd., Callaway Golf Europe Ltd., the German Borrower, certain
Affiliates of the German Borrower, Bank of America, N.A., as Agent, the German
Lender and certain other financial institutions, as such agreement may be
amended, modified, supplemented, renewed or extended from time to time (the
“Loan Agreement”).

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences German Revolver Loans and German LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of the German Lender and the duties and obligations of the German
Borrower. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by the German Borrower to record on
a schedule annexed to this Note (or on a supplemental schedule) the amounts
owing with respect to German Revolver Loans and German LC Obligations, and the
payment thereof. Failure to make any notation, however, shall not affect the
rights of the holder of this Note or any obligations of the German Borrower
hereunder or under any other Loan Documents.

Time is of the essence of this Note. The German Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. The German Borrower agrees to pay, and
to save the holder of this Note harmless against, any liability for the payment
of all costs and expenses in connection therewith (including without limitation
reasonable attorneys’ fees) if this Note is collected by or through an
attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by the German Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to the German Borrower or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that the German Borrower not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the German Borrower under Applicable Law.

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

JACK WOLFSKIN AUSRÜSTUNG FÜR

DRAUSSEN GMBH & CO. KGAA,

a partnership limited by shares (Kommanditgesellschaft

auf Aktien) under the laws of the Federal Republic of

Germany,

 

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT B

to

Fourth Amended and Restated

Loan and Security Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Fourth Amended and Restated Loan and Security Agreement
dated as of May 17, 2019, (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among CALLAWAY GOLF
COMPANY, a Delaware corporation (“Parent”), CALLAWAY GOLF SALES COMPANY, a
California corporation (“Callaway Sales”), CALLAWAY GOLF BALL OPERATIONS, INC.,
a Delaware corporation (“Callaway Operations”), OGIO INTERNATIONAL, INC., a Utah
corporation, (“Ogio”), TRAVISMATHEW, LLC, a California limited liability company
(“travisMathew” and together with Parent, Callaway Sales, Callaway Operations
and Ogio, collectively, “U.S. Borrowers”), CALLAWAY GOLF CANADA LTD., a Canada
corporation (“Canadian Borrower”), JACK WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH &
CO. KGAA, a partnership limited by shares (Kommanditgesellschaft auf Aktien)
under the laws of the Federal Republic of Germany (“German Borrower”), CALLAWAY
GOLF EUROPE LTD., a company organized under the laws of England and Wales
(registered number 02756321) (“U.K. Borrower” and together with the U.S.
Borrowers, the German Borrower and the Canadian Borrower, collectively,
“Borrowers”), the other Obligors from time to time party thereto, BANK OF
AMERICA, N.A., as administrative agent (“Agent”) for the financial institutions
from time to time party to the Loan Agreement (“Lenders”), and such Lenders.
Terms are used herein as defined in the Loan Agreement.

                             (“Assignor”) and                         
(“Assignee”) agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor

 

  (a)

a principal amount of $                     of Assignor’s outstanding U.S.
Revolver Loans and $                    of Assignor’s participations in U.S. LC
Obligations,

 

  (b)

a principal amount of $                     of Assignor’s outstanding Canadian
Revolver Loans and $                     of Assignor’s participation in Canadian
LC Obligations,

 

  (c)

a principal amount of $                     of Assignor’s outstanding U.K.
Revolver Loans and $                    of Assignor’s participations in U.K. LC
Obligations,

 

  (d)

a principal amount of $                     of Assignor’s outstanding German
Revolver Loans and $                     of Assignor’s participation in German
LC Obligations,

 

  (e)

the amount of $                     of Assignor’s U.S. Revolver Commitment
(which represents         % of the total U.S. Revolver Commitments),

 

  (f)

the amount of $                     of Assignor’s Canadian Revolver Commitment
(which represents         % of the total Canadian Revolver Commitments),

 

- 1 -



--------------------------------------------------------------------------------

  (g)

the amount of $                     of Assignor’s U.K. Revolver Commitment
(which represents         % of the total U.K. Revolver Commitments), and

 

  (h)

the amount of $                     of Assignor’s German Revolver Commitment
(which represents ___% of the total German Revolver Commitments)

(the foregoing items being, collectively, the “Assigned Interest”), together
with an interest in the Loan Documents corresponding to the Assigned Interest.
This Agreement shall be effective as of the date (the “Effective Date”)
indicated in the corresponding Assignment Notice delivered to Agent, provided
such Assignment Notice is executed by Assignor, Assignee, Agent and Borrower
Agent, if applicable. From and after the Effective Date, Assignee hereby
expressly assumes, and undertakes to perform, all of Assignor’s obligations in
respect of the Assigned Interest, and all principal, interest, fees and other
amounts which would otherwise be payable to or for Assignor’s account in respect
of the Assigned Interest shall be payable to or for Assignee’s account, to the
extent such amounts accrue on or after the Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, (i) its U.S. Revolver Commitment is $                     and
the outstanding balance of its U.S. Revolver Loans and participations in U.S. LC
Obligations is $                    , (ii) its Canadian Revolver Commitment is
$                     and the outstanding balance of its Canadian Revolver Loans
and participations in Canadian LC Obligations is $                    , (iii)
its U.K. Revolver Commitment is $                     and the outstanding
balance of its U.K. Revolver Loans and participations in U.K. LC Obligations is
$                    , and (iv) its German Revolver Commitment is
$                     and the outstanding balance of its German Revolver Loans
and participations in German LC Obligations is $                    ; (b) makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or as to the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Agreement or any other instrument
or document furnished pursuant thereto, other than that Assignor is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Obligors or the performance by Obligors of their
obligations under the Loan Documents. [Assignor is attaching the Note[s] held by
it and requests that Agent exchange such Note[s] for new Notes payable to
Assignee [and Assignor].]

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

 

- 2 -



--------------------------------------------------------------------------------

4. This Agreement shall be governed by the laws of the State of New York. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

  (a)

If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

 

                       

 

  (b)

If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

 

                       

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

                                                                          

    

                                                                          

    

ABA No.                                                          

    

                                                                          

    

Account No.                                                     

    

Reference:                                                        

  

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

                                                                          

    

                                                                          

    

ABA No.                                                          

    

                                                                          

    

Account No.                                                     

    

Reference:                                                        

  

[Remainder of page intentionally left blank; signatures begin on following page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                 , 20

 

                                                             

(“Assignor”)

By:

 

                         

 

Name:

 

Title:

                                                             

(“Assignee”)

By:

 

                         

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT C

to

Fourth Amended and Restated

Loan and Security Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Fourth Amended and Restated Loan and Security
Agreement dated as of May 17, 2019, (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among
CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”), CALLAWAY GOLF SALES
COMPANY, a California corporation (“Callaway Sales”), CALLAWAY GOLF BALL
OPERATIONS, INC., a Delaware corporation (“Callaway Operations”), OGIO
INTERNATIONAL, INC., a Utah corporation, (“Ogio”), TRAVISMATHEW, LLC, a
California limited liability company (“travisMathew” and together with Parent,
Callaway Sales, Callaway Operations and Ogio, collectively, “U.S. Borrowers”),
CALLAWAY GOLF CANADA LTD., a Canada corporation (“Canadian Borrower”), JACK
WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA, a partnership limited by
shares (Kommanditgesellschaft auf Aktien) under the laws of the Federal Republic
of Germany (“German Borrower”), CALLAWAY GOLF EUROPE LTD., a company organized
under the laws of England and Wales (registered number 02756321) (“U.K.
Borrower” and together with the U.S. Borrowers, the German Borrower and the
Canadian Borrower, collectively, “Borrowers”), the other Obligors from time to
time party thereto, BANK OF AMERICA, N.A., as administrative agent (“Agent”) for
the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders; and (2) the Assignment and Acceptance dated as of
                    , 20         (“Assignment Agreement”), between
                     (“Assignor”) and                      (“Assignee”). Terms
are used herein as defined in the Loan Agreement.

Assignor hereby notifies Borrower Agent and Agent of Assignor’s intent to assign
to Assignee pursuant to the Assignment Agreement:

 

  (a)

a principal amount of $                 of Assignor’s outstanding U.S. Revolver
Loans and $                of Assignor’s participations in U.S. LC Obligations,

 

  (b)

a principal amount of $                 of Assignor’s outstanding Canadian
Revolver Loans and $                 of Assignor’s participation in Canadian LC
Obligations,

 

  (c)

a principal amount of $                 of Assignor’s outstanding U.K. Revolver
Loans and $                of Assignor’s participations in U.K. LC Obligations,

 

  (d)

a principal amount of $                 of Assignor’s outstanding German
Revolver Loans and $                 of Assignor’s participation in German LC
Obligations,

 

  (e)

the amount of $                 of Assignor’s U.S. Revolver Commitment (which
represents         % of the total U.S. Revolver Commitments),

 

  (f)

the amount of $                of Assignor’s Canadian Revolver Commitment (which
represents         % of the total Canadian Revolver Commitments),

 

- 1 -



--------------------------------------------------------------------------------

  (g)

the amount of $                 of Assignor’s U.K. Revolver Commitment (which
represents         % of the total U.K. Revolver Commitments), and

 

  (h)

the amount of $                 of Assignor’s German Revolver Commitment (which
represents         % of the total German Revolver Commitments)

(the foregoing items being, collectively, the “Assigned Interest”), together
with an interest in the Loan Documents corresponding to the Assigned Interest1.
This Agreement shall be effective as of the date (the “Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and, if applicable, Borrower Agent. Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.

For purposes of the Loan Agreement, Agent shall deem:

 

  (a)

Assignor’s U.S. Revolver Commitment to be reduced by $                , and
Assignee’s U.S. Revolver Commitment to be increased by $                ,

 

  (b)

Assignor’s Canadian Revolver Commitment to be reduced by $                , and
Assignee’s Canadian Revolver Commitment to be increased by $                ,

 

  (c)

Assignor’s U.K. Revolver Commitment to be reduced by $                , and
Assignee’s U.K. Revolver Commitment to be increased by $                , and

 

  (d)

Assignor’s German Revolver Commitment to be reduced by $                , and
Assignee’s German Revolver Commitment to be increased by $                .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

                    

  

                                                                      

  

                    

  

                                                                      

     

                                                                      

     

                                                                      

  

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

This Notice is being delivered to Borrower Agent and Agent pursuant to
Section 13.3 of the Loan Agreement. Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

For purposes of the Loan Agreement, Assignee notifies to Agent that it is: [not
a U.K. Qualified Lender]/[a U.K. Qualified Lender (other than a Treaty
Lender)]/[a Treaty Lender].2

[Remainder of page intentionally left blank; signatures begin on following page]

 

1 

Minimum assignment amounts are as set forth in Section 13.3.1 of the Loan
Agreement.

2 

Delete as applicable. Each Assignee is required to confirm to Agent within which
of these categories it falls for United Kingdom withholding tax purposes in
relation to U.K. Facility Obligations.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of                 ,
20        

 

 

(“Assignor”)

By:      

Name:

 

Title:

 

(“Assignee”)

By:      

Name:

 

Title:

Acknowledged and agreed, as of the date set forth above:

 

                                                         ,

as Borrower Agent3

By:    

Name:

 

Title:

 

BANK OF AMERICA, N.A., as Agent

By:    

Name:

 

Title:

 

 

3 

No signature required if Assignee is a Lender, a U.S. based Affiliate of a
Lender, if such Person is to hold U.S. Facility Obligations, an Approved Fund,
if such Person is to hold Canadian Facility Obligations, a Canadian Qualified
Lender and an Affiliate of a U.S. Lender, or if such Person is to hold U.K.
Facility Obligations, at all times, other than during any Event of Default, a
U.K. Qualified lender and an Affiliate of a U.S. Lender, or if any Event of
Default exists.

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Fourth Amended and Restated

Loan and Security Agreement

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                        

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fourth Amended and Restated Loan and Security
Agreement dated as of May 17, 2019, (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”; the terms defined therein being used herein as therein defined), by
and among CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”), CALLAWAY
GOLF SALES COMPANY, a California corporation (“Callaway Sales”), CALLAWAY GOLF
BALL OPERATIONS, INC., a Delaware corporation (“Callaway Operations”), OGIO
INTERNATIONAL, INC., a Utah corporation, (“Ogio”), TRAVISMATHEW, LLC, a
California limited liability company (“travisMathew” and together with Parent,
Callaway Sales, Callaway Operations and Ogio, collectively, “U.S. Borrowers”),
CALLAWAY GOLF CANADA LTD., a Canada corporation (“Canadian Borrower”), JACK
WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA, a partnership limited by
shares (Kommanditgesellschaft auf Aktien) under the laws of the Federal Republic
of Germany (“German Borrower”), CALLAWAY GOLF EUROPE LTD., a company organized
under the laws of England and Wales (registered number 02756321) (“U.K.
Borrower” and together with the U.S. Borrowers, the German Borrower and the
Canadian Borrower, collectively, “Borrowers”), the other Obligors party thereto
from time to time, the financial institutions party thereto from time to time as
lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as administrative agent for the Lenders (“Agent”).

The undersigned Senior Officer hereby certifies as of the date hereof that
he/she is the                      of the Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to Agent on the behalf of the
Parent, and that:

 

1.

[Use following paragraph 1 for fiscal year-end financial statements] Attached
hereto as Schedule 1 are the year-end financial statements required by
Section 10.1.1(a) of the Loan Agreement for the Fiscal Year of Parent ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]
(a) Attached hereto as Schedule 1 are the interim management financial
statements required by Section 10.1.1(b) of the Loan Agreement for the fiscal
quarter of Parent ended as of the above date. Such



--------------------------------------------------------------------------------

financial statements fairly present the financial condition, results of
operations, shareholders’ equity and cash flows of Parent and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

(b) The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this
Certificate.1

[Use following paragraph 1 for fiscal month-end financial statements] Attached
hereto as Schedule 1 are the interim management financial statements required by
Section 10.1.1(c) of the Loan Agreement for the fiscal month of Parent ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations, shareholders’ equity and cash flows of Parent
and its Subsidiaries in accordance with historical practices as of such date for
such period.

 

2.

The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

3.

There exists no event or circumstance which is or which with the passage of
time, the giving of notice, or both would constitute an Event of Default, as
that term is defined in the Loan Agreement, or, if such an event or circumstance
exists, a writing attached hereto specifies the nature thereof, the period of
existence thereof and the action that Borrowers or the other applicable Obligors
have taken or propose to take with respect thereto.

 

4.

The representations and warranties of the Parent and its Subsidiaries contained
in Section 9 of the Loan Agreement, and/or any representations and warranties of
the Borrowers or any other Obligor that are contained in any document furnished
at any time under or in connection with the Loan Documents, are true and correct
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    .

 

CALLAWAY GOLF COMPANY,

a Delaware corporation, as Borrower Agent

By:    

Name:

 

 

Title:

 

 

 

1 

To be provided whether or not a Covenant Trigger Period is in effect.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

For the Quarter ended                          (“Statement Date”)

Section 10.3 – Financial Covenants2

 

  A.

EBITDA

 

1. net income:

   $                        

2. plus interest expense:

   $                        

3. plus non-cash stock compensation expense:

   $                        

4. plus provision for income taxes:

   $                        

5. plus depreciation and amortization:

   $                        

6. plus other non-cash expenses (except to the extent representing a reserve or
accrual for cash expenses in another period):

   $                        

7. minus gains or

plus losses arising from the sale of capital assets:

   $                        

8. minus gains arising from the write-up of assets:

   $                        

9. minus extraordinary gains:

   $                        

10. minus any gains on account of a transaction which results in Parent
receiving Top Golf Proceeds:

   $                        

11. plus one-time transaction expenses incurred with respect to any Debt
incurrence permitted by Section 10.2.3:

   $                        

12. Total EBITDA:

   $                        

 

2 

Calculated on a Pro Forma Basis after giving effect to any Acquisition made
during this period.

 

- 3 -



--------------------------------------------------------------------------------

  B.

Fixed Charges

 

1. Cash interest expense:

   $                        

2. plus principal payments on Borrowed Money (other than voluntary prepayments,
prior to the scheduled maturity thereof, of Debt permitted under clauses (r) or
(s) of Section 10.2.3):

   $                        

3. plus Distributions:

   $                        

4. Total Fixed Charges:

   $                        

 

  C.

Fixed Charge Coverage Ratio

 

1. EBITDA:

   $                    

2. minus Capital Expenditures (except those financed with Borrowed Money other
than Revolver Loans):

   $                    

3. minus cash taxes paid:

   $                    

divided by

  

4. Fixed Charges:

   $                    

5. minus any Excluded Stock Repurchases:

   $                    

6. Fixed Charge Coverage Ratio:

               to 1.0

Minimum Required:

  

Fixed Charge Coverage Ratio:

   1.0 to 1.0

In compliance?3

   Yes       No      

 

 

3 

Only required if Covenant Trigger Period is in effect.

 

- 4 -



--------------------------------------------------------------------------------

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

Morgan, Lewis & Bockius LLP

300 S. Grand Avenue, 22nd Floor

Los Angeles, California 90071

Attn: Christopher Exberger, Esq.

 

 

FIRST AMENDMENT TO DEED OF TRUST,

ASSIGNMENT OF LEASES, SECURITY AGREEMENT AND FIXTURE FILING

THIS FIRST AMENDMENT TO DEED OF TRUST, ASSIGNMENT OF LEASES, SECURITY AGREEMENT
AND FIXTURE FILING (this “Amendment”) is made as of this 17 day of May, 2019, by
and between CALLAWAY GOLF COMPANY, a Delaware corporation (“Grantor”), and BANK
OF AMERICA, N.A., a national association (“Beneficiary”), as administrative
agent for the Lender (as defined in the Amended and Restated Loan Agreement (as
hereinafter defined)).

RECITALS

A. Grantor, together with Callaway Golf Sales Company, a California corporation,
Callaway Golf Ball Operations, Inc., a Delaware corporation, Ogio International,
Inc., a Utah corporation, Travis Mathew Retail, LLC, a California limited
liability company, travisMathew, LLC, a California limited liability company,
Callaway Golf Canada LTD., a Canada corporation, Callaway Golf Europe LTD., a
company organized under the laws of England, Lenders and Beneficiary, as
Administrative Agent, entered into that certain Third Amended and Restated Loan
and Security Agreement dated as of December 12, 2017 (the “Existing Loan
Agreement”).

B. In order to secure its obligations and performance under the Existing Loan
Agreement, Grantor executed that certain Deed of Trust, Assignment of Leases,
Security Agreement and Fixture Filing, dated as of December 12, 2017, in favor
of Trustee for the benefit of Beneficiary, recorded on December 12, 2017 in the
Official Records of San Diego County, California, as Instrument No. 2017-0578340
(the “Deed of Trust”), which encumbers, among other things, that certain real
property located in San Diego County, California and more particularly described
on Exhibit A hereto (the “Subject Property”).

C. Borrowers (defined below) and Beneficiary have amended and restated in its
entirety the Existing Loan Agreement pursuant to that certain Fourth Amended and
Restated

 

First Amendment to Deed of Trust

Bank of America/Callaway Golf Company

(2180 Rutherford Rd.)



--------------------------------------------------------------------------------

Loan and Security Agreement dated as of the date hereof (as the same may be
amended, modified, renewed, restated, extended, substituted and replaced from
time to time, the “Amended and Restated Loan Agreement”).

D. Pursuant to this Amendment, Grantor and Beneficiary wish to amend and ratify
the Deed of Trust to reflect the Amended and Restated Loan Agreement, which
among other things, increases the principal amount of the Loan and extends the
maturity date thereof.

E. It is the express intention of Grantor and Beneficiary that this Amendment
not act as a discharge or novation of, or alter the priority of, the liens
created by the Deed of Trust, but, with respect to the collateral described in
the Deed of Trust, that it be an extension and continuation of the liens created
thereby.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained in this Amendment, the parties agree as follows:

Section 1. RECITALS; DEFINITIONS. The foregoing Recitals are true and correct
and are incorporated herein by this reference. Capitalized terms used but not
defined herein shall have the respective meanings described to such terms in the
Amended and Restated Loan Agreement.

Section 2. AMENDMENT TO THE DEED OF TRUST.

2.1 Obligations Secured. The first “Whereas” clause of the Deed of Trust is
amended to read in its entirety as follows:

“WHEREAS, Grantor, together with Callaway Golf Sales Company, a California
corporation (“Callaway Sales”), Callaway Golf Ball Operations, Inc., a Delaware
corporation (“Callaway Operations”), Ogio International, Inc., a Utah
corporation (“Ogio”), travisMathew, LLC, a California limited liability company
(“travisMathew” and together with Grantor, Callaway Sales, Callaway Operations,
and Ogio, collectively, “U.S. Borrowers”), Callaway Golf Canada LTD., a Canada
corporation (“Canadian Borrower”), Callaway Golf Europe LTD., a company
organized under the laws of England (registered number 02756321) (“U.K.
Borrower”), JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA, a partnership
limited by shares (Kommanditgesellschaft auf Aktien) under the laws of the
Federal Republic of Germany (“German Borrower” and together with the U.S.
Borrowers, the Canadian Borrower and the U.K. Borrower, collectively,
“Borrowers”), Lenders and Beneficiary, as Administrative Agent, have entered
into that certain Fourth Amended and Restated Loan and Security Agreement dated
May 17, 2019 (as the same may be amended, modified, renewed, restated, extended,
substituted and replaced from time to time, the “Loan Agreement”), pursuant to
which Lenders, subject to the terms and conditions contained

 

- 2 -

First Amendment to Deed of Trust

Bank of America/Callaway Golf Company

(2180 Rutherford Rd.)



--------------------------------------------------------------------------------

therein, are to make certain loans to Borrowers in the aggregate principal
amount of up to Four Hundred Million and 00/100 Dollars ($400,000,000.00)
(collectively, the “Loan”); and”

2.2 All references to the defined term “Deed of Trust” in the Deed of Trust
shall be deemed to mean the Deed of Trust as amended by this Amendment.

Section 3. EFFECT OF AMENDMENT. Except as specifically modified by this
Amendment, the Deed of Trust shall remain unchanged and in full force and effect
and is hereby ratified and confirmed. Grantor’s obligations contained in and
evidenced by the Loan Documents shall continue to be secured by the Deed of
Trust, as modified by this Amendment, and the Subject Property remain subject to
the lien, charge, encumbrance and security interest of the Deed of Trust, and
nothing herein shall affect or impair the priority thereof.

Section 4. MISCELLANEOUS. The execution, delivery and performance of this
Amendment shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of
Beneficiary under any Loan Document. This Amendment may be executed by the
parties in one or more separate counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

[signatures on next page]

 

- 3 -

First Amendment to Deed of Trust

Bank of America/Callaway Golf Company

(2180 Rutherford Rd.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

GRANTOR:

 

CALLAWAY GOLF COMPANY,

 

a Delaware corporation

 

By:

 

                                     

 

Print Name:

 

 

 

Title:

 

                             

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA

  

)

  

)

COUNTY OF

  

)

On                                         , before me,
                                        , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature ________________________________

(seal)

[SIGNATURES CONTINUED ON NEXT PAGE]

 

First Amendment to Deed of Trust

Bank of America/Callaway Golf Company

(2180 Rutherford Rd.)

S-1

 



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BENEFICIARY:

 

BANK OF AMERICA, N.A., a national association

 

By:

 

                         

 

Name:

 

                                     

 

Title:

 

                                 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA

  

)

  

)

COUNTY OF

  

)

On                                         , before me,
                                        , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature ________________________________

(seal)

 

First Amendment to Deed of Trust

Bank of America/Callaway Golf Company

(2180 Rutherford Rd.)

S-2

 



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Subject Property

Real property in the City of Carlsbad, County of San Diego, State of California,
described as follows:

PARCEL “B” AND PARCEL “C” OF ADJ 303, CE 403 PER CERTIFICATE OF COMPLIANCE
DOCUMENT NO. 85-415646, RECORDED NOVEMBER 5, 1985, IN THE CITY OF CARLSBAD,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL “B”; THENCE ALONG THE NORTHERLY
LINE OF SAID PARCEL “B”, SOUTH 70011’22” EAST 323.05 FEET; THENCE SOUTH
87°05’09” EAST 332.80 FEET TO THE NORTHWEST CORNER OF SAID PARCEL “C”; THENCE
CONTINUING SOUTH 87005’09” WEST 126.31 FEET; THENCE NORTH 08043’38” EAST 15.64
FEET TO A POINT IN THE NORTH LINE OF LOT 9 OF CARLSBAD TRACT NO. 81-10, UNIT 2,
ACCORDING TO MAP NO. 10330 AS FILED IN THE COUNTY RECORDER OF SAN DIEGO COUNTY,
FEBRUARY 18, 1982 AND AS ESTABLISHED PER CERTIFICATE OF COMPLIANCE RECORDED
NOVEMBER 14, 1984 AS DOCUMENT NO. 84-429574 OF OFFICIAL RECORDS AND RECORD OF
SURVEY MAP NO. 10028; THENCE ALONG SAID NORTH LINE OF LOT 9, NORTH 82°20’30”
EAST 70.59 FEET; THENCE LEAVING SAID NORTH LINE, ALONG THE EAST LINE OF SAID
PARCEL “C” SOUTH 14058’58’ EAST 405.32 FEET TO A POINT IN THE SOUTH LINE OF SAID
PARCEL “C” ALSO BEING THE NORTHERLY LINE OF RUTHERFORD ROAD (72.00 FEET WIDE);
THENCE SOUTHWESTERLY ALONG SAID NORTHERLY LINE OF RUTHERFORD ROAD, SOUTH
75°01’02” WEST 323.04 FEET TO THE BEGINNING OF CURVE, CONCAVE NORTHERLY, HAVING
A RADIUS OF 864.00 FEET; THENCE WESTERLY ALONG SAID CURVE 516.49 FEET THROUGH A
CENTRAL ANGLE OF 34015’01”; THENCE NORTH 70°43’57” WEST 328.47 FEET TO THE
BEGINNING OF A CURVE, CONCAVE NORTHEASTERLY HAVING A RADIUS OF 564.00 FEET;
THENCE NORTHWESTERLY ALONG SAID CURVE 6.22 FEET THROUGH A CENTRAL ANGLE OF
00°37’56”; THENCE LEAVING SAID NORTHERLY LINE OF RUTHERFORD ROAD, NORTH
23°28’08” EAST 494.42 FEET TO THE POINT OF BEGINNING.

SAID PROPERTY BEING DESCRIBED IN A CERTIFICATE OF COMPLIANCE RECORDED MAY 12,
1998 AS INSTRUMENT NO. 1998-0276731 OF OFFICIAL RECORDS.

APN: 212-070-25-00

 

First Amendment to Deed of Trust

Bank of America/Callaway Golf Company

(2180 Rutherford Rd.)



--------------------------------------------------------------------------------

LOGO [g752198g0522073828869.jpg]

 

CONFIDENTIAL

  

                                                             Execution Version

  

                                                             1000147300

Date             May 2019

  

ACCOUNT PLEDGE AGREEMENT

(Kontenverpfändungsvertrag)

between

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

as Pledgor

and

Bank of America, N.A.

as Administrative Agent



--------------------------------------------------------------------------------

Contents

 

Clause    Page  

1

   Definitions and Interpretation      4  

2

   Purpose of the Pledges (Sicherungszweck)      4  

3

   Pledge      5  

4

   Enforcement of the Pledges      6  

5

   Notification of account balances      7  

6

   Pledgor’s Right of Disposal      7  

7

   Notice to the Account Bank; General Business Conditions      7  

8

   Undertakings of the Pledgor      8  

9

   Representations and Warranties      8  

10

   Duration and Independence      9  

11

   Partial Invalidity; Waiver; Amendments; Miscellaneous      9  

12

   Notices      9  

13

   Indemnity      9  

14

   Costs and Expenses      9  

15

   Conclusion of this Agreement (Vertragsabschluss)      9  

16

   Applicable Law      10  

17

   Jurisdiction      10  

Schedule 1 Accounts

     11  

Schedule 2 Notice of Pledge

     12  

Schedule 3 Notification of future Accounts

     14  



--------------------------------------------------------------------------------

THIS ACCOUNT PLEDGE AGREEMENT (Agreement) is made on              May 2019.

BETWEEN:

 

(1)

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA, a partnership limited by
shares (Kommanditgesellschaft auf Aktien) incorporated under the laws of the
Federal Republic of Germany, having its business address at
Jack-Wolfskin-Kreisel 1, 65510 Idstein, which is registered in the commercial
register (Handelsregister) kept at the local court (Amtsgericht) of Wiesbaden
under registration number HRB 19421 (Pledgor (Pfandgeber));

 

(2)

Bank of America, N.A., in its capacity as administrative agent under the Loan
Agreement (as defined below) (Administrative Agent, the Pledgor and the
Administrative Agent together referred to as, the Parties, and each, a Party).

PREAMBLE:

 

(A)

Pursuant to that certain Fourth Amended and Restated Loan and Security Agreement
dated              May 2019 by and among Callaway Golf Company, a Delaware
corporation, Callaway Golf Sales Company, a California corporation, Callaway
Golf Ball Operations, Inc., a Delaware corporation, Ogio International, Inc., a
Utah corporation, travisMathew, LLC, a California limited liability company,
Callaway Golf Canada Ltd., a Canada corporation, Callaway Golf Europe Ltd., a
company organized under the laws of England, the Pledgor, the other Obligors
from time to time party thereto, Administrative Agent and the lenders from time
to time party thereto (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, Loan Agreement).

 

(B)

It is a condition precedent under the Loan Agreement that the Pledgor grants a
pledge (gewährt ein Pfandrecht) over its present and future credit balances
standing to the credit of the Accounts (Bankkonten) (as defined below) as
security for the Secured Parties for their respective claims against the German
Facility Obligors (as defined below) under the Loan Documents.

 

(C)

The security created by this Agreement is to be administered by the
Administrative Agent for and on behalf of the Secured Parties.

 

3



--------------------------------------------------------------------------------

IT IS AGREED as follows:

 

1

Definitions and Interpretation

 

1.1

Definitions

Unless otherwise defined herein, capitalised terms used in this Agreement shall
have the same meaning as ascribed to them in the Loan Agreement.

In this Agreement:

Account Bank means any bank administering any of the Accounts.

Accounts means the bank accounts listed in Schedule 1 (Accounts) hereto and any
other bank account notified to the Administrative Agent in accordance with
Clause 8.4 below and Account means any of them.

Parallel Debt means the parallel debt undertaking under Section 14.19 (Parallel
Debt Undertaking) of the Loan Agreement.

Secured Obligations means any and all German Facility Obligations (including,
without limitation, any obligations owed to the Administrative Agent under the
Parallel Debt to the extent relating to the German Facility Obligations and any
obligation or liability to pay damages arising with respect to the German
Facility Obligations which are or may become payable or owing by any German
Facility Obligor to any Secured Party pursuant to or in connection with the Loan
Documents or any of them (including, but not limited to, any obligation based on
unjust enrichment (ungerechtfertigte Bereicherung) or tort (Delikt)).

 

1.2

Interpretation

 

  (a)

This Agreement is made in the English language only. For the avoidance of doubt,
the English version of this Agreement shall prevail over any translation of this
Agreement. However, where a German translation of a word or phrase appears in
the text of this Agreement, the German translation of such word or phrase shall
prevail wherever such original English word or phrase translated by such German
term appears in the text of this Agreement. Wherever a German term has been used
in this Agreement, such German term shall be authoritative for the construction
and interpretation. Where an English legal term or concept has been used in this
Agreement, the related German legal term or concept shall be authoritative for
the construction and interpretation of this Agreement, unless specifically
provided for otherwise in this Agreement.

 

  (b)

The headings in this Agreement do not affect its interpretation.

 

  (c)

Words importing the singular include the plural and vice versa.

 

  (d)

Any reference in this Agreement to a Clause, Paragraph or a Schedule shall,
subject to any contrary indication, be construed as a reference to a clause,
paragraph or schedule of this Agreement.

 

2

Purpose of the Pledges (Sicherungszweck)

The Pledges (as defined below) hereunder are constituted in order to secure (zur
Besicherung) the prompt and complete satisfaction of all Secured Obligations.
The Pledges shall also cover any future extension of the Secured Obligations and
the Pledgor herewith expressly agrees that the provisions of section 1210
paragraph 1 sentence 2 of the German Civil Code (Bürgerliches Gesetzbuch) shall
not apply to this Agreement.

 

4



--------------------------------------------------------------------------------

3

Pledge

 

3.1

The Pledgor hereby grants to the Administrative Agent a pledge (Pfandrecht) over
all its present and future rights and claims (whether conditional or
unconditional) arising against any Account Bank from or in relation to any of
the Accounts, including without limitation:

 

  (a)

all rights and claims in respect of present and future:

 

  (i)

cash deposits (Guthaben) (including, without limitation, saving deposits
(Spareinlagen), time deposits (Termineinlagen) (including fixed deposits
(Festgeldguthaben) and termination monies (Kündigungsgelder)); and

 

  (ii)

call money deposits (Tagesgeldeinlagen) (including deposits for overnight money
(Tagesgelder), tomorrow next money (Tagesgelder mit Lieferung nach zwei Tagen),
spot next money (Tagesgelder mit Lieferung zu einem bestimmten Zeitpunkt) and
money until further notice (Geld b.a.w.)) standing from time to time to the
credit of the Accounts, including all claims to interest payable;

 

  (b)

in respect of each Account maintained as a giro account (Girokonto) at present
or in the future all claims:

 

  (i)

in respect of present and future credit balances (positive Salden);

 

  (ii)

in respect of present and future credit entries (gutgeschriebene Beträge);

 

  (iii)

to interest payable; and

 

  (iv)

to all other present and future monetary rights and claims arising under or in
connection with the respective giro agreement (Girovertrag) (including without
limitation all claims to the grant of a credit entry (Gutschriftanspruch); and

 

  (c)

in respect of each Account maintained as a current account (Kontokorrentkonto)
at present or in the future:

 

  (i)

all present and future rights and claims arising under or in connection with the
respective current account agreement (Kontokorrentabrede) (including, without
limitation, all claims to determination and acknowledgement of the current
account balance (Anspruch auf Saldofeststellung und -anerkennung);

 

  (ii)

all claims to present and future current account balances (Saldoforderungen)
including the causal final balance (kausaler Schlusssaldo); and

 

  (iii)

the right to terminate the current account relationship (Kündigung des
Kontokorrents),

(the pledges referred to in Clause 3.1 Paragraph (a) to (c) each, a Pledge and
together, the Pledges).

 

3.2

The Administrative Agent hereby accepts the Pledge.

 

3.3

The validity and effect of each of the Pledges shall be independent from the
validity and the effect of the other Pledges created hereunder.

 

3.4

The Pledges shall rank ahead of any other security interest or third party right
now in existence or created in the future in or over any of the Accounts, other
than any pledge existing by operation of the general business conditions
(Allgemeine Geschäftsbedingungen) of any Account Bank. The Pledges to the
Administrative Agent shall be separate and individual pledges.

 

5



--------------------------------------------------------------------------------

3.5

Each of the Pledges is in addition, and without prejudice, to any other security
the Administrative Agent may now or hereafter hold in respect of the Secured
Obligations.

 

3.6

For the avoidance of doubt, the Parties agree that nothing in this Agreement
shall exclude a transfer of all or part of the Pledges created hereunder by
operation of law upon the transfer or assignment including by way of assumption
(Vertragsübernahme), of all or part of the Secured Obligations by the
Administrative Agent to a future pledgee.

 

3.7

Waiving section 418 of the German Civil Code, the Parties to this Agreement
hereby agree that the security interest created hereunder shall not be affected
by any transfer or assumption of the Secured Obligations to, or by, any third
party.

 

4

Enforcement of the Pledges

 

4.1

During any Event of Default and if the requirements set forth in sections 1273,
1204 et seq. of the German Civil Code with regard to the enforcement of any of
the Pledges are met (Pfandreife) (Enforcement Event), then in order to enforce
the Pledges, the Administrative Agent may at any time thereafter avail itself of
all rights and remedies that a pledgee has upon default of a pledgor under
German law.

 

4.2

Notwithstanding section 1277 of the German Civil Code, the Administrative Agent
is entitled to exercise its rights without obtaining an enforceable judgment or
other instrument (vollstreckbarer Titel).

 

4.3

The Pledgor hereby expressly agrees that five Business Days’ prior written
notice of enforcement of the Pledges to the Pledgor shall be sufficient.
However, such notification is not necessary if:

 

  (a)

the Pledgor has ceased to make payments;

 

  (b)

an application for the commencement of insolvency proceedings is filed by or
against the Pledgor; or

 

  (c)

there is reason to believe that observance of the notice period will adversely
affect the security interest of the Secured Parties.

 

4.4

The Administrative Agent will enforce the Pledges or any of them by collecting
the credit balance from the Accounts only to the extent necessary in order to
ensure that the outstanding amounts under the Secured Obligations are satisfied.
After complete and full satisfaction of all Secured Obligations any remaining
surplus shall be promptly retransferred to the Pledgor.

 

4.5

If the Administrative Agent seeks to enforce the Pledges under Clause 4.1 above,
the Pledgor shall at its own expense render all reasonably necessary assistance
in order to facilitate the prompt realisation of the Pledges or any part
thereof, or the exercise by the Administrative Agent of any other right the
Administrative Agent may have as pledgee under this Agreement or German law.

 

4.6

If the Pledges are enforced, no rights of the Administrative Agent shall pass to
the Pledgor by subrogation or otherwise unless and until all of the Secured
Obligations have been satisfied and discharged in full. Until then, the
Administrative Agent shall be entitled to treat all enforcement proceeds as
additional security for the Secured Obligations.

 

4.7

The Administrative Agent may in its sole discretion determine which of several
security interests shall be used to satisfy the Secured Obligations.

 

4.8

The Pledgor hereby expressly waives all defenses of revocation (Einrede der
Anfechtbarkeit) and set-off (Einrede der Aufrechenbarkeit) pursuant to sections
770, 1211 of the German Civil Code. In the case of enforcement and subject to
Clause 4.6 above, section 1225 of the German Civil Code (Forderungsübergang auf
den Pfandgeber) shall not apply.

 

6



--------------------------------------------------------------------------------

5

Notification of account balances

The Pledgor shall notify the Administrative Agent of the balance on each of the
Accounts on the last day of each calendar quarter within 30 days after each such
quarter. If reasonably requested by the Administrative Agent, for the purpose of
this Clause 5 (Notification of account balances) the Pledgor shall deliver a
copy of the account statement (Kontoauszug) pertaining to the respective Account
to the Administrative Agent.

 

6

Pledgor’s Right of Disposal

 

6.1

Unless, during any Enforcement Event, the Administrative Agent gives notice to
the contrary to an Account Bank with a copy to the Pledgor pursuant to Clause
6.2, the Pledgor shall have the right to exercise all rights and powers in
respect of the Accounts (save for the German Dominion Account) without
limitation. In relation to the German Dominion Account, the Pledgor shall have
the right to exercise all rights and powers in respect of the German Dominion
Account except during a Dominion Trigger Period.

 

6.2

The Administrative Agent shall be entitled to revoke the Pledgor’s rights to
exercise its rights and powers in respect of:

 

  (a)

the Accounts (other than the German Dominion Account) by giving notice to an
Account Bank, with a copy to the Pledgor, during any Enforcement Event; and

 

  (b)

the German Dominion Account by giving notice to an Account Bank, with a copy to
the Pledgor, upon the occurrence of a Dominion Trigger Period.

 

6.3

No Account may be closed without the prior written consent of the Administrative
Agent.

 

7

Notice to the Account Bank; General Business Conditions

The Pledgor undertakes:

 

7.1

to notify each Account Bank of the Pledges in substantially the form set out in
Schedule 2 (Notice of Pledge) without undue delay (unverzüglich) after the date
of this Agreement, requesting the respective recipient to acknowledge receipt of
the notification and acceptance of the terms thereof to the Administrative
Agent;

 

7.2

to instruct each Account Bank to provide the Administrative Agent with all
information requested by it in respect of the Accounts and to that extent to
release each Account Bank from its obligation to maintain confidentiality
(Bankgeheimnis) by delivering a notice of pledge to the respective Account Bank
in accordance with the requirements set out in Clause 7.1 or, in the case of any
future Account, Clause 8.4. The Pledgor undertakes not to revoke such
instruction during the term of this Agreement; and

 

7.3

to use its best efforts to procure that each Account Bank releases any existing
lien, including without limitation any pledge existing by operation of its
general business conditions (Allgemeine Geschäftsbedingungen), and waives any
right of set-off and right of retention in respect of the Accounts by
countersigning and returning to the Pledgor and the Administrative Agent an
acknowledgement of the notice of pledge substantially in the form set out in
Schedule 2 (Notice of Pledge), provided that if such acknowledgment has not been
obtained within twenty Business Day after the Pledgor has notified the Account
Bank in accordance with Clause 7.1, its obligation to use its reasonable efforts
to obtain such acknowledgement shall cease on the expiry of that twenty Business
Day period.

 

7



--------------------------------------------------------------------------------

8

Undertakings of the Pledgor

During the term of this Agreement, the Pledgor undertakes to the Administrative
Agent unless otherwise agreed in the Loan Documents:

 

8.1

not to take, or as the case may be, participate in:

 

  (a)

any action which results or reasonably might result in the Pledgor’s loss of
ownership of all or part of the Accounts;

 

  (b)

any other transaction which would have the same effect as a sale, transfer,
encumbrance, or other disposal of the Accounts;

 

  (c)

any action which would for any other reason defeat, impair or circumvent the
security interest of the Administrative Agent; or

 

  (d)

any action which would defeat, impair or circumvent the rights of the
Administrative Agent,

except in each case, with the prior written consent of the Administrative Agent;
provided that in case of the accounts listed in Schedule 1 (Accounts) hereto as
“C-Account” which may be closed within 60 days of the date of this Agreement
without the prior written consent of the Administrative Agent;

 

8.2

not to encumber, permit to subsist, create, or agree to create any other
security interest or third party right in or over the Accounts other than any
pledge existing by operation of the relevant Account Bank’s general business
conditions;

 

8.3

to promptly inform the Administrative Agent of all events which may adversely
affect the Pledges created by this Agreement;

 

8.4

to notify the Administrative Agent, substantially in the form set out in
Schedule 3 (Notification of future Accounts), of each new bank account (other
than any future factoring accounts and/ or collateral accounts and/or accounts
used exclusively to collect funds from promotional voucher schemes which the
Pledgor holds on trust for the participants of such promotional voucher scheme
which are notified as such factoring accounts and/ or collateral accounts and/or
promotional voucher accounts by the Pledgor to the Administrative Agent) opened
by the Pledgor (New Bank Account) with a credit institution in Germany not later
than five Business Days on which such New Bank Account is opened and to notify
the respective Account Bank of the Pledges over such Account created pursuant to
Clause 3 (Pledge) within five Business Days after the opening of such account.
For the avoidance of doubt, the Pledgor is aware that any New Bank Account
opened in Germany will become an Account in the meaning of this Agreement upon
notice to the Account Bank and will be subject to the Pledge and the obligations
assumed by the Pledgor hereunder without any further agreement;

 

8.5

not to grant any third party any rights in respect of the Accounts (keine
Und-Konten oder Oder-Konten oder sonstige Rechte Dritter) without the prior
written consent of the Administrative Agent; and

 

8.6

to ensure that it will be the sole legal and beneficial owner of the Accounts.

 

9

Representations and Warranties

The Pledgor represents and warrants to the Administrative Agent by way of an
independent guarantee in the meaning of section 311 of the German Civil Code
(unabhängiges Garantieversprechen) that:

 

9.1

it is the sole legal and beneficial owner of the Accounts and the Accounts are
neither pledged nor assigned to any other person and no rights of third parties
exist in relation thereto other than the

 

8



--------------------------------------------------------------------------------

Pledges created hereunder and the pledges existing by operation of the general
business conditions of the respective Account Bank; and

 

9.2

all agreements with any Account Bank in relation to the Accounts are governed by
German law.

 

10

Duration and Independence

This Agreement shall remain in full force and effect and shall create a
continuing security which is independent from any other security or guarantee
which may have been or will be given to any Secured Party.

 

11

Partial Invalidity; Waiver; Amendments; Miscellaneous

 

11.1

If at any time, any one or more of the provisions hereof is or becomes invalid,
illegal or unenforceable in any respect under the law of any relevant
jurisdiction, such provision shall as to such jurisdiction, be ineffective to
the extent necessary without affecting or impairing the validity, legality and
enforceability of the remaining provisions hereof or of such provisions in any
other jurisdiction. The invalid or unenforceable provision shall be deemed
replaced by such valid, legal or enforceable provision which comes as close as
possible to the original intent of the Parties and the invalid, illegal or
unenforceable provision. The aforesaid shall apply mutatis mutandis to any gap
in this Agreement.

 

11.2

No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent, any right or remedy hereunder shall operate as a waiver
thereof or constitute an election to affirm this Agreement. No election to
affirm this Agreement on the part of the Administrative Agent shall be effective
unless it is in writing. No single or partial exercise of any right or remedy
shall prevent any further or other exercise thereof or the exercise of any other
right or remedy. The rights and remedies provided hereunder are cumulative and
not exclusive of any rights or remedies provided by law.

 

11.3

This Agreement may be amended, modified or waived only in writing in an
agreement signed by the Administrative Agent. This also applies to this Clause
11.3.

 

11.4

This Agreement constitutes the entire agreement of the Parties hereto with
regard to the Pledges and supersedes all oral, written or other type of
agreements in respect thereof.

 

12

Notices

All notices and communications under or in connection with this Agreement shall
be in accordance with Section 14.3 (Notices and Communications) of the Loan
Agreement.

 

13

Indemnity

The Assignor shall indemnify the Administrative Agent in accordance with
Section 14.2 (Indemnity) of the Loan Agreement.

 

14

Costs and Expenses

The Pledgor shall bear all costs, charges, fees and expenses (including legal
fees) incurred in connection with the preparation, execution, amendments and
enforcement of this agreement in accordance with the Loan Agreement.

 

15

Conclusion of this Agreement (Vertragsabschluss)

 

15.1

This Agreement may be executed in any number of counterparts and by the
different Parties hereto on separate counterparts each of which, when so
executed and delivered, shall be an original but all the counterparts shall
together constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

15.2

The Parties to this Agreement may choose to conclude this Agreement by an
exchange of signed execution pages, transmitted by means of telecommunication
(telekommunikative Übermittlung) by way of fax or attached as an electronic
photocopy (pdf., tif., etc.) to electronic mail.

 

15.3

If the Parties to this Agreement choose to conclude this Agreement in accordance
with Clause 15.2 above, they will transmit the signed execution pages of this
Agreement to Norton Rose Fulbright LLP for the attention of Annemary Ceselj/
Rosi Casarino (with e-mail address Annemary.Ceselj@nortonrosefulbright.com/
Rosi.Casarino@nortonrosefulbright.com or fax-number +49 69 505096 100) (each, a
Recipient). The Agreement will be considered concluded once a Recipient has
actually received the signed execution pages (Zugang der Unterschriftsseiten)
from all Parties to this Agreement and at the time of the receipt of the last
outstanding execution page.

 

15.4

For the purposes of this Clause 15 (Conclusion of this Agreement
(Vertragsabschluss)) only, the Parties to this Agreement appoint each Recipient
as agent of receipt (Empfangsbote) and expressly allow (gestatten) each
Recipient to collect the signed execution pages from all and for all Parties to
this Agreement. For the avoidance of doubt, no Recipient will have further
duties connected with its position as Recipient. In particular, each Recipient
may assume the conformity to the authentic originals of the execution pages
transmitted to it by means of telecommunication, the genuineness of all
signatures on the original execution pages and the signing authority of the
signatories.

 

16

Applicable Law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

17

Jurisdiction

 

17.1

The courts of Frankfurt am Main, Germany have non-exclusive jurisdiction to
settle any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement or any non-contractual obligation arising out of or in connection with
this Agreement) (Dispute).

 

17.2

The Parties agree that the courts of Frankfurt am Main, Germany are the most
appropriate and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary.

 

17.3

This Clause 17 (Jurisdiction) is for the benefit of the Administrative Agent
only. As a result, the Administrative Agent shall not be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Administrative Agent may take concurrent proceedings
in any number of jurisdictions.

 

10



--------------------------------------------------------------------------------

Schedule 1

Accounts

 

11



--------------------------------------------------------------------------------

Schedule 2

Notice of Pledge

[ON PLEDGOR’S LETTERHEAD]

To:    [ACCOUNT BANK]

Copy: Bank of America, N.A.,

 c/o James Fallahay, Senior Vice President,

 520 Newport Center Drive, Ste. 900, Newport Beach, CA 92660

Date:  [DATE]

Account Pledge Agreement dated [    ] and entered into between, amongst others,

JACK WOLFSKIN Ausrüstung für Draussen GmbH & CO. KGaA as pledgor and Bank of

America, N.A. as administrative agent

Account[s]:    [    ]

Account[s]:    [    ] (C-Account)

Dear Sirs,

We hereby notify you that by an account pledge agreement dated [DATE] (Account
Pledge Agreement), we have pledged in favour of the Bank of America, N.A. all of
our rights, title and interest in and to the above account[s] (which shall
include all sub-accounts, renewals, replacements and redesignations thereof) and
all monies and interest from time to time standing or accruing to the credit of
the Account[s]. A copy of the Account Pledge Agreement is attached hereto for
your information.

Until notice to the contrary from the Administrative Agent, to be served to you
as Account Bank we are entitled to continue to operate the Account[s] and in
particular are entitled to dispose over amounts standing to the credit of the
Account[s]. Also, we may close [any of] the C-Account[s] without the consent of
the Administrative Agent pursuant to Clause 8.1 of the Account Pledge Agreement.
Upon receipt of such aforesaid notice to the contrary, you, as Account Bank,
shall not allow any disposals by us of amounts standing to the credit of the
Account[s].

Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to Bank of America, N.A. at
c/o James Fallahay, Senior Vice President, 520 Newport Center Drive, Ste. 900,
Newport Beach, CA 92660.

Yours faithfully,

For and on behalf of JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

 

12



--------------------------------------------------------------------------------

[ON ACCOUNT BANK’S LETTERHEAD]

 

To:

Bank of America, N.A.,

c/o James Fallahay, Senior Vice President,

520 Newport Center Drive, Ste. 900, Newport Beach, CA 92660

Copy: JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

Date: [DATE]

Account Pledge agreement dated [     ] and entered into between, amongst others,

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA as pledgor and Bank of

America, N.A. as administrative agent

We acknowledge receipt of the attached notice and confirm that we have not
received any previous notice of pledge relating to [this Account/the Accounts]
and we are not aware of any third party rights in relation to [this Account/the
Accounts].

We hereby irrevocably and unconditionally waive our rights in respect of and
agree not to make any set-off or deduction from the Account[s] or invoke any
rights of retention in relation to [this Account/the Accounts].

[We agree that the pledge in our favour over the Account[s] granted to us
pursuant to our general business conditions shall rank behind all the pledges
over the Account granted to Bank of America, N.A. by the Pledgor pursuant to the
Account Pledge Agreement.]

[We agree that the pledge in our favour over the Account[s] granted to us
pursuant to our General Business Conditions shall be released pursuant to the
Account Pledge Agreement.]

Yours faithfully,

For and on behalf of [ACCOUNT BANK]

 

13



--------------------------------------------------------------------------------

Schedule 3

Notification of future Accounts

[ON PLEDGOR’S LETTERHEAD]

 

To:

Bank of America, N.A.,

c/o James Fallahay, Senior Vice President,

520 Newport Center Drive, Ste. 900, Newport Beach, CA 92660

 

Date:

[DATE]

Account Pledge Agreement dated [     ] and entered into between, amongst others,

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA as pledgor and Bank of

America, N.A. as administrative agent

Dear Sirs,

Account pledge dated [DATE] entered into between us as Pledgor and Bank of
America, N.A. as Administrative Agent and pledgee (Account Pledge Agreement).

We refer to the Account Pledge Agreement. This is a notice pursuant to
clause 8.4 of the Account Pledge Agreement.

We have opened the following account [[Sub-]Account No.]; [Bank Sort Code/ IBAN/
BIC]; [Name and Address of the Account Bank] with [ACCOUNT BANK]. The
aforementioned account shall constitute an Account within the meaning of the
definition “Account” contained in the Account Pledge Agreement. We hereby
confirm that the aforementioned Account is pledged in accordance with clause 3
of the Account Pledge Agreement and that we will comply with all terms of the
Account Pledge Agreement in respect of the aforementioned Account.

A copy of an executed notice of pledge in accordance with schedule 4 of the
Account Pledge Agreement is attached hereto as Annex and we confirm that such
notice has already been send to the Account Bank on [DATE].

This Notice of future Accounts and any non-contractual obligations arising out
of or in connection with it are governed by German law.

Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to JACK WOLFSKIN Ausrüstung
für Draussen GmbH & Co. KGaA.

Yours faithfully,

For and on behalf of JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

 

14



--------------------------------------------------------------------------------

[ON ADMINISTRATIVE AGENTS LETTERHEAD]

 

To:

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

 

Date:

[DATE]

We acknowledge the receipt and agree to the terms of the attached notice.

Yours faithfully,

For and on behalf of Bank of America, N.A.

 

15



--------------------------------------------------------------------------------

THIS ACCOUNT PLEDGE AGREEMENT has been entered into on the date stated at the
beginning by

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

as Pledgor

By:

       

Name:

        

Title:

    

 

Bank of America, N.A.

as Administrative Agent

By:

       

Name: James Fallahay

   

Title: Senior Vice President

 

16



--------------------------------------------------------------------------------

LOGO [g752198g0522074217284.jpg]

 

CONFIDENTIAL

  

                                                             Execution Version

  

                                                             1000147300

Date             May 2019

  

GLOBAL ASSIGNMENT AGREEMENT

(Globalzession)

between

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

as Assignor

and

Bank of America, N.A.

as Administrative Agent



--------------------------------------------------------------------------------

Contents

 

Clause    Page  

1

   Definitions and Interpretation      3  

2

   Purpose of the Assignment (Sicherungszweck)      4  

3

   Assignment      4  

4

   Transfer of Ancillary Rights      5  

5

   Retention of Title      5  

6

   List of Receivables      5  

7

   Bookkeeping and Data-Processing      6  

8

   Right of Inspection      6  

9

   Notification of Insurers      6  

10

   Blank Notification Letters      7  

11

   Collection of Receivables and Insurance Proceeds by the Assignor      7  

12

   Right to Realisation      7  

13

   Undertakings      8  

14

   Representation and Warranties      8  

15

   Release (Sicherheitenfreigabe)      9  

16

   Duration and Independence      9  

17

   Partial Invalidity; Waiver; Amendments; Miscellaneous      10  

18

   Notices      10  

19

   Indemnity      10  

20

   Costs and Expenses      10  

21

   Conclusion of this Agreement (Vertragsabschluss)      10  

22

   Applicable Law      11  

23

   Jurisdiction      11  

Schedule 1 Insurances

     12  

Schedule 2 Notification to Insurers

     13  

Schedule 3 Notification to other debtors

     16  



--------------------------------------------------------------------------------

THIS GLOBAL ASSIGNMENT AGREEMENT (Agreement) is made on              May 2019.

BETWEEN:

 

(1)

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA, a partnership limited by
shares (Kommanditgesellschaft auf Aktien) incorporated under the laws of the
Federal Republic of Germany, having its business address at
Jack-Wolfskin-Kreisel 1, 65510 Idstein, which is registered in the commercial
register (Handelsregister) kept at the local court (Amtsgericht) of Wiesbaden
under registration number HRB 19421 (Assignor (Zedent)); and

 

(2)

Bank of America, N.A., in its capacity as administrative agent under the Loan
Agreement (as defined below) (Administrative Agent, the Assignor and the
Administrative Agent together referred to as, the Parties, and each, a Party).

PREAMBLE:

 

(A)

Pursuant to that certain Fourth Amended and Restated Loan and Security Agreement
dated          May 2019 by and among Callaway Golf Company, a Delaware
corporation, Callaway Golf Sales Company, a California corporation, Callaway
Golf Ball Operations, Inc., a Delaware corporation, Ogio International, Inc., a
Utah corporation, travisMathew, LLC, a California limited liability company
(together with Parent, collectively, U.S. Borrowers), Callaway Golf Canada Ltd.,
a Canada corporation (Canadian Borrower), Callaway Golf Europe Ltd., a company
organized under the laws of England (U.K. Borrower), Assignor, the other
Obligors from time to time party thereto, Administrative Agent and the lenders
from time to time party thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, Loan Agreement).

 

(B)

It is a condition precedent under the Loan Agreement that the Assignor assigns
(tritt ab) certain Receivables (as defined below) as security for the Secured
Parties for their respective claims against the German Facility Obligors (as
defined below) under the Loan Documents.

 

(C)

The security created by this Agreement is to be administered by the
Administrative Agent for and on behalf of the Secured Parties.

IT IS AGREED as follows:

 

1

Definitions and Interpretation

 

1.1

Definitions

Unless otherwise defined herein, capitalised terms used in this Agreement shall
have the same meaning as ascribed to them in the Loan Agreement.

In this Agreement:

Parallel Debt means the parallel debt undertaking under Section 14.19 (Parallel
Debt Undertaking) of the Loan Agreement.

Receivables means:

 

  (a)

all present and future rights and claims owing to the Assignor and originating
from selling goods or providing services (Forderungen aus Lieferungen und
Leistungen); and

 

  (b)

all other present and future rights and claims to which the Assignor now is or
hereafter may become entitled to in respect of all present and future insurances
and transport

 

3



--------------------------------------------------------------------------------

 

insurance claims, including, without limitation, those specified in Schedule 1
(Insurances) hereto or any part thereof (collectively Insurances).

Secured Obligations means any and all German Facility Obligations (including,
without limitation, any obligations owed to the Administrative Agent under the
Parallel Debt to the extent relating to the German Facility Obligations and any
obligation or liability to pay damages arising with respect to the German
Facility Obligations which are or may become payable or owing by any German
Facility Obligor to any Secured Party pursuant to or in connection with the Loan
Documents or any of them (including, but not limited to, any obligation based on
unjust enrichment (ungerechtfertigte Bereicherung) or tort (Delikt)).

 

1.2

Interpretation

 

  (a)

This Agreement is made in the English language only. For the avoidance of doubt,
the English version of this Agreement shall prevail over any translation of this
Agreement. However, where a German translation of a word or phrase appears in
the text of this Agreement, the German translation of such word or phrase shall
prevail wherever such original English word or phrase translated by such German
term appears in the text of this Agreement. Wherever a German term has been used
in this Agreement, such German term shall be authoritative for the construction
and interpretation. Where an English legal term or concept has been used in this
Agreement, the related German legal term or concept shall be authoritative for
the construction and interpretation of this Agreement, unless specifically
provided for otherwise in this Agreement.

 

  (b)

The headings in this Agreement do not affect its interpretation.

 

  (c)

Words importing the singular include the plural and vice versa.

 

  (d)

Any reference in this Agreement to a Clause, Paragraph or a Schedule shall,
subject to any contrary indication, be construed as a reference to a clause,
paragraph or schedule of this Agreement.

 

2

Purpose of the Assignment (Sicherungszweck)

The assignment provided for hereunder (Assignment) is constituted in order to
secure (zur Besicherung) the prompt and complete satisfaction of any of the
Secured Obligations. The Assignments shall also cover any future extension,
prolongation, increase or novation of the Secured Obligations.

 

3

Assignment

 

3.1

The Assignor assigns the Receivables to the Administrative Agent in its capacity
as administrative agent for the benefit of the Secured Parties.

 

3.2

The Administrative Agent accepts the assignment of the Receivables.

 

3.3

The existing Receivables shall pass over to the Administrative Agent upon
execution of this Agreement. Any future Receivables shall automatically pass
over to the Administrative Agent at the date such Receivables will arise
(entstehen).

 

3.4

Insofar as additional declarations or actions are necessary for the perfection
of the Assignment, the Assignor shall without undue delay (unverzüglich), at the
Administrative Agent’s request, make such declarations or undertake such
actions.

 

3.5

Waiving any analogous application of section 418 of the German Civil Code
(Bürgerliches Gesetzbuch), the Parties to this Agreement hereby agree that the
security interest created hereunder shall not be affected by any transfer or
assumption of any claim related to the Secured Obligations to, or by, any third
party by any Secured Party.

 

4



--------------------------------------------------------------------------------

4

Transfer of Ancillary Rights

 

4.1

Together with the Receivables assigned pursuant to Clause 3 (Assignment) above,
all security interest, collateral, and all ancillary rights pertaining thereto,
and rights resulting from the underlying agreements (together with the
Receivables, the Collateral), which are not automatically transferred to the
Administrative Agent pursuant to section 401 of the German Civil Code are hereby
transferred and assigned to the Administrative Agent.

 

4.2

If the Assignor is in direct possession (unmittelbarer Besitz) of the
Collateral, the delivery of such Collateral shall be substituted by the Assignor
holding the Collateral in gratuitous custody (unentgeltliche Verwahrung) for the
Administrative Agent.

 

4.3

The Assignor’s claims to demand re-possession (Besitzeinräumung) of any
Collateral against the direct possessor (unmittelbarer Besitzer) are herewith
assigned to the Administrative Agent. In the case the Assignor receives any kind
of cheques (Schecks) or bills of exchange (Wechsel) for the settlement of the
Receivables, all rights and claims in respect of such cheques or bills of
exchange are hereby assigned to the Administrative Agent.

 

4.4

In the case of any current account relationship (unechtes oder echtes
Kontokorrentverhältnis) existing at present or coming into existence in future
between the Assignor and a Debtor (as defined below), the Assignor hereby
assigns all future rights and claims in respect of such account relationship
(including, but not limited to, claims as a result of fixing a balance
(Saldofestellung), the rights for termination of the current account
relationship and the right for fixing an actual balance) to the Administrative
Agent. The Administrative Agent accepts such assignment.

 

5

Retention of Title

 

5.1

If Receivables are assigned pursuant hereto, which are subject to extended
retention of title arrangements (verlängerter Eigentumsvorbehalt), the
assignment shall only become effective upon the termination of the extended
retention of title. As long as the Assignor is the only partly entitled to the
Receivables as a result of such person’s retention of title arrangement, the
assignment of such Receivables to the Administrative Agent shall be limited to
that part of the Receivables to which the Assignor is entitled. The assignment
of the remaining part of a Receivable shall be effective upon complete
termination of the extended retention of title.

 

5.2

If the Assignor is entitled to a reassignment of a claim assigned to a supplier
pursuant to an extended retention of title arrangement or to the proceeds paid
to the supplier by third party debtors, the Assignor assigns to the
Administrative Agent the aforementioned claims and rights with all ancillary
rights pertaining thereto. With respect to the assignment of Receivables, the
same applies to any remainder (Anwartschaftsrecht) which is subject to a
resolutory condition (auflösende Bedingung).

 

5.3

The Administrative Agent is authorised but not obligated to discharge any kind
of retention of title arrangement by paying the relevant funds to the respective
supplier.

 

6

List of Receivables

 

6.1

The Assignor shall deliver to the Administrative Agent lists containing
information on the Receivables (List of Receivables) (a) within 30 days after
the date of this Agreement, (b) within 30 days after each calendar quarter and
(c) at any time upon the reasonable request of the Administrative Agent which
request may only be made following the occurrence of an Event of Default which
is continuing, in each case, on a CD-Rom/ DVD, as an email attachment or in such
other form as agreed between the Administrative Agent and the Assignor.

 

6.2

The Lists of Receivables are for notification purposes only. If for any reason
the relevant Receivables are not or incompletely contained in the List of
Receivables, the assignment of the Collateral pursuant to Clause 3 (Assignment)
and Clause 4 (Transfer of Ancillary Rights) shall not be affected.

 

5



--------------------------------------------------------------------------------

6.3

Unless otherwise agreed and subject to any applicable data protection
regulations (including, without limitation, the General Date Protection
Regulation (Datenschutz-Grundverordnung) and the German Data Protection Act
(Bundesdatenschutzgesetz)), the Lists of Receivables shall set out the names and
addresses of the third-party debtors (each, a Debtor and together, the Debtors)
as well as the outstanding amounts owed by each such Debtor and the respective
due dates for payment. Following the occurrence of an Event of Default which is
continuing, in the event that any Debtor has counterclaims that could be set off
against the Receivables, the List of Receivables shall include such
counterclaims. In addition, the Lists of Receivables will include the aggregate
amount of all unpaid claims that arise from contracts between the Assignor and
its suppliers and, following the occurrence of an Event of Default which is
continuing, state the exact amount of such unpaid claim, the name of the
respective supplier and the maturity dates.

 

6.4

If the Assignor employs a third party for its bookkeeping or data-processing,
the Assignor hereby authorises the Administrative Agent to obtain the Lists of
Receivables directly from such third party at the Assignor’s expense during any
Event of Default if the Assignor has not complied with its obligations under
Clause 6.1 above.

 

7

Bookkeeping and Data-Processing

 

7.1

If proof or documents which are necessary to identify the Collateral have been
handed over by the Assignor to a third party, the Assignor hereby assigns to the
Administrative Agent, who accepts such assignment, its right to demand from such
third party the return of such proof and documents. Upon the Administrative
Agent´s reasonable request which request may only be made following the
occurrence of an Event of Default which is continuing, the Assignor shall
instruct the third party to provide to the Administrative Agent such information
and documents as necessary to perfect or enforce the security created hereunder.

 

7.2

If details concerning the Collateral or any part thereof have been stored in an
electronic data-processing system, then during any Event of Default, the
Administrative Agent is authorised to access to the computer, including the
peripheral equipment, and all data concerning the Collateral during normal
business hours and on giving reasonable prior notice. If required, the Assignor
shall make available software operators and any assistance reasonably required
shall be provided to the Administrative Agent. If a third party handles the
electronic processing of data, then during any Event of Default, the Assignor
hereby assigns to the Administrative Agent, who accepts such assignment, all
rights against such third party relating to these services, and instructs such
third party to handle the processing of data for the Administrative Agent upon
its demand acting reasonably as it did for the Assignor.

 

7.3

At all times prior to the occurrence of any Event of Default that is continuing,
the Administrative Agent authorises the Assignor to exercise the rights assigned
to the Administrative Agent under Clauses 7.1 and 7.2.

 

8

Right of Inspection

Subject to Clause 10.1 below, the Assignor undertakes to provide the
Administrative Agent promptly at its reasonable request with all information and
documents which are necessary for perfecting or enforcing the security interest
created over the Collateral under this Agreement.

 

9

Notification of Insurers

The Assignor undertakes to the Administrative Agent to notify the insurers of
the assignment of the Receivables within five Business Days after the date of
this Agreement, using the notification letter in the form of Schedule 2
(Notification to Insurers). Notwithstanding the provisions in this Clause 9
(Notification of Insurers), the Administrative Agent shall also be entitled to
notify the assignment of the Receivables to insurers on behalf of the Assignor
provided that the Administrative Agent shall only make use of such authorization
if satisfaction of the Assignor’s obligation under this Clause 9 is overdue for
20 Business Days or more.

 

6



--------------------------------------------------------------------------------

10

Blank Notification Letters

 

10.1

The Assignor authorises the Administrative Agent to notify the Debtors of the
Assignment on behalf of the Assignor. The Administrative Agent is only permitted
to make use of such authorisation in accordance with Clause 12 (Right to
Realisation) below.

 

10.2

Upon reasonable request by the Administrative Agent, the Assignor shall deliver
to the Administrative Agent notification letters in the form of Schedule 3
(Notification to other debtors) (executed in blank for the purpose of notifying
Debtors of this Agreement). The Assignor authorises the Administrative Agent to
copy such blank notification letters signed by the Assignor.

 

11

Collection of Receivables and Insurance Proceeds by the Assignor

 

11.1

The Administrative Agent hereby authorises the Assignor within the meaning of
section 185 paragraph 1 of the German Civil Code (Einwilligung) to collect
and/or dispose of the Receivables (Authorisation) (Einziehungsermächtigung).

 

11.2

At any time during any Event of Default, the Administrative Agent shall be
entitled to notify the Debtors of this Agreement and/ or revoke (widerrufen) the
Authorisation.

 

11.3

If the Administrative Agent revokes the Authorisation and no notice pursuant to
section 11.2 (Remedies upon Default) of the Loan Agreement has been delivered
within a reasonable period of time after such revocation, the Administrative
Agent agrees:

 

  (a)

to pay to the Assignor an amount equal to the proceeds it has received from the
Receivables; and

 

  (b)

to renew the Authorisation.

 

11.4

In any case, the Administrative Agent shall be obliged to renew the
Authorisation immediately if an Event of Default is no longer continuing.

 

12

Right to Realisation

 

12.1

At any time during any Event of Default and if any of the Secured Obligations
have become due and payable, the Administrative Agent shall be entitled to
enforce this Agreement and arrange for the collection of the Receivables and the
foreclosure of the Collateral for and on behalf of the Secured Parties.

 

12.2

The Administrative Agent will notify the Assignor in writing at least five
Business Days prior to such enforcement. However, such notification is not
necessary if:

 

  (a)

the Assignor has ceased to make payments;

 

  (b)

an application for the commencement of insolvency proceedings is filed by or
against the Assignor; or

 

  (c)

there is reason to believe that observance of the notice period will adversely
affect the security interest of the Secured Parties.

 

12.3

The Administrative Agent shall realise all or part of the Collateral to the
extent necessary to satisfy any outstanding Secured Obligations.

 

12.4

The Administrative Agent may request the Assignor to collect the Receivables for
and on behalf of the Secured Parties and the Assignor shall promptly comply with
such request.

 

12.5

To the extent that the Collateral is enforced pursuant to Clause 12.3, the
Administrative Agent may request that all of the documents relating to the
Collateral be handed over to it.

 

7



--------------------------------------------------------------------------------

12.6

The Assignor undertakes to the Administrative Agent to render at its own expense
all reasonably necessary assistance in order to facilitate the sale of the
Collateral in the event the Administrative Agent seeks the enforcement of the
Collateral.

 

12.7

If the Administrative Agent collects any Receivables pursuant to Clause 12.3
hereof, it may take all measures and enter into all agreements with such Debtors
which it considers to be expedient. In particular, the Administrative Agent may
grant discounts or indulgence to any Debtors or enter into settlement agreements
in relation to existing Receivables at any time.

 

13

Undertakings

During the term of this Agreement, the Assignor undertakes to the Administrative
Agent unless otherwise agreed in any Loan Document:

 

13.1

not to encumber, permit to subsist, create or agree to create any other security
interest or third party right in or over the Receivables except as set out in
this Agreement;

 

13.2

to ensure that any payment in respect of any Receivables is made into an account
which has been pledged to the Administrative Agent;

 

13.3

to provide the Administrative Agent from time to time, following the date of
renewal of each insurance contract or policy and, in any event, if the Assignor
concludes a new insurance contract or policy or terminates an old one, of the
current status of the insurance contracts and insurance policies and submission
of an updated Schedule 1 (Insurances). Upon the reasonable request of the
Administrative Agent, the Assignor shall furnish to the Administrative Agent
proof of due payment of the insurance premiums to be made with regard to the
insurance contracts and insurance policies stated in Clause 3 (Assignment) of
this Agreement;

 

13.4

to promptly inform the Administrative Agent, of all events which may adversely
affect the Assignment of Receivables generally created hereunder; and

 

13.5

to promptly inform the Administrative Agent of any attachments (Pfändung) in
respect of the Collateral or any part thereof or any other measures which may
materially impair or jeopardise the Administrative Agent’s or the Secured
Parties’ rights relating thereto. In the event of an attachment, the Assignor
undertakes to forward to the Administrative Agent without undue delay a copy of
the attachment order (Pfändungsbeschluss), the garnishee order
(Überweisungsbeschluss) and all other documents necessary for a defence against
the attachment. The Assignor shall inform the attaching creditor immediately of
the Administrative Agent’s security interests.

 

14

Representation and Warranties

The Assignor represents and warrants to the Administrative Agent by way of an
independent guarantee in the meaning of section 311 of the German Civil Code
(unabhängiges Garantieversprechen) that:

 

14.1

subject to Clause 5.1 of this Agreement, it is fully entitled to the Receivables
assigned pursuant to Clause 3 (Assignment) which are unencumbered;

 

14.2

the Assignment of the Receivables as contemplated by this Agreement is not
prohibited or restricted by any provision of any agreement other than
restrictions under general business conditions with customers in respect of
trade receivables; and

 

14.3

subject to Clause 5 (Retention of Title), the Assignor has received no notice of
any adverse claim by or any security interest in favour of any person in respect
of the ownership of the Collateral or any interest therein nor has any
acknowledgement been given to the Assignor in respect thereof.

 

8



--------------------------------------------------------------------------------

15

Release (Sicherheitenfreigabe)

 

15.1

Upon the complete and irrevocable satisfaction of the Secured Obligations, the
Administrative Agent shall, as soon as reasonably practical and at the sole cost
and expense of the Assignor, reassign and/ or retransfer to the Assignor, which
shall accept such reassignment and/ or retransfer, the Collateral and surrender
the excess proceeds resulting from any realisation thereof. The Administrative
Agent will, however, transfer any Receivables to a third person if so required
by law.

 

15.2

At any time when the total value of the aggregate security granted by the
Assignor and the other German Facility Obligors to secure the Secured
Obligations (Security) expected to be realised in the event of an enforcement of
the Security (realisierbarer Wert) exceeds 110 percent of the Secured
Obligations (Limit) on a permanent basis, the Administrative Agent shall, on
demand of the Assignor, release such part of the Security (Sicherheitenfreigabe)
as the Administrative Agent may in its reasonable discretion determine so as to
reduce the realisable value of the Security to the Limit.

 

15.3

For the purpose of calculation the realisable value of the Receivables the
following shall be deducted from the nominal value of all Receivables:

 

  (a)

Receivables which cannot be assigned, or can be assigned only with the consent
of a Debtor who has not consented;

 

  (b)

Receivables which can be set off with an existing counterclaim;

 

  (c)

Receivables which are subject to defences or objections due to the fact that the
underlying services or performances have not been (fully) rendered;

 

  (d)

Receivables which cannot be enforced due to lack of credit-worthiness of the
Debtor;

 

  (e)

Receivables which have not been assigned to the Administrative Agent by reason
of an extended retention of title pursuant to Clause 5 (Retention of Title);

 

  (f)

Receivables the assignment of which is not valid due to the governing law and
the Debtor’s domicile or principal place of business; and

 

  (g)

Receivables which cannot be enforced due to the governing law or the governing
law of the jurisdiction of the Debtor.

Estimated cost of legal processes, enforcement and deduction resulting from
insolvency proceedings shall then be deducted from the nominal value calculated
in accordance with this Clause 15.3.

A further security deduction of 25 percent for a potential shortfall resulting
from the risk of enforcement shall then be deducted from the nominal value
calculated in accordance with this Clause 15.3.

 

15.4

If an amount paid by any German Facility Obligor to any Secured Party under any
Loan Document is capable of being avoided or otherwise set aside on the
liquidation, administration, winding-up or other similar proceeding in the
jurisdiction of such German Facility Obligor or otherwise, then such amount
shall not be considered to have been finally and irrevocably paid for the
purposes hereof.

 

16

Duration and Independence

This Agreement shall remain in full force and effect and shall create a
continuing security which is independent from any other security or guarantee
which may have been or will be given to the Administrative Agent.

 

9



--------------------------------------------------------------------------------

17

Partial Invalidity; Waiver; Amendments; Miscellaneous

 

17.1

If at any time, any one or more of the provisions hereof is or becomes invalid,
illegal or unenforceable in any respect under the law of any relevant
jurisdiction, such provision shall as to such jurisdiction, be ineffective to
the extent necessary without affecting or impairing the validity, legality and
enforceability of the remaining provisions hereof or of such provisions in any
other jurisdiction. The invalid or unenforceable provision shall be deemed
replaced by such valid, legal or enforceable provision which comes as close as
possible to the original intent of the Parties and the invalid, illegal or
unenforceable provision. The aforesaid shall apply mutatis mutandis to any gap
in this Agreement.

 

17.2

No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent, any right or remedy hereunder shall operate as a waiver
thereof or constitute an election to affirm this Agreement. No election to
affirm this Agreement on the part of the Administrative Agent shall be effective
unless it is in writing. No single or partial exercise of any right or remedy
shall prevent any further or other exercise thereof or the exercise of any other
right or remedy. The rights and remedies provided hereunder are cumulative and
not exclusive of any rights or remedies provided by law.

 

17.3

This Agreement may be amended, modified or waived only in writing in an
agreement signed by the Administrative Agent. This also applies to this Clause
17.3.

 

17.4

This Agreement constitutes the entire agreement of the Parties hereto with
regard to the Assignment and supersedes all oral, written or other type of
agreements in respect thereof.

 

18

Notices

All notices and communications under or in connection with this Agreement shall
be in accordance with Section 14.3 (Notices and Communications) of the Loan
Agreement.

 

19

Indemnity

The Assignor shall indemnify the Administrative Agent in accordance with
Section 14.2 (Indemnity) of the Loan Agreement.

 

20

Costs and Expenses

The Assignor shall bear all costs, charges, fees and expenses (including legal
fees) incurred in connection with the preparation, execution, amendments and
enforcement of this agreement in accordance with the Loan Agreement.

 

21

Conclusion of this Agreement (Vertragsabschluss)

 

21.1

This Agreement may be executed in any number of counterparts and by the
different Parties hereto on separate counterparts each of which, when so
executed and delivered, shall be an original but all the counterparts shall
together constitute one and the same instrument.

 

21.2

The Parties to this Agreement may choose to conclude this Agreement by an
exchange of signed execution pages, transmitted by means of telecommunication
(telekommunikative Übermittlung) by way of fax or attached as an electronic
photocopy (pdf., tif., etc.) to electronic mail.

 

21.3

If the Parties to this Agreement choose to conclude this Agreement in accordance
with Clause 21.2 above, they will transmit the signed execution pages of this
Agreement to Norton Rose Fulbright LLP for the attention of Annemary Ceselj/
Rosi Casarino (with e-mail address Annemary.Ceselj@nortonrosefulbright.com/
Rosi.Casarino@nortonrosefulbright.com or fax-number +49 69 505096 100) (each, a
Recipient). The Agreement will be considered concluded once a Recipient has
actually received the signed execution pages (Zugang der

 

10



--------------------------------------------------------------------------------

 

Unterschriftsseiten) from all Parties to this Agreement and at the time of the
receipt of the last outstanding execution page.

 

21.4

For the purposes of this Clause 21 (Conclusion of this Agreement
(Vertragsabschluss)) only, the Parties to this Agreement appoint each Recipient
as agent of receipt (Empfangsbote) and expressly allow (gestatten) each
Recipient to collect the signed execution pages from all and for all Parties to
this Agreement. For the avoidance of doubt, no Recipient will have further
duties connected with its position as Recipient. In particular, each Recipient
may assume the conformity to the authentic originals of the execution pages
transmitted to it by means of telecommunication, the genuineness of all
signatures on the original execution pages and the signing authority of the
signatories.

 

22

Applicable Law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

23

Jurisdiction

 

23.1

The courts of Frankfurt am Main, Germany have non-exclusive jurisdiction to
settle any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement or any non-contractual obligation arising out of or in connection with
this Agreement) (Dispute).

 

23.2

The Parties agree that the courts of Frankfurt am Main, Germany are the most
appropriate and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary.

 

23.3

This Clause 23 (Jurisdiction) is for the benefit of the Administrative Agent and
Secured Parties only. As a result, neither the Administrative Agent nor Secured
Party shall be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction. To the extent allowed by law, the Administrative
Agent and Secured Parties may take concurrent proceedings in any number of
jurisdictions.

 

11



--------------------------------------------------------------------------------

Schedule 1

Insurances

 

Name of insurer and address

  

Type of insurance

  

Insurance policy number

Euler Hermes Deutschland

Niederlassung der Euler Herms

SA

  

Vertrauensschadenversicherung

   0 4947 47

Friedensallee 254, 22763 Hamburg

     

 

12



--------------------------------------------------------------------------------

Schedule 2

Notification to Insurers

[ON ASSIGNORS LETTERHEAD]

To:    [INSURER]

 

Copy:

Bank of America, N.A.,

 c/o James Fallahay, Senior Vice President,

 520 Newport Center Drive, Ste. 900, Newport Beach, CA 92660

Date:    [DATE]

Global Assignment Agreement dated [    ] and entered into between

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA as assignor and Bank of

America, N.A. as administrative agent

Dear Sirs,

We hereby give you notice that pursuant to that certain Global Assignment
Agreement entered into by us in favour of Bank of America, N.A. (Administrative
Agent) dated [DATE], we have assigned to the Administrative Agent all our right,
title and interest in and to all present and future claims against you in
respect of the attached list of insurance policies (Policies).

We have been authorised within the meaning of section 185 paragraph 1 of the
German Civil Code (Einwilligung) by the Administrative Agent in relation to all
present and future claims against you in respect of the Policies. Therefore,
unless otherwise instructed by notice in writing by the Administrative Agent:1

 

  (a)

all payments under or arising from the Policies shall be made to us;

 

  (b)

all remedies provided for in the Policies or available at law are exercisable by
us;

 

  (c)

all rights to compel performance of the Policies are exercisable by us;

 

  (d)

all rights, interests and benefits whatsoever accruing to or for the benefit of
ourselves arising from the Policies belong to the Administrative Agent.

Please acknowledge receipt of this notice by signing the acknowledgement on the
enclosed copy letter and returning the same to the Administrative Agent at c/o
James Fallahay, Senior Vice President, 520 Newport Center Drive, Ste. 900,
Newport Beach, CA 92660.

Details of Policies: see attached list.

Yours faithfully,

 

By:      

Name:

 

 

 

1 

This shall be changed if any receivables in connection with the Insurances shall
be paid directly to the Administrative Agent. Please see notification in version
6 of this agreement.

 

13



--------------------------------------------------------------------------------

        

 

Title:

 

 

for and on behalf of JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

We acknowledge and consent to the above:

 

By:      

Name:

 

 

 

Title:

 

 

for and on behalf of Bank of America, N.A.

 

14



--------------------------------------------------------------------------------

Form of Acknowledgement

[INSURERS’ LETTERHEAD]

 

To:

Bank of America, N.A.,

c/o James Fallahay, Senior Vice President,

520 Newport Center Drive, Ste. 900, Newport Beach, CA 92660

Copy: JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

Date: [DATE]

Global Assignment Agreement dated [    ] and entered into between

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA as assignor and Bank of

America, N.A. as administrative agent

Dear Sirs,

We refer to your letter dated [DATE] in which we are notified of that certain
Global Assignment Agreement dated [DATE] under which JACK WOLFSKIN Ausrüstung
für Draussen GmbH & Co. KGaA has assigned to yourselves the [description of all
claims assigned] (Assigned Claims) together with all rights pertaining thereto.

We confirm that we have not received notice of any previous arrangements or
changes of or over any of the Assigned Claims or any rights pertaining thereto.

Yours faithfully

 

By:      

Name:

 

 

 

Title:

 

 

[DULY AUTHORISED SIGNATORY OF THE INSURER]

 

15



--------------------------------------------------------------------------------

Schedule 3

Notification to other debtors

[ON ASSIGNORS’ LETTERHEAD]

 

To:

[DEBTOR]

 

Copy:

Bank of America, N.A.,

 c/o James Fallahay, Senior Vice President,

 520 Newport Center Drive, Ste. 900, Newport Beach, CA 92660

Date: [DATE]

Global Assignment Agreement dated [    ] and entered into between

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA as assignor and Bank of

America, N.A. as administrative agent

Dear Sirs,

We hereby give you notice that pursuant to that certain Global Assignment
Agreement entered into by us in favour of Bank of America, N.A. (Administrative
Agent) dated [DATE], we have assigned all our right, title and interest in and
to all present and future claims against you in respect of the attached list
(Assigned Claims), to the Administrative Agent.

After your receipt of this notice and unless otherwise instructed by notice in
writing by the Administrative Agent:

 

  (a)

all payments under or arising from the Assigned Claims shall be made to the
Administrative Agent or to its order;

 

  (b)

all remedies provided for in any agreements in relation to the Assigned Claims
or available at law are exercisable by the Administrative Agent;

 

  (c)

all rights to compel performance of the Assigned Claims are exercisable by the
Administrative Agent; and

 

  (d)

all rights, interests and benefits whatsoever accruing to or for the benefit of
us arising from the Assigned Claims belong to the Administrative Agent.

Please acknowledge receipt of this notice by signing the acknowledgement on the
enclosed copy letter and returning the same to the Administrative Agent at c/o
James Fallahay, Senior Vice President, 520 Newport Center Drive, Ste. 900,
Newport Beach, CA 92660.

Yours faithfully,

 

By:      

Name:

 

 

 

Title:

 

 

for and on behalf of JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

 

16



--------------------------------------------------------------------------------

Details of the debt

 

No.

  

Date

  

Parties

  

Details of Claims

        

 

17



--------------------------------------------------------------------------------

Form of Acknowledgement

[ON DEBTORS’ LETTERHEAD]

 

To:

Bank of America, N.A.,

c/o James Fallahay, Senior Vice President,

520 Newport Center Drive, Ste. 900, Newport Beach, CA 92660

Copy: JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

Date: [DATE]

Global Assignment Agreement dated [    ] and entered into between

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA as assignor and Bank of

America, N.A. as administrative agent

Dear Sirs,

We refer to your letter dated [DATE] in which we are notified of that certain
Global Assignment Agreement dated [DATE] under which JACK WOLFSKIN Ausrüstung
für Draussen GmbH & Co. KGaA has assigned to yourselves the claims as set out in
the table attached to such letter (Assigned Claims) together with all rights
pertaining thereto.

We confirm that we have not received notice of any previous arrangements or
changes of or over any of the Assigned Claims or any rights pertaining thereto.

Yours faithfully,

 

By:      

Name:

 

 

 

Title:

 

 

[DULY AUTHORISED SIGNATORY OF THE DEBTOR]

 

18



--------------------------------------------------------------------------------

THIS GLOBAL ASSIGNMENT AGREEMENT has been entered into on the date stated at the
beginning by

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

as Assignor

 

By:      

Name:

 

 

 

Title:

 

 

Bank of America, N.A.

as Administrative Agent

By:      

Name: James Fallahay

 

Title: Senior Vice President

 

19



--------------------------------------------------------------------------------

 

   LOGO [g752198g0522074217284.jpg] CONFIDENTIAL   

Execution Version

1000147300

Date         May 2019

SECURITY TRANSFER AGREEMENT

(Raumsicherungsübereignung)

between

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

as Transferor

and

Bank of America, N.A.

as Administrative Agent



--------------------------------------------------------------------------------

Contents

 

Clause         Page   1    Definitions and Interpretation      3   2    Purpose
of the Transfer of Title (Eigentumsübertragung) (Sicherungszweck)      4   3   
Transfer of Title      4   4    List of Transferred Assets      5   5   
Disposal of Transferred Assets      5   6    Retention of Title      6   7   

Statutory Lien

     6   8    Bookkeeping and Data-Processing      7   9    Right to Realisation
     7   10    Undertakings      8   11    Representation and Warranties      8
  12    Retransfer of Transferred Assets (Rückübereignung)      8   13   
Duration and Independence      9   14    Partial Invalidity; Waiver; Amendments;
Miscellaneous      9   15    Notices      10   16    Indemnity      10   17   
Costs and Expenses      10   18    Conclusion of this Agreement
(Vertragsabschluss)      10   19    Applicable Law      11   20    Jurisdiction
     11  

Schedule 1 Map of Premises

     12  

Schedule 2 Foreign Premises

     13  

Schedule 3 Form of Extension of Premises

     14  

Schedule 4 Security note

     16  



--------------------------------------------------------------------------------

THIS SECURITY TRANSFER AGREEMENT (Agreement) is made on              May 2019.

BETWEEN:

 

(1)

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA, a partnership limited by
shares (Kommanditgesellschaft auf Aktien) incorporated under the laws of the
Federal Republic of Germany, having its business address at
Jack-Wolfskin-Kreisel 1, 65510 Idstein, which is registered in the commercial
register (Handelsregister) kept at the local court (Amtsgericht) of Wiesbaden
under registration number HRB 19421 (Transferor (Übereignender)); and

 

(2)

Bank of America, N.A., in its capacity as administrative agent under the Loan
Agreement (as defined below) (Administrative Agent, the Transferor and the
Administrative Agent together referred to as, the Parties, and each, a Party).

PREAMBLE:

 

(A)

Pursuant to that certain Fourth Amended and Restated Loan and Security Agreement
dated              May 2019 by and among Callaway Golf Company, a Delaware
corporation, Callaway Golf Sales Company, a California corporation, Callaway
Golf Ball Operations, Inc., a Delaware corporation, Ogio International, Inc., a
Utah corporation, travisMathew, LLC, a California limited liability company,
Callaway Golf Canada Ltd., a Canada corporation, Callaway Golf Europe Ltd., a
company organized under the laws of England, Transferor, the other Obligors from
time to time party thereto, Administrative Agent and the lenders from time to
time party thereto (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, Loan Agreement).

 

(B)

It is a condition precedent under the Loan Agreement that the Transferor
transfers (übereignen) the Administrative (as defined below) as security for the
Secured Parties for their respective claims against the German Facility Obligors
(as defined below) under the Loan Documents.

 

(C)

The security created by this Agreement is to be administered by the
Administrative Agent for and on behalf of the Secured Parties.

IT IS AGREED as follows:

 

1

Definitions and Interpretation

 

1.1

Definitions

Unless otherwise defined herein, capitalised terms used in this Agreement shall
have the same meaning as ascribed to them in the Loan Agreement.

In this Agreement:

Parallel Debt means the parallel debt undertaking under Section 14.19 (Parallel
Debt Undertaking) of the Loan Agreement.

Secured Obligations means any and all German Facility Obligations (including,
without limitation, any obligations owed to the Administrative Agent under the
Parallel Debt to the extent relating to the German Facility Obligations and any
obligation or liability to pay damages arising with respect to the German
Facility Obligations which are or may become payable or owing by any German
Facility Obligor to any Secured Party pursuant to or in connection with the Loan
Documents or any of them (including, but not limited to, any obligation based on
unjust enrichment (ungerechtfertigte Bereicherung) or tort (Delikt)).

 

3



--------------------------------------------------------------------------------

1.2

Interpretation

 

  (a)

This Agreement is made in the English language only. For the avoidance of doubt,
the English version of this Agreement shall prevail over any translation of this
Agreement. However, where a German translation of a word or phrase appears in
the text of this Agreement, the German translation of such word or phrase shall
prevail wherever such original English word or phrase translated by such German
term appears in the text of this Agreement. Wherever a German term has been used
in this Agreement, such German term shall be authoritative for the construction
and interpretation. Where an English legal term or concept has been used in this
Agreement, the related German legal term or concept shall be authoritative for
the construction and interpretation of this Agreement, unless specifically
provided for otherwise in this Agreement.

 

  (b)

The headings in this Agreement do not affect its interpretation.

 

  (c)

Words importing the singular include the plural and vice versa.

 

  (d)

Any reference in this Agreement to a Clause, Paragraph or a Schedule shall,
subject to any contrary indication, be construed as a reference to a clause,
paragraph or schedule of this Agreement.

 

2

Purpose of the Transfer of Title (Eigentumsübertragung) (Sicherungszweck)

The transfer of title provided for hereunder (Transfer of Title) is constituted
in order to secure (zur Besicherung) the prompt and complete satisfaction of any
of the Secured Obligations. The Transfer of Title shall also cover any future
extension, prolongation, increase or novation of the Secured Obligations.

 

3

Transfer of Title

 

3.1

The Transferor transfers by way of security to the Administrative Agent, in its
capacity as administrative agent for the benefit of the Secured Parties, title
to all movable current assets (Umlaufvermögen) including, but not limited to the
entire stock (Warenbestand im Sinne des § 266 HGB) which is currently located at
the premises (Present Collateral) set out in Schedule 1 (Map of Premises) hereto
which are colored in red (Premises) or will be located at the Premises in the
future (Future Collateral and together with the Present Collateral, the
Collateral).

 

3.2

Title to the Present Collateral shall pass over to the Administrative Agent on
execution of this Agreement, and title to the Future Collateral shall pass over
to the Administrative Agent when it is deposited in the Premises.

 

3.3

To the extent that the Transferor has only part ownership (Miteigentum) of the
Collateral or the Transferor has any remainders (Anwartschaftsrechte) in respect
of any of the Collateral, the Transferor hereby transfers to the Administrative
Agent such part ownership or remainder in respect of the Collateral and it is
agreed that the transfer of ownership, part ownership or remainder in respect of
the Collateral takes place on the date hereof or on the date the Transferor
acquires ownership, part ownership or remainders in respect of such Collateral
(together with the Collateral, the Transferred Assets).

 

3.4

The Transferor shall add to Schedule 1 (Map of Premises) any additional premises
(Additional Premises) by way of providing an offer to extend the Premises by
such premises in the form of Schedule 3 (Form of Extension of Premises).

 

3.5

The Transferor is entitled to relocate any of the Transferred Assets to premises
other than the Premises in accordance with the terms of:

 

  (a)

the Loan Agreement; and

 

4



--------------------------------------------------------------------------------

  (b)

Clause 10.1 of this Agreement.

 

3.6

Delivery of possession (Besitzübergabe) of the Transferred Assets to the
Administrative Agent is hereby replaced by the agreement that the Transferor
holds the Transferred Assets in gratuitous custody (unentgeltliche Verwahrung)
for the Administrative Agent. The Transferor hereby further assigns all present
and future claims against third parties for obtaining actual possession of the
Transferred Assets to the Administrative Agent.

 

3.7

The Administrative Agent hereby accepts the transfers and assignments
constituted by this Clause 3 (Transfer of Title).

 

3.8

The Transferor and the Administrative Agent agree that the transfer of title to
the Administrative Agent shall not be affected by any relocation of any of the
Transferred Assets to premises other than the Premises. The Transferor
undertakes towards the Administrative Agent that upon such relocation which is
not merely temporary it shall immediately notify the Administrative Agent and
deliver a list setting out the respective Transferred Assets and a list of the
premises in a format which is sufficient to readily identify the Transferred
Assets save that such notification and such lists shall not be required for any
relocation permitted pursuant to, or made with respect to a disposal permitted
under, Clause 5 (Disposal of Transferred Assets) and Section 10.2.5 (Disposition
of Assets) of the Loan Agreement prior to any revocation of the right of
disposal set out therein. Upon receipt of such notice and the respective list
showing the exact locations at which such Transferred Assets are stored the
relevant locations shall constitute additional Premises.

 

3.9

Waiving any analogous application of section 418 of the German Civil Code
(Bürgerliches Gesetzbuch), the Parties to this Agreement hereby agree that the
security interest created hereunder shall not be affected by any transfer or
assumption of the Secured Obligations to, or by, any third party.

 

4

List of Transferred Assets

 

4.1

The Transferor shall deliver to the Administrative Agent lists containing
information on the Transferred Assets (List of Transferred Assets) (a) within 30
days after the date of this Agreement, (b) within 30 days after each calendar
quarter and (c) at any time upon the reasonable request of the Administrative
Agent which request may only be made following the occurrence of an Event of
Default which is continuing, in each case, on a CD-Rom/ DVD, as an email
attachment or in such other form as agreed between the Administrative Agent and
the Transferor.

 

4.2

The Lists of Transferred Assets are for notification purposes only. If for any
reason the relevant Transferred Assets are not or incompletely contained in the
List of Transferred Assets, the Transfer of Title of the Collateral pursuant to
Clause 3 (Transfer of Title) shall not be affected.

 

4.3

If the Transferor employs a third party for its bookkeeping or data-processing,
the Transferor hereby authorises the Administrative Agent to obtain the Lists of
Transferred Assets directly from such third party at the Transferor expense
during any Event of Default if the Transferor has not complied with its
obligations under Clause 4.1 above.

 

5

Disposal of Transferred Assets

 

5.1

The Administrative Agent hereby authorises the Transferor within the meaning of
section 185 paragraph 1 of the German Civil Code (Einwilligung) to dispose of,
and otherwise deal with, the Transferred Assets in accordance with the terms of
the Loan Agreement and this Agreement (Authorisation). The Transferor shall in
doing so act with the care of an orderly merchant (Sorgfalt eines ordentlichen
Kaufmanns).

 

5.2

At any time during any Event of Default, the Administrative Agent shall be
entitled to, or may request the Transferor to:

 

5



--------------------------------------------------------------------------------

  (a)

label the Transferred Assets and mark them in the books and records of the
Transferor to evidence that the Transferred Assets have been transferred for
security purposes to the Administrative Agent; and/ or

 

  (b)

revoke (widerrufen) the Authorisation.

 

5.3

In any case, the Administrative Agent shall be obliged to renew the
Authorisation immediately if an Event of Default is no longer continuing.

 

5.4

Unless the Administrative Agent has revoked the Authorisation, the Transferor
may use the Transferred Assets in its production process, provided that the
Administrative Agent shall be regarded as producer (Hersteller) within the
meaning of section 950 of the German Civil Code and shall during such production
process remain or become owner, part-owner or have a remainder
(Anwartschaftsrecht) in respect of the goods which are the result of such
production process (New Products).

 

5.5

If as a result of any of the production processes, the Transferor is no longer
owner, part-owner of, or holder of a remainder in the New Product, then as soon
as the Transferor regains such rights, such rights shall automatically be
transferred to the Administrative Agent. If as a result of any of the
aforementioned production processes the Transferor co-mingles goods or materials
owned by it with goods or materials owned by third parties and (as a result) the
Transferor will become part-owner or holder of the resulting New Product or of
any remainder therein, then, as soon as the Transferor has gained any such
right, such right shall automatically be transferred to the Administrative
Agent.

 

5.6

To the extent that the Transferor has the right to demand transfer of ownership,
part-ownership or remainders from a third party in respect of any New Product,
the Transferor assigns such rights to demand transfer hereby to the
Administrative Agent.

 

5.7

If any ownership, part ownership or any remainders in the New Products passes to
the Administrative Agent, the transfer of possession in such New Products shall
be substituted by the Transferor holding them in gratuitous custody for the
Administrative Agent.

 

5.8

If any third party is in, or will acquire, direct possession of any New Product,
the Transferor hereby assigns to the Administrative Agent its present and future
claims to demand restitution of direct possession from such third party.

 

5.9

The Administrative Agent hereby accepts the transfers and assignments
constituted under this Clause 5 (Disposal of Transferred Assets).

 

6

Retention of Title

The Transferor shall terminate any retention of title arrangements
(Eigentumsvorbehalt) in respect of any of the Transferred Assets in the ordinary
course of its business. During any Event of Default, the Administrative Agent
shall be entitled to terminate such retention of title arrangements by paying
the respective purchase price or part thereof on behalf of the Transferor.

 

7

Statutory Lien

 

7.1

If the Transferred Assets or any part thereof shall become subject to any
statutory lien in favour of any third party, the Transferor shall inform the
Administrative Agent without undue delay and, if so reasonably requested by the
Administrative Agent, shall prove to the Administrative Agent the punctual
payment of the sums secured by such statutory lien within 15 Business Days after
the due date for payment. Upon request of the Administrative Agent, the
Transferor shall use its best effort to provide the Administrative Agent with a
written confirmation of such third party confirming it has no right to hold back
any of the Transferred Assets and that it will inform the Administrative Agent
in facsimile without undue delay should the Transferor not pay any of the
obligations secured under the statutory lien.

 

6



--------------------------------------------------------------------------------

7.2

The Administrative Agent shall be entitled:

 

  (a)

at any time during any Event of Default; or

 

  (b)

if the Transferor does not comply with Clause 7.1 above,

to pay the sums secured under the statutory lien for the account of the
Transferor in order to ward off any statutory lien.

 

8

Bookkeeping and Data-Processing

 

8.1

If proof or documents which are necessary to identify the Collateral have been
handed over by the Transferor to a third party, the Transferor hereby assigns to
the Administrative Agent, who accepts such assignment, its right to demand from
such third party the return of such proof and documents. Upon the Administrative
Agent´s reasonable request , the Transferor shall instruct the third party to
provide to the Administrative Agent such information and documents which are
necessary to perfect or enforce the security created hereunder.

 

8.2

If details concerning the Collateral or any part thereof have been stored in an
electronic data-processing system, then during any Event of Default, the
Administrative Agent is authorised to access the computer, including the
peripheral equipment, and all data concerning the Collateral during normal
business hours and on giving reasonable prior notice. The Transferor shall make
available software operators and any other assistance reasonably required shall
be provided to the Administrative Agent. If a third party handles the electronic
processing of data, then the Transferor hereby assigns to the Administrative
Agent, who accepts such assignment, all rights against such third party relating
to these services, and during any Event of Default instructs such third party to
handle the processing of data for the Administrative Agent upon its demand
acting reasonably as it did for the Transferor.

 

8.3

At all times prior to the occurrence of any Event of Default that is continuing,
the Administrative Agent authorises the Transferor to exercise the rights
assigned to the Administrative Agent under Clauses 8.1 and 8.2.

 

9

Right to Realisation

 

9.1

At any time during any Event of Default and if the Secured Obligations have
become due and payable, the Administrative Agent shall be entitled to request a
transfer of possession of the Transferred Assets to it and to enforce this
Agreement and realise the Transferred Assets.

 

9.2

The Administrative Agent will notify the Transferor in writing at least five
Business Days prior to such enforcement. However, such notification is not
necessary if:

 

  (a)

the Transferor has ceased to make payments;

 

  (b)

an application for the commencement of insolvency proceedings is filed by or
against the Transferor; or

 

  (c)

there is reason to believe that observance of the notice period will adversely
affect the security interest of the Secured Parties.

 

9.3

In the case of a sale, the Transferor shall promptly provide the Administrative
Agent with all documents of title and other documents relating to the
Transferred Assets.

 

9.4

The Administrative Agent shall realise all or part of the Collateral to the
extent necessary to satisfy any outstanding Secured Obligations.

 

9.5

The Administrative Agent may request the Transferor to sell the Transferred
Assets for and on its behalf and the Transferor shall promptly comply with such
request.

 

7



--------------------------------------------------------------------------------

9.6

If the Administrative Agent sells the Transferred Assets pursuant to Clause 9
(Right to Realisation) it may take all measures and enter into all agreements
which it reasonably considers to be required in connection therewith.

 

9.7

The Transferor undertakes to the Administrative Agent to render at its own
expense all reasonably necessary assistance in order to facilitate the sale of
the Collateral in the event the Administrative Agent seeks the enforcement of
the Collateral.

 

10

Undertakings

During the term of this Agreement, the Transferor undertakes to the
Administrative Agent unless otherwise agreed in any Loan Document:

 

10.1

subject to Clause 3.8 and Clause 5 (Disposal of Transferred Assets), and without
the prior written consent of the Administrative Agent, not to transfer the
Transferred Assets to any premises other than the Premises and/ or Additional
Premises (other than any transfer within the normal course of business
(ordnungsgemäßer Geschäftsgang) to the foreign premises listed in Schedule 2
(Foreign Premises) and any future foreign premises which are notified as such
foreign premises by the Transferor to the Administrative Agent) (Foreign
Premises).

 

10.2

not to encumber, permit to subsist, create or agree to create any other security
interest or third party right in or over the Collateral except as set out in
this Agreement;

 

10.3

to notify the respective insurer substantially as in the form attached hereto as
Schedule 4 (Security note) and to require the respective insurer to issue, and
submit to the Administrative Agent, at the Transferor’s expense, a security note
(Sicherungsschein) substantially as in the form attached hereto as Schedule 4
(Security note) for the benefit of the Administrative Agent together with the
premium receipts or other evidence of the payment thereof;

 

10.4

to promptly inform the Administrative Agent, of all events which may adversely
affect the security interest of the Administrative Agent created hereunder; and

 

10.5

to promptly inform the Administrative Agent of any attachments (Pfändung) in
respect of the Collateral or any part thereof or any other measures which may
materially impair or jeopardise the Administrative Agent’s or the Secured
Parties’ rights relating thereto. In the event of an attachment, the Transferor
undertakes to forward to the Administrative Agent without undue delay a copy of
the attachment order (Pfändungsbeschluss), the garnishee order
(Überweisungsbeschluss) and all other documents necessary for a defence against
the attachment. The Transferor shall inform the attaching creditor immediately
of the Administrative Agent’s security interests.

 

11

Representation and Warranties

The Transferor represents and warrants to the Administrative Agent by way of an
independent guarantee in the meaning of section 311 of the German Civil Code
(unabhängiges Garantieversprechen) that:

 

11.1

it is fully entitled to the Collateral transferred pursuant to Clause 3
(Transfer of Title) which is unencumbered; and

 

11.2

the premises described in Schedule 1 (Map of Premises) hereto are a complete
compilation of all Premises currently operated by the Transferor. The marking of
the site maps in Schedule 1 (Map of Premises) hereto correctly defines the
location of each of the Premises.

 

12

Retransfer of Transferred Assets (Rückübereignung)

 

12.1

Upon the complete and irrevocable satisfaction of the Secured Obligations, the
Administrative Agent shall, at the sole cost and expense of the Transferor
retransfer the Transferred Assets to the Transferor and surrender the excess
proceeds, if any, resulting from any sale of the

 

8



--------------------------------------------------------------------------------

Transferred Assets. The Administrative Agent will, however, transfer any of the
Transferred Assets to a third person if so required by law.

 

12.2

At any time when the total value of the aggregate security granted by the
Transferor and the other German Facility Obligors to secure the Secured
Obligations (Security) expected to be realised in the event of an enforcement of
the Security (realisierbarer Wert) exceeds 110 percent of the Secured
Obligations (Limit) on a permanent basis, the Administrative Agent shall on
demand of the Transferor release such part of the Security
(Sicherheitenfreigabe) as the Administrative Agent may in its reasonable
discretion determine so as to reduce the realisable value of the Security to the
Limit.

 

12.3

For the purpose of the calculation of the realisable value of the Transferred
Assets the following calculation shall apply:

 

  (a)

The value of each Transferred Asset shall be the price for which the Transferor
has purchased such Transferred Asset or its cost price for which the Transferor
has produced, processed or manufactured the Transferred Asset provided that if
the Transferor establishes a higher value of the relevant Transferred Asset in
form and substance satisfactory to the Administrative Agent, and the
Administrative Agent confirms such higher value in writing, such higher value
shall apply.

 

  (b)

From the so calculated total value of the Transferred Assets, the value of such
Transferred Assets shall be deducted which are encumbered with a prior ranking
security right (e.g. retention of title, security transfer, pledge), but only in
an amount which is equal to the claim(s) which is/ are secured by such security
right.

Estimated cost of legal processes, enforcement and deduction resulting from
insolvency proceedings shall then be deducted from the nominal value calculated
in accordance with this Clause 12.3.

A further security deduction of 25 percent for a potential shortfall resulting
from the risk of enforcement shall then be deducted from the nominal value
calculated in accordance with this Clause 12.3.

Each of the Parties has the right to demand an adjustment of the deduction
different from the deduction specified above, if the previously agreed deduction
turns out to be too high or too low because of subsequent changes occurring
after the date of this Agreement.

 

12.4

If an amount paid by any German Facility Obligor to any Secured Party under any
Loan Document is capable of being avoided or otherwise set aside on the
liquidation, administration, winding-up or other similar proceeding in the
jurisdiction of such German Facility Obligor or otherwise, then such amount
shall not be considered to have been finally and irrevocably paid for the
purposes hereof.

 

13

Duration and Independence

This Agreement shall remain in full force and effect and shall create a
continuing security which is independent from any other security or guarantee
which may have been or will be given to the Administrative Agent.

 

14

Partial Invalidity; Waiver; Amendments; Miscellaneous

 

14.1

If at any time, any one or more of the provisions hereof is or becomes invalid,
illegal or unenforceable in any respect under the law of any relevant
jurisdiction, such provision shall as to such jurisdiction, be ineffective to
the extent necessary without affecting or impairing the validity, legality and
enforceability of the remaining provisions hereof or of such provisions in any
other jurisdiction. The invalid or unenforceable provision shall be deemed
replaced by such valid, legal or enforceable provision which comes as close as
possible to the original intent of

 

9



--------------------------------------------------------------------------------

the Parties and the invalid, illegal or unenforceable provision. The aforesaid
shall apply mutatis mutandis to any gap in this Agreement.

 

14.2

No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent, any right or remedy hereunder shall operate as a waiver
thereof or constitute an election to affirm this Agreement. No election to
affirm this Agreement on the part of the Administrative Agent shall be effective
unless it is in writing. No single or partial exercise of any right or remedy
shall prevent any further or other exercise thereof or the exercise of any other
right or remedy. The rights and remedies provided hereunder are cumulative and
not exclusive of any rights or remedies provided by law.

 

14.3

This Agreement may be amended, modified or waived only in writing in an
agreement signed by the Administrative Agent. This also applies to this Clause
14.3.

 

14.4

This Agreement constitutes the entire agreement of the Parties hereto with
regard to the Transfer of Title and supersedes all oral, written or other type
of agreements in respect thereof.

 

15

Notices

All notices and communications under or in connection with this Agreement shall
be in accordance with Section 14.3 (Notices and Communications) of the Loan
Agreement.

 

16

Indemnity

The Assignor shall indemnify the Administrative Agent in accordance with
Section 14.2 (Indemnity) of the Loan Agreement.

 

17

Costs and Expenses

The Transferor shall bear all costs, charges, fees and expenses (including legal
fees) incurred in connection with the preparation, execution, amendments and
enforcement of this agreement in accordance with the Loan Agreement.

 

18

Conclusion of this Agreement (Vertragsabschluss)

 

18.1

This Agreement may be executed in any number of counterparts and by the
different Parties hereto on separate counterparts each of which, when so
executed and delivered, shall be an original but all the counterparts shall
together constitute one and the same instrument.

 

18.2

The Parties to this Agreement may choose to conclude this Agreement by an
exchange of signed execution pages, transmitted by means of telecommunication
(telekommunikative Übermittlung) by way of fax or attached as an electronic
photocopy (pdf., tif., etc.) to electronic mail.

 

18.3

If the Parties to this Agreement choose to conclude this Agreement in accordance
with Clause 18.2 above, they will transmit the signed execution pages of this
Agreement to Norton Rose Fulbright LLP for the attention of Annemary Ceselj/
Rosi Casarino (with e-mail address Annemary.Ceselj@nortonrosefulbright.com/
Rosi.Casarino@nortonrosefulbright.com or fax-number +49 69 505096 100) (each, a
Recipient). The Agreement will be considered concluded once a Recipient has
actually received the signed execution pages (Zugang der Unterschriftsseiten)
from all Parties to this Agreement and at the time of the receipt of the last
outstanding execution page.

 

18.4

For the purposes of this Clause 18 (Conclusion of this Agreement
(Vertragsabschluss)) only, the Parties to this Agreement appoint each Recipient
as agent of receipt (Empfangsbote) and expressly allow (gestatten) each
Recipient to collect the signed execution pages from all and for all Parties to
this Agreement. For the avoidance of doubt, no Recipient will have further
duties connected with its position as Recipient. In particular, each Recipient
may assume the conformity to the authentic originals of the execution pages
transmitted to it by means of

 

10



--------------------------------------------------------------------------------

telecommunication, the genuineness of all signatures on the original execution
pages and the signing authority of the signatories.

 

19

Applicable Law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

20

Jurisdiction

 

20.1

The courts of Frankfurt am Main, Germany have non-exclusive jurisdiction to
settle any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement or any non-contractual obligation arising out of or in connection with
this Agreement) (Dispute).

 

20.2

The Parties agree that the courts of Frankfurt am Main, Germany are the most
appropriate and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary.

 

20.3

This Clause 20 (Jurisdiction) is for the benefit of the Administrative Agent and
Secured Parties only. As a result, neither the Administrative Agent nor Secured
Parties shall be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction. To the extent allowed by law, the Administrative
Agent and Secured Parties may take concurrent proceedings in any number of
jurisdictions.

 

11



--------------------------------------------------------------------------------

Schedule 1

Map of Premises

 

1

Headquarter, Showroom, MZL, Jack Wolfskin Kreisel 1, 65510 Idstein (Germany)

 

2

Central Warehouse NWT, Wulmstorfer Wiesen 5, 21629 Neu Wulmstorf (Germany)

 

3

Showroom Eschborn/Frankfurt, Kölner Straße 1, Raum 0401, 4 Etage, 65760 Eschborn
(Germany)

 

4

Showroom Hamburg, Alter Wandrahm 9, Block W, Luke4, III. Boden, 20457 Hamburg
(Germany)

 

5

Showroom Hannover, Hessenstraße 1, Raum b446, Etage 4, 30855 Hannover (Germany)

 

6

Showroom München, Lilienthalallee 40, Raum A 119b, 80939 München (Germany)

 

7

Showroom Neuss, Anton-Kux-Straße 2, Raum C 510-511, 5 Etage, 41460 Neuss
(Germany)

 

8

Showroom Sindelfingen, Mahdentalstraße 110, Raum 3, 5 Etage, 71065 Sindelfingen
(Germany)

 

9

Showroom Berlin, NUBIS, Ernst-Augustin-Straße 2, 12489 Berlin-Adlershof
(Germany)

 

12



--------------------------------------------------------------------------------

Schedule 2

Foreign Premises

 

1.

Showroom Belgien, Draaiboomstraat 6, 2160 Wommelgem (Belgium)

 

2.

Showroom Niederlande, Plesmannstraat 1, 3833 LA Leusden (Netherlands)

 

3.

Showroom Italien, Julius-Durst-Str. 66, I-39042, Brixen (BZ) (Italy)

 

4.

Showroom Schweiz, Thurgauerstraße 117, CH-8152 Glattpark (Opfikon) (Switzerland)

 

5.

Showroom Pury Hill Business Park, Near Alderton, NN12 7LS Towcester (Great
Britain)

 

6.

Showroom Rowan House, Beresford Road, LY23 2JG Bowness on Windermere (Great
Britain)

 

13



--------------------------------------------------------------------------------

Schedule 3

Form of Extension of Premises

 

From:

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA as Transferor

 

To:

Bank of America, N.A. as Administrative Agent

c/o James Fallahay, Senior Vice President,

520 Newport Center Drive, Ste. 900, Newport Beach, CA 92660

Dated: [     ]

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA – Security Transfer
Agreement

dated [     ] (Agreement)

Dear Sirs

 

1

We refer to the Agreement. This is an extension of premises letter (Extension of
Premises Letter). Terms defined in the Agreement have the same meaning in this
Extension of Premises Letter unless given a different meaning in this Extension
of Premises Letter.

 

2

Pursuant to Clause 3.4 of the Agreement, the Transferor and the Administrative
Agent agree to extend the Premises to include the premises attached to this
Extension of Premises Letter (Additional Premises) by adding to Schedule 1 (Map
of Premises) to the Agreement the Additional Premises’ cadastral map[s] attached
to this Extension of Premises Letter.

The Transferor represents and warrants to the Administrative Agent by way of an
independent guarantee in the meaning of section 311 of the German Civil Code
(unabhängiges Garantieversprechen) that the marking of the site maps in the
Schedule hereto correctly defines the location of [each of] the Additional
Premises.

 

3

The Transferor transfers by way of security to the Administrative Agent,
pursuant to Clause 3 (Transfer of Title) of the Agreement, title to all current
assets (Umlaufvermögen) which is currently located at the Additional Premises
and/ or will be located at the Additional Premises in the future. The
Administrative Agent hereby accepts the transfers and assignments constituted by
this Extension of Premises Letter pursuant to Clause 3 (Transfer of Title) of
the Agreement.

 

4

This letter is a Loan Document.

 

5

This letter and any non-contractual obligations arising out of or in connection
with it are governed by German law.

Yours faithfully

 

 

    

 

  

for JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

as Transferor

We agree to the above and hereby accept the extension of the Premises by
including the Additional Premises, and the transfers and assignments constituted
by this Extension of Premises Letter in accordance with Clause 3 (Transfer of
Title) of the Agreement.

 

 

    

 

  

for the Administrative Agent

 

14



--------------------------------------------------------------------------------

Schedule – Maps of Additional Premises

[Cadastral maps of Additional Premises to be included]

 

15



--------------------------------------------------------------------------------

Schedule 4

Security note

 

LOGO [g752198g0522074805046.jpg]

 

16



--------------------------------------------------------------------------------

LOGO [g752198g0522074805795.jpg]

 

17



--------------------------------------------------------------------------------

LOGO [g752198g0522074806560.jpg]

 

18



--------------------------------------------------------------------------------

LOGO [g752198g0522074807324.jpg]

 

19



--------------------------------------------------------------------------------

LOGO [g752198g0522074808026.jpg]

 

20



--------------------------------------------------------------------------------

THIS SECURITY TRANSFER AGREEMENT has been entered into on the date stated at the
beginning by

JACK WOLFSKIN Ausrüstung für Draussen GmbH & Co. KGaA

as Transferor

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Bank of America, N.A.

as Administrative Agent

By:

 

 

 

Name:

 

James Fallahay

 

Title:

 

Senior Vice President

 

21